--------------------------------------------------------------------------------

Exhibit 10.1

 
AMENDMENT AND RESTATEMENT AGREEMENT dated as of September 30, 2010 (this
“Amendment”), to the Credit Agreement dated as of November 28, 2001, as amended
and restated as of April 10, 2002, as further amended and restated as of
December 22, 2005 (as amended and in effect prior to the effectiveness of this
Amendment, the “Existing Credit Agreement”), among COMPASS MINERALS
INTERNATIONAL, INC. (the “US Borrower”), SIFTO CANADA CORP. (the “Canadian
Borrower”), SALT UNION LIMITED (the “UK Borrower” and, together with the US
Borrower and the Canadian Borrower, the “Borrowers”), the LENDERS from time to
time party thereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.


WHEREAS the Borrowers have informed the Lenders that the Borrowers desire (i) to
extend the maturity of all or a portion of the Original Tranche A Term Loans and
Original Tranche B Term Loans to January 15, 2016, (ii) to replace the revolving
credit facility under the Existing Credit Agreement (the “Original Revolving
Facility”) with a new senior secured revolving facility (the “New Revolving
Facility”) having a maturity and commitment termination date of October 1, 2015
and (iii) effect certain other changes to the terms and provisions of the
Existing Credit Agreement.


WHEREAS certain of the existing Term Lenders holding Original Term Loans (the
“Original Term Lenders”) have agreed to this Amendment, to the redesignation of
such scheduled Original Term Loans as Tranche C Term Loans and to the extension
of the maturity date thereof to the Tranche C Term Loan Maturity Date, in each
case on the terms and subject to the conditions set forth herein and in the
Amended and Restated Credit Agreement (the Original Term Lenders who have agreed
to this Amendment and such redesignation and extension, the “Extending Term
Lenders”);


WHEREAS certain Original Term Lenders holding Original Term Loans that have not
agreed to extend the maturity thereof (“Non-Extending Lenders”) have agreed
pursuant to Assignment and Assumption Agreements approved by the Administrative
Agent (the “Non-Extending Lender Assignments”), subject to and simultaneously
with the effectiveness of this Amendment, to sell and assign certain amounts of
Original Term Loans to new lenders or existing Lenders (each, in its capacity as
a purchaser of such Original Term Loans, a “Replacement Term Lender”), and each
such Replacement Term Lender has agreed to the redesignation of such purchased
Original Term Loans as Tranche C Term Loans and the extension of the maturity
date thereof to the Tranche C Term Loan Maturity Date, in each case on the terms
and subject to the conditions set forth herein and in the Amended and Restated
Credit Agreement;


WHEREAS, in connection with the replacement of the Original Revolving Facility
with the New Revolving Facility, simultaneously with the effectiveness of this
Amendment and the transactions contemplated hereby, the Borrowers will terminate
the existing Commitments to the Original Revolving Facility under the Existing
Credit Agreement, and the New Revolving Facility will be made available under
the Amended and Restated Credit Agreement by the lenders whose names appear on
Schedule I-2 hereto under the heading “New Revolving Lenders” (each such lender
a “New Revolving Lender”), who will provide US Revolving Loan Commitments and/or
Global Revolving Loan Commitments, as applicable, that will terminate on October
1, 2015, in the amounts reflected for each such lender on such Schedule I-2
(each such commitment a “Revolving Commitment” and, collectively “Revolving
Commitments”), in each case on the terms and subject to the conditions set forth
herein and in the Amended and Restated Credit Agreement; and

 
 

--------------------------------------------------------------------------------

 

WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended to provide for the maturity extensions and New Revolving Facility
referred to above and to effect certain other modifications and that, as so
amended, the Existing Credit Agreement be restated in the form of Exhibit A
hereto, and the Administrative Agent and the Lenders party hereto are willing so
to amend and restate the Existing Credit Agreement;


NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Administrative Agent and the Lenders party
hereto (constituting the Required Lenders) hereby agree as follows:


SECTION 1.  Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Existing Credit Agreement or the Amended and Restated
Credit Agreement, as the context may require.


SECTION 2.  Amendment and Restatement of the Existing Credit
Agreement.  Effective as of the Amendment and Restatement Effective Date (as
defined in Section 6 below):


(a)  The Existing Credit Agreement is amended and restated in the form of
Exhibit A hereto (the Existing Credit Agreement, as so amended and restated,
being referred to as the “Amended and Restated Credit Agreement”).


(b)  Each of Schedules II, III, IV, V, VI, VII, 2.05, 5.01, 5.04, 5.13, 5.15,
5.16, 5.17, 5.19, 5.24, 7.14, 10.03 to the Existing Credit Agreement is replaced
by the schedule with the same designation attached to Exhibit A hereto.


(c)  The Existing Credit Agreement is amended by replacing each of Exhibits B-1,
B-2, B-3, C and G and adding new Exhibits B-4, B-5, B-6 and K thereto, in each
case in the form of each corresponding Exhibit attached to Exhibit A hereto, and
such Exhibits will thereafter be exhibits to the Amended and Restated Credit
Agreement.


(d)  Except as expressly set forth above, all Schedules and Exhibits to the
Existing Credit Agreement are not affected by this Amendment and remain in
effect in the forms thereof immediately prior to the Amendment and Restatement
Effective Date.

 
2

--------------------------------------------------------------------------------

 

SECTION 3.  Concerning the Term Loans.  1)Each Lender party to this Amendment
(including each Extending Term Lender, each Replacement Term Lender and each New
Revolving Lender) consents to this Amendment.  Each Replacement Lender agrees on
the Amendment and Restatement Effective Date to acquire the Original Term Loans
from Non-Extending Lenders pursuant to Non-Extending Lender Assignments to which
it is party.  Each Extending Term Lender and each Replacement Term Lender
agrees, on the Amendment and Restatement Effective Date, to extend the maturity
of all or a portion of its (i) Original Tranche A Term Loans (including those
acquired on the Amendment and Restatement Effective Date by a Replacement Term
Lender) in such principal amount as offered by such Lender to be extended and
redesignated in the Term Amendment/Extension Election Form delivered by it to
J.P. Morgan Securities LLC (“JPMS”) on or prior to the Amendment and Restatement
Effective Date or such lesser amount as is allocated and notified to such Lender
by JPMS, and the Indebtedness represented by such extended Original Tranche A
Term Loans shall be redesignated and remain outstanding under the Amended and
Restated Credit Agreement as a Tranche C Term Loan and (ii) Original Tranche B
Term Loans (including those acquired on the Amendment and Restatement Effective
Date by a Replacement Term Lender) in such principal amount as offered by such
Lender to be extended and redesignated in the Term Amendment/Extension Election
Form delivered by it to JPMS on or prior to the Amendment and Restatement
Effective Date or such lesser amount as is allocated and notified to such Lender
by JPMS, and the Indebtedness represented by such extended Original Tranche B
Term Loans shall be redesignated and remain outstanding under the Amended and
Restated Credit Agreement as a Tranche C Term Loan.


(b)  Each Original Tranche A Term Loan or portion thereof that is not extended
and redesignated as a Tranche C Term Loan in accordance with Section 3(a) shall
remain outstanding under the Amended and Restated Credit Agreement on and after
the Amendment and Restatement Effective Date as a Tranche A Term Loan, and each
Original Tranche B Term Loan or portion thereof that is not extended and
redesignated as a Tranche C Term Loan in accordance with Section 3(a) shall
remain outstanding under the Amended and Restated Credit Agreement on and after
the Amendment and Restatement Effective Date as a Tranche B Term Loan.


(c)  Each Original Term Loan that, immediately prior to giving effect to this
Amendment, was a Base Rate Loan shall, on the Amendment and Restatement
Effective Date, be a Base Rate Loan.  Each Original Term Loan that, immediately
prior to giving effect to this Amendment, was a Eurodollar Loan shall, on the
Amendment and Restatement Effective Date, be a Eurodollar Loan with the
then-current Interest Period that applied thereto immediately prior to giving
effect to this Amendment.  For the avoidance of doubt, no conversion into a
different Interest Period or payment or prepayment of any Original Term Loans
shall be deemed to have occurred solely due to this Amendment or the
transactions described herein, and accordingly no payments under Section 2.17 of
the Existing Credit Agreement or the Amendment and Restated Credit Agreement
will be required in connection therewith. The Administrative Agent is hereby
authorized to prepare Schedule I to the Amended and Restated Credit Agreement,
reflecting the New Revolving Commitments (as defined below) and the Tranche A
Term Loans, the Tranche B Term Loans and the Tranche C Term Loans outstanding on
and after the Amendment and Restatement Effective Date, and the amounts
reflected therein shall be conclusive absent demonstrable error.

 
3

--------------------------------------------------------------------------------

 

SECTION 4.  Concerning the Revolving Loans.  2)Subject to the terms and
conditions set forth herein, effective as of the Amendment and Restatement
Effective Date, all US Revolving Loan Commitments and all Global Revolving Loan
Commitments in effect immediately prior to the Amendment and Restatement
Effective Date (the “Existing Revolving Commitments”) will be terminated
pursuant to Section 2.09(b) of the Existing Credit Agreement; provided, however,
that the foregoing shall not affect (i) the obligations of any Letter of Credit
Issuer or any Letters of Credit outstanding immediately prior to the Amendment
and Restatement Effective Date or (ii) the obligation of the Swingline Lender to
make Swingline Loans pursuant to Section 2.04 of the Existing Credit Agreement
or any Swingline Loans outstanding, immediately prior to the Amendment and
Restatement Effective Date.  Each Lender party hereto agrees to waive any prior
notice of the terminations of the Existing Revolving Commitments under Section
2.09(c) of the Existing Credit Agreement.


(b)  Subject to the terms and conditions set forth herein, on the Amendment and
Restatement Effective Date, simultaneously with the termination of the Existing
Revolving Commitments pursuant to paragraph (a) above, (i) each New Revolving
Lender shall become or continue to be, as applicable, a US Revolving Lender
and/or a Global Revolving Lender and a Lender under the Amended and Restated
Credit Agreement and (ii) the US Revolving Loan Commitment and Global Revolving
Loan Commitment of each New Revolving Lender (the “New Revolving Commitments”)
will be the amount of such commitment, if any, set forth with respect to such
New Revolving Lender on Schedule I-2 hereto.  The New Revolving Commitments of
the New Revolving Lenders are several and no New Revolving Lender shall be
responsible for any other New Revolving Lender’s failure to make Revolving
Loans.


(c)  For all purposes of the Credit Documents, (i) the US Revolving Loan
Commitments and the Global Revolving Loan Commitments of each New Revolving
Lender, and the Loans made or B/As purchased or accepted pursuant to such New
Revolving Commitments, shall constitute “US Revolving Loan Commitments”, and
“Loans” of the relevant Tranche or “B/As”, as the case may be, under the Amended
and Restated Credit Agreement and (ii) all Letters of Credit and Swingline Loans
outstanding immediately prior to the Amendment and Restatement Effective Date
shall continue to be Letters of Credit and Swingline Loans issued pursuant to
the Amended and Restated Credit Agreement.


(d)  On the Amendment and Restatement Effective Date, each New Revolving Lender
with a US Revolving Loan Commitment will automatically and without further act
be deemed to have acquired a participation in each outstanding Letter of Credit
in accordance with Section 2.05(d) of the Amended and Restated Credit Agreement
in an amount equal to such US Revolving Lender’s US Revolving Percentage (as
defined in the Amended and Restated Credit Agreement) of the amount of each such
outstanding Letter of Credit (if any).  On the Amendment and Restatement
Effective Date, each New Revolving Lender with a US Revolving Loan Commitment
will automatically and without further act be obligated to acquire and fund
participations in any Swingline Loans outstanding (if any) on the Amendment and
Restatement Effective Date in accordance with the provisions of Section 2.04(c)
of the Amended and Restated Credit Agreement.  On the Amendment and Restatement
Effective Date, each US Revolving Lender under the Original Revolving Facility
will cease, in such capacity, to have any obligation to acquire or fund
participations in Letters of Credit or Swingline Loans, provided that any such
US Revolving Lender that has a US Revolving Loan Commitment under the New
Revolving Facility will be obligated to acquire and fund participations in
accordance with its US Revolving Percentage attributable to such US Revolving
Loan Commitment as contemplated above and pursuant to Sections 2.04(c) and
2.05(d) of the Amended and Restated Credit Agreement.  The Swingline Lender and
each Letter of Credit Issuer consents to the foregoing.

 
4

--------------------------------------------------------------------------------

 

(e)  If there are any revolving loans under the Original Revolving Facility (the
“Original Revolving Loans”) or any B/As outstanding immediately prior to the
Amendment and Restatement Effective Date, such Original Revolving Loans and B/As
shall be prepaid in full by the Borrowers on the Amendment and Restatement
Effective Date.  Such repayment may be financed (subject to satisfaction of
applicable borrowing conditions under Section 4.02 of the Amended and Restated
Credit Agreement) with the proceeds of Revolving Loans or of purchases and
acceptances of B/As of the applicable Tranche made on such date by the New
Revolving Lenders in accordance with each such Lender’s US Revolving Percentage
(as defined in the Amended and Restated Credit Agreement) or Global Revolving
Percentage (as defined in the Amended and Restated Credit Agreement), as
applicable.  On the Amendment and Restatement Effective Date, the Borrowers will
pay to the Administrative Agent, for the accounts of the Revolving Lenders under
the Original Revolving Facility (the “Original Revolving Lenders”) receiving
such prepayments, (A) accrued and unpaid interest on the principal amounts of
their Original Revolving Loans being prepaid, and (B) all breakage costs and
other amounts owing to each such Original Revolving Lender pursuant to Section
2.17 of the Existing Credit Agreement.  In addition, the Borrowers will on the
Amendment and Restatement Effective Date prepay all outstanding B/As by making
the required deposit, for the accounts of the applicable Original Revolving
Lenders, in the Prepayment Account contemplated by Section 2.11(e) of the
Amended and Restated Credit Agreement, and notwithstanding anything to the
contrary contained therein, such deposits and any earnings thereon (to the
extent not distributed to the Canadian Borrower in accordance with such Section)
will be held and applied solely for the benefit of the Original Revolving
Lenders and payment of such B/As on the last day of their Contract Periods.


SECTION 5.  Representations and Warranties.  Each Borrower hereby represents and
warrants to each other party hereto that:


(a)  this Amendment has been duly authorized, executed and delivered by each
Borrower and constitutes a legal, valid and binding obligation of each Borrower,
enforceable in accordance with its terms, subject to (i) the effects of any
applicable bankruptcy, fraudulent conveyance, moratorium, insolvency,
reorganization or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or equity) and (iii) implied covenants of good
faith and fair dealing;

 
5

--------------------------------------------------------------------------------

 

(b)  the representations and warranties of each Borrower set forth in the
Amended and Restated Credit Agreement are true and correct in all material
respects on and as of the date hereof (in each case, except to the extent that
any representation or warranty expressly relates to an earlier date, in which
case such representation or warranty shall have been true and correct as of such
earlier date); and


(c)  no Default or Event of Default under the Existing Credit Agreement or the
Amended and Restated Credit Agreement has occurred and is continuing.


SECTION 6.  Effectiveness of Amendment and Restatement Agreement.  The amendment
and restatement of the Existing Credit Agreement provided for herein and the
termination of the Commitments under the Old Revolving Facility will become
effective on the first date (the “Amendment and Restatement Effective Date”) on
which each of the following conditions shall be satisfied:


(a)  the Administrative Agent (or its counsel) shall have received from (i) each
Borrower, (ii) each Extending Term Lender, (iii) each New Revolving Lender, (iv)
each Replacement Term Lender and (v) other Original Term Lenders, if any,
constituting, collectively with each Lender set forth in the preceding clauses
(ii)–(iv), the Required Lenders (as defined in the Existing Credit Agreement),
either (A) counterparts of this Amendment signed on behalf of such parties or
(B) written evidence satisfactory to the Administrative Agent (which may include
facsimile or other electronic transmissions of signed signature pages) that such
parties have signed counterparts of this Amendment;


(b)  each Credit Party shall have executed and delivered to the Administrative
Agent a reaffirmation agreement in the form of Exhibit B hereto (the
“Reaffirmation Agreement”);


(c)  all the conditions specified in Article III of the Amended and Restated
Credit Agreement have been satisfied (or waived in accordance with Section 10.11
of the Amended and Restated Credit Agreement);


(d)  the repayment of all Revolving Loans and the prepayment of all B/As
outstanding under the Existing Credit Agreement and the payment of accrued
interest, fees and other amounts in connection therewith, as contemplated by
Section 4(e) hereof;

 
6

--------------------------------------------------------------------------------

 

(e)  if any Revolving Loans are to be made or any B/As are to be purchased on
the Amendment and Restatement Effective Date under the New Revolving Facility,
the Administrative Agent shall have received a request therefor complying with
the requirements of Section 2.03 or 2.07(c) of the Amended and Restated Credit
Agreement;


(f)  the Administrative Agent shall have received payment from the Borrowers, in
immediately available funds, for the accounts of the Extending Term Lenders,
Replacement Term Lenders and New Revolving Lenders, of the Amendment Fees and
Upfront Revolver Fees referred to in Section 7 below; and


(g)  the Administrative Agent and its affiliates shall have received payment or
reimbursement from the Borrowers, in immediately available funds, of all costs,
fees, out-of-pocket expenses, compensation and other amounts then due and
payable in connection with this Amendment or pursuant to the Amended and
Restated Credit Agreement, including, to the extent invoiced, reasonable fees,
disbursements and other charges of counsel to the Administrative Agent.


SECTION 7.  Fees.  Each Borrower agrees to pay to the Administrative Agent, for
the account of each Original Term Lender (including each Extending Term Lender),
each Replacement Term Lender and each New Revolving Lender that delivers to the
Administrative Agent (or its counsel) an executed counterpart hereof (or a
facsimile transmission of a signed signature page of this Amendment) on or prior
to 5:00 p.m., New York City time, on September 29, 2010, (i) an amendment fee
(the “Amendment Fee”) in an amount equal to 0.10% of the aggregate amount of the
Term Loans of each such Lender outstanding immediately prior to the Amendment
and Restatement Effective Date that are not converted into Tranche C Term Loans,
(ii) an extension fee (the “Extension Fee”) in an amount equal to 0.25% of the
aggregate amount of the Term Loans of each such Lender that are outstanding
immediately after the Amendment and Restatement Effective Date and are converted
into Tranche C Term Loans and (iii) an upfront fee (the “Upfront Revolver Fee”)
in an amount equal to 0.75% of the aggregate New Revolving Commitments of each
such Lender under the New Revolving Facility.  The Amendment Fees, Extension
Fees and Upfront Revolver Fees shall be payable on, and subject to the
occurrence of, the Amendment and Restatement Effective Date.


SECTION 8.  Effect of Amendment and Restatement Agreement.  Except as expressly
set forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, or the Lenders under the Existing Credit
Agreement or any other Credit Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Credit
Document, all of which, as amended, supplemented or otherwise modified hereby,
are ratified and affirmed in all respects and shall continue in full force and
effect.  Nothing herein shall be deemed to entitle any Credit Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement, the Amended and Restated Credit Agreement or any other Credit
Document in similar or different circumstances.  This Amendment shall constitute
a Credit Document.  On and after the Amendment and Restatement Effective Date,
any reference to the Existing Credit Agreement in any Document shall be deemed
to refer to the Amended and Restated Credit Agreement.

 
7

--------------------------------------------------------------------------------

 

SECTION 9.  Expenses.  The Borrowers agree to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment and
Restatement Agreement, including the reasonable fees, charges and disbursements
of Cravath, Swaine & Moore LLP.


SECTION 10.  Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Amendment.


SECTION 11.  Governing Law; Consent to Jurisdiction and Service of
Process.  This Amendment shall be construed in accordance with and governed by
the laws of the State of New York.  The provisions of Section 10.07 of the
Amended and Restated Credit Agreement shall apply to this Amendment as a Credit
Document to the same extent as if fully set forth herein.


SECTION 12.  Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Restatement Agreement to be duly executed by their authorized officers as of the
date first above written.



 
COMPASS MINERALS INTERNATIONAL, INC., as US Borrower,
 
by
         
Name:
   
Title:
       
SIFTO CANADA CORP., as Canadian Borrower,
 
by
         
Name:
   
Title:
       
SALT UNION LIMITED, as UK Borrower,
 
by
         
Name:
   
Title:
       
JPMORGAN CHASE BANK, N.A., individually as a Lender and the Administrative Agent
 
by
         
Name:
   
Title:


 
9

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
THE COMPASS MINERALS INTERNATIONAL, INC.
AMENDMENT AND RESTATEMENT AGREEMENT





 
Name of Lender
                                   
by
               
Name:
     
Title:
         
For any Lender requiring a second signature block:
           
by
               
Name:
     
Title:


 
10

--------------------------------------------------------------------------------

 

SCHEDULE I-2


 
Revolving Commitments and Term Loans


Revolving Commitments



   
Revolving Credit Facilities
         
New Revolving Lenders
 
US Revolving Loan Commitments
   
Global Revolving Loan Commitments
 
RAYMOND JAMES FINANCIAL INC.
  $ *     $ *  
BANK OF NOVA SCOTIA
  $ *     $ *  
BANK OF AMERICA, N.A.
  $ *     $ *  
US BANK NATIONAL ASSOCIATION
  $ *     $ *  
JPMORGAN CHASE BANK, N.A.
  $ *     $ *  
PNC BANK NATIONAL ASSOCIATION
  $ *     $ *  
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
  $ *     $ *  
RABOBANK NEDERLAND
  $ *     $ *  
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK
  $ *     $ *  
GOLDMAN SACHS LENDING PARTNERS LLC
  $ *     $ *  
TOTAL
  $ 75,000,000.00     $ 50,000,000  





Original Term Loans



   
Total Original Term Loans
   
Extended Original Term Loans
   
Non-Extended Original Term Loans
                     
Original Tranche A Term Loans
  $ 266,868,351.62     $ 166,911,449.69     $ 99,956,901.93                    
       
Original Tranche B Term Loans
  $ 123,190,000.00     $ 67,123,561.28     $ 56,066,438.72  





Term Loans Outstanding On and After
the Amendment and Restatement Effective Date



   
Tranche A
Term Loans
   
Tranche B
Term Loans
   
Tranche C
Term Loans
                     
TOTAL
  $ 99,956,901.93     $ 56,066,438.72     $ 234,035,010.97  


 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A

[Confidential materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.]

 
Amended and Restated Credit Agreement
 

 

 


CREDIT AGREEMENT


Dated as of November 28, 2001,


as Amended and Restated as of April 10, 2002, as further Amended and Restated as
of


December 22, 2005, as further Amended and Restated as of September 30, 2010




Among




COMPASS MINERALS INTERNATIONAL, INC.,


as US Borrower;


SIFTO CANADA CORP.,


as Canadian Borrower;


SALT UNION LIMITED,


as UK Borrower;


THE LENDERS PARTY HERETO;


JPMORGAN CHASE BANK, N.A.,


as Administrative Agent


Crédit Agricole,


as Syndication Agent;


Bank of America, N.A.,
as Co-Documentation Agent
The Bank of Nova Scotia,
as Co-Documentation Agent



 
J.P. MORGAN SECURITIES LLC,
as Co-Lead Arranger and Joint Bookrunner
 
 
GOLDMAN SACHS LENDING PARTNERS LLC,
as Co-Lead Arranger and Joint Bookrunner
 



 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



     
Page
       
ARTICLE I
       
Definitions
       
SECTION 1.01.
 
Definitions
1
SECTION 1.02.
 
Classification of Loans and Borrowings
52
SECTION 1.03.
 
Terms Generally
52
       
ARTICLE II
       
Amount and Terms of Credit
       
SECTION 2.01.
 
Commitments
53
SECTION 2.02.
 
Loans and Borrowings
53
SECTION 2.03.
 
Requests for Borrowings
55
SECTION 2.04.
 
Swingline Loans
56
SECTION 2.05.
 
Letters of Credit
57
SECTION 2.06.
 
Funding of Borrowings
63
SECTION 2.07.
 
Canadian Bankers’ Acceptances
64
SECTION 2.08.
 
Interest Elections
67
SECTION 2.09.
 
Termination and Reduction of Commitments
69
SECTION 2.10.
 
Repayment of Loans and B/As; Evidence of Debt
70
SECTION 2.11.
 
Voluntary Prepayments
71
SECTION 2.12.
 
Mandatory Repayments
72
SECTION 2.13.
 
Fees
77
SECTION 2.14.
 
Interest
79
SECTION 2.15.
 
Alternate Rate of Interest
80
SECTION 2.16.
 
Increased Costs
81
SECTION 2.17.
 
Break Funding Payments
82
SECTION 2.18.
 
Taxes
82
SECTION 2.19.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
84
SECTION 2.20.
 
Mitigation Obligations; Replacement of Lenders
86
SECTION 2.21.
 
Collection Allocation Mechanism
87
SECTION 2.22.
 
Redenomination of Sterling
89
SECTION 2.23.
 
Incremental Term Loans
90
SECTION 2.24.
 
Additional Reserve Costs
92
SECTION 2.25.
 
Change in Law
92
SECTION 2.26.
 
Extension of Maturity Date
93
SECTION 2.27.
 
Defaulting Lenders
95
       
ARTICLE III
       
Conditions Precedent to Credit



 
 

--------------------------------------------------------------------------------

 


SECTION 3.01.
 
Execution of Agreement
97
SECTION 3.02.
 
Officer’s Certificate
97
SECTION 3.03.
 
Opinions of Counsel
98
SECTION 3.04.
 
Company Documents; Proceedings
98
SECTION 3.05.
 
Adverse Change, etc
99
SECTION 3.06.
 
Litigation
99
SECTION 3.07.
 
Approvals
99
SECTION 3.08.
 
Perfection Certificate; Lien Search Results
99
SECTION 3.09.
 
US Collateral and Guaranty Agreement; Foreign Pledge Agreements
100
SECTION 3.10.
 
US Collateral and Guaranty Agreement; Foreign Security Agreements
101
SECTION 3.11.
 
US Collateral Assignment
101
SECTION 3.12.
 
Foreign Guaranty
102
SECTION 3.13.
 
Mortgages
102
SECTION 3.14.
 
Consent Letter
103
SECTION 3.15.
 
Insurance Certificates
103
SECTION 3.16.
 
Historical Financial Statements; Pro Forma Financial Statements; Projections
104
SECTION 3.17.
 
Payment of Fees
104
SECTION 3.18.
 
Payment of Existing Credit Agreement Revolving Indebtedness
104
       
ARTICLE IV
       
Conditions Precedent to All Credit Events
       
SECTION 4.01.
 
No Default; Representations and Warranties
105
SECTION 4.02.
 
Notice of Borrowing; Letter of Credit Request
105
       
ARTICLE V
       
Representations and Warranties
       
SECTION 5.01.
 
Company Status
106
SECTION 5.02.
 
Company Power and Authority
107
SECTION 5.03.
 
No Violation
107
SECTION 5.04.
 
Litigation
107
SECTION 5.05.
 
Use of Proceeds; Margin Regulations
107
SECTION 5.06.
 
Governmental Approvals
108
SECTION 5.07.
 
Investment Company Act
108
SECTION 5.08.
 
[Intentionally Omitted]
108
SECTION 5.09.
 
True and Complete Disclosure
108
SECTION 5.10.
 
Financial Condition; Financial Statements; Undisclosed Liabilities; Projections
108
SECTION 5.11.
 
The Security Interests
110
SECTION 5.12.
 
Pension Matters
110
SECTION 5.13.
 
Capitalization
111
SECTION 5.14.
 
Subsidiaries
111
SECTION 5.15.
 
Intellectual Property, etc
112



 
Contents, p. ii

--------------------------------------------------------------------------------

 


SECTION 5.16.
 
Compliance with Statutes, etc
112
SECTION 5.17.
 
Environmental Matters
112
SECTION 5.18.
 
Properties
113
SECTION 5.19.
 
Labor Relations
113
SECTION 5.20.
 
Tax Returns and Payments
113
SECTION 5.21.
 
Insurance
114
SECTION 5.22.
 
The Transaction
114
SECTION 5.23.
 
Subordination
114
SECTION 5.24.
 
Certain Post-Closing Collateral Obligations
114
       
ARTICLE VI
       
Affirmative Covenants
       
SECTION 6.01.
 
Information Covenants
115
SECTION 6.02.
 
Books, Records and Inspections
118
SECTION 6.03.
 
Insurance
118
SECTION 6.04.
 
Payment of Taxes
119
SECTION 6.05.
 
Corporate Franchises
119
SECTION 6.06.
 
Compliance with Statutes, etc
119
SECTION 6.07.
 
Compliance with Environmental Laws
119
SECTION 6.08.
 
Pension Matters
120
SECTION 6.09.
 
Good Repair
120
SECTION 6.10.
 
End of Fiscal Years; Fiscal Quarters
120
SECTION 6.11.
 
Additional Security; Further Assurances
121
SECTION 6.12.
 
Use of Proceeds
123
SECTION 6.13.
 
Permitted Acquisitions
123
SECTION 6.14.
 
Performance of Obligations
124
SECTION 6.15.
 
Maintenance of Company Separateness
125
SECTION 6.16.
 
Company Reorganization
125
       
ARTICLE VII
       
Negative Covenants
       
SECTION 7.01.
 
Business
126
SECTION 7.02.
 
Consolidation; Merger; Sale or Purchase of Assets; etc
127
SECTION 7.03.
 
Liens
131
SECTION 7.04.
 
Indebtedness
134
SECTION 7.05.
 
Advances; Investments; Loans
138
SECTION 7.06.
 
Dividends, etc
140
SECTION 7.07.
 
Transactions with Affiliates and Unrestricted Subsidiaries
142
SECTION 7.08.
 
Designated Senior Debt
143
SECTION 7.09.
 
Consolidated Interest Coverage Ratio
143
SECTION 7.10.
 
Adjusted Total Leverage Ratio
143
SECTION 7.11.
 
[Intentionally Omitted].
143



 
Contents, p. iii

--------------------------------------------------------------------------------

 


SECTION 7.12.
 
Limitation on Voluntary Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Issuances of Capital Stock; etc
143
SECTION 7.13.
 
Limitation on Issuance of Capital Stock
145
SECTION 7.14.
 
Limitation on Certain Restrictions on Subsidiaries
146
SECTION 7.15.
 
Limitation on the Creation of Subsidiaries, Joint Ventures and Unrestricted
Subsidiaries
147
       
ARTICLE VIII
       
Events of Default
       
SECTION 8.01.
 
Payments
148
SECTION 8.02.
 
Representations, etc
149
SECTION 8.03.
 
Covenants
149
SECTION 8.04.
 
Default Under Other Agreements
149
SECTION 8.05.
 
Bankruptcy, etc
149
SECTION 8.06.
 
Pension Matters
150
SECTION 8.07.
 
Security Documents
150
SECTION 8.08.
 
Guaranties
151
SECTION 8.09.
 
Judgments
151
SECTION 8.10.
 
Ownership
151
SECTION 8.11.
 
Remedies Blockage
151
       
ARTICLE IX
       
Administrative Agent
       
SECTION 9.01.
 
Appointment
152
SECTION 9.02.
 
Delegation of Duties
152
SECTION 9.03.
 
Exculpatory Provisions
153
SECTION 9.04.
 
Reliance by the Administrative Agent
153
SECTION 9.05.
 
Notice of Default
154
SECTION 9.06.
 
Nonreliance on the Administrative Agent and Other Lenders
154
SECTION 9.07.
 
Indemnification
154
SECTION 9.08.
 
Administrative Agent in its Individual Capacity
155
SECTION 9.09.
 
Holders
155
SECTION 9.10.
 
Resignation of the Administrative Agent
155
SECTION 9.11.
 
Power of Attorney
156
SECTION 9.12.
 
Trustee Provisions
156
       
ARTICLE X
       
Miscellaneous
       
SECTION 10.01.
 
Payment of Expenses, etc
157
SECTION 10.02.
 
Right of Setoff
158



 
Contents, p. iv

--------------------------------------------------------------------------------

 


SECTION 10.03.
 
Notices; Authorized Representative
158
SECTION 10.04.
 
Benefit of Agreement
159
SECTION 10.05.
 
No Waiver; Remedies Cumulative
163
SECTION 10.06.
 
Calculations; Computations
164
SECTION 10.07.
 
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE
166
SECTION 10.08.
 
Counterparts
167
SECTION 10.09.
 
[Reserved]
167
SECTION 10.10.
 
Headings Descriptive
167
SECTION 10.11.
 
Amendment or Waiver, etc
167
SECTION 10.12.
 
Survival
169
SECTION 10.13.
 
Domicile of Loans and Commitments
169
SECTION 10.14.
 
Confidentiality
169
SECTION 10.15.
 
Waiver of Jury Trial
170
SECTION 10.16.
 
Limitation on Additional Amounts, etc
170
SECTION 10.17.
 
Judgment Currency
170
SECTION 10.18.
 
Immunity
171
SECTION 10.19.
 
USA Patriot Act
171



 
Contents, p. v

--------------------------------------------------------------------------------

 


SCHEDULE I
 
List of Lenders and Commitments
SCHEDULE II
 
Tax Returns and Payments
SCHEDULE III
 
Retained Existing Indebtedness
SCHEDULE IV
 
Real Properties
SCHEDULE V
 
Subsidiaries
SCHEDULE VI
 
Insurance
SCHEDULE VII
 
Existing Liens
SCHEDULE 2.05
 
Existing Letters of Credit
SCHEDULE 5.01
 
Permitted Encumbrances
SCHEDULE 5.04
 
Litigation
SCHEDULE 5.13
 
Capitalization
SCHEDULE 5.15
 
Intellectual Property, etc.
SCHEDULE 5.16
 
Compliance with Statutes, etc.
SCHEDULE 5.17
 
Environmental Matters
SCHEDULE 5.19
 
Labor Relations
SCHEDULE 5.24
 
Certain Post-Closing Collateral Obligations
SCHEDULE 7.14
 
Limitation on Certain Restrictions on Subsidiaries
SCHEDULE 10.03
 
Addresses
     
EXHIBIT A-1
 
Form of Term Note
EXHIBIT A-2A
 
Form of US Revolving Note
EXHIBIT A-2B
 
Form of Global Revolving Note
EXHIBIT A-3
 
Form of Swingline Note
EXHIBIT B-1
 
Form of Opinion of Latham & Watkins LLP, special counsel to the Credit Parties
EXHIBIT B-2
 
Form of Opinion of Fasken Martineau DuMoulin LLP, special Canadian counsel
EXHIBIT B-3
 
Form of Opinion of English counsel
EXHIBIT B-4
 
Form of Opinion of Allen & Overy Luxembourg, special Luxembourg counsel
EXHIBIT B-5
 
Form of Opinion of McInnes Cooper, special Canadian counsel
EXHIBIT B-6
 
Form of Opinion of Kremer Associes & Clifford Chance Luxembourg, special
Luxembourg counsel
EXHIBIT C
 
Form of Officer’s Certificate
EXHIBIT D
 
Form of US Collateral and Guaranty Agreement
EXHIBIT E
 
Form of US Collateral Assignment
EXHIBIT F
 
Form of Foreign Guaranty
EXHIBIT G
 
Form of Consent Letter
EXHIBIT H
 
Form of Assignment and Assumption Agreement
EXHIBIT I
 
Form of Intercompany Note
EXHIBIT J
 
Mandatory Costs Rate
EXHIBIT K
 
Form of Maturity Date Extension Request



 
Contents, p. vi

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT dated as of November 28, 2001, as amended and restated as of
April 10, 2002, as further amended and restated as of December 22, 2005, as
further amended and restated as of September 30, 2010 among COMPASS MINERALS
INTERNATIONAL, INC., SIFTO CANADA CORP., SALT UNION LIMITED, the LENDERS from
time to time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.


W I T N E S S E T H :


WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the respective Borrowers the respective
credit facilities provided for herein;


WHEREAS, subject to and upon the terms and conditions set forth herein, the
Existing Credit Agreement is hereby amended and restated, effective as of the
Restatement Effective Date, to read in its entirety as set forth herein;


NOW, THEREFORE, it is agreed:


ARTICLE I


Definitions


SECTION 1.01.  Definitions.  As used herein, the following terms shall have the
meanings herein specified unless the context otherwise requires:


“Acquired Business” shall mean any Person or business, division or product line
acquired pursuant to a Permitted Acquisition.


“Acquired EBITDA” shall mean, for any Acquired Business for any period, the
Consolidated EBITDA as determined for such Acquired Business on a basis
substantially the same (with necessary reference changes) as provided in the
first sentence of the definition of Consolidated EBITDA contained herein, except
that all references therein and in the component definitions used in determining
Consolidated EBITDA to “the US Borrower and its Subsidiaries” shall be deemed to
be references to the respective Acquired Business.  All calculations of Acquired
EBITDA shall be made on a Pro Forma Basis (for such purpose treating (i) each
reference to “Consolidated EBITDA” contained in the definition of Pro Forma
Basis as if it were a reference to “Acquired EBITDA,” (ii) clause (v) of said
definition as if same applied to a determination of Acquired EBITDA for purposes
of Section 7.11, and (iii) the text “the last two fiscal quarters comprising the
respective Test Period” appearing in clause (v) of said definition as if same
were a reference to “the trailing twelve month period immediately preceding the
respective Permitted Acquisition” and disregarding subclauses (B) and (C) of
clause (v) of said definition).


“Acquired Person” shall have the meaning provided in the definition of Permitted
Acquisition.


 
1

--------------------------------------------------------------------------------

 


“Additional Lender” shall have the meaning provided in Section 2.23(b).


“Additional Security and Guaranty Documents” shall have the meaning provided in
Section 6.11(b).


“Additional Senior Note Documents” shall mean the Additional Senior Notes and
all other documents executed and delivered with respect to the Additional Senior
Notes.


“Additional Senior Notes” shall mean unsecured senior notes of the US Borrower
(including unsecured senior notes convertible into common stock of the US
Borrower) (i) that do not require any scheduled payment of principal (including
pursuant to a sinking fund obligation) or mandatory redemption or redemption at
the option of the holders thereof (except for redemptions in respect of asset
sales and changes in control on terms that are market terms on the date of
issuance) prior to the date that is 91 days after the Tranche C Maturity Date or
(unless otherwise provided in the applicable Incremental Term Loan Amendment),
if such Indebtedness is incurred after the US Borrower has obtained any
Incremental Term Loans or while any Commitments from Additional Lenders to make
Incremental Term Loans remain in effect, 91 days after the maturity date for
such Incremental Term Loans, unless all such Incremental Term Loans have been
repaid in full, and (ii) that otherwise contain terms and conditions (including
the maturity thereof, the interest rate applicable thereto (provided that
Additional Senior Notes may bear interest at a rate or be issued at a discount
that together result in a yield that is a market yield at the time of issuance
thereof), amortization, defaults, voting rights, covenants and events of
default) that are on terms that are market terms on the date of issuance.


“Additional Senior Subordinated Note Documents” shall mean the Additional Senior
Subordinated Notes and all other documents executed and delivered with respect
to the Additional Senior Subordinated Notes.


“Additional Senior Subordinated Notes” shall mean unsecured senior subordinated
notes of the US Borrower (including unsecured senior subordinated notes
convertible into common stock of the US Borrower) (i) that are subordinated to
the Loan Document Obligations on terms that are market terms on the date of
issuance and reasonably satisfactory to the Administrative Agent, (ii) that do
not require any scheduled payment of principal (including pursuant to a sinking
fund obligation) or mandatory redemption or redemption at the option of the
holders thereof (except for redemptions in respect of asset sales and changes in
control on terms that are market terms on the date of issuance) prior to the
date that is 91 days after the Tranche C Term Loan Maturity Date or (unless
otherwise provided in the applicable Incremental Term Loan Amendment), if such
Indebtedness is incurred after the US Borrower has obtained any Incremental Term
Loans or while any Commitments from Additional Lenders to make Incremental Term
Loans remain in effect, 91 days after the maturity date for such Incremental
Term Loans, unless all such Incremental Term Loans have been repaid in full,
(iii) that contain payment blockage provisions that are on terms that are market
terms on the date of issuance and reasonably satisfactory to the Administrative
Agent and (iv) that otherwise contain terms and conditions (including the
maturity thereof, the interest rate applicable thereto (provided that Additional
Senior Subordinated Notes may bear interest at a rate or be issued at a discount
that together result in a yield that is a market yield at the time of issuance
thereof), amortization, defaults, voting rights, covenants and events of
default) that are on terms that are market terms on the date of issuance.


 
2

--------------------------------------------------------------------------------

 


“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus, without duplication, (a) the sum of the amount of
all non-cash charges (including depreciation, amortization, deferred tax expense
and non-cash interest expense but excluding any non-cash charges reflected in
Adjusted Consolidated Working Capital) and non-cash losses that were included in
arriving at Consolidated Net Income for such period less (b) the amount of all
non-cash gains (exclusive of items reflected in Adjusted Consolidated Working
Capital) included in arriving at Consolidated Net Income for such period.


“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Cash Equivalents) less
Consolidated Current Liabilities.


“Adjusted Total Leverage Ratio” shall mean, on any date, the ratio of (a)
Consolidated Debt on such date to (b) Consolidated EBITDA for the Test Period
most recently ended on or prior to such date.  All calculations of the Adjusted
Total Leverage Ratio shall be made on a Pro Forma Basis, with determinations of
Adjusted Total Leverage Ratio to give effect to all adjustments (including those
specified in clause (v)) contained in the definition of “Pro Forma Basis”
contained herein.


“Administrative Agent” shall mean JPMCB, in its capacity as administrative agent
for the Lenders hereunder (and any successor thereto appointed pursuant to
Section 9.10), or, as applicable, such Affiliates thereof as it shall from time
to time designate for the purpose of performing its obligations hereunder in
such capacity, including initially (a) with respect to a Loan or Borrowing made
to the UK Borrower, J.P. Morgan Europe Limited, and (b) with respect to a Loan
or Borrowing made to, or a B/A Drawing drawn by, the Canadian Borrower, JPMorgan
Chase Bank, N.A., Toronto Branch.  References to the “Administrative Agent”
shall also include J.P. Morgan Europe Limited, JPMorgan Chase Bank, N.A.,
Toronto Branch, or any other Affiliate of JPMCB or any other person designated
by JPMCB, in each case acting in its capacity as “Security Trustee”, “Trustee”,
“Agent” or “Collateral Agent” under any Security Document relating to collateral
provided under the laws of any United Kingdom jurisdiction or Canadian
jurisdiction, or acting in any similar capacity under any other Security
Document under the laws of the United States or any other jurisdiction.


“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


“Affected Loans” shall have the meaning provided in Section 2.12(f).


“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person; provided, however, that, for purposes of Section 7.07,
an Affiliate of the US Borrower shall include any Person that directly or
indirectly owns more than 5% of any class of the capital stock of the US
Borrower and any officer or director of the US Borrower or any such Person.


 
3

--------------------------------------------------------------------------------

 


“Agent” shall mean any or all of Crédit Agricole, Bank of America, N.A., and The
Bank of Nova Scotia.


“Agreement” shall mean this Amended and Restated Credit Agreement, as the same
may be from time to time modified, restated, amended and/or supplemented.


“Amendment and Restatement Agreement” shall mean the Amendment and Restatement
Agreement dated as of the date hereof among the Borrowers, the lenders party
thereto and the Administrative Agent.


“Applicable Excess Cash Flow Percentage” shall mean, with respect to any Excess
Cash Flow Payment Date, 50%; provided that so long as no Default or Event of
Default is then in existence, if, on the last day of the relevant Excess Cash
Flow Payment Period, the Adjusted Total Leverage Ratio for the Test Period then
most recently ended (as established pursuant to the officer’s certificate
delivered (or required to be delivered) pursuant to Section 6.01(d)) is less
than or equal to 3.25:1.00, then the Applicable Excess Cash Flow Percentage
shall instead be 0%.


“Applicable Rate” shall mean, initially, a percentage per annum equal to (a) in
the case of Revolving Loans maintained as (i) Base Rate Loans, 1.75%, (ii)
Canadian Base Rate Loans, 1.75%, (iii) Eurodollar Loans, 2.75% and (iv) Canadian
Prime Rate Loans, 1.75%, (c) in the case of Swingline Loans, 1.75%, (d) in the
case of B/A Drawings, 2.75%, and (e) in the case of the Commitment Fee,
0.50%.  From and after each day of delivery of any certificate and financial
statements delivered in accordance with the first sentence of the following
paragraph (including, in the case of Tranche A Term Loans, certificates
delivered under the Existing Credit Agreement, and in the case of the Revolving
Loans, Swingline Loans, B/A Drawings and Commitment Fee, any such certificate
delivered on or after the Restatement Effective Date indicating a different
margin than that described in the immediately preceding sentence) (each, a
“Start Date”) to and including the applicable End Date described below, the
Applicable Rate for (x) Tranche A Term Loans shall (subject to any adjustment
pursuant to the immediately succeeding paragraph) be that set forth below under
the caption “Eurodollar Tranche A Term Loans” or “Base Rate Tranche A Term
Loans” and (y) for Revolving Loans, Swingline Loans, Letters of Credit, B/A
Drawings and Commitment Fees shall (subject to any adjustment pursuant to the
immediately succeeding paragraph) be that set forth below under the caption
“Eurodollar Revolving Loans and B/A Drawings”, “Base Rate Revolving Loans,
Canadian Base Rate Loans and Canadian Prime Rate Loans” or “Commitment Fee”, as
applicable, in each case opposite the Total Leverage Ratio indicated to have
been achieved in any certificate delivered in accordance with the following
sentence:


 
4

--------------------------------------------------------------------------------

 


Total Leverage Ratio
Eurodollar Tranche A Term Loans
Base Rate Tranche A Term Loans
Greater than 3.25:1.00
1.75%
0.75%
Less than or equal to 3.25:1.00 but greater than 1.75:1.00
1.50%
0.50%
Less than or equal to 1.75:1.00
1.50%
0.50%



Total Leverage Ratio
Eurodollar Revolving Loans and B/A Drawings
Base Rate Revolving Loans, Canadian Base Rate Loans and Canadian Prime Rate
Loans
Commitment
Fee
Greater than 3.50:1.00
3.50%
2.50%
0.50%
Less than or equal to 3.50:1.00 but greater than 2.50:1.00
3.25%
2.25%
0.50%
Less than or equal to 2.50:1.00 but greater than 1.75:1.00
3.00%
2.00%
0.50%
Less than or equal to 1.75:1.00 but greater than 1.00:1.00
2.75%
1.75%
0.50%
Less than or equal to 1.00:1.00
2.50%
1.50%
0.50%



The Total Leverage Ratio shall be determined based on the delivery of a
certificate of the US Borrower by an Authorized Officer of the US Borrower to
the Administrative Agent (with a copy to be furnished by the Administrative
Agent to each Lender), which certificate shall be accompanied by the financial
statements required by Section 6.01(a) or (b) and shall set forth the
calculation of the Total Leverage Ratio (based on such financial statements) as
at the last day of the Test Period ended immediately prior to the relevant Start
Date and the Applicable Rates that shall be thereafter applicable (until same
are changed or cease to apply in accordance with the following sentences).  The
Applicable Rates so determined shall apply, except as set forth in the next
succeeding sentence, from the relevant Start Date to the earliest of (a) the
date on which the next certificate is delivered to the Administrative Agent or
(b) the date that is 45 days following the last day of the Test Period in which
the previous Start Date occurred or, if such Test Period is a fiscal year of the
US Borrower, 90 days following such last day (such earliest date, the “End
Date”), at which time, if no certificate has been delivered to the
Administrative Agent indicating an entitlement to new Applicable Rates (and thus
commencing a new Start Date), the Applicable Rates shall be those set forth in
the table above determined as if the Total Leverage Ratio were greater than
3.50:1.00 (such Applicable Rates as so determined, the “Highest Applicable
Rates”).  Notwithstanding anything to the contrary contained in this definition,
(a) the Applicable Rates in respect of the Loans, B/A Drawings and the
Commitment Fee referred to in the foregoing tables shall be the Highest
Applicable Rates at all times during which there shall exist any Event of
Default and (b) prior to the date of delivery of the financial statements
pursuant to Section 6.01(b) for the fiscal quarter ended September 30, 2010, in
no event shall the Applicable Rates in respect of the Revolving Loans, Swingline
Loans, B/A Drawings and the Commitment Fee be less than those described in the
first sentence of this definition.  The Applicable Rate in respect of (a)
Tranche B Term Loans maintained as (i) Base Rate Loans shall be 1.00% and (ii)
Eurodollar Loans shall be 2.00%, and (b) Tranche C Term Loans maintained as (i)
Base Rate Loans shall be 1.75% and (ii) Eurodollar Loans shall be 2.75%.


 
5

--------------------------------------------------------------------------------

 


“Approved Fund” shall have the meaning provided in Section 10.04(b).


“Asset Sale” shall mean any sale, transfer or other disposition by the US
Borrower or any of its Subsidiaries to any Person other than the US Borrower or
any Wholly-Owned Subsidiary of the US Borrower of, and any Recovery Event with
respect to, any asset (including any capital stock or other securities of
another Person, but excluding the sale by such Person of its own capital stock)
of the US Borrower or such Subsidiary other than (a) sales, transfers or other
dispositions of inventory made in the ordinary course of business, (b) any sale
or other disposition of Cash Equivalents in the ordinary course of business, (c)
any merger, consolidation or liquidation permitted by Section 7.02(g) or (h),
(d) any transfer of assets permitted pursuant to Section 7.02(e), (f) or (k),
(e) any transaction permitted pursuant to Section 7.02(j), (f) any sale
permitted pursuant to Section 7.02(m), (n), (q) or (s) and (g) any other sale,
disposition or Recovery Event (or series of related sales, dispositions and
Recovery Events) that generates Net Sale Proceeds of less than $1,000,000.


“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit H (appropriately completed).


“Authorized Officer” shall mean, with respect to (a) the delivery of Notices of
Borrowing, Letter of Credit Requests and similar notices, the chief financial
officer, the chief operating officer, any treasurer or other financial officer
of the applicable Borrower, (b) delivery of financial information and officer’s
certificates pursuant to this Agreement, the chief operating officer, the chief
financial officer, any treasurer or other financial officer of the US Borrower
and (c) any other matter in connection with this Agreement or any other Credit
Document, any officer (or a person or persons so designated by any two officers)
of the applicable Credit Party, in each case to the extent reasonably acceptable
to the Administrative Agent.


“Available Liquidity” shall mean, on any date, an amount equal to the sum of (a)
the aggregate Unrestricted Cash of all Credit Parties on such date, as the same
would be reflected on a consolidated balance sheet prepared in accordance with
GAAP as of such date, and (b) only if each of the conditions set forth in
Section 4.01 would be satisfied in connection with a Borrowing as of such date,
the amount by which the sum of the aggregate US Revolving Commitments and the
aggregate Global Revolving Commitments exceeds the sum of the aggregate US
Revolving Credit Exposures and the aggregate Global Revolving Credit Exposures
as of such date.


 
6

--------------------------------------------------------------------------------

 


“B/A” shall mean any instrument, including a bill of exchange within the meaning
of the Bills of Exchange Act (Canada), and a depository bill issued in
accordance with the Depository Bills and Notes Act (Canada), denominated in
Canadian Dollars, drawn by the Canadian Borrower and accepted by a Global
Revolving Lender in accordance with the terms of this Agreement.


“B/A Drawing” shall mean B/As accepted and purchased on the same date and as to
which a single Contract Period is in effect, including any B/A Equivalent Loans
accepted and purchased on the same date, and as to which a single Contract
Period is in effect.  For greater certainty, all provisions of this Agreement
that are applicable to B/As are also applicable, mutatis mutandis, to B/A
Equivalent Loans.


“B/A Equivalent Loan” shall have the meaning provided in Section 2.07(k).


“Bankruptcy Code” shall have the meaning provided in Section 8.05.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Eurodollar Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in dollars with a maturity of one month plus 1%.  Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate, respectively.


“Base Rate Loans” shall mean each US Dollar Loan made to the US Borrower and
designated as such by the US Borrower at the time of the incurrence thereof or
conversion thereto.


“Borrowers” shall mean the US Borrower, the Canadian Borrower and the UK
Borrower, collectively.


 
7

--------------------------------------------------------------------------------

 


“Borrowing” shall mean and include (a) the borrowing of Swingline Loans from the
Swingline Lender on a given date and (b) the borrowing of one Type of Loan
pursuant to a single Tranche by the US Borrower, the Canadian Borrower or the UK
Borrower, as the case may be, from all of the Lenders having Commitments with
respect to such Tranche on a pro rata basis on a given date (or resulting from
conversions on a given date), having in the case of Eurodollar Loans the same
Interest Period.


“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) or (c) below, any day except Saturday, Sunday and any day that shall be in
New York City a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close, (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day that is a Business Day, as
described in clause (a) above that is also a day for trading by and between
banks in the applicable currency in the interbank Eurodollar market, except any
day that shall be in London a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close, and (c) with respect to all notices and determinations in connection with
Loans made to the Canadian Borrower or B/As and with respect to all payments of
principal and interest on Loans made to the Canadian Borrower and all payments
in respect of B/As, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Toronto.


“Calculation Period” shall mean the period of four consecutive fiscal quarters
of the US Borrower (taken as one accounting period) most recently ended prior to
the date of the respective Permitted Acquisition, Subsidiary Redesignation,
Dividend or incurrence of Incremental Term Loans, as the case may be.


“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Loans, B/As, participations in Letters of Credit and collections thereunder
established under Section 2.21.


“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 2.21.


“CAM Exchange Date” shall mean the first date after the Restatement Effective
Date on which there shall occur (a) any event described in Section 8.05 with
respect to any Borrower or (b) an acceleration of the maturity of Loans pursuant
to Article VIII.


“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate US Dollar Equivalent
(determined on the basis of the applicable Spot Exchange Rates prevailing on the
CAM Exchange Date) of the sum (without duplication) of (i) the aggregate Loan
Document Obligations owed to such Lender, (ii) the LC Exposure, if any, of such
Lender, and (iii) the Swingline Exposure, if any, of such Lender, in each case
immediately prior to the CAM Exchange Date, and (b) the denominator shall be the
aggregate US Dollar Equivalent (determined on the basis of the applicable Spot
Exchange Rates prevailing on the CAM Exchange Date) of the sum (without
duplication) of (i) the aggregate Loan Document Obligations owed to all the
Lenders and (ii) the aggregate LC Exposure of all the Lenders, in each case
immediately prior to the CAM Exchange Date; provided that, for purposes of
clause (a) above, the Loan Document Obligations owed to the Swingline Lender
will be deemed not to include any Swingline Loans except to the extent provided
in clause (a)(iii) above and the Loan Document Obligations owed to a Letter of
Credit Issuer will be deemed not to include any LC Disbursements except to the
extent provided in clause (a)(ii) above.


 
8

--------------------------------------------------------------------------------

 


“Canadian Base Rate” shall mean a fluctuating rate of interest per annum which
is equal at all times to the greater of (a) the reference rate of interest
(however designated) announced from time to time by the Administrative Agent as
being its reference rate for determining interest chargeable by it on US
Dollar-denominated commercial loans made in Canada and (b) 0.50% above the
Federal Funds Effective Rate from time to time in effect.


“Canadian Borrower” shall mean Sifto Canada Corp., a corporation continued and
amalgamated under the laws of the province of Nova Scotia, Canada.


“Canadian Dollar Equivalent” shall mean, at any time for the determination
thereof, the amount of Canadian Dollars that could be purchased with the amount
of US Dollars (or any other foreign currency, as applicable) involved in such
computation at the Spot Exchange Rate therefor as quoted by the Administrative
Agent as of 11:00 a.m. (local time) on the date two Business Days prior to the
date of any determination thereof for purchase on such date.


“Canadian Dollar LC Exposure” means, at any time, the sum of (a) the US Dollar
Equivalent of the aggregate undrawn and unexpired amount of all outstanding
Canadian Dollar Letters of Credit at such time plus (b) the US Dollar Equivalent
of the aggregate principal amount of all LC Disbursements in respect of Canadian
Dollar Letters of Credit that have not yet been reimbursed at such time.


“Canadian Dollar Letter of Credit” shall mean any Letter of Credit denominated
in Canadian Dollars.


“Canadian Dollars” or “C$” shall mean the lawful money of Canada.


“Canadian Intercompany Loan” shall mean the loan made by the US Borrower to the
Canadian Borrower prior to the Original Effective Date in the aggregate
principal amount of $17,323,877, as of the Original Effective Date, and assigned
by the US Borrower to Subco.


“Canadian Intercompany Note” shall mean the promissory note issued by the
Canadian Borrower to the US Borrower (and assigned by the US Borrower to Subco)
representing amounts owed under the Canadian Intercompany Loan.


“Canadian LP” shall mean Compass Canada Limited Partnership, a limited
partnership organized under the laws of the Province of Ontario, Canada.


“Canadian LP Intercompany Loans” shall mean the loans made by Sideco to Canadian
LP prior to the Original Effective Date in the aggregate principal amount of
C$233,370,500.


 
9

--------------------------------------------------------------------------------

 


“Canadian LP Intercompany Notes” shall mean the promissory notes issued by
Canadian LP to Sideco representing amounts owed under the Canadian LP
Intercompany Loans.


“Canadian Permitted Encumbrances” shall mean Permitted Encumbrances and the
Permitted Liens described in Sections 7.03(a), (b), (c), (f), (g) and (h).


“Canadian Prime Rate” shall mean, for any day, the rate of interest per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to the greater of
(a) the interest rate per annum publicly announced from time to time by the
Administrative Agent as its reference rate in effect on such day at its
principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars in Canada (each change in such
reference rate being effective from and including the date such change is
publicly announced as being effective) and (b) the interest rate per annum equal
to the sum of (i) the CDOR Rate on such day (or, if such rate is not so reported
on the Reuters Screen CDOR Page, the average of the rate quotes for bankers’
acceptances denominated in Canadian Dollars with a term of 30 days received by
the Administrative Agent at approximately 10:00 a.m., Toronto time, on such day
(or, if such day is not a Business Day, on the next preceding Business Day) from
one or more banks of recognized standing selected by it) and (ii) 1.00% per
annum.


“Canadian Revolving Borrowing” shall mean a Borrowing comprised of Canadian
Revolving Loans.


“Canadian Revolving Credit Exposure” shall mean, at any time, the sum of (a) the
US Dollar Equivalent of the aggregate principal amount of the Canadian Revolving
Loans denominated in Canadian Dollars outstanding at such time, (b) the
aggregate principal amount of the Canadian Revolving Loans denominated in US
Dollars outstanding at such time and (c) the US Dollar Equivalent of the
aggregate face amount of the B/As accepted by the Global Revolving Lenders and
outstanding at such time.  The Canadian Revolving Credit Exposure of any Global
Revolving Lender at any time shall be such Lender’s Global Revolving Percentage
of the total Canadian Revolving Credit Exposure at such time.


“Canadian Revolving Loan” shall mean a Loan made by a Global Revolving Lender
pursuant to Section 2.01(c)(ii).  Each Canadian Revolving Loan (a) denominated
in Canadian Dollars shall be a Canadian Prime Rate Loan and (b) denominated in
US Dollars shall be a Canadian Base Rate Loan or a Eurodollar Loan.


“Canadian Tax Act” shall mean the Income Tax Act (Canada) or any successor law
purported to cover the same subject matter, as amended from time to time.


 “Capital Expenditures” shall mean, with respect to any Person, for any period,
all expenditures by such Person that should be capitalized in accordance with
GAAP during such period, including all such expenditures with respect to fixed
or capital assets (including expenditures for maintenance and repairs that
should be capitalized in accordance with GAAP) and, without duplication, the
amount of all Capitalized Lease Obligations incurred by such Person during such
period.


 
10

--------------------------------------------------------------------------------

 


“Capital Lease,” as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.


“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of the US Borrower or any of its Subsidiaries, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.


“Cash Equivalents” shall mean, as to any Person, (a) US Dollars and, in the case
of any Foreign Subsidiaries of the US Borrower, Euros and such local currencies
held by them from time to time in the ordinary course of business, (b)
securities issued or directly and fully guaranteed or insured by the United
States, Canada and Great Britain or any agency or instrumentality thereof
(provided that the full faith and credit of the respective country is pledged in
support thereof) having maturities of not more than six months from the date of
acquisition, (c) time deposits, certificates of deposit, eurodollar time
deposits and bankers’ acceptances of any Lender or any commercial bank having,
or that is the principal banking subsidiary of a bank holding company organized
under the laws of the United States, any State thereof, the District of Columbia
or any foreign jurisdiction having capital, surplus and undivided profits
aggregating in excess of $250,000,000 and having a long-term unsecured debt
rating of at least “A-” or the equivalent thereof from S&P or “A3” or the
equivalent thereof from Moody’s, with maturities of not more than six months
from the date of acquisition by such Person, (d) repurchase agreements with a
term of not more than 30 days, involving securities of the types described in
preceding clause (b), and entered into with commercial banks meeting the
requirements of preceding clause (c), (e) commercial paper issued by any Person
incorporated in the United States rated at least A-2 or the equivalent thereof
by S&P or at least P-2 or the equivalent thereof by Moody’s and in each case
maturing not more than six months after the date of acquisition by such Person,
(f) auction rate securities rated at least “A” or the equivalent thereof by S&P
or at least “A2” or the equivalent thereof by Moody’s, (g) investments in money
market funds substantially all of whose assets are comprised of securities of
the types described in clauses (b) through (f) above and (h) overnight deposits
and demand deposit accounts (in the respective local currencies) maintained in
the ordinary course of business.


“CDOR Rate” shall mean, on any date, an interest rate per annum equal to the
average discount rate rounded upward to the nearest 1/100th of 1% applicable to
bankers’ acceptances denominated in Canadian Dollars with a term of 30 days (for
purposes of the definition of “Canadian Prime Rate”) or with a term equal to the
Contract Period of the relevant B/As (for purposes of the definition of
“Discount Rate”) appearing on the Reuters Screen CDOR Page (as defined in the
International Swaps and Derivative Association, Inc. 1991 definitions, as
modified and amended from time to time), or on any successor or substitute page
of such Screen, or any successor to or substitute for such Screen, providing
rate quotations comparable to those currently provided on such page of such
Screen, as determined by the Administrative Agent from time to time, at
approximately 10:00 a.m., Toronto time, on such date (or, if such date is not a
Business Day, on the next preceding Business Day).


“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Letter of
Credit Issuer (or, for purposes of Section 2.16(b), by any lending office of
such Lender or by such Lender’s or the Letter of Credit Issuer’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, however, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in “Law”, regardless of the date
enacted, adopted or issued.


 
11

--------------------------------------------------------------------------------

 


“Change of Control Event” shall mean, (a)(i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as
in effect on the Restatement Effective Date), shall have acquired beneficial
ownership of 30% or more on a fully diluted basis of the voting and/or economic
interest in the US Borrower’s capital stock or (ii) the Board of Directors of
the US Borrower shall cease to consist of a majority of Continuing Directors or
(iii) a “change of control” or similar event shall occur as provided in any US
Borrower 2019 Notes or any Permitted Debt, Disqualified Preferred Stock or
Qualified Preferred Stock or the documentation governing the same to the extent
the outstanding principal amount or liquidation preference, as the case may be,
of such US Borrower 2019 Notes, Permitted Debt, Disqualified Preferred Stock or
Qualified Preferred Stock exceeds $30,000,000 or (b) the US Borrower shall cease
to own on a fully diluted basis 100% of the economic and voting interest in the
Canadian Borrower (either directly or through one or more Wholly-Owned
Subsidiaries of the US Borrower) or (iii) the US Borrower shall cease to own on
a fully diluted basis 100% of the economic and voting interest in the UK
Borrower (either directly or through one or more Wholly-Owned Subsidiaries of
the US Borrower).


“CLO” shall have the meaning provided in Section 10.04.


“CMIC” shall mean CMIC Canada Holdings Company, a Nova Scotia unlimited
liability company and a Wholly-Owned Subsidiary of NASC.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the Treasury regulations promulgated thereunder.  Section references
to the Code are to the Code, as in effect at the date of this Agreement and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.


“Collateral” shall mean all property (whether real or personal, movable or
immovable) with respect to which any security interests have been granted (or
purported to be granted) pursuant to any Security Document, including all
Pledged Collateral, all Security Agreement Collateral, all Mortgaged Property
and all cash and Cash Equivalents delivered as collateral pursuant to any
Security Document.


“Collateral Agent” shall have the meaning provided in the respective Security
Documents.


“Commitment” shall mean any of the commitments of any Lender hereunder, i.e.,
whether any commitment in respect of any Incremental Term Loans, US Revolving
Loan Commitment or Global Revolving Loan Commitment.


 
12

--------------------------------------------------------------------------------

 


“Commitment Fee” shall have the meaning provided in Section 2.13(a).


“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).


“Company Reorganization” shall mean the structural reorganization of  the
ownership by NASC and its Subsidiaries of the Equity Interests of US Holdco,
NSULC1 and CMIC to be effected after the Restatement Effective Date in
compliance with the requirements of Section 6.16 pursuant to the series of
intercompany transfers of Equity Interests, formation and capitalization of new
Subsidiaries, intercompany loans and advances and repayments, exchanges or
cancellations thereof and intercompany Investments set forth and described in
the materials delivered to the Administrative Agent and posted on Intralinks for
review by the Lenders prior to the Restatement Effective Date in the folders
designated “Description of Proposed Company Reorganization” and “Summary
Description of Collateral” (the “Reorganization Plan”), subject to such
modifications as may be permitted by Section 6.16, and pursuant to other
incidental actions required to effectuate the organizational structure set forth
and described in the Reorganization Plan.  After the consummation of the Company
Reorganization, NASC will indirectly own and hold (i) 100% of the outstanding
Equity Interests of US Holdco and its Subsidiaries existing on the Restatement
Effective Date through its direct ownership of 100% of the Equity Interests of
GSL Holdings Europe, which will own 100% of the outstanding Equity Interests of
GSL Holdings Canada, of which US Holdco will be a Wholly-Owned Subsidiary and
(ii) 100% of the outstanding Equity Interests of  NSULC1 and its Subsidiaries
existing on the Restatement Effective Date (other than  US Holdco and its
Subsidiaries) and through its direct ownership of 100% of the Equity Interests
of Compass International Holdings, which will own 100% of the outstanding Equity
Interests of  Salt Europe Holdings, which will own 100% of the outstanding
Equity Interests of CMIC, of which NSULC1 will be a Wholly-Owned Subsidiary.


“Compass International Holdings” shall mean Compass International Holdings S.à
r.l., a Luxembourg private limited liability company and a Wholly-Owned
Subsidiary of NASC.


“Concurrent Equity Proceeds” shall mean, with respect to any Permitted
Acquisition, net cash proceeds received by the US Borrower from any issuance by
the US Borrower of its Equity Interests (other than any Disqualified Preferred
Stock) so long as (a) such issuance is consummated for the purpose of providing
funds to finance such Permitted Acquisition and (b) such issuance is
consummated, and such proceeds are received, on or within 120 days (or such
longer period as agreed by the Administrative Agent (acting reasonably) upon the
reasonable request of the US Borrower) prior to the date on which such Permitted
Acquisition is consummated.


“Consenting Lender” shall have the meaning provided in Section 2.26.


“Consolidated Current Assets” shall mean, at any time, the current assets of the
US Borrower and its Subsidiaries at such time determined on a consolidated basis
and the Financed Amount of any Permitted Securitization Financing.


 
13

--------------------------------------------------------------------------------

 


“Consolidated Current Liabilities” shall mean, at any time, the current
liabilities of the US Borrower and its Subsidiaries determined on a consolidated
basis, but excluding the current portion of, and accrued but unpaid interest on,
any Indebtedness under this Agreement and any other long-term Indebtedness that
would otherwise be included therein.


“Consolidated Debt” shall mean, at any time, the sum of (without duplication)
(a) all Indebtedness (other than take-or-pay obligations) of the US Borrower and
its Subsidiaries as would be required to be reflected on the liability side of a
balance sheet of such Person in accordance with GAAP as determined on a
consolidated basis (excluding all Indebtedness of the US Borrower and its
Subsidiaries of the type described in clause (h) or clause (j) of the definition
of Indebtedness), (b) unreimbursed drawings on all letters of credit issued for
the account of the US Borrower or any of its Subsidiaries and (c) all Contingent
Obligations of the US Borrower and its Subsidiaries in respect of Indebtedness
of other Persons (i.e., Persons other than the US Borrower or any of its
Subsidiaries) of the type referred to in preceding clauses (a) and (b) of this
definition; provided that, for purposes of this definition, the amount available
to be drawn under letters of credit issued for the account of the US Borrower or
any of its Subsidiaries (other than unreimbursed drawings) shall be excluded in
making any determination of “Consolidated Debt” and (iii) with respect to any
determination of Consolidated Debt as of any time during the fourth calendar
quarter of any year, the amount of Revolving Loans and Swingline Loans
outstanding as of any such time shall be deemed to be equal to the daily average
of the amount of Revolving Loans and Swingline Loans outstanding during each
fiscal quarter of the US Borrower included in the applicable Test Period most
recently ended prior to such date.


“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (a) adding thereto (in each case to the extent deducted
in determining Consolidated Net Income for such period and not already added
back in determining Consolidated Net Income) the amount of (without duplication)
(i) Consolidated Interest Expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to amortization and
depreciation for such period, including amortization of deferring financing
costs, (iv) all non-recurring or extraordinary losses for such period (provided
that the amount of non-recurring losses added back pursuant to this clause (iv)
in respect of any period of four consecutive fiscal quarters shall be no more
than 5% of the Consolidated EBITDA for such period), (v) all other non-cash
items that were deducted in arriving at Consolidated Net Income for such period
(excluding any non-cash item in respect of an item that was included in
Consolidated EBITDA in a prior period during the term of this Agreement) and (b)
subtracting therefrom (i) the amount of all cash payments made in such period to
the extent that same relate to a non-cash item incurred in a previous period
that was added back to Consolidated EBITDA in such previous period pursuant to
clause (a) above in this definition and (ii) without duplication and to the
extent included in determining such Consolidated Net Income, any non-recurring
or extraordinary gains for such period,  in each case determined in accordance
with GAAP.


“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
Consolidated EBITDA to Consolidated Interest Expense for such period.  All
calculations of the Consolidated Interest Coverage Ratio shall be made on a Pro
Forma Basis, with determinations of Consolidated Interest Coverage Ratio to give
effect to all adjustments (including those specified in clauses (v)) contained
in the definition of “Pro Forma Basis” contained herein.


 
14

--------------------------------------------------------------------------------

 


“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the US Borrower and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, (a) that portion of Capitalized Lease Obligations of
the US Borrower and its Subsidiaries representing the interest factor for such
period, and capitalized interest expense, plus (b) the product of (i) the amount
of all cash Dividend requirements (whether or not declared or paid) on Preferred
Stock of the US Borrower paid, accrued or scheduled to be paid or accrued during
such period multiplied by (ii) a fraction, the numerator of which is one and the
denominator of which is one minus the then-current effective consolidated
Federal, state, local and foreign income tax rate (expressed as a decimal number
between one and zero) of the US Borrower as would be required to be reflected in
the audited consolidated financial statements of the US Borrower for its most
recently completed fiscal year (whether or not such financial statements are
actually prepared), which amounts described in preceding clause (b) shall be
treated as interest expense of the US Borrower and its Subsidiaries for purposes
of this definition regardless of the treatment of such amounts under GAAP, plus
(c) all discount, interest, yield, fees, premiums and other similar charges or
costs in respect of all Permitted Securitization Financings for such period, in
the case of each of clauses (a)-(c) payable or paid in cash in such period and
net of the total consolidated cash interest income of the US Borrower and its
Subsidiaries for such period, but excluding the amortization of (i) any deferred
financing costs and (ii) any costs in respect of any Interest Rate Protection
Agreement.


“Consolidated Net Income” shall mean, for any period, the remainder of (a) the
net after-tax income of the US Borrower and its Subsidiaries determined on a
consolidated basis, without giving effect to (without duplication) (i) (A) any
after-tax nonrecurring gains or losses or after-tax items classified as
extraordinary gains or losses and (B) any other nonrecurring cash and non-cash
expenses incurred or payments made by the US Borrower and its Subsidiaries in
connection with the consummation of the Transaction and of the Company
Reorganization, (ii) after-tax gains and losses from the sale or disposition of
assets (other than sales or dispositions of inventory, equipment, raw materials
and supplies in the ordinary course of business) by the US Borrower and its
Subsidiaries and (iii) expenses of the US Borrower and its Subsidiaries incurred
to replace or repair damage to property of the US Borrower and its Subsidiaries
that is the subject of any non-recurring event referred to in the definition of
the term Recovery Event to the extent such expenses exceed $1,000,000 during any
period of four consecutive fiscal quarters of the US Borrower and to the extent
insurance proceeds are not received in respect thereof; provided that the
following items shall be excluded in computing Consolidated Net Income (without
duplication): (i) the net income or net losses of any Person in which any other
Person or Persons (other than the US Borrower and its Wholly-Owned Subsidiaries)
has an equity interest or interests, except to the extent of the amount of
dividends or other distributions actually paid to the US Borrower or such
Wholly-Owned Subsidiaries by such Person during such period, (ii) except for
determinations expressly required to be made on a Pro Forma Basis, the net
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
or all or substantially all of the property or assets of such Person are
acquired by a Subsidiary and (iii) the net income of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary of such net income is not at the time permitted by the operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such Subsidiary.


 
15

--------------------------------------------------------------------------------

 


“Consolidated Senior Secured Debt” shall mean, at any time, the sum of all
Consolidated Debt outstanding at such time that is secured by any Lien other
than Liens permitted by Section 7.03(a), (b), (g), (h), (i), (k) or (p).


“Contingent Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guaranty any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or (d)
otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection or standard contractual indemnities entered into, in each case in the
ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.


“Continuing Directors” shall mean the directors of the US Borrower on the
Restatement Effective Date and each other director if such director’s nomination
for the election to the Board of Directors of the US Borrower is recommended by
a majority of the then Continuing Directors.


“Contract Period” shall mean, with respect to any B/A, the period commencing on
the date such B/A is issued and accepted and ending on the date 30, 60, 90, 180,
270 or 360 days thereafter, as the Canadian Borrower may elect (in each case
subject to availability); provided that if such Contract Period would end on a
day other than a Business Day, such Contract Period shall be extended to the
next succeeding Business Day.


“Credit Documents” shall mean this Agreement, the Amendment and Restatement
Agreement, each Incremental Term Loan Amendment (when executed and delivered by
the parties thereto), the Notes, each Guaranty and each Security Document.


“Credit Event” shall mean the making of a Loan or the issuance, amendment,
renewal or extension of a Letter of Credit or a B/A Drawing.


“Credit Party” shall mean, collectively, each US Credit Party and each Foreign
Credit Party.


“Declining Lender” shall have the meaning provided in Section  2.26.


 
16

--------------------------------------------------------------------------------

 


“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or B/A Drawings, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified a Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans or B/A Drawings and participations in
then outstanding Letters of Credit and Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.


 “Discount Proceeds” shall mean, with respect to any B/A, an amount in Canadian
Dollars (rounded upward, if necessary, to the nearest C$0.01) calculated by
multiplying (a) the face amount of such B/A by (b) the quotient obtained by
dividing (i) one by (ii) the sum of (A) one and (B) the product of (1) the
Discount Rate (expressed as a decimal) applicable to such B/A and (2) a fraction
of which the numerator is the Contract Period applicable to such B/A and the
denominator is 365, with such quotient being rounded upward or downward to the
fifth decimal place and .000005 being rounded upward.


“Discount Rate” shall mean, with respect to a B/A being accepted and purchased
on any day, (a) for a Lender that is a Schedule I Lender, (i) the CDOR Rate
applicable to such B/A or, (ii) if the discount rate for a particular Contract
Period is not quoted on the Reuters Screen CDOR Page, the arithmetic average (as
determined by the Administrative Agent) of the percentage discount rates
(expressed as a decimal and rounded upward, if necessary, to the nearest 1/100
of 1%) quoted to the Administrative Agent by the Schedule I Reference Lenders as
the percentage discount rate at which each such Schedule I Reference Lender
would, in accordance with its normal practices, at approximately 10:00 a.m.,
Toronto time, on such day, be prepared to purchase bankers’ acceptances accepted
by such Schedule I Reference Lender having a face amount and term comparable to
the face amount and Contract Period of such B/A, and (b) for a Lender that is a
Schedule II Lender or a Schedule III Lender, the lesser of (i) the CDOR Rate
applicable to such B/A plus 0.10% per annum and (ii) the percentage discount
rate (expressed as a decimal and rounded upward, if necessary, to the nearest
1/100 of 1%) quoted to the Administrative Agent by the Schedule III Reference
Lender as the percentage discount rate at which such Schedule III Reference
Lender would, in accordance with its normal practices, at approximately 10:00
a.m., Toronto time, on such day, be prepared to purchase bankers’ acceptances
accepted by such Schedule III Reference Lender having a face amount and term
comparable to the face amount and Contract Period of such B/A.


 
17

--------------------------------------------------------------------------------

 


“Disqualified Preferred Stock” shall mean any Preferred Stock of the US Borrower
other than Qualified Preferred Stock.


“Dividend” shall have the meaning provided in the preamble to Section 7.06.


“Documents” shall mean and include (a) the Credit Documents, (b) the US Borrower
Notes Documents in respect of the US Borrower 2019 Notes, (c) the Canadian
Intercompany Note, (d) the UK Intercompany Note, (e) the Canadian LP
Intercompany Notes and (f) all other documents, agreements and instruments
executed in connection with the Transaction.


“Domestic Subsidiary” shall mean (i) each Subsidiary of the US Borrower
incorporated or organized in the United States or any State thereof or the
District of Columbia and (ii) each Subsidiary of the US Borrower (x) that is
either disregarded or treated as a partnership for purposes of the Code and (y)
none of the Equity Interests of which are owned, directly or indirectly, by a
Foreign Non-Pass Through Entity.


“ECF Prepayment Credit” shall have the meaning provided in Section 2.12(e).


“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of a single or unified European
currency.


“End Date” shall have the meaning provided in the definition of “Applicable
Rate.”


“English Security Document” shall have the meaning provided in Section 9.12(a).


“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, orders, directives, claims,
liens, notices of non-compliance or violation, investigations or proceedings
(hereafter, “Claims”), including any and all Claims by Governmental Authorities
or any other third parties for enforcement, cleanup, removal, response, or any
other remedial actions or seeking, fines, penalties, contribution,
indemnification, cost recovery, natural resource damages compensation or any
other damages or injunctive relief, resulting in any way from or relating to (a)
the non-compliance (or alleged non-compliance) with any Environmental Law or any
permit issued under any Environmental Law, (b) the presence, use, handling,
transportation, storage, Release or threatened Release of or exposure to any
Hazardous Materials or (c) the alleged injury or threat of injury to health,
safety or the environment.


“Environmental Law” shall mean any federal, state, provincial, foreign or local
policy, statute, law, rule, regulation, ordinance, code or rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment relating to the environment, Hazardous
Materials, the preservation or reclamation of natural resources or employee
health and safety matters.


 
18

--------------------------------------------------------------------------------

 


“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.


“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the US Borrower or a Subsidiary of the US Borrower would be
deemed to be a “single employer” within the meaning of Section 414(b), (c), (m)
or (o) of the Code.


“Euro” shall mean the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.


“Eurodollar Rate” shall mean (a) relative to any Interest Period for a Borrowing
of a Eurodollar Loan, (i) the interest rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) for deposits in US Dollars in respect of
US Dollar Loans and for deposits in Sterling in respect of Sterling Loans for a
period equal to the relevant Interest Period that appears on Telerate Page 3750
(or any successor page) at approximately 11:00 a.m. (London time) on the date
that is two Business Days prior to the commencement of such Interest Period for
a term comparable to such Interest Period, (ii) to the extent that an interest
rate is not ascertainable pursuant to preceding clause (i), the interest rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) for
deposits in US Dollars for a period equal to the relevant Interest Period that
appears on the Reuters Screen LIBO Page (or any successor page) (or, if more
than one such rate appears on such page, the arithmetic mean of all such rates)
at approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period for a term comparable to such
Interest Period or (iii) to the extent that an interest rate is not
ascertainable pursuant to preceding clause (i) or (ii), the arithmetic average
(rounded upwards, if necessary, to the nearest 1/100 of 1%) of the offered
quotation to first-class banks in the London interbank Eurodollar market by the
Administrative Agent for deposits in US Dollars in respect of US Dollar Loans
and for deposits in Sterling in respect of Sterling Loans of amounts in
immediately available funds comparable to the outstanding principal amount of
the Eurodollar Loan of the Administrative Agent with terms comparable to the
Interest Period applicable to such Eurodollar Loan commencing two Business Days
thereafter as of 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period, divided (in any case) by (b)
a percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D) or in effect in Canada or the United Kingdom and to which Global
Revolving Lenders, as applicable, are subject for any category of deposits or
liabilities customarily used to fund loans in the applicable currency or by
reference to which interest rates applicable to loans in the applicable currency
are determined in the applicable jurisdiction.


 
19

--------------------------------------------------------------------------------

 


“Event of Default” shall have the meaning provided in Article VIII.


“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of
(i) Adjusted Consolidated Net Income for such period, and (ii) the decrease
(expressed as a positive number), if any, in Adjusted Consolidated Working
Capital (other than as a result of a reclassification of assets and liabilities
from short to long-term or vice versa) from the first day to the last day of
such period, minus (b) the sum of (i) the amount of Capital Expenditures made by
the US Borrower and its Subsidiaries on a consolidated basis during such period,
except to the extent (A) financed with the proceeds of Indebtedness (other than
the proceeds of Revolving Loans or Swingline Loans) or pursuant to Capitalized
Lease Obligations, (B) made with the Net Sale Proceeds of Asset Sales, or (C)
constituting Permitted Acquisitions effected in accordance with the requirements
of Section 7.02(i), (ii) the aggregate amount of permanent principal payments of
Indebtedness for borrowed money of the US Borrower and its Subsidiaries and the
permanent repayment of the principal component of Capitalized Lease Obligations
of the US Borrower and its Subsidiaries (excluding (A) payments with proceeds of
asset sales, (B) payments with the proceeds of Indebtedness or equity and (C)
payments of Loans, B/As or other Obligations; provided that repayment of Loans
shall be deducted in determining Excess Cash Flow if such payments were required
as a result of a Scheduled Repayment under Section 2.12(b)) during such period,
(iii) the increase (expressed as a positive number), if any, in Adjusted
Consolidated Working Capital (other than as a result of a reclassification of
assets and liabilities from short to long-term or vice versa) from the first day
to the last day of such period, (iv) without duplication of amounts deducted in
the preceding clauses (b)(i), (ii) and (iii), the amount of cash expended in
respect of Permitted Acquisitions or acquisitions permitted under Section
7.02(t) during such period, except to the extent financed with Indebtedness,
equity or Net Sale Proceeds of Asset Sales (in the case of such Net Sales
Proceeds, to the extent the amount of prepayments required pursuant to Section
2.12(c) is reduced as a result of such Permitted Acquisitions having been made)
and (v) the aggregate amount of Dividends paid by, or share redemptions or
purchases made by, the US Borrower pursuant to Section 7.06(b), (j) or (m)
during such period.


“Excess Cash Flow Payment Date” shall mean the date occurring 90 days after the
last day of a fiscal year of the US Borrower (beginning with the US Borrower’s
fiscal year ending on December 31, 2010).


“Excess Cash Flow Payment Period” shall mean, with respect to the repayment
required on any Excess Cash Flow Payment Date, the fiscal year of the US
Borrower immediately preceding such Excess Cash Flow Payment Date.


“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lenders, the Letter of Credit Issuer or any other recipient of any payment to be
made by or on account of any obligation of any Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income (including
alternative minimum tax) by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or in which it is engaged in business or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Non-US Lender or a Foreign Lender (other than an assignee pursuant to a request
by a Borrower under Section 2.20(b) or 10.11(b)), any withholding tax (i)
resulting from any law in effect (including FATCA) and would apply to amounts
payable to such Non-US Lender or Foreign Lender at the time such Non-US Lender
or Foreign Lender becomes a party to this Agreement (or designates a new lending
office) (assuming FATCA were applicable as of the time of such payment), except
to the extent that such Non-US Lender or Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
any withholding tax pursuant to Section 2.18(a), or (ii) that  is attributable
to such Non-US Lender’s or Foreign Lender’s failure to comply with Section
2.18(e) or 2.18(f), as applicable.


 
20

--------------------------------------------------------------------------------

 


“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
November 28, 2001, as amended and restated as of April 10, 2002, as further
amended and restated as of December 22, 2005, and as further amended prior to
the Restatement Effective Date, among the Borrowers, Compass Minerals Group,
Inc., the lenders party thereto and the Administrative Agent.


“Existing Credit Agreement Indebtedness” shall mean all principal, interest and
all other amounts owing under the Existing Credit Agreement and any other
obligations related thereto.


“Existing Credit Agreement Revolving Indebtedness” shall mean all principal,
interest and all other amounts owing under the Existing Credit Agreement related
to the US Revolving Loan Commitments (as defined thereunder) and the Global
Revolving Loan Commitments (as defined thereunder) and any other obligations
related thereto.


“Existing Letters of Credit” shall mean each letter of credit previously issued
under the Existing Credit Agreement for the account of, or guaranteed by, any
Borrower or any Subsidiary of any Borrower that (a) is outstanding on the
Restatement Effective Date and (b) is listed on Schedule 2.05.


“Existing Maturity Date” shall have the meaning provided in Section 2.26(a).


“Extension Effective Date” shall have the meaning provided in Section 2.26(a).


“FATCA” shall mean Sections 1471 and 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations promulgated
thereunder.


“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.


 
21

--------------------------------------------------------------------------------

 


“Financed Amount” shall mean, at any time, with respect to any Permitted
Securitization Financing or Permitted  Receivables Financing, (i) in the case of
a securitization of or a borrowing against Receivables Assets, the aggregate
amount of funding received by any Special Purpose Securitization Subsidiary
(from any Person other than the US Borrower or any of its Subsidiaries) in such
Permitted Securitization Financing or Permitted Receivables Financing in
connection with its sale or transfer of, or incurrence of Indebtedness secured
by, Receivables Assets or interests therein, net of collections applied to the
reduction of such aggregate amount of funding or secured Indebtedness and
excluding amounts applied to purchase fees or discount or in the nature of
interest, or (ii) in the case of a securitization of Inventory Assets, the
aggregate book value of the interests in Inventory Assets transferred pursuant
to such Permitted Securitization Financing.


“Foreign Chain Entities” shall mean Compass International Holdings, Salt Europe
Holdings, CMIC, NSULC1, Newco, Salt Canada Holdings, Canadian LP, Subco and
Sideco.


“Foreign Credit Party” shall mean the Canadian Borrower, the UK Borrower and
each other Guarantor that is also a Foreign Subsidiary of the US Borrower.


“Foreign Guaranty” shall have the meaning provided in Section 3.12.


“Foreign Lender” shall mean, as to the Canadian Borrower, any Lender that is a
non-resident of Canada for purposes of the Canadian Tax Act and not an
“authorized foreign bank” under the Canadian Tax Act, and as to the UK Borrower,
any Lender that is neither a resident in the United Kingdom nor liable for the
United Kingdom corporation tax with respect to any payment to be made by or on
account of any obligation of the UK Borrower.


“Foreign Mortgaged Property” shall mean any Mortgaged Property located outside
the United States or any State thereof.


“Foreign Non-Pass Through Entity” shall mean an entity that is (i) organized
outside the United States, any state thereof and the District of Columbia and
(ii) neither a disregarded entity nor a partnership for purposes of the Code.


“Foreign Obligations” shall mean the Loan Document Obligations that constitute
Foreign Obligations (as defined in the Foreign Guaranty).


“Foreign Pension Plan” shall mean any plan, fund (including any superannuation
fund) or other similar program established or maintained outside the United
States of America by the US Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the US Borrower or any of its
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.


 
22

--------------------------------------------------------------------------------

 


“Foreign Perfection Certificate” shall mean a certificate in the form attached
to each Foreign Security Agreement, with such modifications to such form as the
Collateral Agent may reasonably request, or any other form approved by the
Collateral Agent.


“Foreign Pledge Agreements” shall have the meaning provided in Section 3.09.


“Foreign Security Agreements” shall have the meaning provided in Section 3.10.


“Foreign Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person that is not a Domestic Subsidiary.


“Foreign Unrestricted Subsidiary” shall mean each Unrestricted Subsidiary that
is incorporated under the laws of any jurisdiction other than the United States,
any State thereof or the District of Columbia.


“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; it being understood and agreed that
determinations in accordance with GAAP for purposes of Article VII, including
defined terms as used therein, are subject (to the extent provided therein) to
Section 10.06(a).


“Global Revolving Borrowing” shall mean a Borrowing comprised of Global
Revolving Loans.


“Global Revolving Credit Exposure” shall mean, at any time, the sum of the
outstanding principal amount of (a) Global US Revolving Loans, (b) Canadian
Revolving Loans and (b) UK Revolving Loans.  The Global Revolving Credit
Exposure of any Global Revolving Lender at any time shall be such Lender’s
Global Revolving Percentage of the total Global Revolving Credit Exposure at
such time.


“Global Revolving Lender” shall mean a Lender with a Global Revolving Loan
Commitment or with any outstanding Global Revolving Loans or B/A Drawings.


“Global Revolving Loan” shall mean a Loan made by a Global Revolving Lender
pursuant to Section 2.01(c).


“Global Revolving Loan Commitment” shall mean, with respect to each Global
Revolving Lender, the commitment of such Lender to make Global Revolving Loans
hereunder during the Revolving Availability Period and to accept and purchase or
arrange for the purchase of B/As pursuant to Section 2.07, expressed as an
amount expressed in US Dollars representing the maximum potential aggregate
amount of such Lender’s Global Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 or
2.20(b) and (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 10.04 or 10.11(b).  The initial amount
of each Global Revolving Lender’s Global Revolving Loan Commitment is set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Global Revolving Loan Commitment”, or in the Assignment and Assumption
Agreement pursuant to which such Lender shall have assumed its Global Revolving
Loan Commitment, as applicable.  The initial aggregate amount of the Global
Revolving Lenders’ Global Revolving Loan Commitments is $50,000,000.


 
23

--------------------------------------------------------------------------------

 


“Global Revolving Note” shall mean a promissory note substantially in the form
of Exhibit A-2B with blanks appropriately completed in conformity herewith.


“Global Revolving Percentage” shall mean, with respect to any Global Revolving
Lender, the percentage of the total Global Revolving Loan Commitments
represented by such Lender’s Global Revolving Loan Commitment.  If a calculation
involving the Global Revolving Percentage is required to be made after the
Global Revolving Loan Commitments have terminated or expired, the Global
Revolving Percentages shall be determined based upon the Global Revolving Loan
Commitments most recently in effect, giving effect to any assignments.


“Global Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Global Revolving Loan Commitments of each of the Global Revolving Lenders at
such time.


“Global Total Unutilized Revolving Loan Commitment” shall mean, at any time, (a)
the Global Total Revolving Loan Commitment at such time less (b) the sum of the
total Global Revolving Credit Exposures of all the Global Revolving Lenders at
such time.


“Global US Revolving Borrowing” shall mean a Borrowing comprised of Global US
Revolving Loans.


“Global US Revolving Loan” shall mean a Loan made by a Global Revolving Lender
pursuant to Section 2.01(c)(i).


“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.


“Granting Lender” shall have the meaning provided in Section 10.04(e).


“GSL” shall mean GSL Corporation, a Delaware corporation and Wholly-Owned
Subsidiary of the US Borrower.


“GSL Holdings Canada” shall mean GSL Holdings Canada Company, an unlimited
liability company to be formed under the laws of Nova Scotia, all the Equity
Interests of which will, upon consummation of the Company Reorganization, be
owned by (a) GSL Holdings Europe or (b) such other entity as set forth in the
Reorganization Plan as may be modified in accordance with Section 6.16.


“GSL Holdings Europe” shall mean GSL Holdings Europe, S.à r.l.., a Luxembourg
private limited liability company and a Wholly-Owned Subsidiary of NASC.


“GSLM” shall mean Great Salt Lake Minerals Corporation, a Delaware corporation
and Wholly-Owned Subsidiary of the US Borrower.


 
24

--------------------------------------------------------------------------------

 


“Guaranties” shall mean and include each of the US Collateral and Guaranty
Agreement, the Foreign Guaranty and each Additional Security and Guaranty
Document that is a guaranty agreement entered into pursuant to Section 6.11
and/or 6.12.


“Guarantors” shall mean and include the US Borrower (in its capacity as a
guarantor under the US Collateral and Guaranty Agreement), the Canadian Borrower
and the UK Borrower (in their capacities as guarantors under the Foreign
Guaranty) and each of the other Subsidiaries of the US Borrower that has
executed the US Collateral and Guaranty Agreement or the Foreign Guaranty on the
Restatement Effective Date and any other Subsidiary of the US Borrower that has
entered into the US Collateral and Guaranty Agreement or the Foreign Guaranty
pursuant to Sections 6.11 and/or 6.12


“Hazardous Materials” shall mean (a) any petrochemical or petroleum products or
byproducts, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, and radon gas; and (b) any chemicals, materials or
substances prohibited, limited or regulated by or pursuant to any Environmental
Law.


“Highest Applicable Rates” shall have the meaning provided in the definition of
the term Applicable Rate.


“Incremental Term Loan Amendment” shall have the meaning provided in Section
2.23(b).


“Incremental Term Loan Commitments” shall have the meaning provided in Section
2.23(b).


“Incremental Term Loans” shall have the meaning provided in Section 2.23(a).


“Indebtedness” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) the
deferred purchase price of assets or services payable to the sellers thereof or
any of such seller’s assignees that in accordance with GAAP would be shown as a
long-term liability on the liability side of the balance sheet of such Person
but excluding deferred rent as determined in accordance with GAAP, (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (e) the face amount of all
bankers’ acceptances and all obligations of such Person, contingent or
otherwise, in respect of bankers’ acceptances, (f) all Indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such Indebtedness has been assumed, (g) all Capitalized Lease Obligations
of such Person, (h) all obligations under Interest Rate Protection Agreements
and other Swap Agreements, (i) all Contingent Obligations of such Person in
respect of Indebtedness of others, and (j) the aggregate amount of the Financed
Amounts of all Permitted Securitization Financings of the US Borrower and its
Subsidiaries; provided that Indebtedness shall not include account payables and
accrued expenses, in each case arising in the ordinary course of business.


“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.


 
25

--------------------------------------------------------------------------------

 


“Intellectual Property Security Agreements” shall mean each intellectual
property security agreement granting a security interest in the intellectual
property of the applicable Guarantors to the Collateral Agent, executed and
delivered by the applicable Guarantors.


“Intercompany Loan” shall have the meaning provided in Section 7.05(f).


“Intercompany Notes” shall mean promissory notes, in the form of Exhibit I,
evidencing Intercompany Loans.


“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Borrowing or B/A Drawing in accordance with Section 2.08.


“Interest Payment Date” shall mean (a) with respect to any Base Rate Loan (other
than a Swingline Loan), Canadian Prime Rate Loan or Canadian Base Rate Loan, the
last day of each March, June, September and December, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid; provided that
if any such Interest Payment Date referred to in clause (a) or (c) above is not
a Business Day, the “Interest Payment Date” shall be the next succeeding
Business Day.


“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the applicable Borrower may elect; provided, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day, and (b)
any Interest Period that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.


“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.


“Intermediate Financing Subsidiary” shall mean a Special Purpose Securitization
Subsidiary referred to in clause (ii) of the definition of such term.


“Inventory Assets” shall mean inventory from time to time owned by any
Subsidiary of the US Borrower.


“Investment” shall have the meaning provided in the preamble to Section 7.05.


 
26

--------------------------------------------------------------------------------

 


“Joint Venture” shall mean any Person, other than an individual or a
Wholly-Owned Subsidiary of the US Borrower, (a) in which the US Borrower or any
of its Subsidiaries holds or acquires an ownership interest (whether by way of
capital stock, partnership or limited liability company interest, or other
evidence of ownership) and (b) that is engaged in a Permitted Business.


“JPMCB” shall mean JPMorgan Chase Bank, N.A. and any successor thereto.


“Judgment Currency” shall have the meaning provided in Section 10.17(a).


“Judgment Currency Conversion Date” shall have the meaning provided in Section
10.17(a).


“LC Disbursement” shall mean a payment made by the Letter of Credit Issuer
pursuant to a Letter of Credit.


“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit denominated in US Dollars at such
time plus (b) the aggregate amount of all LC Disbursements that were made in US
Dollars and have not yet been reimbursed by or on behalf of the US Borrower at
such time plus (c) the Canadian Dollar LC Exposure at such time.  The LC
Exposure of any Revolving Lender at any time shall be its US Revolving
Percentage of the total LC Exposure at such time.


“LC Reserve Account” shall have the meaning provided in Section 2.21(c).


“Leasehold” of any Person shall mean all of the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.


 “Lenders” means the Persons listed on Schedule I and any other Person that
shall have become a party hereto pursuant to Section 10.04 or 2.23, other than
any such Person that ceases to be a party hereto pursuant to Section
10.04.  Unless the context otherwise requires, the term “Lenders” includes the
Swingline Lender.


“Lender Parent” shall mean, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.


“Letter of Credit” shall mean any letter of credit issued pursuant to this
Agreement and each Existing Letter of Credit.


“Letter of Credit Issuer” shall mean (a) JPMCB and any other Lender that, at the
request of the US Borrower and with the consent of the Administrative Agent,
agrees in such Lender’s sole discretion to become a Letter of Credit Issuer for
purposes of issuing Letters of Credit pursuant to Article II and (b) with
respect to each Existing Letter of Credit, the Lender that issued such Existing
Letter of Credit.  The Letter of Credit Issuer may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Letter of
Credit Issuer, in which case the term “Letter of Credit Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate;
provided that any such arrangement shall not relieve or reduce the Letter of
Credit Issuer’s obligation to issue Letters of Credit hereunder.


 
27

--------------------------------------------------------------------------------

 


“Letter of Credit Request” shall have the meaning provided in Section 2.05(b).


“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien,
hypothec or charge of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any similar
recording or notice statute, and any lease having substantially the same effect
as the foregoing).


“Loan” shall mean each Term Loan, each Incremental Term Loan, each Revolving
Loan and each Swingline Loan.


“Loan Document Obligations” shall mean the Obligations described in clauses (a),
(b) and (c) of the definition of the term Obligations contained in the US
Collateral and Guaranty Agreement.


“Local Time” shall mean (a) with respect to a Loan or Borrowing made to the US
Borrower, New York City time, (b) with respect to a Loan or Borrowing made to
the Canadian Borrower or a B/A, Toronto time and (c) with respect to a Loan or
Borrowing made to the UK Borrower, London time.


“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, condition (financial or otherwise), prospects or results of operations
of the US Borrower and its Subsidiaries taken as a whole, in each case since
December 31, 2009, (b) the ability of any Credit Party to perform any of its
obligations under any Document or (c) the rights of or benefits available to the
Lenders under any Document.


“Maturity Date,” with respect to any Tranche of Loans, shall mean the Tranche A
Term Loan Maturity Date, the Tranche B Term Loan Maturity Date, the Tranche C
Term Loan Maturity Date, the Revolving Loan Maturity Date or the Swingline
Expiry Date, as the case may be.


“Maturity Date Extension Request” means a request by the US Borrower, in the
form of Exhibit K hereto or such other form as shall be approved by the
Administrative Agent, for the extension of the Maturity Date pursuant to Section
2.26.


“Maximum Permitted Consideration” shall mean, with respect to any Permitted
Acquisition, the sum (without duplication) of (a) the aggregate liquidation
preference of Preferred Stock issued by the US Borrower as consideration in
connection with such Permitted Acquisition, (b) the aggregate principal amount
of Permitted Acquired Debt acquired or assumed by the US Borrower or any of its
Subsidiaries in connection with such Permitted Acquisition, (c) the aggregate
principal amount of all cash paid (or to be paid) by the US Borrower or any of
its Subsidiaries in connection with such Permitted Acquisition (including
payments of fees and costs and expenses in connection therewith but excluding
payments made from Concurrent Equity Proceeds in respect of such Permitted
Acquisition), (d) the aggregate principal amount of all other Indebtedness
assumed, incurred and/or issued in connection with such Permitted Acquisition
and (e) the fair market value (determined in good faith by senior management of
the US Borrower) of all other non-cash consideration payable in connection with
such Permitted Acquisition (other than US Borrower Common Stock).


 
28

--------------------------------------------------------------------------------

 


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or similar
security instrument (or an amendment, a supplement or an other modification to
any of the foregoing).


“Mortgage Policy” shall mean a mortgage title insurance policy or a binding
commitment with respect thereto or an endorsement to an existing mortgage title
insurance policy on any Mortgaged Property.


“Mortgaged Property” shall mean any Real Property owned or leased by a Credit
Party that is encumbered (or required hereunder to be encumbered) by a Mortgage.


“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA and that is a pension plan as defined in Section 3(2) of
ERISA that is maintained or contributed to by (or to which there is an
obligation to contribute of) the US Borrower, a Subsidiary of the US Borrower or
an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the US Borrower, a Subsidiary of the US
Borrower or an ERISA Affiliate maintained, contributed to or had an obligation
to contribute to such plan.


“NASC” shall mean North American Salt Company, a Delaware corporation and
Wholly-Owned Subsidiary of the US Borrower.


“Net Cash Proceeds” shall mean for any event requiring a repayment of Term Loans
pursuant to Section 2.12 (other than from any Asset Sale), the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such event, net of reasonable transaction costs (including, as
applicable, any underwriting, brokerage or other customary commissions and
reasonable legal, advisory and other fees and expenses associated therewith)
received from any such event.


“Net Sale Proceeds” shall mean for any sale of assets or Recovery Event, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received, and insurance proceeds received in respect of such Recovery Event)
received from such sale of assets or Recovery Event, net of (a) reasonable
transaction costs (including any underwriting, brokerage or other customary
selling commissions and reasonable legal, advisory and other fees and expenses,
including title and recording expenses, associated therewith) and payments of
unassumed liabilities relating to the assets sold at the time of, or within 30
days after, the date of such sale or Recovery Event, (b) the amount of such
gross cash proceeds required to be used to repay any Indebtedness (other than
Indebtedness of the Lenders pursuant to this Agreement) that is secured by the
respective assets that were sold or subject to such Recovery Event and (c) the
estimated marginal increase in income taxes that will be payable by the US
Borrower’s consolidated group with respect to the fiscal year in which the sale
or Recovery Event occurs as a result of such sale or Recovery Event; provided,
however, that such gross proceeds shall not include any portion of such gross
cash proceeds that the US Borrower determines in good faith should be reserved
for post-closing adjustments (including indemnification payments), it being
understood and agreed that on the day that all such post-closing adjustments
have been determined (which shall not be later than six months following the
date of the respective asset sale), the amount (if any) by which the reserved
amount in respect of such sale or disposition exceeds the actual post-closing
adjustments payable by the US Borrower or any of its Subsidiaries shall
constitute Net Sale Proceeds on such date received by the US Borrower and/or any
of its Subsidiaries from such sale, lease, transfer or other disposition.  The
parties hereto acknowledge and agree that Net Sale Proceeds shall not include
any trade-in-credits or purchase price reductions received by the US Borrower or
any of its Subsidiaries in connection with an exchange of equipment for
replacement equipment that is the functional equivalent of such exchanged
equipment.


 
29

--------------------------------------------------------------------------------

 


“Newco” shall mean Compass Minerals Canada Inc., a Nova Scotia limited company
and direct Wholly-Owned Subsidiary of NSULC1.


“Non-Consenting Lender” shall have the meaning provided in Section 10.11(b).


“Non-Credit Party” shall mean any Subsidiary of the US Borrower that is not a
Credit Party.


“Non-Defaulting US Revolving Lender” shall mean each US Revolving Lender that is
not a Defaulting Lender.


“Non-US Lender” shall have the meaning provided in Section 2.18(e).


“Non-Wholly-Owned Entity” shall have the meaning provided in the definition of
Permitted Acquisition.


“Note” shall mean each Term Note, each US Revolving Note, each Global Revolving
Note and/or each Swingline Note, as the context may require.


“Notice of Borrowing” shall mean a request by a Borrower for a Borrowing in
accordance with Section 2.03.


“Notice/Payment Office” shall mean (a) except as provided in clauses (b), (c)
and (d) below, the office of the Administrative Agent, located at 1111 Fannin
St, FL 10, Houston, Texas 77002, Attention:  Sushma Charania, or such other
office or offices as the Administrative Agent may designate in writing to the
Borrowers and the Lenders from time to time, (b) in the case of Letters of
Credit, the office of the respective Letter of Credit Issuer designated in
writing by such Letter of Credit Issuer, with a copy to the Administrative Agent
at 1111 Fannin St, FL 10, Houston, Texas 77002, Attention:  Sushma Charania, (c)
in the case of B/As and Canadian Revolving Loans, the office of the
Administrative Agent at Royal Bank Plaza, South Tower, Floor 18, Toronto, M5J
2J2, Canada, Ontario, Attention:  Amanda Vidulich, Phone: 416-981-9235, Fax:
416-981-9128, or as otherwise designated in writing by the Administrative Agent
to the US Borrower, with a copy (in each case) to the Administrative Agent at
1111 Fannin St, FL 10, Houston, Texas 77002, Attention:  Carla Kinney and (d) in
the case of UK Revolving Loans, the office of the Administrative Agent at 125
London Wall, London, UK, Attention:  Ching Loh, Phone: +44 207 777 2434, Fax:
+44 207 777 2360, or as otherwise designated in writing by the Administrative
Agent to the US Borrower, with a copy to the Administrative Agent at 1111 Fannin
St, FL 10, Houston, Texas 77002, Attention:  Susan Dalton.


 
30

--------------------------------------------------------------------------------

 


“NSULC1” shall mean NASC Nova Scotia Company, a Nova Scotia unlimited liability
company, all Equity Interests of which will, upon consummation of the Company
Reorganization, be owned by (a) CMIC or (b) such other entity as set forth in
the Reorganization Plan as may be modified in accordance with Section 6.16.


“Obligation Currency” shall have the meaning provided in Section 10.17(a).


“Obligations” shall have the meaning provided in the US Collateral and Guaranty
Agreement.


“Original Effective Date” means December 22, 2005, which was the date on which
the conditions specified in Article III of the Existing Credit Agreement to the
amendment and restatement of the Existing Credit Agreement in December 2005 were
satisfied.


“Original Term Loans” shall mean the Original Tranche A Term Loans and the
Original Tranche B Term Loans.


“Original Tranche A Term Lenders” shall mean the Persons listed on Schedule 2.01
to the Existing Credit Agreement as Persons holding Term Commitments.


“Original Tranche A Term Loans” shall mean the “term loans” (as defined in the
Existing Credit Agreement) made on the Original Effective Date.


“Original Tranche B Incremental Amendment” shall mean the Incremental Term Loan
Amendment dated as of October 19, 2007 (the “Original Tranche B Incremental
Effective Date”), among Compass Mineral Group, Inc., the Borrowers, the
Additional Lenders party thereto and the Administrative Agent.


“Original Tranche B Incremental Effective Date” shall have the meaning provided
in the definition of “Original Tranche B Incremental Amendment”.


“Original Tranche B Term Lenders” shall mean the Persons listed on Schedule 1 to
the Original Tranche B Incremental Amendment as “incremental lenders”.


“Original Tranche B Term Loans” shall mean the loans made pursuant to the
Original Tranche B Incremental Amendment.


“Other Taxes” shall mean any and all present or future recording, stamp,
documentary, excise, transfer, sales or similar taxes, charges or levies arising
from any payment made under any Credit Document or from the execution, delivery
or enforcement of, or otherwise with respect to, any Credit Document.


 
31

--------------------------------------------------------------------------------

 


“Participant” shall have the meaning provided in Section 2.05(d).


“Patriot Act” shall have the meaning provided in Section 10.19.


“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.


“PECs” shall mean (a) the Class A Preferred Equity Certificates, each having a
par value of ten Canadian Dollars, issued by Compass International Holdings, (b)
the Class B Preferred Equity Certificates, each having a par value of ten
Canadian Dollars, issued by Compass International Holdings, and (d) any
non-voting Equity Interests (including any interest that is treated as
non-voting equity for U.S. federal income tax purposes) that either (i) are
convertible into voting Equity Interests or (ii) represent a substantial portion
of the overall value of Compass International Holdings.


“Perfection Certificate” shall mean each of the US Perfection Certificate and
each Foreign Perfection Certificate.


“Permitted Acquired Debt” shall have the meaning provided in Section 7.04(d) .


“Permitted Acquisition” shall mean the acquisition by the US Borrower or any of
its Wholly-Owned Subsidiaries of assets constituting a business, division or
product line of any Person not already a Subsidiary of the US Borrower or such
Wholly-Owned Subsidiary or of 100% of the capital stock or other equity
interests of any such Person; provided that (a) the consideration paid by the US
Borrower or such Wholly-Owned Subsidiary consists solely of cash (including
proceeds of Revolving Loans and Concurrent Equity Proceeds with respect to such
acquisition), the issuance of US Borrower Common Stock, the issuance of any
Qualified Preferred Stock or Disqualified Preferred Stock otherwise permitted
pursuant to Section 7.13, the issuance of Indebtedness otherwise permitted in
Section 7.04 and the assumption/acquisition of any Permitted Acquired Debt
(calculated in accordance with GAAP) relating to such business, division,
product line or Person that is permitted to remain outstanding in accordance
with the requirements of Section 7.04, (b) in the case of the acquisition of
100% of the capital stock or other equity interests of any Person, such Person
(the “Acquired Person”) shall own no capital stock or other equity interests of
any other Person unless either (i) the Acquired Person owns 100% of the capital
stock or other equity interests of such other Person or (ii) if the Acquired
Person owns capital stock or equity interests in any other Person that is not a
Wholly-Owned Subsidiary of the Acquired Person (a “Non-Wholly-Owned Entity”),
both (A) the Acquired Person shall not have been created or established in
contemplation of, or for purposes of, the respective Permitted Acquisition and
(B) any Non-Wholly-Owned Entity of the Acquired Person shall have been
non-wholly owned prior to the date of the respective Permitted Acquisition and
not created or established in contemplation thereof, (c) the assets acquired, or
the business of the Acquired Person and its Subsidiaries, shall be in a
Permitted Business and (d) all applicable requirements of Sections 6.13 and 7.02
applicable to Permitted Acquisitions are satisfied.


“Permitted Acquisition Additional Cost-Savings” shall mean, in connection with
each Permitted Acquisition, those demonstrable cost-savings and other
adjustments (in each case not included pursuant to clause (iii) or (iv) of the
definition of Pro Forma Basis contained herein and otherwise without
duplication) reasonably anticipated by the US Borrower as of any date of
determination to be achieved in connection with such Permitted Acquisition for
the twelve-month period following the consummation of such Permitted
Acquisition, which cost-savings and other adjustments shall be estimated on a
good faith basis by the US Borrower as of each date of determination and, if
requested by the Administrative Agent on a timely basis, shall be reviewed for
reasonableness as of such date of determination (a) by a nationally recognized
accounting firm or (b) as otherwise agreed to by the Administrative Agent, in
each case prior to the inclusion of the applicable cost-savings and other
adjustments in the calculation of Permitted Acquisition Additional
Cost-Savings.  It is understood and agreed that, for the avoidance of
duplication, no anticipated cost-savings or other adjustments shall be included
in the calculation of Permitted Acquisition Additional Cost-Savings for any
period to the extent such anticipated cost-savings or other adjustments are
otherwise reflected in Consolidated EBITDA for such period by virtue of the
achievement of actual cost-savings or other results that were part of the
cost-savings or other adjustments anticipated to be achieved.


 
32

--------------------------------------------------------------------------------

 


“Permitted Business” shall mean each business conducted by the US Borrower and
its Subsidiaries on the date hereof and any other business or activities as may
be substantially similar, incidental or related thereto, and reasonable
extensions of the foregoing.


“Permitted Debt” shall mean and include Permitted Acquired Debt, Permitted
Subordinated / Senior Refinancing Indebtedness, Additional Senior Notes and
Additional Senior Subordinated Notes.


“Permitted Encumbrances” shall mean (a) those liens, encumbrances, hypothecs and
other matters affecting title to any Real Property and found reasonably
acceptable by the Administrative Agent, (b) as to any particular Real Property
at any time, such easements, encroachments, covenants, restrictions, agreements,
rights of way, minor defects, irregularities or encumbrances on title that could
not reasonably be expected to materially impair such Real Property for the
purpose for which it is held by the mortgagor or grantor thereof, or the lien or
hypothec held by the Collateral Agent, (c) zoning and other municipal ordinances
that are not violated in any material respect by the existing improvements and
the present use made by the mortgagor or grantor thereof of the premises, except
if permitted by a variance or “grandfather” provision, (d) general real estate
taxes and assessments not yet delinquent, (e) such other items included on
Schedule 5.01 hereto, and (f) such other similar items as the Administrative
Agent may consent to (such consent not to be unreasonably withheld).


“Permitted Intercompany Receivables Sales” shall mean the sales by the US
Borrower or any Domestic Subsidiary of receivables owed to it by foreign Persons
to any Wholly-Owned Foreign Subsidiary, provided that each such sale (i) is made
for fair market value and solely for cash consideration paid to the US Borrower
or such Domestic Subsidiary, as the case may be, at the same time as the
receivable is transferred to such Foreign Subsidiary and (ii) is made on a
non-recourse basis such that the US Borrower and the Domestic Subsidiaries have
no obligation or liability to the purchaser on account of the failure of any
account party or other obligor on such receivable to make payment thereof.


“Permitted Liens” shall have the meaning provided in Section 7.03.


 
33

--------------------------------------------------------------------------------

 


“Permitted Non-Purchase Money Sale-Leaseback Transaction” shall mean any sale by
the US Borrower or any of its Subsidiaries of any asset owned by the US Borrower
or such Subsidiary, which asset, in each case, is thereafter leased by the
purchaser thereof to the US Borrower or such Subsidiary; provided that (i) the
consideration for such sale shall be entirely in cash, (ii) the consideration
for such sale shall be in an amount at least equal to 100% of the aggregate
amount expended by the US Borrower or such Subsidiary in so acquiring such asset
and (iii) in each case, the respective transaction is otherwise effected in
accordance with the applicable requirements of Section 7.02(n).


“Permitted Purchase Money Sale-Leaseback Transaction” shall mean any sale by the
US Borrower or any of its Subsidiaries of any asset first acquired by the US
Borrower or such Subsidiary after the Original Effective Date, which asset, in
each case, is thereafter leased by the purchaser thereof to the US Borrower or
such Subsidiary; provided that (i) the consideration for such sale shall be
entirely in cash, (ii) the consideration for such sale shall be in an amount at
least equal to 100% of the aggregate amount expended by the US Borrower or such
Subsidiary in so acquiring such asset, (iii) each such sale-leaseback
transaction is effected within 90 days of the acquisition by the US Borrower or
such Subsidiary of such asset, and (iv) in each case, the respective transaction
is otherwise effected in accordance with the applicable requirements of Section
7.02(n).


“Permitted Receivables Financing” shall mean the purchase by an Intermediate
Financing Subsidiary, on arms-length terms, of Receivables Assets from the US
Borrower or a Subsidiary of the US Borrower and the factoring of such
Receivables Assets by such Intermediate Financing Subsidiary to third party
lenders or the incurrence by such Intermediate Financing Subsidiary of
Indebtedness from third party lenders that is secured by such Receivables
Assets; provided that recourse to the US Borrower or any Subsidiary (other than
the Special Purpose Securitization Subsidiaries) in connection with the
transactions referred above is limited to the extent customary for similar
“non-recourse” transactions in the applicable jurisdictions (including in a
manner consistent with the delivery of a “true sale” or “absolute transfer”
opinion with respect to any transfer by the US Borrower or any Subsidiary (other
than a Special Purpose Subsidiary)).


“Permitted Receivables Financing Documents” shall mean all documents and
agreements evidencing, relating to or otherwise governing a Permitted
Receivables Financing.


“Permitted Sale-Leaseback Transaction” shall mean, collectively, Permitted
Purchase Money Sale-Leaseback Transactions and Permitted Non-Purchase Money
Sale-Leaseback Transactions.


“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.


“Permitted Securitization Financing” shall mean one or more transactions by any
Subsidiary of the US Borrower pursuant to which such Subsidiary may sell, convey
or otherwise transfer to one or more Special Purpose Securitization Subsidiaries
any Receivables Assets (whether now existing or arising in the future) or
Inventory Assets (whether now existing or acquired in the future) of such
Subsidiary, and all interests therein and all contracts and all supporting
obligations (as defined in the Uniform Commercial Code as in effect in the State
of New York) or other obligations in respect of such Receivables Assets, the
proceeds of such Receivables Assets or Inventory Assets and other assets that
are customarily transferred in connection with sales, factoring or
securitizations involving Receivables Assets or Inventory Assets (collectively,
the “Related Assets”); provided that recourse to the US Borrower or any
Subsidiary (other than the Special Purpose Securitization Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar “non-recourse” transactions in the applicable jurisdictions (including
in a manner consistent with the delivery of a “true sale” or “absolute transfer”
opinion with respect to any transfer by any Subsidiary (other than a Special
Purpose Securitization Subsidiary)).


 
34

--------------------------------------------------------------------------------

 


“Permitted Subordinated / Senior Refinancing Documents” shall mean all notes
evidencing any Permitted Subordinated / Senior Refinancing Indebtedness, any
indenture or other agreement governing the terms of such Permitted Subordinated
/ Senior Refinancing Indebtedness and all other documents executed and delivered
with respect to the foregoing documents, as in effect on the date such Permitted
Subordinated / Senior Refinancing Indebtedness is first incurred and as the same
may be amended, modified or supplemented from time to time in accordance with
the requirements hereof and thereof.


“Permitted Subordinated / Senior Refinancing Indebtedness” shall mean
Indebtedness of the US Borrower issued or given in exchange for, or all the
proceeds of which are used to refinance, all or any portion of the then
outstanding US Borrower 2019 Notes, Additional Senior Subordinated Notes,
Additional Senior Notes or other Permitted Subordinated / Senior Refinancing
Indebtedness, so long as (a) such Indebtedness has a weighted average life to
maturity greater than or equal to the weighted average life to maturity of the
Indebtedness being so refinanced (provided that such Indebtedness has a maturity
no earlier than 91 days after the Tranche C Term Loan Maturity Date and provided
further that, unless otherwise provided in the applicable Incremental Term Loan
Amendment, if such Indebtedness is incurred after the US Borrower has obtained
any Incremental Term Loans or while any Commitments from Additional Lenders to
make Incremental Term Loans remain in effect, the scheduled maturity date of
such Indebtedness is no earlier than 91 days after the maturity date for such
Incremental Term Loans, unless all such Incremental Term Loans have been repaid
in full and has no scheduled amortization prior to such date), (b) such
refinancing does not increase the amount of such Indebtedness outstanding
immediately prior to such refinancing (other than in an amount equal to the
fees, expenses and premiums payable in connection with such refinancing), (c)
such Indebtedness has substantially the same (or, from the perspective of the
Lenders, more favorable) subordination provisions, if any, as applied to the
Indebtedness being so refinanced, and (d) all other terms of such refinancing
(including with respect to the amortization schedules, redemption provisions,
maturities, covenants, defaults, remedies and cash interest payment provisions),
are not materially less favorable to the US Borrower and its Subsidiaries than
those previously existing with respect to the Indebtedness being so refinanced.


“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.


“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA and that
is subject to Title I of ERISA and that is maintained or contributed to by (or
to which there is an obligation to contribute of) the US Borrower or a
Subsidiary of the US Borrower or an ERISA Affiliate, and each such plan for the
five-year period immediately following the latest date on which the US Borrower,
or a Subsidiary of the US Borrower or an ERISA Affiliate maintained, contributed
to or had an obligation to contribute to such plan but excluding all
Multiemployer Plans.


 
35

--------------------------------------------------------------------------------

 


“Pledged Collateral” shall mean all of the “Collateral” (a) as defined in
Section 3.01 of the US Collateral and Guaranty Agreement and (b) as defined in
any Foreign Pledge Agreement or Foreign Security Agreement.


“Preferred Stock,” as applied to the capital stock of any Person, shall mean
capital stock of such Person (other than common stock of such Person) of any
class or classes (however designated) that ranks prior, as to the payment of
dividends or as to the distribution of assets upon any voluntary or involuntary
liquidation, dissolution or winding-up of such Person, to shares of capital
stock of any other class of such Person, and shall include any Qualified
Preferred Stock and Disqualified Preferred Stock.


“Prepayment Account” shall have the meaning provided in Section 2.11(e).


“Prime Rate” shall mean the rate that JPMCB publicly announces from time to time
as its prime lending rate in effect at its principal office in New York City,
the Prime Rate to change when and as such prime lending rate changes.  The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer.


“Principal Amount” shall mean (a) the stated amount of each US Dollar Loan
and/or (b) the US Dollar Equivalent of the stated amount of each Loan (other
than a US Dollar Loan) or B/A, as the context may require.


“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (without duplication) (a) the incurrence
of any Incremental Term Loan or other Indebtedness (other than revolving
Indebtedness, except to the extent same is incurred (A) to finance the
Transaction, (B) to refinance other outstanding Indebtedness (including to
refinance any outstanding Indebtedness of an Unrestricted Subsidiary at the time
same is designated as a Subsidiary pursuant to a Subsidiary Redesignation) or
(C) to finance Permitted Acquisitions) or issuance of any Preferred Stock (other
than Qualified Preferred Stock of the US Borrower) after the first day of the
relevant Calculation Period as if such Indebtedness or Preferred Stock had been
incurred or issued (and the proceeds thereof applied) on the first day of the
relevant Calculation Period, (b) the permanent repayment of any Indebtedness
(other than revolving Indebtedness except to the extent paid with Permitted Debt
or Disqualified Preferred Stock) or Preferred Stock (other than Qualified
Preferred Stock of the US Borrower) after the first day of the relevant
Calculation Period as if such Indebtedness or Preferred Stock had been retired
or redeemed on the first day of the relevant Calculation Period, (c) the
Permitted Acquisition, if any, then being consummated as well as any other
Permitted Acquisition consummated after the first day of the relevant
Calculation Period and on or prior to the date of the respective Permitted
Acquisition then being effected and (d)  the Subsidiary Redesignation, if any,
then being effected as well as any other Subsidiary Redesignation after the
first day of the relevant Calculation Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated with the following
rules to apply in connection therewith:


 
36

--------------------------------------------------------------------------------

 


 
(i)
all Indebtedness and Preferred Stock (other than Qualified Preferred Stock of
the US Borrower) (A) (other than revolving Indebtedness, except to the extent
same is incurred to finance the Transaction, to refinance other outstanding
Indebtedness (including to refinance any outstanding Indebtedness of an
Unrestricted Subsidiary at the time same is designated as a Subsidiary pursuant
to a Subsidiary Redesignation), or to finance Permitted Acquisitions) incurred
or issued after the first day of the relevant Calculation Period (whether
incurred to finance a Permitted Acquisition, to refinance Indebtedness or
otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of the respective Calculation Period and
remain outstanding through the date of determination (and thereafter in the case
of projections pursuant to Section 6.13(a)(iv)) and (B) (other than revolving
Indebtedness except to the extent paid with Permitted Debt or Disqualified
Preferred Stock) permanently retired or redeemed after the first day of the
relevant Calculation Period shall be deemed to have been retired or redeemed on
the first day of the respective Calculation Period and remain retired through
the date of determination (and thereafter in the case of projections pursuant to
Section 6.13(a)(iv));



 
(ii)
all Indebtedness or Preferred Stock (other than Qualified Preferred Stock of the
US Borrower) assumed to be outstanding pursuant to preceding clause (i) shall be
deemed to have borne interest or accrued dividends, as the case may be, at (A)
the rate applicable thereto, in the case of fixed rate Indebtedness or Preferred
Stock or (B) the rates that would have been applicable thereto during the
respective period when same was deemed outstanding, in the case of floating rate
Indebtedness or Preferred Stock (although interest expense with respect to any
Indebtedness or Preferred Stock for periods while same was actually outstanding
during the respective period shall be calculated using the actual rates
applicable thereto while same was actually outstanding); provided that for
purposes of calculations pursuant to Section 6.13(a)(iv), all Indebtedness or
Preferred Stock (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions;



 
(iii)
in making any determination of Consolidated EBITDA, pro forma effect shall be
given to any Subsidiary Redesignation or Permitted Acquisition effected or
consummated after the first day of the respective period being tested, taking
into account (in the case of a Permitted Acquisition only), for any portion of
the relevant period being tested, demonstrable cost savings actually achieved
simultaneously with, or to be achieved within the one-year period following, the
closing of the respective Permitted Acquisition, which cost savings would be
permitted to be recognized in pro forma statements prepared in accordance with
Regulation S-X under the Securities Act, as if such cost savings were realized
on the first day of the relevant period;



 
37

--------------------------------------------------------------------------------

 


 
(iv)
without duplication of adjustments provided above, in case of any Permitted
Acquisition consummated after the first day of the relevant period being tested,
pro forma effect shall be given to the termination of operating leases or
replacement of operating leases with Capitalized Lease Obligations or with other
Indebtedness, and to any replacement of Capitalized Lease Obligations or other
Indebtedness with operating leases, in each case effected at the time of the
consummation of such Permitted Acquisition or thereafter, in each case if
effected after the first day of the period being tested and prior to the date
the respective determination is being made, as if such termination or
replacement had occurred on the first day of the relevant period; and



 
(v)
in making any determination of Consolidated EBITDA for purposes of any
calculation of the Senior Secured Leverage Ratio, the Adjusted Total Leverage
Ratio and the Consolidated Interest Coverage Ratio only, (A) for any Permitted
Acquisition that occurred during the last two fiscal quarters comprising the
respective Test Period (and, in the case of Section 6.13, thereafter and on or
prior to the relevant date of determination), there shall be added to
Consolidated EBITDA the amount of Permitted Acquisition Additional Cost-Savings,
determined in accordance with the definition thereof contained herein, expected
to be realized with respect to such Permitted Acquisition, (B) for any Permitted
Acquisition effected in the second fiscal quarter of the respective Test Period,
the Consolidated EBITDA shall be increased by 50% of the Permitted
Acquisition  Additional Cost Savings estimated to arise in connection with the
respective Permitted Acquisition and (C) for any Permitted Acquisition effected
in the first fiscal quarter of the respective Test Period, the Consolidated
EBITDA shall be increased by 25% of the Permitted Acquisition Additional
Cost-Savings estimated to arise in connection with the respective Permitted
Acquisition; provided that the aggregate additions to Consolidated EBITDA, for
any period being tested, pursuant to this clause (v) shall not exceed 15% of the
amount that would have been Consolidated EBITDA in the absence of the adjustment
pursuant to this clause (v).



Notwithstanding anything to the contrary contained above, (a) for purposes of
Sections 7.09 and 7.10 and, for purposes of all determinations of the Applicable
Rate, pro forma effect (as otherwise provided above) shall only be given for
events or occurrences that occurred during the respective Test Period but not
thereafter and (b) for purposes of Section 6.13, the second sentence of the
definition of “Unrestricted Subsidiary”, Section 2.23, Sections 7.04(n), (o) and
(q), Sections 7.06(j), (k) and (l) and Section 7.12(a), pro forma effect (as
otherwise provided above) shall be given for events or occurrences that occurred
during the respective Test Period and thereafter but on or prior to the
respective date of determination.


 
38

--------------------------------------------------------------------------------

 


“Projections” shall mean the five-year projections dated September 10, 2010,
that were prepared by or on behalf of the US Borrower in connection with the
Transaction, which were delivered to the Administrative Agent and posted on
Intralinks for review by the Lenders prior to the Restatement Effective Date.


“Proposed Change” shall have the meaning provided in Section 10.11(b).


“Qualified Preferred Stock” shall mean any Preferred Stock of the US Borrower,
the express terms of which shall provide that dividends thereon shall not be
required to be paid at any time (and to the extent) that such payment would be
prohibited by the terms of this Agreement or any other agreement of the US
Borrower relating to outstanding indebtedness and that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event (including any Change of
Control Event), cannot mature and is not mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, and is not redeemable, or required to be
repurchased, at the sole option of the holder thereof (including upon the
occurrence of a Change of Control Event), in whole or in part, on or prior to
the date occurring 91 days after the Tranche C Term Loan Maturity Date or
(unless otherwise provided in the applicable Incremental Term Loan Amendment),
if such Equity Interests are issued after the US Borrower has obtained any
Incremental Term Loans or while any Commitments from Additional Lenders to make
Incremental Term Loans remain in effect, 91 days after the maturity date for
such Incremental Term Loans, unless all such Incremental Term Loans have been
repaid in full and all Commitments in respect thereof shall have been
terminated; provided that any such Preferred Stock of the US Borrower may
provide that such Preferred Stock may be redeemable after all Loan Document
Obligations have been paid in full in cash.


“Qualified Public Offering” shall mean a registered underwritten public offering
of common stock of the US Borrower.


“Reaffirmation Agreement” shall mean the reaffirmation agreement, dated as of
September 30, 2010, among the US Borrower, each other Subsidiary of the US
Borrower party thereto and the Administrative Agent.


“Real Property” of any Person shall mean all of the right, title and interest of
such Person in and to land, immovable property, improvements and fixtures,
including Leaseholds.


“Receivables Assets” shall mean accounts receivable (including all rights to
payment created by or arising from sales of goods, leases of goods or the
rendition of services, no matter how evidenced (including in the form of chattel
paper) and whether or not earned by performance) from time to time originated,
acquired or otherwise owned by any Subsidiary of the US Borrower.


“Recovery Event” shall mean the receipt by the US Borrower or any of its
Subsidiaries of any insurance or condemnation proceeds (other than proceeds from
business interruption insurance) payable (a) by reason of theft, physical
destruction or damage or any other similar event with respect to any properties
or assets of the US Borrower or any of its Subsidiaries (whether under any
policy of insurance required to be maintained under Section 6.03 or otherwise)
and (b) by reason of any condemnation, taking, seizing or similar event with
respect to any properties or assets of the US Borrower or any of its
Subsidiaries.


 
39

--------------------------------------------------------------------------------

 


“Refinancing Prepayment” shall have the meaning provided in Section 2.13(d).


“Register” shall have the meaning provided in Section 10.04.


“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.


“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.


“Related Assets” has the meaning set forth in the definition of “Permitted
Securitization Financing”.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Release” shall mean any release, disposing, discharging, injecting, spilling,
pumping, leaking, leaching, dumping, emitting, escaping, emptying, seeping,
placing, depositing, disposal, migrating or pouring, into, through or upon any
land or water or air, or otherwise entering into the environment or within or
upon any building, structure, facility or fixture.


“Reorganization Plan” shall have the meaning set forth in the definition of
“Company Reorganization”.


“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.24, .25, .27 or .28 of PBGC Regulation Section 4043 and the advance reporting
events under subsections .61 to .68 of PBGC Regulation Section 4043.


“Required Lenders” shall mean Lenders, the sum of whose outstanding Term Loans,
Incremental Term Loans, US Revolving Loan Commitments (or after the termination
thereof, US Revolving Credit Exposures) and Global Revolving Loan Commitments
(or after the termination thereof, Global Revolving Credit Exposures) represent
an amount greater than 50% of the sum of all outstanding Term Loans and
Incremental Term Loans of Lenders, the sum of the US Revolving Loan Commitments
of all Lenders (or after the termination thereof, the aggregate US Revolving
Credit Exposures of all Lenders at such time) and the sum of the Global
Revolving Loan Commitments of all Lenders (or after the termination thereof, the
aggregate Global Revolving Credit Exposures of all Lenders at such time).  For
purposes of this definition, the calculation of the outstanding principal amount
of all Global Revolving Loans denominated in Canadian Dollars and Global
Revolving Loans denominated in Sterling shall be determined by taking the US
Dollar Equivalent thereof at the time of any such calculation.


 
40

--------------------------------------------------------------------------------

 


“Restatement Effective Date” means the date on which the conditions specified in
Article III and in the Amendment and Restatement Agreement to the amendment and
restatement of the Existing Credit Agreement in the form hereof are satisfied
(or waived in accordance with Section 10.11).


“Retained Existing Indebtedness” shall have the meaning provided in Section
7.04(b).


“Restricted Indebtedness” shall mean Indebtedness of the US Borrower or any of
its Subsidiaries, the payment, prepayment, redemption, repurchase or defeasance
of which is restricted under Section 7.12.


“Revolving Availability Period” shall mean the period from and including the
Restatement Effective Date to but excluding the earlier of (a) the Revolving
Loan Maturity Date and (b) the date of termination of both the US Revolving Loan
Commitments as provided for herein and the Global Revolving Loan Commitments as
provided for herein.


“Revolving Borrowing” shall mean a US Revolving Borrowing or a Global Revolving
Borrowing, as applicable.


“Revolving Facility Loan” shall have the meaning provided in Section 5.05(b).


“Revolving Lender” shall mean a US Revolving Lender or a Global Revolving
Lender.


“Revolving Loan” shall mean a Loan made pursuant to clause (b) or (c) of Section
2.01.


“Revolving Loan Maturity Date” shall mean October 1, 2015, or, if such date is
not a Business Day, the next succeeding Business Day.


“S&P” shall mean Standard & Poor’s Ratings Group, Inc.


“Salt Canada Holdings” shall mean Salt Canada Holdings Limited Partnership, a
limited partnership to be formed under the laws of Canada, all the Equity
Interests of which will, upon consummation of the Company Reorganization, be
owned by (a) NSULC1 and CMIC or (b) such other entity as set forth in the
Reorganization Plan as may be modified in accordance with Section 6.16.


“Salt Europe Holdings” shall mean Salt Europe Holdings S.à r.l.., a Luxembourg
private limited liability company and a Wholly-Owned Subsidiary of NASC.


“Schedule I Lender” shall mean any Lender named on Schedule I to the Bank Act
(Canada).


 
41

--------------------------------------------------------------------------------

 


“Schedule I Reference Lender” shall mean any Schedule I Lender as may be agreed
by the Canadian Borrower and the Administrative Agent from time to time.


“Schedule II Lender” shall mean any Lender named on Schedule II to the Bank Act
(Canada) or any Lender that is a Canadian financial institution other than a
Canadian chartered bank and is not a Schedule III Lender.


“Schedule III Lender” shall mean any Lender named on Schedule III to the Bank
Act (Canada).


“Schedule III Reference Lender” shall mean JPMorgan Chase Bank, N.A., Toronto
Branch.


“Scheduled Repayment” shall have the meaning provided in Section 2.12(b).


“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.


“Secured Parties” shall have the meaning provided in the respective Security
Documents.


“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.


“Security Agreement” shall mean each Foreign Security Agreement, the US
Collateral and Guaranty Agreement and the US Collateral Assignment.


“Security Agreement Collateral” shall mean all of the “Collateral” as defined in
any Security Agreement.


“Security Documents” shall mean and include the US Collateral and Guaranty
Agreement, the Foreign Guaranty, the Reaffirmation Agreement, each Foreign
Pledge Agreement, each Security Agreement, each Intellectual Property Security
Agreement, each Mortgage and each Additional Security and Guaranty Document, if
any.


“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of (a)
Consolidated Senior Secured Debt on such date to (b) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date.  All calculations of
the Senior Secured Leverage Ratio shall be made on a Pro Forma Basis, with
determinations of Senior Secured Leverage Ratio to give effect to all
adjustments (including those specified in clause (v)) contained in the
definition of “Pro Forma Basis” contained herein.


“Sideco” shall mean Compass Minerals Nova Scotia Company, a Nova Scotia
unlimited liability company and a direct Wholly-Owned Subsidiary of Canadian LP.


“Special Purpose Securitization Subsidiary” shall mean (i) a wholly-owned
limited purpose Subsidiary of the US Borrower established in connection with,
and that engages only in, one or more Permitted Securitization Financings and
that is organized in a customary manner intended to reduce the likelihood that
it would be substantively consolidated with the US Borrower or any of the
Subsidiaries in the event the US Borrower or any such Subsidiary becomes subject
to a proceeding under the Bankruptcy Code (or other insolvency law) or (ii) a
wholly owned limited purpose Subsidiary of the US Borrower established in
connection with Permitted Securitization Financings or Permitted Receivables
Financings, the sole activities of which consist of (x) purchasing Receivables
Assets from the US Borrower or any Subsidiary of the US Borrower (other than
Special Purpose Securitization Subsidiaries)  and selling such Receivables
Assets to Special Purpose Securitization Subsidiaries referred to in clause (i)
above or factoring or borrowing against such Receivables Assets in Permitted
Receivables Financings  and (y) purchasing Inventory Assets from the US Borrower
or any Subsidiary of the US Borrower (other than Special Purpose Securitization
Subsidiaries) and selling such Inventory Assets to Special Purpose
Securitization Subsidiaries in connection with Permitted Securitization
Financings.


 
42

--------------------------------------------------------------------------------

 


“Spot Exchange Rate” shall mean, on any day, (a) with respect to Sterling, the
spot rate at which US Dollars are offered on such day by the Administrative
Agent in London for Sterling at approximately 11:00 a.m. (London time) and (b)
with respect to Canadian Dollars, the spot rate at which US Dollars are offered
on such day by the Administrative Agent in Toronto for Canadian Dollars at
approximately 11:00 a.m. (Toronto time).


“SPV” shall have the meaning provided in Section 10.04(e).


“Start Date” shall have the meaning provided in the definition of Applicable
Rate.


“Stated Amount” of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions for drawing could
then be met).


“Sterling” or “£” shall mean freely transferable lawful money of the United
Kingdom.


“Sterling Equivalent” shall mean, at any time for the determination thereof, the
amount of Sterling that could be purchased with the amount of US Dollars (or any
other foreign currency, as applicable) involved in such computation at the spot
exchange rate therefor as quoted by the Administrative Agent as of 11:00 a.m.
(local time) on the date two Business Days prior to the date of any
determination thereof for purchase on such date.


“Subco” shall mean Compass Resources Canada Company, a Nova Scotia unlimited
liability company and a direct Wholly-Owned Subsidiary of the Canadian Borrower.


“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, limited liability
company, association, joint venture or other entity (other than a corporation)
in which such Person, directly or indirectly through Subsidiaries, has more than
a 50% equity interest at the time.  Notwithstanding the foregoing (and except
for purposes of Sections 5.01, 5.04, 5.09, 5.12, 5.14 (other than the last
sentence thereof), 5.16, 5.17, 5.20, 6.01(g), 6.02, 6.04, 6.06, 6.07, 6.08,
8.05, 8.06 and 8.09, and the definitions of Unrestricted Subsidiary, Foreign
Unrestricted Subsidiary and Wholly-Owned Unrestricted Subsidiary contained
herein), an Unrestricted Subsidiary shall be deemed not to be a Subsidiary of
the US Borrower or any of its other Subsidiaries for purposes of this Agreement.


 
43

--------------------------------------------------------------------------------

 


“Subsidiary Guarantor” shall mean (a) each US Credit Party in its capacity as a
Guarantor under the US Collateral and Guaranty Agreement, and (b) each Foreign
Credit Party in its capacity as a Guarantor under the Foreign Guaranty.


“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Article I.


“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that (a) no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the US Borrower, any of the Borrowers or their respective Subsidiaries shall be
a Swap Agreement and (b) no contract entered into in the ordinary course of
business for the purchase of goods or services to be utilized in the business of
the US Borrower, any of the Borrowers or their respective Subsidiaries shall be
a Swap Agreement.


“Swingline Expiry Date” shall mean the date which is five Business Days prior to
the Revolving Loan Maturity Date.


“Swingline Exposure” shall mean, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time.  The Swingline Exposure of any
Lender at any time shall be such Lender’s US Revolving Percentage of the total
Swingline Exposure at such time.


“Swingline Lender” shall mean JPMCB, in its capacity as lender of Swingline
Loans hereunder.


“Swingline Loan” shall mean a Loan made pursuant to Section 2.04.


“Swingline Note” shall mean a promissory note substantially in the form of
Exhibit A-3 with blanks appropriately completed in conformity herewith.


“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the US Borrower or any
of its Subsidiaries or any Unrestricted Subsidiary is or may become obligated to
make (a) any payment not expressly permitted hereunder (i) in connection with a
purchase by any Person other than the US Borrower or any of its Subsidiaries of
any capital stock of or other equity interests in the US Borrower or any of its
Subsidiaries, (ii) in respect of any Restricted Indebtedness or (iii) in respect
of any liabilities of any Unrestricted Subsidiary or (b) any payment not
expressly permitted hereunder the amount of which is determined by reference to
(i) the price or value at any time of any capital stock of or other equity
interests in the US Borrower or any of its Subsidiaries, (ii) Restricted
Indebtedness or (iii) liabilities of any Unrestricted
Subsidiary.  Notwithstanding the foregoing,  (A) the term “Synthetic Purchase
Agreement” shall not include any swap, derivative or other agreement or
combination of agreements to the extent that the inclusion of such agreement or
combination of agreements in such term would restrict any transaction not
otherwise restricted under this Agreement, unless such agreement or combination
of agreements or the consummation of the transactions contemplated thereby is
intended to have or would have an economic effect that is substantially
equivalent to an economic effect of any transaction that is otherwise restricted
under this Agreement and (B) any payment made or obligation incurred pursuant to
a Synthetic Purchase Agreement that has an economic effect that is substantially
equivalent to the economic effect of any payment or obligation expressly
permitted by any provision of this Agreement will be deemed to have been made or
incurred pursuant to such provision.


 
44

--------------------------------------------------------------------------------

 


“Taxes” shall mean any and all present or future taxes, assessments, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.


“Term Lender” shall mean a Lender with an outstanding Term Loan.


“Term Loan” shall mean any Tranche A Term Loan, any Tranche B Term Loan or any
Tranche C Term Loan.


“Term Note” shall mean a promissory note substantially in the form of Exhibit
A­1 with blanks appropriately completed in conformity herewith.


“Test Period” shall mean, as of any date, the period of four consecutive fiscal
quarters of the US Borrower then last ended prior to such date, in each case
taken as one accounting period.


“Total Commitment” shall mean, at any time, the sum of the US Total Revolving
Loan Commitment and the Global Total Revolving Loan Commitment.


“Total Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated
Debt on such date to (b) Consolidated EBITDA for the Test Period most recently
ended prior to such date.  All calculations of the Total Leverage Ratio shall be
made on a Pro Forma Basis, it being understood and agreed that, as provided in
the definition of Pro Forma Basis, the adjustments contained in clause (v)
thereof shall not be taken into account in determining the Total Leverage Ratio.


“Tranche” shall mean the respective facility and commitments utilized in making
Loans and accepting and purchasing B/As hereunder (including any facility and
commitments created pursuant to any Incremental Term Loan Amendment), with there
being seven separate Tranches on the Restatement Effective Date, i.e., Tranche A
Term Loans, Tranche B Term Loans, Tranche C Term Loans, US Revolving Loans,
Global Revolving Loans and B/A Drawings and Swingline Loans.


 
45

--------------------------------------------------------------------------------

 


“Tranche A Extension Percentage” shall mean the percentage of Tranche A Term
Loans outstanding immediately prior to the Restatement Effective Date that are
converted into Tranche C Term Loans on the Restatement Effective Date.


“Tranche A Term Lender” shall mean a Lender with an outstanding Tranche A Term
Loan.


“Tranche A Term Loan Maturity Date” shall mean December 22, 2012, or, if such
date is not a Business Day, the next succeeding Business Day.


“Tranche A Term Loans” shall mean the loans made pursuant to Section 2.01(a) of
the Existing Credit Agreement and not prepaid or converted to Tranche C Term
Loans as provided in Section 2.01 of this Agreement.


“Tranche B Extension Percentage” shall mean the percentage of Tranche B Term
Loans outstanding immediately prior to the Restatement Effective Date that are
converted into Tranche C Term Loans on the Restatement Effective Date.


“Tranche B Term Lender” shall mean a Lender with an outstanding Tranche B Term
Loan.


“Tranche B Term Loan Maturity Date” shall mean, December 22, 2012, or, if such
date is not a Business Day, the next succeeding Business Day.


“Tranche B Term Loans” shall mean the loans made pursuant to the Tranche B
Incremental Amendment and not prepaid or converted to Tranche C Term Loans as
provided in Section 2.01 of this Agreement.


“Tranche C Term Lender” shall mean a Lender with an outstanding Tranche C Term
Loan.


“Tranche C Term Loan Maturity Date” shall mean, January 15, 2016, or, if such
date is not a Business Day, the next succeeding Business Day.


“Tranche C Term Loans” shall mean (i) any Original Tranche A Term Loans
converted to a term loan pursuant to Section 2.01 of this Agreement and (ii) any
Original Tranche B Term Loans converted to a term loan pursuant to Section 2.01
of this Agreement.


“Transaction” shall mean, collectively, (a) the entering into of the Credit
Documents and the incurrence or extension of all Loans hereunder on the
Restatement Effective Date, (b) the paydown in full of all Existing Credit
Agreement Revolving Indebtedness and the termination of all commitments related
thereto, (c) the amendment, amendment and restatement, supplement or other
modification of the guarantees and security interests with respect to the
Existing Credit Agreement Revolving Indebtedness and commitments, in each case
as contemplated by this Agreement, and (d) the payment of the transaction costs
with respect to the transactions referred to in clauses (a), (b) and (c).


 
46

--------------------------------------------------------------------------------

 


“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan, a Eurodollar Loan, a Canadian
Prime Rate Loan or a Canadian Base Rate Loan.


“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.


“UK Borrower” shall mean Salt Union Limited, a company incorporated under the
laws of England and Wales in the United Kingdom.


“UK Borrower Disposition” shall have the meaning provided in Section 7.02(l).


“UK Business” shall mean (a) the capital stock of, or other equity interests in,
the UK Business Entities and (b) the property or assets of the UK Business
Entities.


“UK Business Entities” shall mean, collectively, the UK Borrower, Compass
Minerals (Europe) Limited, a private limited company incorporated under the laws
of England and Wales in the United Kingdom, Compass Minerals (UK) Limited, a
private limited company incorporated under the laws of England and Wales in the
United Kingdom, Compass Minerals (No. 1) Limited, a private limited company
incorporated under the laws of England and Wales in the United Kingdom, J.T.
Lunt & Co., a private limited company incorporated under the laws of England and
Wales in the United Kingdom, Deepstore Holdings Limited, a private limited
company incorporated under the laws of England and Wales in the United Kingdom,
Deepstore Limited, a private limited company incorporated under the laws of
England and Wales in the United Kingdom, Levetas Limited, a private limited
company incorporated under the laws of England and Wales in the United Kingdom,
Levetas Trustee Limited, a private limited company incorporated under the laws
of England and Wales in the United Kingdom, Springmede Limited, a private
limited company incorporated under the laws of England and Wales in the United
Kingdom, Interactive Records Management Limited, a private limited company
incorporated under the laws of England and Wales in the United Kingdom.


“UK Intercompany Loan” shall mean the loan made by the US Borrower to the UK
Borrower prior to the Original Effective Date in the aggregate principal amount
of £2,620,204, as of the date hereof.


“UK Intercompany Note” shall mean the promissory note issued by UK Borrower to
US Borrower representing amounts owed under the UK Intercompany Loan.


“UK Lending Office” shall mean, as to any Global Revolving Lender, the
applicable branch, affiliate or office of such Global Revolving Lender
designated by such Global Revolving Lender to make Loans to the UK Borrower.


“UK Revolving Borrowing” shall mean a Borrowing comprised of UK Revolving Loans.


“UK Revolving Credit Exposure” shall mean, at any time, the sum of (a) the US
Dollar Equivalent of the aggregate principal amount of the UK Revolving Loans
denominated in Sterling outstanding at such time and (b) the aggregate principal
amount of UK Revolving Loans denominated in US Dollars outstanding at such
time.  The UK Revolving Credit Exposure of any Lender at any time shall be such
Lender’s Global Revolving Percentage of the total UK Revolving Credit Exposure
at such time.


 
47

--------------------------------------------------------------------------------

 


“UK Revolving Loan” shall mean a Loan made by a Global Revolving Lender pursuant
to Section 2.01(c)(iii).  Each UK Revolving Loan shall be a Eurodollar Loan.


“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Sections 4022 and
4044 of ERISA, exceeds the fair market value of all plan assets allocable to
such liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).


“Unrestricted Cash” shall mean unrestricted cash and Cash Equivalents owned by
the Credit Parties and not controlled by or subject to any Lien or other
preferential arrangement in favor of any creditor (other than Liens created by
or pursuant to this Agreement and the Security Documents).


“Unrestricted Subsidiary” shall mean (i) CMP Capital, Inc., a Delaware
corporation, unless at any time following the Restatement Effective Date such
entity is redesignated as a Subsidiary pursuant to a Subsidiary Redesignation in
accordance herewith, and (ii) any Subsidiary of the US Borrower that is acquired
or created after the Restatement Effective Date and designated by the US
Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the US Borrower shall only be permitted to
so designate a new Unrestricted Subsidiary after the Restatement Effective Date
and so long as (a) no Default or Event of Default exists or would result
therefrom, (b) all of the provisions of Section 7.15 shall have been complied
with in respect of such newly-designated Unrestricted Subsidiary and such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
US Borrower or any of its Subsidiaries) through Investments as permitted by, and
in compliance with, Section 7.05(o), with any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof to be treated as
Investments pursuant to Section 7.05(o), provided that at the time of the
initial Investment by the US Borrower or any of its Wholly-Owned Subsidiaries in
such Subsidiary, the US Borrower shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative Agent, and (c) at all times
after such designation, (i) such Subsidiary does not own any capital stock or
other equity interests in, or Indebtedness of, and does not hold any Liens on
any property of the US Borrower or any of its Subsidiaries that is not also (and
will not, after giving effect to such designation, become) an Unrestricted
Subsidiary and (ii) such Subsidiary is party to a tax sharing agreement with the
US Borrower containing terms that, in the reasonable judgment of the US Borrower
and the Administrative Agent, provide for a reasonable allocation of tax
liabilities and benefits.  The US Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided that (i) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall be a Wholly-Owned
Subsidiary of the US Borrower, (ii) no Default or Event of Default then exists
or would occur as a consequence of any such Subsidiary Redesignation (including
under Sections 7.03 and 7.04), (iii) all actions that would be required to be
taken pursuant to Section 7.15(a) in connection with the establishment, creation
or acquisition of a new Domestic Subsidiary or a new Wholly-Owned Foreign
Subsidiary are taken at the time of the respective Subsidiary Redesignation,
(iv) calculations are made by the US Borrower of compliance with the covenants
contained in Sections 7.09 and 7.10 (in each case, giving effect to the last
sentence appearing therein) for the relevant Calculation Period, on a Pro Forma
Basis as if the respective Subsidiary Redesignation (as well as all other
Subsidiary Redesignations theretofore consummated after the first day of such
Calculation Period) had occurred on the first day of such Calculation Period,
and such calculations shall show that such financial covenants would have been
complied with if the Subsidiary Redesignation had occurred on the first day of
such Calculation Period (for this purpose, if the first day of the respective
Calculation Period occurs prior to the Restatement Effective Date, calculated as
if the covenants contained in Sections 7.09 and 7.10 (in each case, giving
effect to the last sentence appearing therein) had been applicable from the
first day of the Calculation Period), (v) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Subsidiary Redesignation
(both before and after giving effect thereto), unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date, and (vi)
the US Borrower shall have delivered to the Administrative Agent an officer’s
certificate executed by an Authorized Officer of the US Borrower, certifying to
the best of such officer’s knowledge, compliance with the requirements of
preceding clauses (i) through (v), inclusive, and containing the calculations
required by the preceding clause (iv).


 
48

--------------------------------------------------------------------------------

 


“US Borrower” shall mean Compass Minerals International, Inc., a Delaware
corporation.


“US Borrower Common Stock” shall mean the common stock of the US Borrower,
having a par value of $0.01 per share.


“US Borrower 2019 Notes” shall mean the 8% senior notes due 2019 issued by the
US Borrower (a) prior to the Original Effective Date or (b) after the Original
Effective Date in respect of accrued interest on the notes referred to in clause
(a) above or this clause (b).


“US Borrower 2019 Notes Indenture” shall mean the Indenture dated as of June 5,
2009, among the US Borrower, as Issuer, the guarantors party thereto and U.S.
Bank National Association, as Trustee, as in effect on such date and as
thereafter amended, modified or supplemented from time to time in accordance
with the requirements hereof and thereof.


“US Borrower Notes Documents” shall mean (a) the US Borrower 2019 Notes and the
US Borrower 2019 Notes Indenture and all other documents executed and delivered
with respect to the US Borrower 2019 Notes, as in effect on the date hereof as
the same may hereafter be amended, modified or supplemented from time to time in
accordance with the requirements hereof and thereof, and (b) all notes
evidencing any Permitted Subordinated / Senior Refinancing Indebtedness in
respect of the US Borrower 2019 Notes, any indenture or other agreement
governing the terms of such Permitted Subordinated / Senior Refinancing
Indebtedness and all other documents executed and delivered with respect to the
foregoing documents, as in effect on the date such Permitted Subordinated /
Senior Refinancing Indebtedness is first incurred and as the same may be
amended, modified or supplemented from time to time in accordance with the
requirements hereof and thereof.


 
49

--------------------------------------------------------------------------------

 


“US Chain Entities” shall mean GSL Holdings Europe, GSL Holdings Canada and US
Holdco.


“US Collateral and Guaranty Agreement” shall have the meaning provided in
Section 3.09.


“US Collateral Assignment” shall have the meaning provided in Section 3.11.


“US Credit Party” shall mean the US Borrower and each other Guarantor that is
also a Domestic Subsidiary.


“US Dollar Equivalent” shall mean, at any time for the determination thereof,
(a) except as provided in clause (b) of this definition, the amount of US
Dollars that could be purchased with the amount of Canadian Dollars or Sterling
or any other foreign currency, as applicable, at the Spot Exchange Rate therefor
on the date two Business Days prior to the date of any determination thereof for
purchase on such date and shall be calculated in accordance with Section
10.06(b) and (b) for purposes of Section 10.06(d), the amount of US Dollars that
could be purchased with the amount of the applicable currency involved in such
computation at the spot exchange rate therefore as quoted or utilized by the
Administrative Agent on the date of any determination thereof for purchase on
such day.


“US Dollar Loan” shall mean all Loans denominated in US Dollars.


“US Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States.


“US Holdco” shall mean Great Salt Lake Holdings, LLC, a Delaware limited
liability company and a Wholly-Owned Subsidiary of the US Borrower, all the
Equity Interests of which will, upon consummation of the Company Reorganization,
be owned by (a) GSL Holdings Canada or (b) such other entity as set forth in the
Reorganization Plan as may be modified in accordance with Section 6.16.


“US Mortgaged Property” shall mean any Mortgaged Property located in the United
States or any State thereof.


“US Perfection Certificate” shall mean a certificate in the form of Annex II to
the US Collateral and Guaranty Agreement and any other form approved by the
Collateral Agent.


“US Revolving Borrowing” shall mean a Borrowing comprised of US Revolving Loans.


“US Revolving Credit Exposure” shall mean, at any time, the sum of (a) the
outstanding principal amount of US Revolving Loans, (b) the LC Exposure and (c)
the Swingline Exposure at such time. The US Revolving Credit Exposure of any US
Revolving Lender at any time shall be such Lender’s US Revolving Percentage of
the total US Revolving Credit Exposure at such time.


 
50

--------------------------------------------------------------------------------

 


“US Revolving Lender” shall mean, at any time, each Lender with a US Revolving
Loan Commitment or with outstanding US Revolving Loans.


“US Revolving Loan” shall mean a Loan made by a US Revolving Lender pursuant to
Section 2.01(b).


“US Revolving Loan Commitment” shall mean, with respect to each US Revolving
Lender, the commitment, if any, of such Lender to make US Revolving Loans
hereunder during the Revolving Availability Period, expressed as an amount
expressed in US Dollars representing the maximum potential aggregate amount of
such Lender’s US Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09 or 2.20(b) and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04 or 10.11(b).  The initial amount of each US
Revolving Lender’s US Revolving Loan Commitment is set forth opposite such
Lender’s name in Schedule I directly below the column entitled “US Revolving
Loan Commitment”, or in the Assignment and Assumption Agreement pursuant to
which such Lender shall have assumed its US Revolving Loan Commitment, as
applicable.  The initial aggregate amount of the US Revolving Lenders’ US
Revolving Loan Commitments is $75,000,000.


“US Revolving Note” shall mean a promissory note substantially in the form of
Exhibit A-2A with blanks appropriately completed in conformity herewith.


“US Revolving Percentage” shall mean, with respect to any US Revolving Lender,
the percentage of the total US Revolving Loan Commitments represented by such
Lender’s US Revolving Loan Commitment; provided that in the case of Section 2.27
when a US Revolving Lender shall be a Defaulting Lender, the “US Revolving
Percentage” shall mean the percentage of the total US Revolving Loan Commitments
(disregarding such Defaulting Lender’s US Revolving Loan Commitment) represented
by such US Revolving Lender’s US Revolving Credit Commitment.  If a calculation
involving the US Revolving Percentage is required to be made after the US
Revolving Loan Commitments have terminated or expired, the US Revolving
Percentages shall be determined based upon the US Revolving Loan Commitments
most recently in effect, giving effect to any assignments.


“US Total Revolving Loan Commitment” shall mean, at any time, the sum of the US
Revolving Loan Commitments of each of the US Revolving Lenders at such time.


“US Total Unutilized Revolving Loan Commitment” shall mean, at any time, (a) the
US Total Revolving Loan Commitment at such time less (b) the sum of the total US
Revolving Credit Exposures of all the US Revolving Lenders at such time.


“Voluntary Debt Retirement Expenditures” shall have the meaning provided in
Section 7.12(a).


“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Domestic Subsidiary.


 
51

--------------------------------------------------------------------------------

 


“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person that is a Foreign Subsidiary.


“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock (other than director’s qualifying shares and/or other
nominal amounts of shares required to be held other than by such Person under
applicable law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time; provided that (i) except as provided in the last
sentence of the definition of Subsidiary and (ii) other than in the definition
of Wholly-Owned Unrestricted Subsidiary, no Unrestricted Subsidiary shall be
considered a Wholly-Owned Subsidiary.


“Wholly-Owned Unrestricted Subsidiary” shall mean any Wholly-Owned Subsidiary
that is an Unrestricted Subsidiary.


“Written” (whether lower or upper case) or “in writing” shall mean any form of
written communication or a communication by means of telex, facsimile device,
telegraph or cable.


SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Tranche (e.g., a “Global
Revolving Loan”, “US Revolving Loan”, etc.) or by Type (e.g., a “Eurodollar
Loan”) or by Tranche and Type (e.g., a “Eurodollar Global Revolving Loan”,
“Eurodollar US Revolving Loan”, etc.).  Borrowings also may be classified and
referred to by Tranche (e.g., a “Term Borrowing”, “Global Revolving Borrowing”,
“US Revolving Borrowing”, etc.) or by Type (e.g., a “Eurodollar Borrowing”) or
by Tranche and Type (e.g., a “Eurodollar Global Revolving Borrowing”,
“Eurodollar US Revolving Borrowing”, etc.).


SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall, if such words are not followed by the phrase “without limitation”, be
deemed to be followed by the phrase “without limitation”.  The word “will” shall
be construed to have the same meaning and effect as the word “shall”.  Unless
the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement , (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) references to
“the date hereof” shall be deemed to refer to September 30, 2010.


 
52

--------------------------------------------------------------------------------

 


ARTICLE II


Amount and Terms of Credit


SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein:


(a)           on the Original Effective Date, the Original Tranche A Term
Lenders made Original Tranche A Term Loans to the Borrowers in an aggregate
amount of $350,000,000.  On the Original Tranche B Incremental Effective Date,
the Original Tranche B Term Lenders made Original Tranche B Term Loans in an
aggregate amount of $127,000,000.  On the Restatement Effective Date, (i)
certain Original Tranche A Term Loans and certain Original Tranche B Term Loans
were converted to Tranche C Term Loans pursuant to the Amendment and Restatement
Agreement and (ii) all remaining Original Tranche A Term Loans were redesignated
as Tranche A Term Loans and all remaining Original Tranche B Term Loans were
redesignated as Tranche B Term Loans.  The Borrowers and the Term Lenders agree
that the Original Term Loans not converted into Tranche C Term Loans on the
Restatement Effective Date shall continue to be outstanding as Tranche A Term
Loans or Tranche B Term Loans, as applicable, pursuant to the terms and
conditions of this Agreement and the other Documents.


(b)           each US Revolving Lender agrees, from time to time during the
Revolving Availability Period, to make US Revolving Loans to the US Borrower in
US Dollars in an aggregate Principal Amount that will not result in such US
Revolving Lender’s US Revolving Credit Exposure exceeding such Lender’s US
Revolving Loan Commitment;


(c)           each Global Revolving Lender agrees, from time to time during the
Revolving Availability Period, to make (i) Global US Revolving Loans to the US
Borrower in US Dollars in an aggregate Principal Amount that will not result in
such Lender’s Global Revolving Credit Exposure exceeding such Lender’s Global
Revolving Loan Commitment, (ii) Canadian Revolving Loans to the Canadian
Borrower in Canadian Dollars and/or US Dollars and/or to accept and purchase or
arrange for the acceptance and purchase of drafts drawn by the Canadian Borrower
in Canadian Dollars as B/As in an aggregate Principal Amount that will not
result in (A) such Lender’s Global Revolving Credit Exposure exceeding such
Lender’s Global Revolving Loan Commitment or (B) the Canadian Revolving Credit
Exposure exceeding $40,000,000 and (iii) UK Revolving Loans to the UK Borrower
from its UK Lending Office in Sterling and/or US Dollars in an aggregate
Principal Amount that will not result in (A) such Lender’s Global Revolving
Credit Exposure exceeding such Lender’s Global Revolving Loan Commitment or (B)
the UK Revolving Credit Exposure exceeding $10,000,000.


Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.  Amounts
prepaid or repaid in respect of Term Loans may not be reborrowed.


SECTION 2.02.  Loans and Borrowings.  (a)  Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same
Tranche and Type made to the applicable Borrower by the applicable Lenders (i)
in the case of US Revolving Borrowings, ratably in accordance with their
respective US Revolving Loan Commitments and (ii) in the case of Global
Revolving Borrowings, ratably in accordance with their respective Global
Revolving Loan Commitments.  The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.


 
53

--------------------------------------------------------------------------------

 
 
(b)           Subject to Section 2.15, (i) each Term Borrowing, US Revolving
Borrowing and Global US Revolving Borrowing shall be comprised entirely of Base
Rate Loans or Eurodollar Loans as the US Borrower may request in accordance
herewith; provided that all such Borrowings made on the Restatement Effective
Date must be made as Base Rate Borrowings, (ii) each Canadian Revolving
Borrowing (A) denominated in Canadian Dollars shall be comprised entirely of
Canadian Prime Rate Loans and (B) denominated in US Dollars shall be comprised
entirely of Eurodollar Loans or Canadian Base Rate Loans, as the Canadian
Borrower may request in accordance herewith, provided that all such Borrowings
made on the Restatement Effective Date must be made as Canadian Base Rate Loans,
and (iii) each UK Revolving Borrowing shall be comprised entirely of Eurodollar
Loans.  Each Swingline Loan shall be a Base Rate Loan.  Subject to Section 2.20,
each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
(c)           At the commencement of each Interest Period for any Term
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each US
Revolving Borrowing or Global Revolving Borrowing denominated in US Dollars is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that a Base Rate US
Revolving Borrowing may be in an aggregate amount that is equal to the US Total
Unutilized Revolving Loan Commitment (or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e)) and a
Base Rate Global US Revolving Borrowing may be in an aggregate amount that is
equal to the Global Total Unutilized Revolving Loan Commitment.  At the
commencement of each Interest Period for any Eurodollar Borrowing that is
denominated in Sterling, such Borrowing shall be in an aggregate amount that is
an integral multiple of £500,000 and not less than £1,000,000; provided that a
Eurodollar Borrowing that is denominated in Sterling may be in an aggregate
amount the US Dollar Equivalent of which is equal to the Global Total Unutilized
Revolving Loan Commitment so long as after giving effect to such Borrowing the
UK Revolving Credit Exposure does not exceed $10,000,000.  At the time that each
Canadian Prime Rate Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of C$500,000 and not less than C$1,000,000;
provided that a Canadian Prime Rate Borrowing may be in an aggregate amount the
US Dollar Equivalent of which is equal to the Global Total Unutilized Revolving
Loan Commitment so long as after giving effect to such Borrowing the Canadian
Revolving Credit Exposure does not exceed $40,000,000.  Each Swingline Loan
shall be in an amount that is an integral multiple of $100,000 and not less than
$500,000.  Borrowings of more than one Type and Tranche may be outstanding at
the same time; provided that there shall not at any time be more than a total of
20 Eurodollar Borrowings outstanding.


 
54

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding any other provision of this Agreement, the
applicable Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing or B/A Drawing if the Interest Period requested with
respect thereto would end after the applicable Maturity Date.


SECTION 2.03.  Requests for Borrowings.  To request a Revolving Borrowing or a
Borrowing of any Incremental Term Loan the applicable Borrower shall notify the
Administrative Agent of such request by telephone or telecopy (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., Local Time, three Business
Days before the date of the proposed Borrowing, (b) in the case of a Base Rate
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing, provided that any such notice of a
Base Rate US Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing, (c) in
the case of a Canadian Base Rate Borrowing, not later than 11:00 a.m., Local
Time, one Business Day before the date of the proposed Borrowing and (d) in the
case of a Canadian Prime Rate Borrowing, not later than 11:00 a.m., Local Time,
one Business Day before the date of the proposed Borrowing.  Each such
telephonic Notice of Borrowing shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Notice of Borrowing in a form approved by the Administrative Agent and signed by
the applicable Borrower (or by the US Borrower on behalf of the applicable
Borrower).  Each such telephonic and written Notice of Borrowing shall specify
the following information in compliance with Section 2.02:


 
(i)
the Borrower requesting such Borrowing (or on whose behalf the US Borrower is
requesting such Borrowing);



 
(ii)
whether the requested Borrowing is to be a Borrowing of any Incremental Term
Loan, US Revolving Borrowing or Global Revolving Borrowing;



 
(iii)
the currency and the aggregate amount of such Borrowing;



 
(iv)
the date of such Borrowing, which shall be a Business Day;



 
(v)
the Type of such Borrowing;



 
(vi)
in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and



 
(vii)
the location and number of the applicable Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06.



If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (A) in the case of a US Revolving Borrowing, Global US
Revolving Borrowing or Incremental Term Borrowing, a Base Rate Borrowing, (B) in
the case of a Canadian Revolving Borrowing, a Canadian Prime Rate Borrowing and
(C) in the case of a UK Revolving Borrowing, a Eurodollar Borrowing.  If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of a Notice of Borrowing in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.  If no currency is specified (1)
with respect to any Canadian Revolving Borrowing, then the currency of such
Canadian Revolving Borrowing shall be Canadian Dollars and (2) with respect to
any UK Revolving Borrowing, then the currency of such UK Revolving Borrowing
shall be Sterling.


 
55

--------------------------------------------------------------------------------

 


SECTION 2.04.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the US
Borrower from time to time during the Revolving Availability Period, in an
aggregate Principal Amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$15,000,000 or (ii) the sum of the total US Revolving Credit Exposures exceeding
the US Total Revolving Loan Commitment.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the US Borrower may borrow, prepay
and reborrow Swingline Loans.
 
(b)           To request a Swingline Loan, the US Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the US Borrower.  The Swingline Lender shall make each
Swingline Loan available to the US Borrower by means of a credit to the general
deposit account of the US Borrower with the Swingline Lender (or, in the case of
a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Letter of Credit Issuer) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.
 
(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the US Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which US
Revolving Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each US Revolving Lender,
specifying in such notice such Lender’s US Revolving Percentage of such
Swingline Loan or Loans.  Each US Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s US
Revolving Percentage of such Swingline Loan or Loans.  Each US Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each US Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatismutandis, to the payment
obligations of the US Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the US
Revolving Lenders.  The Administrative Agent shall notify the US Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the US Borrower (or other party on behalf of the US
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the US Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the US Borrower of any default in the payment thereof.


 
56

--------------------------------------------------------------------------------

 


SECTION 2.05.  Letters of Credit.  (a)  General.  On the Restatement Effective
Date, each Existing Letter of Credit will automatically, without any action on
the part of any person, be deemed to be a Letter of Credit issued hereunder for
the account of the applicable Borrower for all purposes of this Agreement and
the other Credit Documents.  In addition, subject to the terms and conditions
set forth herein, the US Borrower may request the issuance of Letters of Credit
for its own account (or for the account of any Subsidiary of the US Borrower so
long as the US Borrower is a co-applicant with respect to such Letter of
Credit), in a form reasonably acceptable to the Administrative Agent and the
Letter of Credit Issuer, at any time and from time to time during the Revolving
Availability Period, provided that no Letter of Credit Issuer shall be obligated
to issue any Canadian Dollar Letter of Credit unless such Letter of Credit
Issuer agrees to do so.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the US Borrower to, or
entered into by the US Borrower with, the Letter of Credit Issuer relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the US Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Letter of Credit Issuer) to
the Letter of Credit Issuer and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the currency in which
such Letter of Credit is to be denominated (which shall be US Dollars or, if
agreed to by the applicable Letter of Credit Issuer and subject to Section 2.25,
Canadian Dollars), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit (a “Letter of Credit Request”).  If requested by the Letter of
Credit Issuer, the US Borrower also shall submit a letter of credit application
on the Letter of Credit Issuer’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the US Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $50,000,000 and (ii) the total US Revolving Credit
Exposures shall not exceed the US Total Revolving Loan Commitment.


 
57

--------------------------------------------------------------------------------

 
 
(c)           Expiration Date.  Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Loan Maturity Date.
 
(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Letter of Credit Issuer or the Lenders, the
Letter of Credit Issuer hereby grants to each US Revolving Lender, and each US
Revolving Lender (each, a “Participant”) hereby acquires from the Letter of
Credit Issuer, a participation in such Letter of Credit or increase therein, as
applicable, equal to such Lender’s US Revolving Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each US Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent in US Dollars, for the
account of the Letter of Credit Issuer with respect to each Letter of Credit,
such Lender’s US Revolving Percentage of (i) each LC Disbursement made by the
Letter of Credit Issuer in US Dollars and (ii) the US Dollar Equivalent, using
the Spot Exchange Rate on the date such payment is required, of each LC
Disbursement made by the Letter of Credit Issuer in Canadian Dollars with
respect to such Letter of Credit and not reimbursed by the US Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the US Borrower for any reason (or, if such
reimbursement payment was refunded in Canadian Dollars, the US Dollar Equivalent
thereof using the Spot Exchange Rate on the date of such refund).  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
(e)           Reimbursement.  If the Letter of Credit Issuer shall make any LC
Disbursement in respect of a Letter of Credit, the US Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement in US Dollars or (subject to the two immediately succeeding
sentences), if the applicable Letter of Credit is a Canadian Dollar Letter of
Credit, in Canadian Dollars not later than 12:00 noon, New York City time, on
the Business Day immediately following the day that the US Borrower receives
notice of such LC Disbursement; provided that, in the case of any LC
Disbursement made in US Dollars, the US Borrower may, subject to the conditions
to borrowing set forth herein, request in accordance with Section 2.03 or 2.04
that such payment be financed with a Base Rate US Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the US
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Base Rate US Revolving Borrowing or Swingline Loan.  If the US
Borrower’s reimbursement of, or obligation to reimburse, any amounts in Canadian
Dollars would subject the Administrative Agent, the Letter of Credit Issuer or
any Lender to any stamp
 
 
58

--------------------------------------------------------------------------------

 
 
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in US Dollars, the US Borrower
shall reimburse each LC Disbursement made in Canadian Dollars in US Dollars, in
an amount equal to the US Dollar Equivalent, calculated using the applicable
Spot Exchange Rate on the date such LC Disbursement is made, of such LC
Disbursement.  If the US Borrower fails to make such payment when due, (i) if
such payment relates to a Canadian Dollar Letter of Credit, automatically and
with no further action required, the US Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the US Dollar Equivalent, calculated using the Spot Exchange Rate on
the date which such payment was due, of such LC Disbursement and (ii) the
Administrative Agent shall notify each US Revolving Lender of the applicable LC
Disbursement, the US Dollar Equivalent thereof (if such LC Disbursement relates
to a Canadian Dollar Letter of Credit), the payment then due from the US
Borrower in respect thereof and the amount of such Lender’s participation in
such LC Disbursement, determined as set forth in paragraph (d) above.  Promptly
following receipt of such notice, each US Revolving Lender shall pay to the
Administrative Agent its participation  in such LC Disbursement (determined as
provided in clause (i) above, if such payment relates to a Canadian Dollar
Letter of Credit), in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the US Revolving Lenders), and the Administrative
Agent shall promptly pay to the Letter of Credit Issuer the amounts so received
by it from the US Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the US Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Letter
of Credit Issuer or, to the extent that US Revolving Lenders have made payments
pursuant to this paragraph to reimburse the Letter of Credit Issuer, then to
such Lenders and the Letter of Credit Issuer as their interests may appear.  Any
payment made by a US Revolving Lender pursuant to this paragraph to reimburse
the Letter of Credit Issuer for any LC Disbursement (other than the funding of
Base Rate US Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the US Borrower of its obligation to
reimburse such LC Disbursement.
 
(f)           Obligations Absolute.  The US Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Letter of Credit Issuer under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the US Borrower’s
obligations hereunder.  Neither the Administrative Agent, the Lenders nor the
Letter of Credit Issuer, nor any of their respective Affiliates, nor any of
their (and their respective Affiliates’) respective directors, officers,
employees, agents and advisors, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder
 
 
59

--------------------------------------------------------------------------------

 
 
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Letter of Credit Issuer; provided that the
foregoing shall not be construed to excuse the Letter of Credit Issuer from
liability to the US Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the US
Borrower to the extent permitted by applicable law) suffered by the US Borrower
that are caused by the Letter of Credit Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Letter of Credit Issuer (as finally determined by a court of competent
jurisdiction), the Letter of Credit Issuer shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Letter of Credit Issuer may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
(g)           Disbursement Procedures.  The Letter of Credit Issuer shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The Letter of Credit
Issuer shall promptly notify the Administrative Agent and the US Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether the
Letter of Credit Issuer has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the US Borrower of its obligation to reimburse the Letter of Credit
Issuer and the US Revolving Lenders with respect to any such LC Disbursement.
 
(h)           Interim Interest.  If the Letter of Credit Issuer shall make any
LC Disbursement, then, unless the US Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the US Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to Base Rate
Revolving Loans; provided that, if the US Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.14(c) shall apply; provided further that, in the case of any LC Disbursement
made under a Canadian Dollar Letter of Credit, the amount of interest due with
respect thereto shall (i) in the case of any LC Disbursement that is reimbursed
on or before the Business Day immediately succeeding such LC Disbursement, (A)
be payable in Canadian Dollars and (B) bear interest at the rate per annum then
applicable to Canadian Prime Rate Loans, subject to Section 2.14(c), and (ii) in
the case of any LC Disbursement that is reimbursed after the Business Day
immediately succeeding such LC Disbursement, (A) be payable in US Dollars, (B)
accrue on the US Dollar Equivalent, calculated using the Spot Exchange Rate on
the date such LC Disbursement was made, of such LC Disbursement and (C) bear
interest at the rate per annum then applicable to Base Rate Revolving Loans,
subject to Section 2.14(c).  Interest accrued pursuant to this paragraph shall
be for the account of the Letter of Credit Issuer, except that interest accrued
on and after the date of payment by any US Revolving Lender pursuant to
paragraph (e) of this Section to reimburse the Letter of Credit Issuer shall be
for the account of such Lender to the extent of such payment.


 
60

--------------------------------------------------------------------------------

 
 
(i)             Replacement of the Letter of Credit Issuer.  Any Letter of
Credit Issuer may be replaced at any time by written agreement among the US
Borrower, the Administrative Agent, the replaced Letter of Credit Issuer and the
successor Letter of Credit Issuer; provided that no Letters of Credit issued by
the existing Letter of Credit Issuer shall terminate solely due to such
replacement of the Letter of Credit Issuer.  The Administrative Agent shall
notify the Lenders of any such replacement of the Letter of Credit Issuer.  At
the time any such replacement shall become effective, the US Borrower shall pay
all unpaid fees accrued for the account of the replaced Letter of Credit Issuer
pursuant to Section 2.13(b).  From and after the effective date of any such
replacement, (i) the successor Letter of Credit Issuer shall have all the rights
and obligations of the Letter of Credit Issuer under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Letter of Credit Issuer” shall be deemed to refer to such successor or to
any previous Letter of Credit Issuer, or to such successor and all previous
Letter of Credit Issuers, as the context shall require.  After the replacement
of Letter of Credit Issuer hereunder, the replaced Letter of Credit Issuer shall
remain a party hereto and shall continue to have all the rights and obligations
of a Letter of Credit Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
 
(j)             Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the US Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, US Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the US Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that (i) the
portions of such amount attributable to undrawn Canadian Dollar Letters of
Credit or LC Disbursements in Canadian Dollars that the US Borrower is not late
in reimbursing shall be deposited in Canadian Dollars in the actual amounts of
such undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable in US Dollars, without demand
or other notice of any kind, upon the occurrence of any Event of Default with
respect to the US Borrower described in Section 8.05.  For the purposes of this
paragraph, the Canadian Dollar LC Exposure shall be calculated using the Spot
Exchange Rate on the date that notice demanding cash collateralization is
delivered to the US Borrower.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the US Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the US Borrower’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Moneys in such account shall
be applied by the Administrative Agent to reimburse the Letter of Credit Issuer
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the US Borrower for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of US Revolving Lenders
with LC Exposure representing greater than 50% of the total LC Exposure), be
applied to satisfy other obligations of the US Borrower under this
Agreement.  If the US Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the US
Borrower within three Business Days after all Events of Default have been cured
or waived.  If the US Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.12(a), such amount (to the extent not
applied as aforesaid) shall be returned to the US Borrower as and to the extent
that, after giving effect to such return, the US Borrower would remain in
compliance with Section 2.12(a) and no Default shall have occurred and be
continuing.


 
61

--------------------------------------------------------------------------------

 
 
(k)            Letter of Credit Issuer Agreements.  Unless otherwise requested
by the Administrative Agent, each Letter of Credit Issuer shall report in
writing to the Administrative Agent (i) on the first Business Day of each week,
the daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancelations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Letter of
Credit Issuer expects to issue, amend, renew or extend any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the aggregate face
amount and currencies of the Letters of Credit to be issued, amended, renewed or
extended by it and outstanding after giving effect to such issuance, amendment,
renewal or extension occurred (and whether the amount thereof changed), it being
understood that such Letter of Credit Issuer shall not permit any issuance,
renewal, extension or amendment resulting in an increase in the amount of any
Letter of Credit to occur without first obtaining written (or, with respect to
any Letter of Credit Issuer, if the Administrative Agent so agrees with respect
to such Letter of Credit Issuer, telephonic) confirmation from the
Administrative Agent that it is then permitted under this Agreement, (iii) on
each Business Day on which such Letter of Credit Issuer makes any LC
Disbursement in respect of any Letter of Credit, the date of such LC
Disbursement and the amount and currency of such LC Disbursement, (iv) on any
Business Day on which the US Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Letter of Credit Issuer on such day, the date
of such failure, and the amount and currency of such LC Disbursement and (v) on
any other Business Day, such other information as the Administrative Agent shall
reasonably request.
 
(l)             Conversion.  In the event that the Loans become immediately due
and payable on any date pursuant to Article VIII, all amounts (i) that the US
Borrower is at the time or thereafter becomes required to reimburse or otherwise
pay to the Administrative Agent in respect of LC Disbursements made under any
Canadian Dollar Letter of Credit (other than amounts in respect of which the US
Borrower has deposited cash collateral pursuant to Section 2.05(j), if such cash
collateral was deposited in Canadian Dollars to the extent so deposited or
applied), (ii) that the Lenders are at the time or thereafter become required to
pay to the Administrative Agent and the Administrative Agent is at the time or
thereafter becomes required to distribute to the Letter of Credit Issuer
pursuant to paragraph (e) of this Section 2.05 in respect of unreimbursed LC
Disbursements made under any Canadian Dollar Letter of Credit and (iii) of each
Lender’s participation in any Canadian Dollar Letter of Credit under which an LC
Disbursement has been made shall, automatically and with no further action
required, be converted into the US Dollar Equivalent, calculated using the Spot
Exchange Rate on such date (or in the case of any LC Disbursement made after
such date, on the date such LC Disbursement is made), of such amounts.  On and
after such conversion, all amounts accruing and owed to the Administrative
Agent, the Letter of Credit Issuer or any Lender in respect of the obligations
described in this paragraph shall accrue and be payable in US Dollars at the
rates otherwise applicable hereunder.


 
62

--------------------------------------------------------------------------------

 


SECTION 2.06.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it and disburse the Discount Proceeds (net of applicable acceptance
fees) of each B/A to be accepted and purchased by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.04.  The Administrative
Agent will make such Loans or Discount Proceeds (net of applicable acceptance
fees) available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of the applicable Borrower (i) in New
York City in the case of Loans made to the US Borrower, (ii) in Toronto, in the
case of Canadian Revolving Loans or B/As and (iii) in London, in the case of UK
Revolving Loans, and in each case designated by the applicable Borrower in the
applicable Notice of Borrowing; provided that Base Rate US Revolving Loans made
to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e) shall be remitted by the Administrative Agent to the Letter of Credit
Issuer.
 
(b)            Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing or acceptance and purchase of
B/As that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing or the applicable Discount Proceeds (net of
applicable acceptance fees), the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing or the applicable
Discount Proceeds (net of applicable acceptance fees) available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of a Lender,
the greater of (A)(1) the Federal Funds Effective Rate, in the case of Loans
denominated in US Dollars and (2) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount, in the case of
Loans denominated in Canadian Dollars or Sterling, and (B) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of a Borrower, the interest rate applicable to
(A) Base Rate Loans, if such Borrower is the US Borrower, (B) Canadian Base Rate
Loans, if such Borrower is the Canadian Borrower in the case of a Loan
denominated in US Dollars, (C) Canadian Prime Rate Loans, if such Borrower is
the Canadian Borrower in the case of a Loan denominated in Canadian Dollars or a
B/A and (D) Eurodollar Loans with an Interest Period of one month, if such
Borrower is the UK Borrower.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.


 
63

--------------------------------------------------------------------------------

 


SECTION 2.07.  Canadian Bankers’ Acceptances.  (a)  Each acceptance and purchase
of B/As of a single Contract Period pursuant to Section 2.01(c)(ii) or Section
2.08 shall be made ratably by the Global Revolving Lenders in accordance with
the amounts of their Global Revolving Loan Commitments.  The failure of any
Global Revolving Lender to accept any B/A required to be accepted by it shall
not relieve any other Global Revolving Lender of its obligations hereunder;
provided that the Global Revolving Loan Commitments are several and no Global
Revolving Lender shall be responsible for any other Global Revolving Lender’s
failure to accept B/As as required.
 
(b)           The B/As of a single Contract Period accepted and purchased on any
date shall be in an aggregate amount that is an integral multiple of C$1,000,000
and not less than C$2,000,000.  The face amount of each B/A shall be C$100,000
or any whole multiple thereof.  If any Global Revolving Lender’s ratable share
of the B/As of any Contract Period to be accepted on any date would not be an
integral multiple of C$100,000, the face amount of the B/As accepted by such
Lender may be increased or reduced to the nearest integral multiple of C$100,000
by the Administrative Agent in its sole discretion.  B/As of more than one
Contract Period may be outstanding at the same time; provided that there shall
not at any time be more than a total of five B/A Drawings outstanding (or such
greater number as the Administrative Agent shall agree).
 
(c)           To request an acceptance and purchase of B/As, the Canadian
Borrower shall notify the Administrative Agent of such request by telephone or
by telecopy not later than 11:00 a.m., Local Time, one Business Day before the
date of such acceptance and purchase.  Each such request shall be irrevocable
and, if telephonic, shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written request in a form approved by the
Administrative Agent and signed by the Canadian Borrower.  Each such telephonic
and written request shall specify the following information:


 
(i)
the aggregate face amount of the B/As to be accepted and purchased;



 
(ii)
the date of such acceptance and purchase, which shall be a Business Day;



 
(iii)
the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Maturity Date); and



 
(iv)
the location and number of the Canadian Borrower’s account to which any funds
are to be disbursed, which shall comply with the requirements of Section
2.06.  If no Contract Period is specified with respect to any requested
acceptance and purchase of B/As, then the Canadian Borrower shall be deemed to
have selected a Contract Period of 30 days’ duration.



Promptly following receipt of a request in accordance with this paragraph, the
Administrative Agent shall advise each Global Revolving Lender of the details
thereof and of the amount of B/As to be accepted and purchased by such Lender.


 
64

--------------------------------------------------------------------------------

 
 
(d)           The Canadian Borrower hereby appoints each Global Revolving Lender
as its attorney to sign and endorse on its behalf, manually or by facsimile or
mechanical signature, as and when deemed necessary by such Global Revolving
Lender, blank forms of B/As.  It shall be the responsibility of each Global
Revolving Lender to maintain an adequate supply of blank forms of B/As for
acceptance under this Agreement.  The Canadian Borrower recognizes and agrees
that all B/As signed and/or endorsed on its behalf by any Global Revolving
Lender shall bind the Canadian Borrower as fully and effectually as if manually
signed and duly issued by authorized officers of the Canadian Borrower.  Each
Global Revolving Lender is hereby authorized to issue such B/As endorsed in
blank in such face amounts as may be determined by such Global Revolving Lender;
provided that the aggregate face amount thereof is equal to the aggregate face
amount of B/As required to be accepted by such Lender.  No Global Revolving
Lender shall be liable for any damage, loss or claim arising by reason of any
loss or improper use of any such instrument unless such loss or improper use
results from the bad faith, gross negligence or willful misconduct of such
Lender.  Each Global Revolving Lender shall maintain a record with respect to
B/As (i) received by it from the Administrative Agent in blank hereunder, (ii)
voided by it for any reason, (iii) accepted and purchased by it hereunder and
(iv) canceled at their respective maturities.  Each Global Revolving Lender
further agrees to retain such records in the manner and for the periods provided
in applicable provincial or Federal statutes and regulations of Canada and to
provide such records to the Canadian Borrower upon its request and at its
expense.  Upon request by the Canadian Borrower, a Global Revolving Lender shall
cancel all forms of B/A that have been pre-signed or pre-endorsed on behalf of
the Canadian Borrower and that are held by such Lender and are not required to
be issued pursuant to this Agreement.
 
(e)            Drafts of the Canadian Borrower to be accepted as B/As hereunder
shall be signed as set forth in paragraph (d) above.  Notwithstanding that any
Person whose signature appears on any B/A may no longer be an authorized
signatory for any of the Global Revolving Lenders or the Canadian Borrower at
the date of issuance of such B/A, such signature shall nevertheless be valid and
sufficient for all purposes as if such authority had remained in force at the
time of such issuance and any such B/A so signed shall be binding on the
Canadian Borrower.
 
(f)            Upon acceptance of a B/A by a Global Revolving Lender, such
Lender shall purchase, or arrange the purchase of, such B/A from the Canadian
Borrower at the Discount Rate for such Lender applicable to such B/A accepted by
it and provide to the Administrative Agent the Discount Proceeds for the account
of the Canadian Borrower as provided in Section 2.06.  The acceptance fee
payable by the Canadian Borrower to a Global Revolving Lender under Section 2.13
in respect of each B/A accepted by such Lender shall be set off against the
Discount Proceeds payable by such Lender under this paragraph.  Notwithstanding
the foregoing, in the case of any B/A Drawing resulting from the conversion or
continuation of a B/A Drawing or Global Revolving Loan pursuant to Section 2.08,
the net amount that would otherwise be payable to the Canadian Borrower by each
Lender pursuant to this paragraph will be applied as provided in Section
2.08(f).
 
(g)           Each Global Revolving Lender may at any time and from time to time
hold, sell, rediscount or otherwise dispose of any or all B/A’s accepted and
purchased by it; provided that no such sale or disposition shall cause the
amount payable by a Borrower under Section 2.18 to exceed the amount that would
have been payable thereunder in the absence of such sale or disposition.


 
65

--------------------------------------------------------------------------------

 
 
(h)           Each B/A accepted and purchased hereunder shall mature at the end
of the Contract Period applicable thereto.
 
(i)           The Canadian Borrower waives presentment for payment and any other
defense to payment of any amounts due to a Global Revolving Lender in respect of
a B/A accepted and purchased by it pursuant to this Agreement that might exist
solely by reason of such B/A being held, at the maturity thereof, by such Lender
in its own right and the Canadian Borrower agrees not to claim any days of grace
if such Lender as holder sues the Canadian Borrower on the B/A for payment of
the amounts payable by the Canadian Borrower thereunder.  On the specified
maturity date of a B/A, or such earlier date as may be required pursuant to the
provisions of this Agreement, the Canadian Borrower shall pay the Global
Revolving Lender that has accepted and purchased such B/A the full face amount
of such B/A (or shall make provision for the conversion or continuation of such
B/A in accordance with Section 2.08) in Canadian Dollars, and after such payment
the Canadian Borrower shall have no further liability in respect of such B/A and
such Lender shall be entitled to all benefits of, and be responsible for all
payments due to third parties under, such B/A.
 
(j)           At the option of the Canadian Borrower and any Global Revolving
Lender, B/As under this Agreement to be accepted by that Lender may be issued in
the form of depository bills for deposit with The Canadian Depository for
Securities Limited pursuant to the Depository Bills and Notes Act (Canada).  All
depository bills so issued shall be governed by the provisions of this Section
2.07.
 
(k)           If a Global Revolving Lender is not a chartered bank under the
Bank Act (Canada) or if a Global Revolving Lender notifies the Administrative
Agent in writing that it is otherwise unable to accept B/As, such Lender will,
instead of accepting and purchasing B/As, make a Loan (a “B/A Equivalent Loan”)
to the Canadian Borrower in the amount and for the same term as the draft that
such Lender would otherwise have been required to accept and purchase
hereunder.  Each such Lender may request that such B/A Equivalent Loan be
evidenced by a non-interest bearing promissory note, in a form approved by the
US Borrower and the Administrative Agent.  Each such Lender will provide to the
Administrative Agent the Discount Proceeds of such B/A Equivalent Loan for the
account of the Canadian Borrower in the same manner as such Lender would have
provided the Discount Proceeds in respect of the draft that such Lender would
otherwise have been required to accept and purchase hereunder.  Each such B/A
Equivalent Loan will bear interest at the same rate that would result if such
Lender had accepted (and been paid an acceptance fee for) and purchased (on a
discounted basis) a B/A for the relevant Contract Period (it being the intention
of the parties that each such B/A Equivalent Loan shall have the same economic
consequences for the Global Revolving Lenders and the Canadian Borrower as the
B/A that such B/A Equivalent Loan replaces).  All such interest shall be paid in
advance on the date such B/A Equivalent Loan is made, and will be deducted from
the principal amount of such B/A Equivalent Loan in the same manner in which the
Discount Proceeds of a B/A would be deducted from the face amount of the
B/A.  Subject to the repayment requirements of this Agreement, on the last day
of the relevant Contract Period for such B/A Equivalent Loan, the Canadian
Borrower shall be entitled to convert each such B/A Equivalent Loan into another
type of Loan, or to roll over each such B/A Equivalent Loan into another B/A
Equivalent Loan, all in accordance with the applicable provisions of this
Agreement.


 
66

--------------------------------------------------------------------------------

 
 
(l)           If the Administrative Agent determines and promptly notifies the
US Borrower that, by reason of circumstances affecting the money market, there
is no market for B/As, (i) the right of the Canadian Borrower to request an
acceptance and purchase of B/As shall be suspended until the Administrative
Agent determines that the circumstances causing such suspension no longer exist
and so notifies the US Borrower, and (ii) any notice relating to an acceptance
and purchase of B/As that is outstanding at such time shall be deemed to be a
notice requesting a Canadian Prime Rate Borrowing (as if it were a notice given
pursuant to Section 2.03).


SECTION 2.08.  Interest Elections.  (a)  Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Notice of
Borrowing and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified (or deemed to be specified) in such Notice of
Borrowing.  Each B/A Drawing shall have a Contract Period as specified (or
deemed to be specified) in the applicable request therefor.  Thereafter, the
applicable Borrower may elect to convert such Borrowing or a B/A Drawing to a
different Type or to continue such Borrowing or B/A Drawing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section, it being understood that no B/A Drawing may be converted or
continued other than at the end of the Contract Period applicable thereto.  The
applicable Borrower may elect different options with respect to different
portions of the affected Borrowing or B/A Drawing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing or accepting the B/As comprising such B/A Drawing, as
the case may be, and the Loans or B/As comprising each such portion shall be
considered a separate Borrowing or B/A Drawing.  Notwithstanding any other
provision of this Section, no Borrowing or B/A Drawing may be converted into or
continued as a Borrowing or B/A Drawing with an Interest Period or Contract
Period ending after the applicable Maturity Date.  This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.
 
(b)           To make an election pursuant to this Section, a Borrower (or the
US Borrower on its behalf) shall notify the Administrative Agent of such
election by telephone or telecopy (i) in the case of an election that would
result in a Borrowing, by the time that a Notice of Borrowing would be required
under Section 2.03 if such Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election and (ii) in the case of an election that would result in a B/A Drawing
or the continuation of a B/A Drawing, by the time and date that a request would
be required under Section 2.07 if such Borrower were requesting an acceptance
and purchase of B/As to be made on the effective date of such election.  Each
such Interest Election Request shall be irrevocable and, if telephonic, shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the applicable Borrower (or the US Borrower on its
behalf).  Notwithstanding any other provision of this Section, no Borrower shall
be permitted to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d) or (iii)
convert any Borrowing or B/A Drawing to a Borrowing or B/A Drawing not available
under the Tranche of Commitments pursuant to which such Borrowing or B/A Drawing
was made.


 
67

--------------------------------------------------------------------------------

 
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02 and paragraph
(f) of this Section:


 
(i)
the Borrowing or B/A Drawing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing or B/A
Drawing (in which case the information to be specified pursuant to clauses (iii)
and (iv) below shall be specified for each resulting Borrowing or B/A Drawing);



 
(ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;



 
(iii)
whether the resulting Borrowing is to be a Base Rate Borrowing, a Eurodollar
Borrowing, a Canadian Base Rate Borrowing, a Canadian Prime Rate Borrowing or a
B/A Drawing; and



 
(iv)
if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”, and in the case of
an election of a B/A Drawing, the Contract Period to be applicable thereto,
which shall be a period contemplated by the definition of the term “Contract
Period”.



If any such Interest Election Request requests a Eurodollar Borrowing or B/A
Drawing but does not specify an Interest Period or Contract Period, then the
applicable Borrower shall be deemed to have selected an Interest Period or
Contract Period of one month’s or 30 days’ duration, as applicable.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing or B/A Drawing.
 
(e)           If the applicable Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period applicable thereto, such
Eurodollar Borrowing shall, (i) in the case of a Borrowing by the US Borrower
denominated in US Dollars, be converted to a Base Rate Borrowing, (ii) in the
case of a Borrowing by the Canadian Borrower denominated in US Dollars, be
converted to a Canadian Base Rate Borrowing and (iii) in the case of a Borrowing
by the UK Borrower denominated in Sterling or US Dollars, be converted to a
Eurodollar Borrowing with an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the US Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing denominated in US Dollars may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Borrowing denominated in US Dollars shall be converted to a Base
Rate Borrowing at the end of the Interest Period applicable thereto.


 
68

--------------------------------------------------------------------------------

 
 
(f)            Upon the conversion of any Canadian Borrowing (or portion
thereof), or the continuation of any B/A Drawing (or portion thereof), to or as
a B/A Drawing, the net amount that would otherwise be payable to the Canadian
Borrower by each Global Revolving Lender pursuant to Section 2.07(f) in respect
of such new B/A Drawing shall be applied against the principal of the Canadian
Revolving Loan made by such Lender as part of such Canadian Borrowing (in the
case of a conversion), or the reimbursement obligation owed to such Lender under
Section 2.07(i) in respect of the B/As accepted by such Lender as part of such
maturing B/A Drawing (in the case of a continuation), and the Canadian Borrower
shall pay to such Lender an amount equal to the difference between the principal
amount of such Canadian Revolving Loan or the aggregate face amount of such
maturing B/As, as the case may be, and such net amount in respect of such new
B/A Drawing.
 
(g)           A Borrowing of any Tranche may not be converted to or continued as
a Eurodollar Borrowing if after giving effect thereto (i) the Interest Period
therefor would commence before and end after a date on which any principal of
the Loans of such Tranche is scheduled to be repaid and (ii) the sum of the
aggregate principal amount of outstanding Eurodollar Borrowings of such Tranche
with Interest Periods ending on or prior to such scheduled repayment date plus
the aggregate principal amount of outstanding Base Rate Borrowings or Canadian
Base Rate Borrowings, as applicable, of such Tranche would be less than the
aggregate principal amount of Loans of such Tranche required to be repaid on
such scheduled repayment date.


SECTION 2.09.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, both the US Revolving Loan Commitments and the Global Revolving Loan
Commitments shall terminate on the Revolving Loan Maturity Date.
 
(b)           The Borrowers may at any time terminate, without payment of any
premium or penalty, or from time to time reduce, the Commitments of any Tranche;
provided that (i) each reduction of the Commitments of any Tranche shall be in
an amount that is an integral multiple of $500,000 and not less than $1,000,000,
(ii) the Borrowers shall not terminate or reduce the US Revolving Loan
Commitments if, after giving effect to any concurrent prepayment of the US
Revolving Loans in accordance with Section 2.12, the total US Revolving Credit
Exposures would exceed the US Total Revolving Loan Commitment and (iii) the
Borrowers shall not terminate or reduce the Global Revolving Loan Commitments
if, after giving effect to any concurrent prepayment of the Global Revolving
Loans in accordance with Section 2.12, the total Global Revolving Credit
Exposures would exceed the Global Total Revolving Loan Commitments.
 
(c)           The applicable Borrower shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by a
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the US Revolving Loan Commitments or the Global Revolving Loan
Commitments delivered by a Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by such Borrower (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments of any Tranche shall be
permanent.  Each reduction of the Commitments of any Tranche shall be made
ratably among the Lenders in accordance with their respective Commitments under
such Tranche.


 
69

--------------------------------------------------------------------------------

 


SECTION 2.10.  Repayment of Loans and B/As; Evidence of Debt.  (a)  Each
Borrower (or, in the case of clauses (ii) and (iii), the US Borrower) hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender made to such Borrower on the Revolving Loan Maturity Date, and the face
amount of each B/A of such Borrower, if any, accepted by such Lender as provided
in Section 2.07, (ii) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.12 and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of the Revolving Loan Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a US Revolving Borrowing is made, the US
Borrower shall repay all Swingline Loans that were outstanding on the date such
Borrowing was requested.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made or B/A accepted by such Lender, including
the amounts of principal and interest and amounts in respect of B/As payable and
paid to such Lender from time to time hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Tranche, Type and
currency thereof and the Interest Period applicable thereto, and the amount of
each B/A and the Contract Period applicable thereto, (ii) the amount of any
principal, interest or other amount in respect of any B/A due and payable or to
become due and payable from the Canadian Borrower to each Lender hereunder,
(iii) the amount of any principal, interest or other amount in respect of any
Loan due and payable or to become due and payable from the applicable Borrower
to each Lender hereunder and (iv) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
 
(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans or B/As in accordance with the terms of this Agreement.
 
(e)           Any Lender may request that Loans of any Tranche made by it be
evidenced by a promissory note.  In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in the form of Exhibit A-1, A-2A, A-2B or A-3, as
applicable.  Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).


 
70

--------------------------------------------------------------------------------

 


SECTION 2.11.  Voluntary Prepayments.  (a)  The Borrowers shall have the right
at any time and from time to time to prepay any Borrowing or amount owed in
respect of outstanding B/As, in whole or in part, subject to prior notice in
accordance with paragraph (c) of this Section and payment of any amounts
required under Section 2.17 and Section 2.13(d).
 
(b)           Prior to any optional or mandatory prepayment of Borrowings or
amounts owing in respect of outstanding B/A Drawings, the applicable Borrower
shall select the Borrowing or Borrowings and the B/A Drawing or B/A Drawings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (c) below.
 
(c)           The US Borrower, Canadian Borrower or UK Borrower, as the case may
be, shall give the Administrative Agent at the applicable Notice/Payment Office
written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay the Loans, whether such Loans are Tranche A Term Loans, Tranche
B Term Loans, Tranche C Term Loans, US Revolving Loans, Global US Revolving
Loans, Canadian Revolving Loans, UK Revolving Loans or Swingline Loans, the
amount of such prepayment, the Types of Loans to be repaid and (in the case of
Eurodollar Loans) the specific Borrowing(s) pursuant to which such Eurodollar
Loans were made, which notice (i) shall be given by the applicable Borrower, (A)
prior to 12:00 noon. (Local Time) at least one Business Day prior to the date of
such prepayment in the case of Loans maintained as Base Rate Loans (other than
Swingline Loans), Canadian Base Rate Loans and Canadian Prime Rate Loans, (B)
prior to 12:00 noon. (Local Time) at least one Business Day prior to the date of
such prepayment in the case of Eurodollar Loans and (C) prior to 12:00 noon.
(Local Time) on the date of such prepayment in the case of Swingline Loans and
(ii) shall, except in the case of Swingline Loans, promptly be transmitted by
the Administrative Agent to each of the applicable Lenders.
 
(d)           Except for a prepayment pursuant to Section 2.20, each prepayment
of B/A Drawings or principal of Term Borrowings pursuant to this Section 2.11
shall be applied to the B/As included in such B/A Drawing, or the applicable
Tranche of the Term Loans included in such Term Borrowing, as applicable, and to
reduce the remaining Scheduled Repayments of the applicable Tranche of such Term
Loans, at the US Borrower’s option, in direct order of maturity or on a pro rata
basis (in each case, based upon the then remaining principal amounts of such
Scheduled Repayments after giving effect to all prior reductions thereto);
 
(e)           Amounts to be applied pursuant to this Section or Article VIII to
prepay or repay amounts to become due with respect to outstanding B/As shall be
deposited in the Prepayment Account (as defined below).  The Administrative
Agent shall apply any cash deposited in the Prepayment Account allocable to
amounts to become due in respect of B/As on the last day of their respective
Contract Periods until all amounts due in respect of outstanding
 
 
71

--------------------------------------------------------------------------------

 
 
B/As have been prepaid or until all the allocable cash on deposit has been
exhausted.  For purposes of this Agreement, the term “Prepayment Account” shall
mean an account established by the Canadian Borrower with the Administrative
Agent and over which the Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal for application in
accordance with this paragraph (e).  The Administrative Agent will, at the
request of the Canadian Borrower, invest amounts on deposit in the Prepayment
Account in short-term, cash equivalent investments selected by the
Administrative Agent in consultation with the Canadian Borrower that mature on
or prior to the last day of the applicable Contract Periods of the B/As to be
prepaid; provided, however, that the Administrative Agent shall have no
obligation to invest amounts on deposit in the Prepayment Account if an Event of
Default shall have occurred and be continuing.  The Canadian Borrower shall
indemnify the Administrative Agent for any losses relating to the investments so
that the amount available to prepay amounts due in respect of B/As on the last
day of the applicable Contract Period is not less than the amount that would
have been available had no investments been made pursuant hereto.  Other than
any interest earned on such investments (which shall be for the account of the
Canadian Borrower, to the extent not necessary for the prepayment of B/As in
accordance with this Section), the Prepayment Account shall not bear
interest.  Interest or profits, if any, on such investments shall be deposited
in the Prepayment Account and reinvested and disbursed as specified above.  If
the maturity of the Loans and all amounts due hereunder has been accelerated
pursuant to Article VIII, the Administrative Agent may, in its sole discretion,
apply all amounts on deposit in the Prepayment Account to satisfy any of the
Loan Document Obligations in respect of Canadian Revolving Loans and B/As (and
the Canadian Borrower hereby grants to the Administrative Agent, as agent for
the Secured Parties, a security interest in its Prepayment Account to secure
such Loan Document Obligations).

 
SECTION 2.12.  Mandatory Repayments.  (a)(i)  If on any date the US Revolving
Credit Exposure of any Lender (after giving effect to any concurrent prepayment
of US Revolving Loans) would exceed such Lender’s US Revolving Loan Commitment,
or if the sum of the total US Revolving Credit Exposures (after giving effect to
any concurrent prepayment of the US Revolving Loans) would exceed the US Total
Revolving Loan Commitment, the US Borrower shall repay on such date the
principal of Swingline Loans and, after all Swingline Loans have been repaid in
full or if no Swingline Loans are outstanding, the US Borrower shall repay on
such date the principal of US Revolving Loans, in either case, in the aggregate
amount necessary to eliminate such excess.  If, after giving effect to the
prepayment of all outstanding Swingline Loans and all outstanding US Revolving
Loans, the LC Exposure of any Lender exceeds such Lender’s US Revolving Loan
Commitment as then in effect, the US Borrower shall pay to the Administrative
Agent at the applicable Notice/Payment Office on such date the amount in cash
and/or Cash Equivalents necessary to eliminate such excess (up to the aggregate
amount of LC Exposure at such time) and the Administrative Agent shall hold such
payment as security for the obligations of the US Borrower hereunder pursuant to
a cash collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent.


 
(ii)
If on any date the Global Revolving Credit Exposures of any Global Revolving
Lender (after giving effect to all other concurrent prepayments on such date)
would exceed such Lender’s Global Revolving Loan Commitment, or if the sum of
the total Global Revolving Credit Exposures (after giving effect to all other
concurrent prepayments on such date) would exceed the Global Total Revolving
Loan Commitment, the US Borrower shall repay on such date the principal of
Global US Revolving Loans, if any, in the aggregate amount necessary to
eliminate such excess.



 
72

--------------------------------------------------------------------------------

 


 
(iii)
If on any date the total Canadian Revolving Credit Exposures (after giving
effect to all other concurrent prepayments on such date) would exceed
$40,000,000, the Canadian Borrower shall prepay on such date the principal of
Canadian Revolving Loans incurred by it in an aggregate amount equal to such
excess.



 
(iv)
If on any date the UK Revolving Credit Exposure (after giving effect to all
other concurrent prepayments on such date) would exceed $10,000,000, the UK
Borrower shall prepay on such date the principal of UK Revolving Loans incurred
by it in an aggregate amount equal to such excess.

 
(b)           In addition to any other mandatory repayments pursuant to this
Section 2.12, on each date set forth below, the US Borrower shall be required to
repay (i) that principal amount of the Tranche A Term Loans, to the extent then
outstanding, as is set forth opposite each such date under the heading “Tranche
A Term Loan Amount”, (ii) that principal amount of Tranche B Term Loans, to the
extent then outstanding, as is set forth opposite each such date under the
heading “Tranche B Term Loan Amount” and (iii) that principal amount of Tranche
C Term Loans, to the extent then outstanding, as is set forth opposite each such
date under the heading “Tranche C Term Loan Amount” (each repayment set out in
this paragraph (b), as the same may be reduced as provided in Sections 2.11(d)
and 2.12(f), a “Scheduled Repayment”):
 
 
Scheduled Repayment Date
   
Tranche A Term Loan Amount
   
Tranche B Term Loan Amount
   
Tranche C Term Loan Amount1
 
September 30, 2010
    $ 700,441.87     $ 317,500       --  
December 31, 2010
    $ 327,735.71     $ 144,501.13     $ 585,087.53  
March 31, 2011
    $ 327,735.71     $ 144,501.13     $ 585,087.53  
June 30, 2011
    $ 327,735.71     $ 144,501.13     $ 585,087.53  
September 30, 2011
    $ 327,735.71     $ 144,501.13     $ 585,087.53  
December 31, 2011
    $ 327,735.71     $ 144,501.13     $ 585,087.53  
March 31, 2012
    $ 327,735.71     $ 144,501.13     $ 585,087.53  
June 30, 2012
    $ 327,735.71     $ 144,501.13     $ 585,087.53  
September 30, 2012
    $ 327,735.71     $ 144,501.13     $ 585,087.53  
Tranche A/Tranche B Term Loan Maturity Date
    $ 97,335,016.25     $ 54,910,429.68       --  
December 31, 2012
      --       --     $ 585,087.53  
March 31, 2013
      --       --     $ 585,087.53  
June 30, 2013
      --       --     $ 585,087.53  
September 30, 2013
      --       --     $ 585,087.53  

 
 
73

--------------------------------------------------------------------------------

 
 
Scheduled Repayment Date
   
Tranche A Term Loan Amount
   
Tranche B Term Loan Amount
   
Tranche C Term Loan Amount1
 
December 31, 2013
      --       --     $ 585,087.53  
March 31, 2014
      --       --     $ 585,087.53  
June 30, 2014
      --       --     $ 585,087.53  
September 30, 2014
      --       --     $ 585,087.53  
December 31, 2014
      --       --     $ 585,087.53  
March 31, 2015
      --       --     $ 585,087.53  
June 30, 2015
      --       --     $ 585,087.53  
September 30, 2015
      --       --     $ 585,087.53  
December 31, 2015
      --       --     $ 585,087.53  
Tranche C Term Loan Maturity Date
      --       --     $ 221,748,172.84  

 
________________________
1 1% per annum payable quarterly per term sheet.


Notwithstanding the foregoing, (i) each of the amounts in the column “Tranche A
Term Loan Amount” above as in effect immediately prior to  the Restatement
Effective Date, after giving effect to all prior reductions therein pursuant to
Sections 2.11(d) and 2.12(f), will be reduced on the Restatement Effective Date
by an amount equal to the product of such amount then in effect and the Tranche
A Extension Percentage and (ii) each of the amounts in the column “Tranche B
Term Loan Amount” above as in effect immediately prior to  the Restatement
Effective Date, after giving effect to all prior reductions therein pursuant to
Sections 2.11(d) and 2.12(f), will be reduced on the Restatement Effective Date
by an amount equal to the product of such amount then in effect and the Tranche
B Extension Percentage.
 
(c)           In addition to any other mandatory repayments pursuant to this
Section 2.12, on the fifth Business Day following each date on or after the
Restatement Effective Date on which the US Borrower or any of its Subsidiaries
receives Net Sale Proceeds from any Asset Sale, an amount equal to 100% of the
Net Sale Proceeds from such Asset Sale shall be applied as a mandatory repayment
in accordance with the requirements of Section 2.12(f) and 2.12(g); provided
that such Net Sale Proceeds shall not give rise to a mandatory repayment on such
date to the extent that no Default or Event of Default then exists and such Net
Sale Proceeds shall be used or contractually committed to be used to purchase,
or repair damage to, assets used or to be used in the businesses permitted
pursuant to Section 7.01 (including (but only to the extent permitted by Section
7.02), the purchase of the capital stock of a Person engaged in such businesses)
within 365 days (or, in the case of Net Sale Proceeds from the sale of the UK
Business pursuant to Section 7.02(l), 545 days) following the date of receipt of
such Net Sale Proceeds from such Asset Sale; and provided further that (i) if
all or any portion of such Net Sale Proceeds are not so used (or contractually
committed to be used) within such 365-day period (or 545-day period, if
applicable), such remaining portion shall be applied on the last day of such
period (or such earlier date, if any, as the US Borrower or the relevant
Subsidiary determines not to reinvest the Net Sale Proceeds from such Asset Sale
as set forth above) as a mandatory repayment as provided above (without giving
effect to the immediately preceding proviso) and (ii) if all or any portion of
such Net Sale Proceeds are not so used within such 365-day period (or 545-day
period, if applicable ) referred to in clause (i) of this proviso because such
amount is contractually committed to be used and subsequent to such date such
contract is terminated or expires without such portion being so used, such
remaining portion shall be applied on the second Business Day following the date
of such termination or expiration as a mandatory repayment as provided above
(without giving effect to the immediately preceding proviso).  Notwithstanding
the foregoing provisions of this Section 2.12(c), so long as no Default or Event
of Default shall have occurred and be continuing, no mandatory repayments shall
be required pursuant to the immediately preceding proviso appearing in this
Section 2.12(c) until the date on which the aggregate Net Sale Proceeds from all
Asset Sales not reinvested within the time periods specified by said proviso
equals or exceeds $20,000,000.


 
74

--------------------------------------------------------------------------------

 
 
(d)           In addition to any other mandatory repayments pursuant to this
Section 2.12, on each date on or after the Restatement Effective Date on which
the US Borrower or any of its Subsidiaries receives any cash proceeds from any
incurrence of Indebtedness (other than Indebtedness permitted to be incurred
pursuant to Section 7.04 as in effect (and waived in accordance with Section
10.11)) from time to time or issuance of Preferred Stock (other than Qualified
Preferred Stock) by the US Borrower or any of its Subsidiaries, an amount equal
to 100% of the Net Cash Proceeds of the respective incurrence of Indebtedness or
issuance of Preferred Stock shall be applied as a mandatory repayment in
accordance with the requirements of Section 2.12(f) and
2.12(g).  Notwithstanding the foregoing provisions of this Section 2.12(d), so
long as no Default or Event of Default shall have occurred and be continuing, no
mandatory repayment shall be required pursuant to this Section 2.12(d) until the
date on which the sum of the Net Cash Proceeds required to be applied pursuant
to this Section 2.12(d) as mandatory repayments in the absence of this sentence
equals or exceeds $20,000,000.
 
(e)           In addition to any other mandatory repayments pursuant to this
Section 2.12, on each Excess Cash Flow Payment Date, the US Borrower shall make
a mandatory prepayment of Term Loans in accordance with the requirements of
Section 2.12(f) in an amount equal to (i) the Applicable Excess Cash Flow
Percentage of the Excess Cash Flow for the relevant Excess Cash Flow Payment
Period minus (ii) to the extent specified by the US Borrower to the
Administrative Agent in writing at the time of any prepayment pursuant to this
paragraph (e) (any such specified amount, an “ECF Prepayment Credit”), the
aggregate amount of principal repayments of Loans made during the relevant
Excess Cash Flow Payment Period to the extent (and only to the extent) that such
repayments were made as a voluntary prepayment pursuant to Section 2.11 with
internally generated funds (but in a case of a voluntary prepayment of Revolving
Loans or Swingline Loans, only to the extent accompanied by a corresponding
voluntary reduction to the Total Revolving Loan Commitment).
 
(f)           Each amount required to be applied pursuant to Sections 2.12(c),
(d) and (e) in accordance with this Section 2.12(f) shall be applied to repay,
at the option of the US Borrower, (i) the outstanding principal amount of the
Tranche A Term Loans and the Tranche B Term Loans on a pro rata basis or (ii)
the outstanding principal amount of the Tranche A Term Loans, the Tranche B Term
Loans, the Tranche C Term Loans and, except as otherwise provided in the
applicable Incremental Term Loan Amendment, the Incremental Term Loans, on a pro
rata basis.  All repayments of outstanding Term Loans or Incremental Term Loans
of any Tranche pursuant to Section 2.12(c), (d) and (e) shall be applied to
reduce the then remaining Scheduled Repayments of the Term Loans or Incremental
Term Loans of such Tranche on a pro rata basis (based on the then remaining
Scheduled Repayments for such Tranche after giving effect to all prior
reductions thereto).


 
75

--------------------------------------------------------------------------------

 


With respect to each repayment of Loans required by this Section 2.12, the US
Borrower, the Canadian Borrower or the UK Borrower, as the case may be, may
designate the Types of Loans of the respective Tranche that are to be repaid
and, in the case of Eurodollar Loans, the specific Borrowing or Borrowings of
the respective Tranche pursuant to which such Eurodollar Loans were made;
provided that: (i) repayments of Eurodollar Loans pursuant to this Section 2.12
on a day other than the last day of an Interest Period applicable thereto shall
be accompanied by payment by the US Borrower, the UK Borrower or the Canadian
Borrower, as the case may be, of all breakage costs and other amounts owing to
each Lender pursuant to Section 2.17; (ii) if any repayment of Eurodollar Loans
made pursuant to a single Borrowing shall reduce the outstanding Eurodollar
Loans made pursuant to such Borrowing to an amount less than the minimum amount
for such Borrowing set forth in Section 2.02(c), such Borrowing shall be
converted at the end of the then current Interest Period into a Borrowing of
Base Rate Loans (if a Borrowing by the US Borrower) or Canadian Base Rate Loans
(if a Borrowing by the Canadian Borrower); and (iii) each repayment of any
Tranche of Loans made pursuant to a Borrowing shall be applied pro rata among
such Tranche of Loans.  In the absence of a designation by the US Borrower, the
Canadian Borrower or the UK Borrower, as the case may be, as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.17.  Notwithstanding the foregoing
provisions of this Section 2.12 (other than Section 2.12(a) or (b), which
Sections shall not have the benefits of this sentence), if at any time the
mandatory repayment of Loans pursuant to this Section 2.12 would result, after
giving effect to the procedures set forth in this clause (i) above, in any
Borrower incurring breakage costs under Section 2.17 as a result of Eurodollar
Loans being repaid other than on the last day of an Interest Period applicable
thereto (any such Eurodollar Loans, “Affected Loans”), the US Borrower, the
Canadian Borrower or the UK Borrower, as the case may be, may elect, by written
notice to the Administrative Agent, to have the provisions of the following
sentence be applicable so long as no Default or Event of Default then
exists.  At the time any Affected Loans are otherwise required to be prepaid,
the US Borrower, the Canadian Borrower or the UK Borrower, as the case may be,
may elect to deposit 100% (or such lesser percentage elected by the US Borrower,
the Canadian Borrower or the UK Borrower, as the case may be, as not being
repaid) of the principal amounts that otherwise would have been paid in respect
of the Affected Loans with the Administrative Agent to be held as security for
the obligations of the US Borrower, the Canadian Borrower or the UK Borrower, as
the case may be, hereunder pursuant to a cash collateral agreement to be entered
into in form and substance satisfactory to the Administrative Agent, with such
cash collateral to be released from such cash collateral account (and applied to
repay the principal amount of such Eurodollar Loans) upon each occurrence
thereafter of the last day of an Interest Period applicable to such Eurodollar
Loans (or such earlier date or dates as shall be requested by the US Borrower,
the Canadian Borrower or the UK Borrower, as the case may be), with the amount
to be so released and applied on the last day of each Interest Period to be the
amount of such Eurodollar Loans to which such Interest Period applies (or, if
less, the amount remaining in such cash collateral account); provided, however,
that at any time while an Event of Default has occurred and is continuing, the
Required Lenders may direct the Administrative Agent (in which case the
Administrative Agent shall, and is hereby authorized by the Borrowers to, follow
said directions) to apply any or all proceeds then on deposit in such collateral
account to the payment of such Affected Loans.


 
76

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all then outstanding Loans of a given Tranche shall be repaid in
full on the respective Maturity Date for such Tranche of Loans.
 
(h)           Notwithstanding anything to the contrary contained in this Section
2.12 (and subject to Section 2.21), all payments owing with respect to each
Tranche of outstanding Loans pursuant to this Section 2.12 shall be made in the
respective currency or currencies in which the respective obligations are owing
in accordance with the terms of this Agreement.  For purposes of making
calculations pursuant to this Section 2.12, the Administrative Agent shall be
entitled to use the US Dollar Equivalent of any such amounts required to be
converted into other currencies for purposes of making determinations pursuant
to this Section 2.12.


SECTION 2.13.  Fees.  (a)  The US Borrower agrees to pay to the Administrative
Agent for the account of each Lender a Commitment Fee (the “Commitment Fee”),
which shall accrue at the Applicable Rate on the daily unused amount of the US
Revolving Loan Commitment and the Global Revolving Loan Commitment of such
Lender during the period from and including the Restatement Effective Date to
but excluding the date on which such Commitment terminates.  Accrued Commitment
Fees shall be payable in US Dollars in arrears (i) in the case of Commitment
Fees in respect of the US Revolving Loan Commitments, on the third Business Day
after the last day of March, June, September and December of each year and on
the date on which the US Revolving Loan Commitments terminate, commencing on the
first such date to occur after the date hereof and (ii) in the case of
Commitment Fees in respect of the Global Revolving Loan Commitments, on the
third Business Day after the last day of March, June, September and December of
each year and on the date on which the Global Revolving Loan Commitments
terminate, commencing on the first such date to occur after the date
hereof.  All Commitment Fees shall be computed on the basis of a year of 360
days and, in each case, shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
Commitment Fees with respect to US Revolving Loan Commitments, a US Revolving
Loan Commitment of a Lender shall be deemed to be used to the extent of the
outstanding US Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).
 
(b)           The US Borrower agrees to pay (i) to the Administrative Agent for
the account of each US Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Eurodollar US Revolving Loans on the daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date on which such Lender’s US Revolving
Loan Commitment terminates and the date on which such Lender ceases to have any
LC Exposure, and (ii) to each Letter of Credit Issuer (for its own account) a
fronting fee, which shall accrue at a rate of 0.20% per annum or as otherwise
separately agreed upon between the US Borrower and such Letter of Credit Issuer
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) in respect of Letters of Credit
issued by such Letter of Credit Issuer during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the US Revolving Loan Commitments and the date on which there ceases to be
any LC Exposure in respect of Letters of Credit issued by such Letter of Credit
Issuer, as well as such Letter of Credit Issuer’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Restatement Effective Date;
provided that all such fees shall be payable on the date on which the US
Revolving Loan Commitments terminate and any such fees accruing after the date
on which the US Revolving Loan Commitments terminate shall be payable on
demand.  Any other fees payable to the Letter of Credit Issuer pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  For purposes of computing the average daily amount of
the LC Exposure for any period under this Section 2.13(b), the average daily
amount of the Canadian Dollar LC Exposure for such period shall be calculated by
multiplying (x) the average daily balance of each Canadian Dollar Letter of
Credit (expressed in Canadian Dollars) by (y) the Spot Exchange Rate for
Canadian Dollars in effect on the last Business Day of such period or by such
other reasonable method that the Administrative Agent deems appropriate.


 
77

--------------------------------------------------------------------------------

 
 
(c)           The Canadian Borrower agrees to pay to the Administrative Agent,
for the account of each Global Revolving Lender, on each date on which B/As
drawn by the Canadian Borrower are accepted hereunder, in Canadian Dollars, an
acceptance fee computed by multiplying (i) the face amount of all B/As drawn on
such date by (ii) the Applicable Rate for B/A Drawings on such date by (iii) a
fraction, the numerator of which is the number of days in the Contract Period
applicable to such B/A and the denominator of which is 365.
 
(d)           In the event that, prior to the first anniversary of the
Restatement Effective Date, any Tranche C Term Lender receives a Refinancing
Prepayment (as defined below), then, at the time thereof, the US Borrower shall
pay to such Lender a prepayment premium equal to 1.0% of the amount of such
Refinancing Prepayment.  As used herein, a “Refinancing Prepayment” with respect
to any Tranche C Term Lender is the amount of principal of the Tranche C Term
Loans of such Lender that is either (a) prepaid by the US Borrower pursuant to
Section 2.11 or Section 2.12(d) (as a result of the issuance of other
Indebtedness) substantially concurrently with the incurrence by the US Borrower
or any of its Subsidiaries of new loans or other Indebtedness (other than
Capital Lease Obligations) (whether pursuant to Incremental Term Loan
Commitments, Additional Senior Notes, Additional Senior Subordinated Notes or
otherwise) or (b) received by such Lender as a result of the mandatory
assignment of such Tranche C Term Loans under the circumstances described in
Section 10.11(b) following the failure of such Lender to consent to an amendment
of this Agreement that would have the effect of reducing the Applicable Rate
with respect to such Tranche C Term Loans.
 
(e)           Each Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the US Borrower and the Administrative Agent.
 
(f)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Letter of
Credit Issuer, in the case of fees payable to it) for distribution, in the case
of Commitment Fees and participation fees, to the Lenders entitled
thereto.  Fees paid shall not be refundable under any circumstances.


 
78

--------------------------------------------------------------------------------

 


SECTION 2.14.  Interest.  (a)  The Loans comprising each Base Rate Borrowing
(including each Swingline Loan) shall bear interest at the Base Rate plus the
Applicable Rate.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
 
(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate (including margin) otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate (including margin) applicable to Base Rate Revolving Loans as
provided in paragraph (a) of this Section.
 
(d)           The loans comprising each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate.  The loans
comprising each Canadian Base Rate Borrowing shall bear interest at the Canadian
Base Rate plus the Applicable Rate.
 
(e)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date and on the applicable Maturity Date for such Loan and, in
the case of Revolving Loans of any Tranche, upon termination of the Commitments
of such Tranche; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Base Rate Revolving Loan,
Canadian Prime Rate Loan or Canadian Base Rate Loan prior to the end of the
Revolving Availability Period), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(f)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to (A) the Canadian Prime
Rate, (B) the Base Rate at times when the Base Rate is based on the Prime Rate
and (C) the Canadian Base Rate at times when the Canadian Base Rate is based on
the rate described in clause (a) of the definition thereof shall be computed on
the basis of a year of 365 days (or, except for purposes of clause (A) above,
when the Canadian Prime Rate is based upon the rate described in clause (b) of
the definition thereof, 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Base Rate, Eurodollar Rate, Canadian
Prime Rate or Canadian Base Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.  For
the purposes of the Interest Act (Canada), whenever any interest or fee under
this Agreement is calculated using a rate based on a year of 360 days or 365
days, as the case may be, the rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (A) the applicable rate based on a
year of 360 days or 365 days, as the case may be, (B) multiplied by the actual
number of days in the calendar year in which the period for which such interest
or fee is payable (or compounded) ends, and (C) divided by 360 and 365, as the
case may be.  The rates of interest under this Agreement are nominal rates, and
not effective rates or yields.  The principle of deemed reinvestment of interest
does not apply to any interest calculation under this Agreement.


 
79

--------------------------------------------------------------------------------

 
 
(g)           If any provision of this Agreement would require the Canadian
Borrower to make any payment of interest or other amount payable to any Global
Revolving Lender in an amount or calculated at a rate that would be prohibited
by law or would result in a receipt by that Lender of “interest” at a “criminal
rate” (as such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effective to the maximum amount or rates of interest,
as the case may be, as would not be so prohibited by law or so result in a
receipt by that Lender of “interest” at a “criminal rate”, such adjustment to be
effected, to the extent necessary (but only to the extent necessary), as
follows:


 
(i)
first, by reducing the amount or rate of interest or the amount or rate of any
acceptance fee required to be paid to the affected Lender under Section 2.13(c);
and



 
(ii)
thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the affected Lender that would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).



SECTION 2.15.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, in the case of Eurodollar Borrowings, until the Administrative
Agent notifies the applicable Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and (ii) if any Notice
of Borrowing requests a Eurodollar Borrowing, (A) in the case of a Eurodollar
Borrowing made to the US Borrower, such Borrowing shall be made as a Base Rate
Borrowing, (B) in the case of a Eurodollar Borrowing made to the Canadian
Borrower, such Borrowing shall be made as a Canadian Base Rate Borrowing and (C)
in the case of a Eurodollar Borrowing made to the UK Borrower, such Borrowing
shall bear interest at such rate as the Lenders and the UK Borrower may agree
adequately reflects the costs to the Lenders of making or maintaining their
Loans (or, in the absence of such agreement, shall be repaid as of the last day
of the current Interest Period applicable thereto).


 
80

--------------------------------------------------------------------------------

 


SECTION 2.16.  Increased Costs.  (a)  If any Change in Law shall:


 
(i)
impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate) or the Letter of Credit Issuer; or



 
(ii)
impose on any Lender or the Letter of Credit Issuer or the London or Canadian
interbank markets any other condition affecting this Agreement or Eurodollar
Loans or B/A Drawings made by such Lender or any Letter of Credit or
participation therein;



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or obtaining funds for the
purchase of B/As (or of maintaining its obligation to make any such Loan or to
accept and purchase B/As) or to increase the cost to such Lender or the Letter
of Credit Issuer of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or the Letter of Credit Issuer hereunder (whether of principal, interest or
otherwise), then the applicable Borrower will pay to such Lender or the Letter
of Credit Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the Letter of Credit Issuer, as the case may be, for
such additional costs incurred or reduction suffered.
 
(b)           If any Lender or the Letter of Credit Issuer determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Letter of Credit Issuer’s
capital or on the capital of such Lender’s or the Letter of Credit Issuer’s
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Letter of Credit Issuer, to a level below that which
such Lender or the Letter of Credit Issuer or such Lender’s or the Letter of
Credit Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Letter of Credit Issuer’s
policies and the policies of such Lender’s or the Letter of Credit Issuer’s
holding company with respect to capital adequacy), then from time to time the
applicable Borrower will pay to such Lender or the Letter of Credit Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Letter of Credit Issuer or such Lender’s or the Letter of Credit
Issuer’s holding company for any such reduction suffered.
 
(c)           A certificate of a Lender or the Letter of Credit Issuer setting
forth the amount or amounts necessary to compensate such Lender or the Letter of
Credit Issuer or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the applicable
Borrower and shall be conclusive absent manifest error.  The US Borrower shall
pay such Lender or the Letter of Credit Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.


 
81

--------------------------------------------------------------------------------

 
 
(d)           Failure or delay on the part of any Lender or the Letter of Credit
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Letter of Credit Issuer’s right to demand such
compensation; provided that the US Borrower shall not be required to compensate
a Lender or the Letter of Credit Issuer pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender or the Letter of Credit Issuer, as the case may be, notifies the US
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Letter of Credit Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.


SECTION 2.17.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan or Term Loan or to issue B/As for acceptance and
purchase on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked and is revoked in accordance
herewith), or (d) the assignment of any Eurodollar Loan or the right to receive
payment in respect of a B/A other than on the last day of the Interest Period or
Contract Period, as the case may be, applicable thereto as a result of a request
by the applicable Borrower pursuant to Section 2.20 or Section 10.11(b), then,
in any such event, such Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market.  A certifi­cate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error.  The applicable Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.


SECTION 2.18.  Taxes.  (a)  Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Credit Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if any Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lenders or Letter of Credit Issuer (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Borrower shall make such deductions
and (iii) the applicable Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.


 
82

--------------------------------------------------------------------------------

 
 
(b)           In addition, the applicable Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
 
(c)           Each Borrower shall indemnify the Administrative Agent, the
Lenders and the Letter of Credit Issuer, within 20 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Letter of Credit Issuer, as the
case may be, on or with respect to any payment by or on account of any
obligation of any Borrower hereunder or under any other Credit Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and other reasonable expenses arising therefrom or with respect thereto whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided, however, that the
Borrowers shall not be obligated to indemnify the Administrative Agent, the
Lenders or the Letter of Credit Issuer (as the case may be) pursuant to this
Section 2.18(c) in respect of penalties, interest and other reasonable expenses
arising from any Indemnified Taxes or Other Taxes, if such penalties, interest
and other reasonable expenses are attributable solely to the gross negligence or
willful misconduct of the Administrative Agent, the Lenders or the Letter of
Credit Issuer (as the case may be); provided further, that the Administrative
Agent, the Lenders or the Letter of Credit Issuer (as the case may be) shall use
commercially reasonable efforts promptly to notify the US Borrower upon receipt
of any written demand or notice for payment of Indemnified Taxes or Other Taxes
that are subject to indemnification under this Section 2.18(c) and shall
reasonably cooperate with the Borrowers to minimize the amount of Indemnified
Taxes and Other Taxes to the extent permitted by law.  A certificate as to the
amount of such payment or liability delivered to the applicable Borrower by a
Lender or the Letter of Credit Issuer, or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Letter of Credit Issuer, shall be
conclusive absent manifest error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the applicable Borrower to a Governmental Authority, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(e)           On or before the date it becomes a party to this Agreement, each
Lender that is lending to the US Borrower or receiving payments under this
Agreement from the US Borrower and that is not a United States person as defined
in Section 7701(a)(30) of the Code (a “Non-US Lender”) shall deliver to the US
Borrower two copies of duly completed United States Internal Revenue Service
Form (i) W-8ECI, specifying that all payments to be received under this
Agreement or any other Credit Document by such Non-US Lender will be effectively
connected with the conduct of a trade or business in the US, (ii) W-8BEN,
certifying eligibility for complete exemption from US Federal withholding tax
with respect to payments to be made under this Agreement or under any other
Credit Document under an applicable tax treaty or (iii) W-8BEN along with a
certificate reasonably acceptable to the Administrative Agent, in the case of a
Non-US Lender that cannot submit a United States Internal Revenue Service Form
as provided in clause (i) or (ii) and that is qualified to receive interest
under this Agreement free of US Federal withholding tax pursuant to Section
871(h) of the Code.  Each Non-US Lender shall redeliver such forms promptly upon
the obsolescence or invalidity of any form previously delivered by such Non-US
Lender, except to the extent that such Non-US Lender is unable to redeliver such
forms due to the adoption of, or change in, any law, rule, treaty or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date on which the applicable loan is made by such Non-US Lender.


 
83

--------------------------------------------------------------------------------

 
 
(f)           If a payment made to a Lender under this Agreement would be
subject to U.S. Federal withholding tax imposed by FATCA, such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as described by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent and as will allow the Borrower or the Administrative Agent
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment.
 
(g)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
applicable Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to such
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the applicable Borrower
as will permit such payments to be made without withholding or at a reduced
rate, provided that such Foreign Lender has received written notice from such
Borrower advising it of the availability of such exemption or reduction and
supplying all applicable documentation.
 
(h)           If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Borrower or with respect to which a Borrower
has paid additional amounts pursuant to this Section 2.18, it shall pay over
such refund to such Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower under this Section 2.18 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrowers, upon the request of
the Administrative Agent or such Lender, agree to repay to the Administrative
Agent or such Lender the amount paid over to any Borrower under this Section
2.18(g) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority.  This Section
2.18(g) shall not be construed to require the Administrative Agent or any Lender
to make available its tax returns (or any other information relating to its
Taxes which it deems, in its sole discretion, to be confidential) to any
Borrower or any other Person.


SECTION 2.19.  Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a)  Each Borrower shall make each payment required to be made by it
hereunder or under any other Credit Document (whether of principal, interest,
fees or reimbursement of LC Disbursements, or of amounts payable under Section
2.16, 2.17 or 2.18, or otherwise) prior to the time expressly required hereunder
or under such other Credit Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its Notice/Payment Office, except
payments to be made directly to the Letter of Credit Issuer or Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.16,
2.17, 2.18 and 9.07 shall be made directly to the Persons entitled thereto and
payments pursuant to other Credit Documents shall be made to the Persons
specified therein.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment under any Credit Document
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder of principal or interest in respect of any
Loan or amounts owing in respect of any B/A Drawing (or of any breakage
indemnity in respect of any Loan or B/A Drawing) shall be made in the currency
of such Loan or B/A Drawing; all other payments hereunder and under each other
Credit Document shall be made in US Dollars, except as otherwise expressly
provided herein.


 
84

--------------------------------------------------------------------------------

 
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, amounts owing in
respect of B/A Drawings, unreimbursed LC Disbursements, interest and fees then
due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties
(based on the US Dollar Equivalent of such amounts or the US Dollar amount
thereof, as applicable), and (ii) second, towards payment of principal, amounts
owing in respect of B/A Drawings, and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal, face amounts of B/As and amounts of unreimbursed LC
Disbursements then due to such parties (based on the US Dollar Equivalent of
such amounts or the US Dollar amount thereof, as applicable).
 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans, amounts owing in respect of
any B/A Drawing or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, Term Loans, amounts owing in respect of
any B/A Drawing and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Term Loans, amounts owing in
respect of any B/A Drawing and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans,
Term Loans, amounts owing in respect of any B/A Drawing and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to US Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.


 
85

--------------------------------------------------------------------------------

 
 
(d)           Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Letter of Credit Issuer hereunder
that the applicable Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Letter of Credit Issuer, as the case may be, the amount due.  In
such event, if the applicable Borrower has not in fact made such payment, then
each of the Lenders or the Letter of Credit Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Letter of Credit Issuer with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.19(d) or 9.07,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Letter of Credit Issuer to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.


SECTION 2.20.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.16, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.16 or 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  Each
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.


 
86

--------------------------------------------------------------------------------

 
 
(b)           If any Lender requests compensation under Section 2.16, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18,
or if any Lender becomes a Defaulting Lender, then the applicable Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the applicable
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a US Revolving Loan Commitment is being assigned, the Letter of
Credit Issuer and Swingline Lender), which consent shall not unrea­sonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the applicable Borrower (in the case
of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.16 or payments required to be made
pursuant to Section 2.18, such assignment will result in a material reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the applicable Borrower to
require such assignment and delegation cease to apply.


SECTION 2.21.  Collection Allocation Mechanism.  (a)  On the CAM Exchange Date,
(i) the Commitments shall automatically and without further act be terminated as
provided in Article VIII, (ii) each US Revolving Lender shall immediately be
deemed to have acquired (and shall promptly make payment therefor to the
Administrative Agent in accordance with Section 2.04(c)) participations in the
Swingline Loans in an amount equal to such US Revolving Lender’s Swingline
Exposure on such date and (iii) the Lenders shall automatically and without
further act (and without regard to the provisions of Section 10.04) be deemed to
have exchanged interests in the Loans (other than the Swingline Loans) and B/A
Drawings and, in the case of the US Revolving Lenders, participations in
Swingline Loans and Letters of Credit such that in lieu of the interest of each
Lender in each Loan, B/A Drawing and Letter of Credit in which it shall
participate as of such date (including such Lender’s interest in the Loan
Document Obligations of each Credit Party in respect of each such Loan, B/A
Drawing and Letter of Credit), such Lender shall hold an interest in every one
of the Loans (other than the Swingline Loans) and B/A Drawings and a
participation in every one of the Swingline Loans and Letters of Credit
(including the Loan Document Obligations of each Credit Party in respect of each
such Loan and B/A Drawing and each LC Reserve Account established pursuant to
Section 2.21(c) below), whether or not such Lender shall previously have
participated therein, equal to such Lender’s CAM Percentage thereof.  It is
understood and agreed that Lenders holding interests in B/As on the CAM Exchange
Date shall discharge the obligations to fund such B/As at maturity in exchange
for the interests acquired by such Lenders pursuant to the CAM Exchange.  Each
Lender and each Credit Party hereby consents and agrees to the CAM Exchange, and
each Lender agrees that the CAM Exchange shall be binding upon its successors
and assigns and any person that acquires a participation in its interests in any
Loan or B/A Drawing.  Each Credit Party agrees from time to time to execute and
deliver to the Administrative Agent all such Notes and other instruments and
documents as the Administrative Agent shall reasonably request to evidence and
confirm the respective interests of the Lenders after giving effect to the CAM
Exchange, and each Lender agrees to surrender any Notes originally received by
it in connection with its Loans hereunder to the Administrative Agent against
delivery of new Notes evidencing its interests in the Loans; provided, however,
that the failure of any Credit Party to execute or deliver or of any Lender to
accept any such Note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.


 
87

--------------------------------------------------------------------------------

 
 
(b)           As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each pay­ment received by the Administrative Agent or the Collateral Agent
pursuant to any Credit Document in respect of the Loan Document Obligations, and
each distribution made by the Collateral Agent pursuant to any Security Document
in respect of the Loan Document Obligations, shall be distributed to the Lenders
pro rata in accordance with their respective CAM Percentages.  Any direct
payment received by a Lender upon or after the CAM Exchange Date, including by
way of set­off, in respect of a Loan Document Obligation shall be paid over to
the Administrative Agent for distribution to the Lenders in accordance herewith.
 
(c)           In the event that on the CAM Exchange Date any Letter of Credit
shall be outstanding and undrawn in whole or in part, or any LC Disbursement
shall not have been reimbursed by the US Borrower or with the proceeds of a US
Revolving Borrowing or Swingline Loan, each US Revolving Lender shall promptly
pay over to the Administrative Agent, in immediately available funds, an amount
in US Dollars equal to such US Revolving Lender’s US Revolving Percentage of
each such undrawn face amount or (to the extent it has not already done so) each
such unreimbursed drawing, as the case may be, together with interest thereon
from the CAM Exchange Date to the date on which such amount shall be paid to the
Administrative Agent at the rate that would be applicable at the time to a Base
Rate Revolving Loan in a principal amount equal to such amount.  The
Administrative Agent shall establish a separate account or accounts for each
Lender (each, an “LC Reserve Account”) for the amounts received with respect to
each such Letter of Credit pursuant to the preceding sentence.  The
Administrative Agent shall deposit in each Lender’s LC Reserve Account such
Lender’s CAM Percentage of the amounts received from the US Revolving Lenders as
provided above.  The Administrative Agent shall have sole dominion and control
over each LC Reserve Account, and the amounts deposited in each LC Reserve
Account shall be held in such LC Reserve Account until withdrawn as provided in
paragraph (d) or (e) below.  The Administrative Agent shall maintain records
enabling it to determine the amounts paid over to it and deposited in the LC
Reserve Accounts in respect of each Letter of Credit and the amounts on deposit
in respect of each Letter of Credit attributable to each Lender’s CAM
Percentage.  The amounts held in each Lender’s LC Reserve Account shall be held
as a reserve against the LC Exposures, shall be the property of such Lender,
shall not constitute Loans to or give rise to any claim of or against any Credit
Party and shall not give rise to any obligation on the part of any Borrower to
pay interest to such Lender, it being agreed that the reimbursement obligations
in respect of Letters of Credit shall arise only at such times as drawings are
made thereunder, as provided in Section 2.05.


 
88

--------------------------------------------------------------------------------

 
 
(d)           In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the Administrative Agent shall, at the
request of the Letter of Credit Issuer, withdraw from the LC Reserve Account of
each Lender any amounts, up to the amount of such Lender’s CAM Percentage of
such drawing, deposited in respect of such Letter of Credit and remaining on
deposit and deliver such amounts to the Letter of Credit Issuer in satisfaction
of the reimbursement obligations of the US Revolving Lenders under Section
2.05(e).  In the event that any US Revolving Lender shall default on its
obligation to pay over any amount to the Administrative Agent in respect of any
Letter of Credit as provided in this Section 2.21, the Letter of Credit Issuer
shall, in the event of a drawing thereunder, have a claim against such US
Revolving Lender to the same extent as if such Lender had defaulted on its
obligations under Section 2.05(c), but shall have no claim against any other
Lender in respect of such defaulted amount, notwithstanding the exchange of
interests in the US Borrower’s reimbursement obligations pursuant to Section
2.21(a).  Each other Lender shall have a claim against such defaulting US
Revolving Lender for any damages sustained by it as a result of such default,
including, in the event that such Letter of Credit shall expire undrawn, its CAM
Percentage of the defaulted amount.
 
(e)           In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the Administrative Agent shall withdraw from the LC
Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.
 
(f)           With the prior written approval of the Administrative Agent (not
to be unreasonably withheld), any Lender may withdraw the amount held in its LC
Reserve Account in respect of the undrawn amount of any Letter of Credit.  Any
Lender making such a withdrawal shall be unconditionally obligated, in the event
there shall subsequently be a drawing under such Letter of Credit, to pay over
to the Administrative Agent, for the account of the applicable Letter of Credit
Issuer, on demand, its CAM Percentage of such drawing.
 
(g)           In the event the CAM Exchange Date shall occur, (i) Loan Document
Obligations of the Credit Parties (other than in respect of B/As) denominated in
any currency other than US Dollars shall, automatically and with no further act
required, be converted to obligations of the same Credit Parties denominated in
US Dollars, effective immediately prior to the Lenders being deemed to have
exchanged interests pursuant to Section 2.21(a)(iii) and based upon the Spot
Exchange Rates in effect with respect to the relevant currencies on the CAM
Exchange Date, and (ii) immediately upon the date of expiration of the Contract
Period in respect thereof, the interests in each B/A received in the deemed
exchange of interests pursuant to Section 2.21(a)(iii) shall, automatically and
with no further action required, be converted into the US Dollar Equivalent,
determined using the Spot Exchange Rate calculated as of such date, of such
amount.  On and after any such conversion, all amounts accruing and owed to any
Lender in respect of its applicable Loan Document Obligations shall accrue and
be payable in US Dollars at the rates otherwise applicable hereunder (and, in
the case of interest on Loans and B/A Drawings, at the default rate applicable
to Base Rate Loans hereunder).


SECTION 2.22.  Redenomination of Sterling.  (a)  Each obligation of any party to
this Agreement to make a payment denominated in Sterling if the United Kingdom
adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If the basis of accrual of interest expressed in this Agreement
in respect of Sterling shall be inconsistent with any convention or practice in
the London interbank market for the basis of accrual of interest in respect of
the Euro, such expressed basis shall be replaced by such convention or practice
with effect from the date on which the United Kingdom adopts the Euro as its
lawful currency; provided that if any Borrowing in Sterling is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Borrowing, at the end of the then current Interest Period.


 
89

--------------------------------------------------------------------------------

 
 
(b)           Without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU Legislation and (i) without limiting the
liability of any Borrower for any amount due under this Agreement and (ii)
without increasing any Commitment of any Lender, all references in this
Agreement to minimum amounts (or integral multiples thereof) denominated in
Sterling shall, if the United Kingdom adopts the Euro as its lawful currency
after the date hereof, immediately upon such adoption, be replaced by references
to such minimum amounts (or integral multiples thereof) as shall be specified
herein with respect to Borrowings denominated in Euro.
 
(c)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent (in consultation
with the UK Borrower) may from time to time specify to be appropriate to reflect
the adoption of the Euro by the United Kingdom and any relevant market
conventions or practices relating to the Euro.


SECTION 2.23.  Incremental Term Loans.  (a)  The US Borrower may at any time, by
notice to the Administrative Agent (which shall promptly deliver a copy to each
of the Lenders), request one or more additional tranches of term loans (each, an
“Incremental Term Loan”); provided, that (i) at the time that any such
Incremental Term Loan is made (and after giving effect thereto), (A) no Default
or Event of Default shall have occurred and be continuing, (B) after giving
effect to the incurrence of the Incremental Term Loans and the application of
the proceeds therefrom, as of the last day of the most recently ended period of
four fiscal quarters of the US Borrower, the Total Leverage Ratio on a Pro Forma
Basis shall not exceed 4.50 to 1.00 and the Senior Secured Leverage Ratio on a
Pro Forma Basis shall not exceed 2.50 to 1.00 (such calculations to include, in
each case, to the extent any Permitted Acquisition, any acquisition permitted
under Section 7.02(t) or Subsidiary Redesignation has occurred during such
period of four fiscal quarters, giving effect thereto on a Pro Forma Basis) ,
(C) the US Borrower shall be in compliance, on a Pro Forma Basis (including, to
the extent any Permitted Acquisition or Subsidiary Redesignation has occurred
during the applicable Test Period, giving effect thereto on a Pro Forma Basis)
after giving effect to the incurrence of such Incremental Term Loans and the
application of the proceeds therefrom, with Section 7.09 and Section 7.10 of
this Agreement computed as if such Indebtedness had been outstanding during the
most recently ended period of four consecutive fiscal quarters of the US
Borrower, (D) the incurrence of any such Incremental Term Loans has been duly
authorized by the US Borrower, and (E) the US Borrower has delivered to the
Administrative Agent a certificate to the effect set forth in clauses (A), (B),
(C) and (D) above, together with all relevant calculations related thereto; and
(ii) the US Borrower shall, promptly after the US Borrower receives the proceeds
from the incurrence of any Incremental Term Loans (and in any event no later
than 120 days after such receipt of proceeds), utilize such proceeds to redeem,
repurchase or repay US Borrower 2019 Notes or Permitted Subordinated / Senior
Refinancing Indebtedness in respect thereof in accordance with
 
 
90

--------------------------------------------------------------------------------

 
 
Section 7.12(a)(iv) (and, at the option of the US Borrower, pay related
transaction costs), or finance any Permitted Acquisition, any acquisition
permitted under Section 7.02(t) or for other general corporate purposes.  The
Incremental Term Loans (a) shall be in an aggregate principal amount not in
excess of $400,000,000 (plus the aggregate principal amount of all voluntary
prepayments of Term Loans made after the Restatement Effective Date under
Section 2.11, other than voluntary prepayments constituting ECF Prepayment
Credits), (b) shall rank pari passu in right of payment, security and guarantees
with the Revolving Loans and the Term Loans, (c) shall not mature earlier than
the Tranche C Term Loan Maturity Date (but may, subject to clause (d) below,
have amortization prior to such date), (d) shall not have a weighted average
life that is shorter than that of any Tranche of the then-remaining Term Loans,
(e) shall accrue interest at a rate determined at the time the commitments to
provide such Incremental Term Loans are obtained (it being understood that the
Incremental Term Loans may be priced differently from the Term Loans) and (f)
shall, except as set forth above, have terms identical to and be treated the
same as the Tranche C Term Loans for all purposes of the Credit Documents
(including with respect to mandatory and voluntary prepayments), provided that
if the Applicable Rate (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount payable to all
Lenders providing such Incremental Term Loan) relating to any Incremental Term
Loan exceeds the Applicable Rate (which, for such purposes only, shall be deemed
not to include any upfront or similar fees or original issue discount payable to
the Lenders of Term Loans) relating to the Tranche A Term Loans immediately
prior to the effectiveness of the applicable Incremental Term Loan Amendment by
more than 0.50%, then the Applicable Rate relating to the Tranche A Term Loans
shall be adjusted to be equal to the Applicable Rate (which, for such purposes
only, shall be deemed to include all upfront or similar fees or original issue
discount payable to all Lenders providing such Incremental Term Loans) relating
to such Incremental Term Loans minus 0.50%.  In lieu of requesting an additional
tranche of term loans, the US Borrower may, in such notice, request that the
Incremental Term Loans constitute additional Tranche C Term Loans which shall
have terms identical to the existing Tranche C Term Loans.  Such notice shall
set forth (1) the requested amount of Incremental Term Loans, together with all
relevant calculations confirming compliance with sub-clause (i) of this Section
2.23(a), and (2) the proposed terms of the Incremental Term Loans (or, if
applicable, that the US Borrower wishes that the Incremental Term Loans
constitute additional Tranche C Term Loans which shall have terms identical to
the existing Tranche C Term Loans).
 
(b)           The US Borrower may arrange for one or more banks, financial
institutions or other Persons (including existing Lenders) reasonably acceptable
to the Administrative Agent (any such bank, financial institution or other
Person being called an “Additional Lender”) to extend commitments to provide
Incremental Term Loans in an aggregate amount equal to the unsubscribed
amount.  All commitments in respect of Incremental Term Loans (the “Incremental
Term Loan Commitments”) shall become Commitments under this Agreement, and all
Additional Lenders that are not already Lenders shall become Lenders under this
Agreement, pursuant to an amendment (the “Incremental Term Loan Amendment”) to
this Agreement and, as appropriate, the other Credit Documents, executed by the
Borrowers and, as appropriate, each other Credit Party, each Additional Lender
and the Administrative Agent.  The Incremental Term Loan Amendment may, without
the consent of any other Lender, effect such amendments to this Agreement and
the other Credit Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section.  The effectiveness of the Incremental Term Loan Amendment shall be
subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.01 (it being understood that all references to “the time of
each such Credit Event” and “the date of such Credit Event” in such Section 4.01
shall be deemed to refer to the effective date of such Incremental Term Loan
Amendment) and such other conditions as the parties thereto shall agree.  No
Lender shall be obligated to provide any Incremental Term Loans, unless it so
agrees.


 
91

--------------------------------------------------------------------------------

 


SECTION 2.24.  Additional Reserve Costs.  (a)  If and so long as any Lender is
required to make special deposits with the Bank of England, to maintain reserve
asset ratios or to pay fees, in each case in respect of such Lender’s Loans,
such Lender may require the relevant Borrower to pay, contemporaneously with
each payment of interest on each of such Loans, additional interest on such
Loans at a rate per annum equal to the Mandatory Costs Rate calculated in
accordance with the formula and in the manner set forth in Exhibit J hereto,
provided that no Lender may request the payment of any amount under this
paragraph to the extent resulting from a requirement imposed (other than as
provided in Section 2.16) on such Lender by any Governmental Authority (and not
on Lenders or any class of Lenders generally) in respect of a concern expressed
by such Governmental Authority with such Lender specifically, including with
respect to its financial health.
 
(b)           If and so long as any Lender is required to comply with reserve
assets, liquidity, cash margin or other requirements of any monetary or other
authority (including any such requirement imposed by the European Central Bank
or the European System of Central Banks, but excluding requirements reflected in
the Mandatory Costs Rate) in respect of any of such Lender’s Loans, such Lender
may require the relevant Borrower to pay, contemporaneously with each payment of
interest on each of such Lender’s Loans, subject to such requirements,
additional interest on such Loans at a rate per annum specified by such Lender
to be the cost to such Lender of complying with such requirements in relation to
such Loans, provided that no Lender may request the payment of any amount under
this paragraph to the extent resulting from a requirement imposed (other than as
provided in Section 2.16) on such Lender by any Governmental Authority (and not
on Lenders or any class of Lenders generally) in respect of a concern expressed
by such Governmental Authority with such Lender specifically, including with
respect to its financial health.
 
(c)           Any additional interest owed pursuant to paragraph (a) or (b)
above shall be determined by the relevant Lender, acting in good faith, which
determination shall be conclusive absent manifest error, and notified to the
relevant Borrower (with a copy to the Administrative Agent) at least five
Business Days before each date on which interest is payable for the relevant
Loans, and such additional interest so notified to the relevant Borrower by such
Lender shall be payable to such Lender on each date on which interest is payable
for such Loans.


SECTION 2.25.  Change in Law.  Notwithstanding any other provision of this
Agreement, if, after the date hereof, (i) any Change in Law shall make it
unlawful for any Letter of Credit Issuer to issue Letters of Credit denominated
in Canadian Dollars, or (ii) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Letter of Credit Issuer to issue
Letters of Credit denominated Canadian Dollars, then by prompt written notice
thereof to the US Borrower and to the Administrative Agent (which notice shall
be withdrawn whenever such circumstances no longer exist), such Letter of Credit
Issuer may declare that Letters of Credit will not thereafter be issued by it in
Canadian Dollars, whereupon Canadian Dollars shall be deemed (for the duration
of such declaration) not to constitute a permitted currency for purposes of the
issuance of Letters of Credit by such Letter of Credit Issuer.


 
92

--------------------------------------------------------------------------------

 


SECTION 2.26.  Extension of Maturity Date.  (a)  The US Borrower may, at any
time after January 1, 2011, by delivery of a Maturity Date Extension Request to
the Administrative Agent (which shall promptly deliver a copy thereof to each of
the Lenders) not less than 45 days prior to the then existing applicable
Maturity Date with respect to all or part of the Lenders’ respective Commitments
of any Tranche (the “Existing Maturity Date”), request that the Lenders extend
such Maturity Date in accordance with this Section 2.26.  Each Maturity Date
Extension Request shall specify (i) the Tranche the Maturity Date of which is to
be extended and the date to which the applicable Maturity Date is sought to be
extended, (ii) the changes, if any, to the Applicable Rate to be applied in
determining the interest payable on Loans of, and fees payable hereunder to,
Consenting Lenders in respect of that portion of their Commitments (and related
Loans) extended to such new Maturity Date and the time as of which such changes
will become effective (which may be prior to the Existing Maturity Date), and
(iii) any other amendments or modifications to this Agreement to be effected in
connection with such Maturity Date Extension Request, provided that no such
changes or modifications requiring approvals pursuant to Section 10.11 other
than that of the Required Lenders or that of a majority in interest of the
outstanding Loans and unused Commitments of such Tranche shall become effective
unless such other approvals have been obtained.  In the event a Maturity Date
Extension Request shall have been delivered by the US Borrower, each Lender
shall have the right to agree to the extension of the applicable Maturity Date
and other matters contemplated thereby on the terms and subject to the
conditions set forth therein (each Lender agreeing to the Maturity Date
Extension Request being referred to herein as a “Consenting Lender” and each
Lender not agreeing thereto being referred to herein as a “Declining Lender”),
which right may be exercised by written notice thereof, specifying the maximum
amount of the Commitment of any Tranche of such Lender with respect to which
such Lender agrees to the extension of such Maturity Date, delivered to the US
Borrower (with a copy to the Administrative Agent) not later than a day to be
agreed upon by the US Borrower and the Administrative Agent following the date
on which the Maturity Date Extension Request shall have been delivered by the US
Borrower (it being understood that any Lender that shall have failed to exercise
such right as set forth above shall be deemed to be a Declining Lender).  If a
Lender elects to extend only a portion of its then existing Commitment of the
applicable Tranche, it will be deemed for purposes hereof to be a Consenting
Lender in respect of such extended portion and a Declining Lender in respect of
the remaining portion of such Commitment.  If Lenders constituting the Required
Lenders (and, to the extent such changes or modifications require the consent of
Lenders holding Loans of any Tranche pursuant to clause (i) of the second
proviso of Section 10.11(a), Lenders constituting a majority in interest of the
outstanding Loans and unused Commitments of such Tranche) shall have agreed to
such Maturity Date Extension Request, then, subject to paragraph (d) of this
Section, on the date specified in the Maturity Date Extension Request as the
effective date thereof (the “Extension Effective Date”), (i) the applicable
Maturity Date shall, as to the Consenting Lenders, be extended to such date as
shall be specified therein, (ii) the terms and conditions of the Commitments and
Loans of the applicable Tranche of the Consenting Lenders (including interest
and fees (including Letter of Credit fees) payable in respect thereof), shall be
modified as set forth in the Maturity Date Extension Request and (iii) such
other modifications and amendments hereto specified in the Maturity Date
Extension Request shall (subject to any required approvals other than those of
the Required Lenders having been obtained) become effective.


 
93

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the foregoing, the US Borrower shall have the
right, in accordance with the provisions of Section 10.04, at any time prior to
the Existing Maturity Date, to replace a Declining Lender (for the avoidance of
doubt, only in respect of that portion of such Lender’s Commitment that it has
not agreed to extend) with a Lender or other financial institution that will
agree to such Maturity Date Extension Request, and any such replacement Lender
shall for all purposes constitute a Consenting Lender in respect of the
Commitment assigned to and assumed by it on and after the effective time of such
replacement.
 
(c)           If a Maturity Date Extension Request with respect to the US
Revolving Loan Commitments or the Global Revolving Loan Commitments has become
effective hereunder, on the Existing Maturity Date therefor:


 
(i)
the Commitment under the applicable Tranche of each Declining Lender shall, to
the extent not assumed, assigned or transferred as provided in paragraph (b) of
this Section, terminate, and the US Borrower shall repay all the Loans of the
applicable Tranche of such Declining Lender, to the extent such Loans shall not
have been so purchased, assigned and transferred, in each case together with
accrued and unpaid interest and all fees and other amounts owing to such
Declining Lender hereunder (accordingly, the Commitment of any Consenting Lender
shall, to the extent such Commitment exceeds the amount set forth in the notice
delivered by such Lender pursuant to paragraph (a) of this Section, be
permanently reduced by the amount of such excess, and the US Borrower shall
prepay the proportionate part of the Loans of such Consenting Lender, in each
case together with accrued and unpaid interest thereon to but excluding such
Existing Maturity Date and all fees and other amounts payable in respect thereof
on or prior to the Existing Maturity Date); and



 
(ii)
the US Borrower shall make such other prepayments of Loans pursuant to Sections
2.11 and 2.12 as shall be required in order that, after giving effect to the
termination and permanent reductions of the Commitments of Declining Lenders
pursuant to clause (i) above, and all payments to such Declining Lenders, (A)
the aggregate US Revolving Credit Exposures do not exceed the aggregate US
Revolving Loan Commitments and (B) the aggregate Global Revolving Credit
Exposures do not exceed the aggregate Global Revolving Loan Commitments.

 
(d)           Notwithstanding the foregoing, no Maturity Date Extension Request
shall become effective hereunder unless, on the Extension Effective Date, the
conditions set forth in Article IV shall be satisfied (with all references in
such Section to a Credit Event being deemed to be references to such Maturity
Date Extension Request) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by the chief financial
officer or other Authorized Officer of the US Borrower.


 
94

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding any provision of this Agreement to the contrary,
it is hereby agreed that no extension of the Maturity Date in accordance with
the express terms of this Section 2.26, or any amendment or modification of the
terms and conditions of the Commitments and Loans and Letters of Credit of the
Consenting Lenders effected pursuant thereto, shall be deemed to (i) violate the
last sentence of Section 2.09(c) or Section 2.19(b) or 2.26(c) or any other
provision of this Agreement requiring the ratable reduction of Commitments or
the ratable sharing of payments or (ii) require the consent of all Lenders or
all affected Lenders under Section 10.11.
 
(f)            The US Borrower and the Administrative Agent may enter into an
amendment to this Agreement to effect such modifications as may be necessary to
reflect the terms of any Maturity Date Extension Request that has been approved
by the Required Lenders and become effective in accordance with the provisions
of this Section 2.26.


SECTION 2.27.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:
 
(a)           Commitment Fees shall cease to accrue on the unused amount of such
Defaulting Lender’s Commitment pursuant to Section 2.13(a);
 
(b)           the Commitment, US Revolving Credit Exposure and Global Revolving
Credit Exposure of such Defaulting Lender shall not be included in determining
whether the Required Lenders or other requisite Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 10.11); provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of all Lenders or of all Lenders
affected thereby;
 
(c)           if any Swingline Exposure or LC Exposure exists at the time a US
Revolving Lender becomes a Defaulting Lender then:


 
(i)
all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the Non-Defaulting US Revolving Lenders in
accordance with their respective US Revolving Percentages but only to the extent
the sum of the US Revolving Credit Exposures of all Non-Defaulting US Revolving
Lenders plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total US Revolving Loan Commitments of all Non-Defaulting US
Revolving Lenders;



 
(ii)
if the reallocation described in clause (i) above cannot, or can only partially,
be effected, the US Borrower shall within one Business Day following notice by
the Administrative Agent (x) first, prepay such Swingline Exposure and (y)
second, cash collateralize for the benefit of the Letter of Credit Issuer only
the US Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding;



 
95

--------------------------------------------------------------------------------

 


 
(iii)
in the event the US Borrower fails to make timely payment of an LC Disbursement
in accordance with Section 2.05(e) and the US Revolving Lenders are required to
fund participations or US Revolving Loans under Section 2.05(e) in respect of
any unreimbursed L/C Disbursement, then prior to any such funding by the US
Revolving Lenders cash collateral deposited by the US Borrower in accordance
with clause (ii) above, if any, shall be applied to the reimbursement of the
non-reallocated portion of such unreimbursed L/C Disbursement (which will then
be deemed reimbursed or paid for all purposes hereof), and the US Revolving
Lenders (other than such Defaulting Lender) will fund such participations or US
Revolving Loans, as applicable, in the amounts reflecting their individual US
Revolving Percentages of the then unreimbursed amount of such L/C Disbursement
(after giving effect to the foregoing application of cash collateral);



 
(iv)
if the US Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the US Borrower shall not be required
to pay any participation fees to such Defaulting Lender pursuant to Section
2.13(b) with respect to such Defaulting Lender’s LC Exposure during the period
such Defaulting Lender’s LC Exposure is cash collateralized;



 
(v)
if the LC Exposure of such Defaulting Lenders is reallocated pursuant to clause
(i) above, then the fees payable to the US Revolving Lenders pursuant to Section
2.13(a) and Section 2.13(b) shall be adjusted in accordance with the
Non-Defaulting US Revolving Lenders’ US Revolving Percentages; and



 
(vi)
if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Letter of Credit Issuer or
any other US Revolving Lender hereunder, all participation fees payable under
Section 2.13(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Letter of Credit Issuers until and to the extent that such LC
Exposure is reallocated and/or cash collateralized; and

 
(d)           so long as such Revolving Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the Letter
of Credit Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be fully covered by the US Revolving
Loan Commitments of the Non-Defaulting US Revolving Lenders  and/or cash
collateral will be provided by the US Borrower in accordance with Section
2.27(c), and participating interests in any newly made Swingline Loan or any
newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting US Revolving Lenders in a manner consistent with Section
2.27(a)(i) (and such Defaulting Lender shall not participate therein).


 
96

--------------------------------------------------------------------------------

 


 
(e)            If (i) a Bankruptcy Event with respect to a Lender Parent shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Letter of Credit Issuer has a good faith belief
that any US Revolving Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such US Revolving Lender commits to extend
credit, the Swingline Lender shall not be required to fund any Swingline Loan
and the Letter of Credit Issuer shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender or such Letter of
Credit Issuer, as the case may be, shall have entered into arrangements with the
US Borrower or such US Revolving Lender, satisfactory to the Swingline Lender or
such Letter of Credit Issuer, as the case may be, to defease any risk to it in
respect of such US Revolving Lender hereunder.
 
In the event that the Administrative Agent, the US Borrower, the Swingline
Lender and each Letter of Credit Issuer each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the US Revolving Lenders
shall be readjusted to reflect the inclusion of such Lender’s US Revolving Loan
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its US Revolving Percentages Percentage.


ARTICLE III


Conditions Precedent to Credit


Events on the Restatement Effective Date.  The amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement is subject, and the
obligation of each Lender to make each Loan and accept and purchase each B/A
hereunder, and the obligation of each Letter of Credit Issuer to issue each
Letter of Credit hereunder, in each case on the Restatement Effective Date, is
subject at the time of the making of such Loan or the issuance of such Letter of
Credit, as the case may be, to the satisfaction of the following conditions:


SECTION 3.01.  Execution of Agreement.  The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
the Amendment and Restatement Agreement signed on behalf of such party or (ii)
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of the Amendment and Restatement Agreement.


SECTION 3.02.  Officer’s Certificate.  On the Restatement Effective Date, the
Administrative Agent shall have received a certificate from each Borrower dated
such date signed by an appropriate officer of such Credit Party stating that all
of the applicable conditions set forth in Sections 3.05 through 3.08, inclusive,
and 4.01 (other than such conditions to the extent that same are subject to the
satisfaction of the Administrative Agent and/or the Required Lenders), have been
satisfied on such date.


 
97

--------------------------------------------------------------------------------

 


SECTION 3.03.  Opinions of Counsel.  On the Restatement Effective Date, the
Administrative Agent shall have received opinions, addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated on
or before the Restatement Effective Date, from (a) Latham & Watkins LLP, special
counsel to the Credit Parties, which opinion shall cover the matters contained
in Exhibit B-1 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (b) Fasken Martineau
DuMoulin LLP, special Canada counsel to the Credit Parties, which opinion shall
cover the matters contained in Exhibit B-2 and such other matters incident to
the transactions contemplated herein as the Administrative Agent may reasonably
request, (c) DLA Piper UK LLP, special English counsel to the Credit Parties
which opinion shall cover the matters contained in Exhibit B.3 and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request, (d) Allen & Overy Luxembourg, special Luxembourg
counsel to the Credit Parties which opinion shall cover the matters contained in
Exhibit B-4 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (e) McInnes Cooper,
special Canada counsel to the Credit Parties which opinion shall cover the
matters contained in Exhibit B-5 and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request. (f) Kremer Associes & Clifford Chance, special Luxembourg counsel to
the Administrative Agent which  opinion shall cover the matters contained in
Exhibit B-6 and such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, and (g) local counsel
to the Credit Parties and/or the Administrative Agent in Illinois, Kansas,
Louisiana, Utah and Wisconsin in the United States, in each case reasonably
satisfactory to the Administrative Agent, which opinions in the case of this
clause (g)(A) shall cover the perfection of the security interests granted
pursuant to the Security Documents and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request and (B) shall be in form and substance reasonably satisfactory to the
Administrative Agent.
 
SECTION 3.04.  Company Documents; Proceedings.  (a)  On the Restatement
Effective Date, the Administrative Agent shall have received from each Credit
Party a certificate, dated the Restatement Effective Date, signed by the
chairman of the board, the chief executive officer, the president or any vice
president of such Credit Party (or, in the case of any Foreign Credit Party, an
authorized signatory thereof as permitted under applicable law and the relevant
charter documents of such Foreign Credit Party), and attested to by the
secretary or any assistant secretary of such Credit Party (or, in the case of
any Foreign Credit Party, another authorized signatory thereof as permitted
under applicable law and the relevant charter documents of such Foreign Credit
Party), in the form of Exhibit C with appropriate insertions, together with
copies of the certificate or articles of incorporation, certificate of
formation, operating agreements and by-laws (or equivalent organizational
documents) of such Credit Party and the resolutions of such Credit Party
referred to in such certificate and each of the foregoing shall be in form and
substance reasonably satisfactory to the Administrative Agent.


 
98

--------------------------------------------------------------------------------

 
 
(b)           On the Restatement Effective Date, all Company and legal
proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent, and
the Administrative Agent shall have received all information and copies of all
certificates, documents and papers, including good standing certificates, bring-
down certificates and any other records of Company proceedings and governmental
approvals, if any, that the Administrative Agent reasonably may have requested
in connection therewith, such documents and papers, where appropriate, to be
certified by proper Company or governmental authorities.


SECTION 3.05.  Adverse Change, etc.  On the Restatement Effective Date, nothing
shall have occurred that has had, or is reasonably likely to have, a material
adverse effect on the Transaction or a Material Adverse Effect.


SECTION 3.06.  Litigation.  On the Restatement Effective Date, there shall be no
actions, suits, proceedings or investigations pending or threatened (a) with
respect to this Agreement or any other Document or the Transaction, (b) with
respect to any Retained Existing Indebtedness or the Existing Credit Agreement
Indebtedness or (c) that is reasonably likely to have (i) a Material Adverse
Effect or (ii) a material adverse effect on the Transaction, the rights or
remedies of the Lenders or the Administrative Agent hereunder or under any other
Credit Document or on the ability of any Credit Party to perform its respective
obligations to the Lenders or the Administrative Agent hereunder or under any
other Credit Document.


SECTION 3.07.  Approvals.  On the Restatement Effective Date, (a) all necessary
and material governmental (domestic and foreign), regulatory and third party
approvals in connection with any Existing Indebtedness or Retained Existing
Indebtedness, the Transaction or the transactions contemplated by the Documents
and otherwise referred to herein or therein shall have been obtained and remain
in full force and effect and, to the extent reasonably requested by the
Administrative Agent, evidence thereof shall have been provided to the
Administrative Agent and (b) all applicable appeal periods and waiting periods
shall have expired without any action being taken by any competent authority
that restrains (or that could have a reasonable likelihood of restraining),
prevents or imposes materially adverse conditions upon the consummation of the
Transaction, the making of the Loans and the transactions contemplated by the
Documents or otherwise referred to herein or therein.  On the Restatement
Effective Date, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon, or materially delaying, or making economically unfeasible, the
consummation of the Transaction or the making of the Loans.


SECTION 3.08.  Perfection Certificate;  Lien Search Results.  The Administrative
Agent shall have received a completed Perfection Certificate, dated the
Restatement Effective Date and signed by an Authorized Officer of each Borrower,
together with all attachments contemplated thereby, including the results of a
search of the Uniform Commercial Code (or equivalent) filings made with respect
to the Credit Parties in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted under Section 7.03 or have been, or
substantially contemporaneously with the occurrence of the Restatement Effective
Date will be, released.


 
99

--------------------------------------------------------------------------------

 


SECTION 3.09.  US Collateral and Guaranty Agreement; Foreign Pledge
Agreements.  On the Restatement Effective Date, (a) the US Borrower and each
Domestic Subsidiary of the US Borrower shall have duly authorized, executed and
delivered the US Collateral and Guaranty Agreement in the form of Exhibit D,
with such changes thereto, or additional pledge agreements (or amendments
thereto) entered into in connection therewith, as the Collateral Agent may
reasonably request in respect of any Pledged Collateral of any Foreign
Subsidiary to be pledged by any US Credit Party, or (at the option of the
Administrative Agent) supplements to the US Collateral and Guaranty Agreement
and any such additional pledge agreements executed and delivered in connection
with the Existing Credit Agreement and in form and substance reasonably
satisfactory to the Administrative Agent (as amended, restated, modified and/or
supplemented from time to time in accordance with the terms thereof and hereof
(as well as any guaranty, pledge and/or security agreements delivered by any
Domestic Subsidiary of the US Borrower pursuant to Section 6.11(a) or (b)), the
“US Collateral and Guaranty Agreement”), (b) each Foreign Subsidiary of the US
Borrower organized under the laws of Canada (or any province or territory
thereof), England and Wales in the United Kingdom or Luxembourg (other than such
Foreign Subsidiaries that do not own any equity of any other Person and such
Foreign Subsidiaries that are in liquidation on the Restatement Effective Date)
shall have duly authorized, executed and delivered one or more other pledge
agreements in form and substance satisfactory to the Collateral Agent in
connection with the Pledged Collateral to be pledged by any such Foreign
Subsidiary, or (at the option of the Administrative Agent) a supplement to the
Foreign Pledge Agreement executed and delivered in connection with the Existing
Credit Agreement and in form and substance reasonably satisfactory to the
Administrative Agent (such pledge agreements referred to in this clause (b), as
the same may be amended, restated, modified and/or supplemented from time to
time in accordance with the terms thereof and hereof (as well as any pledge
agreements delivered by any Foreign Subsidiary pursuant to Section 6.11(a)), the
“Foreign Pledge Agreements” and each, a “Foreign Pledge Agreement”), (c) each
Credit Party to the US Collateral and Guaranty Agreement or a Foreign Pledge
Agreement (other than any Credit Party that is a Foreign Subsidiary in
liquidation on the Restatement Effective Date) shall have delivered to the
Collateral Agent, as pledgee thereunder, all of the certificated Pledged
Collateral, if any, referred to therein and then owned by each such Credit
Party, (i) endorsed in blank in the case of promissory notes constituting such
Pledged Collateral and (ii) together with (A) executed and undated stock powers
or stock transfer forms, as applicable, in the case of capital stock
constituting such Pledged Collateral and (B) proper financing statements (Form
UCC-1) or appropriate local or foreign equivalent fully executed for filing
under the UCC or other appropriate filing offices of each jurisdiction as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by the US Collateral and
Guaranty Agreement and Foreign Pledge Agreements, and (d) each Credit Party
(other than such Foreign Subsidiaries that are in liquidation on the Restatement
Effective Date) shall have taken all such further actions as may be necessary
or, in the reasonable opinion of the Collateral Agent, desirable, to perfect the
security interest purported to be created by the US Collateral and Guaranty
Agreement and Foreign Pledge Agreements, and the US Collateral and Guaranty
Agreement and each Foreign Pledge Agreement shall be in full force and effect.


 
100

--------------------------------------------------------------------------------

 


SECTION 3.10.  US Collateral and Guaranty Agreement; Foreign Security
Agreements.  On the Restatement Effective Date, each Foreign Subsidiary of the
US Borrower incorporated under the laws of Canada (or any province or territory
thereof), England and Wales in the United Kingdom or Luxembourg (other than such
Foreign Subsidiaries that are in liquidation on the Restatement Effective Date)
shall have duly authorized, executed and delivered one or more other security
agreements in form and substance satisfactory to the Collateral Agent in
connection with the Security Agreement Collateral of each such Foreign
Subsidiary, or (at the option of the Administrative Agent) a supplement to the
Foreign Security Agreement executed and delivered in connection with the
Existing Credit Agreement and in form and substance reasonably satisfactory to
the Administrative Agent (such security agreements (as well as any security
agreements delivered by any Foreign Subsidiary pursuant to Section 6.11(b)), the
“Foreign Security Agreements” and each, a “Foreign Security Agreement”).  The US
Collateral and Guaranty Agreement and the Foreign Security Agreements executed
and delivered on the Restatement Effective Date shall cover all of the present
and future Security Agreement Collateral of each Credit Party (other than any
Credit Party that is a Foreign Subsidiary in liquidation on the Restatement
Effective Date) and shall be delivered together with:
 
(a)           executed copies of financing statements (Form UCC-1) or
appropriate local or foreign equivalents (if any) in appropriate form for filing
under the UCC or appropriate local or foreign equivalent of each jurisdiction as
may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable to perfect the security interests purported to be created by the US
Collateral and Guaranty Agreement and the Foreign Security Agreements;
 
(b)           certified copies of Requests for Information or Copies (Form
UCC-11), or equivalent reports (if any), listing all effective financing
statements that name any Credit Party as debtor and that are filed in the
jurisdictions referred to in clause (i) above together with copies of all other
financing statements that name any Credit Party as debtor (none of which shall
cover any Collateral except to the extent evidencing Permitted Liens or in
respect of which the Collateral Agent shall have received termination statements
(Form UCC-3 or the equivalent) as shall be required by local or foreign law
fully executed for filing);
 
(c)           evidence of the completion (or arrangements therefor reasonably
satisfactory to the Collateral Agent) of all other recordings and filings of, or
with respect to, the US Collateral and Guaranty Agreement and the Foreign
Security Agreements as may be necessary to perfect the security interests
intended to be created by the US Collateral and Guaranty Agreement and the
Foreign Security Agreements; and
 
(d)           evidence that all other actions necessary to perfect and protect
the security interests purported to be created by the US Collateral and Guaranty
Agreement and the Foreign Security Agreements have been taken, except as
provided in such Security Documents.


SECTION 3.11.  US Collateral Assignment.  On the Restatement Effective Date the
US Borrower shall have duly authorized, executed and delivered the US Collateral
Assignment in the form of Exhibit E (as amended, restated, modified and/or
supplemented from time to time in accordance with the terms thereof, the “US
Collateral Assignment”) and shall have taken all such further actions as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable, to
perfect the security interest purported to be created by the US Collateral
Assignment, and the US Collateral Assignment shall be in full force and effect.


 
101

--------------------------------------------------------------------------------

 


SECTION 3.12.  Foreign Guaranty.  On the Restatement Effective Date, the
Canadian Borrower, the UK Borrower and each other Foreign Subsidiary of the US
Borrower (other than such Foreign Subsidiaries that are in liquidation on the
Restatement Effective Date) shall have duly authorized, executed and delivered
the Foreign Guaranty in the form of Exhibit F, with such changes thereto as the
Collateral Agent may reasonably request with respect to any such Foreign
Subsidiary, or (at the option of the Administrative Agent) a supplement to the
Foreign Guaranty executed and delivered in connection with the Existing Credit
Agreement and in form and substance reasonably satisfactory to the
Administrative Agent (as amended, restated, modified and/or supplemented from
time to time in accordance with the terms thereof and hereof, the “Foreign
Guaranty”), and the Foreign Guaranty shall be in full force and effect.


SECTION 3.13.  Mortgages.  (a)  On the Restatement Effective Date, the
Collateral Agent shall have received:


 
(i)
fully executed counterparts of Mortgages, in form and substance reasonably
satisfactory to the Collateral Agent, which Mortgages shall cover such of the
Real Property located in the United States or any State thereof that is owned or
leased by any US Credit Party and that is designated as a “US Mortgaged
Property” on Part A of Schedule IV, together with evidence that counterparts of
such Mortgages have been delivered to the title insurance company retained by
the US Borrower in connection with the execution and delivery of such Mortgages
for recording in all places to the extent necessary or, in the reasonable
opinion of the Collateral Agent, desirable to effectively create a valid and
enforceable first priority mortgage lien, subject only to Permitted
Encumbrances, on each such US Mortgaged Property in favor of the Collateral
Agent (or such other trustee as may be required or desired under local law) for
the benefit of the Secured Parties; and



 
(ii)
Mortgage Policies on the Mortgages for the US Mortgaged Properties issued by
Chicago Title Insurance Company or such other title company as may be reasonably
acceptable to the Administrative Agent in amounts reasonably satisfactory to the
Collateral Agent and assuring the Collateral Agent that each of the Mortgages on
such US Mortgaged Properties is a valid and enforceable first priority mortgage
lien on such US Mortgaged Properties, free and clear of all defects and
encumbrances except Permitted Encumbrances, and such Mortgage Policies shall
otherwise be in form and substance reasonably satisfactory to the Collateral
Agent and shall include, as appropriate, an endorsement for future advances
under this Agreement and the Notes and for any other matter that the Collateral
Agent in its discretion may reasonably request, shall not include an exception
for mechanics’ liens, and shall provide for affirmative insurance and such
reinsurance as the Collateral Agent in its discretion may reasonably request.



 
102

--------------------------------------------------------------------------------

 
 
(b)           On the Restatement Effective Date, with respect to each parcel of
Real Property located (i) in Canada that is owned by the Canadian Borrower or
any of its Subsidiaries and (ii) in the United Kingdom that is owned by the UK
Borrower or any of its Subsidiaries, in each case that is designated on Part B
of Schedule IV as a “Foreign Mortgaged Property”, the respective Foreign Credit
Party owning same shall have executed and delivered such security documentation
as the Collateral Agent may reasonably request to create a valid and enforceable
first priority mortgage lien, subject only to Canadian Permitted Encumbrances in
the case of the Foreign Mortgaged Property referred to in clause (i) of this
Section 3.13(b) and only to Permitted Encumbrances in the case of the Foreign
Mortgaged Property referred to in clause (ii) of this Section 3.13(b), on each
such Foreign Mortgaged Property in favor of the Collateral Agent (or such other
agent or trustee as may be required or desired under local law) for the benefit
of the Secured Parties.  All actions required pursuant to this Section 3.13(b)
shall be taken to the reasonable satisfaction of the Administrative Agent.
 
(c)           On the Restatement Effective Date, with respect to each parcel of
Real Property located (i) in Canada that is leased by the Canadian Borrower or
any of its Subsidiaries and (ii) in the United Kingdom that is leased by the UK
Borrower or any of its Subsidiaries, in each case that is designated on Part C
of Schedule IV as a “Foreign Lease Subject to an Assignment For Security
Purposes”, the respective Foreign Credit Party leasing same shall have executed
and delivered such security documentation as the Collateral Agent may reasonably
request to create an assignment for security purposes on such Foreign Credit
Party’s Leasehold interest in the respective Foreign Mortgaged Property.  All
actions required pursuant to this Section 3.13(c) shall be taken to the
reasonable satisfaction of the Collateral Agent.
 
(d)           On the Restatement Effective Date, with respect to each parcel of
Real Property located in the United States that is leased by the US Borrower or
any of its Subsidiaries, in each case that is designated on Part D of Schedule
IV as a “US Lease Subject to an Assignment For Security Purposes”, the
respective US Credit Party leasing same shall have executed and delivered such
security documentation as the Collateral Agent may reasonably request to create
an assignment for security purposes on such US Credit Party’s Leasehold interest
in the respective US Mortgaged Property.  All actions required pursuant to this
Section 3.13(d) shall be taken to the reasonable satisfaction of the Collateral
Agent.


SECTION 3.14.  Consent Letter.  On the Restatement Effective Date, the
Administrative Agent shall have received a letter from CT Corporation System,
111 Eighth Avenue, New York, New York 10011, substantially in the form of
Exhibit G, indicating its consent to its appointment by each Foreign Credit
Party as its agent to receive service of process as specified in Section 10.07
of this Agreement.


SECTION 3.15.  Insurance Certificates.  On or before the Restatement Effective
Date, the Administrative Agent shall have received evidence of insurance
complying with the requirements of Section 6.03 for the business and properties
of the US Borrower and its Subsidiaries, in form reasonably satisfactory to the
Administrative Agent, and naming the Collateral Agent as an additional insured
and/or loss payee, and stating that such insurance shall not be canceled or
revised without at least 30 days’ prior written notice by the insurer to the
Collateral Agent.


 
103

--------------------------------------------------------------------------------

 


SECTION 3.16.  Historical Financial Statements; Pro Forma Financial Statements;
Projections.  (a)  On or prior to the Restatement Effective Date, there shall
have been delivered to the Administrative Agent true and correct copies of the
historical financial statements referred to in Section 5.10(b), which historical
financial statements shall be reasonably satisfactory to the Administrative
Agent.
 
(b)           On or prior to the Restatement Effective Date, there shall have
been delivered to the Administrative Agent the Projections containing the
projected consolidated financial statements of the US Borrower and its
Subsidiaries certified by an officer of the US Borrower for the five fiscal
years ended after the Restatement Effective Date, which Projections (i) shall
reflect the forecasted consolidated financial conditions and income and expenses
of the US Borrower and its Subsidiaries after giving effect to the Transaction
and the related financing thereof and the other transactions contemplated hereby
and (ii) shall be reasonably satisfactory in form and substance to the
Administrative Agent.


SECTION 3.17.  Payment of Fees.  On the Restatement Effective Date, all costs,
fees and expenses, and all other compensation due to the Administrative Agent or
the Lenders (including invoiced legal fees and expenses), shall have been paid
to the extent due.


SECTION 3.18.  Payment of Existing Credit Agreement Revolving Indebtedness.  On
the Restatement Effective Date, the US Borrower and its Subsidiaries shall have
paid down in full their Existing Credit Agreement Revolving Indebtedness and
terminated all the commitments related thereto, and the Administrative Agent
shall be satisfied that all guarantees and security interests relating thereto
shall have been amended, amended and restated, supplemented or otherwise
modified, in each case as contemplated by this Agreement, simultaneously with
the repayment or repurchase of the respective Existing Credit Agreement
Revolving Indebtedness.  After giving effect to the Transaction and the other
transactions contemplated hereby, the US Borrower and its Subsidiaries shall
have outstanding no Indebtedness or Preferred Stock or other preferred equity
interests other than (a) in the case of the US Borrower, the US Borrower 2019
Notes, (b) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents, (c) the UK Intercompany Loan, (d) the Retained Existing Indebtedness
(if any), (e) the Canadian Intercompany Loan, (f) the Canadian LP Intercompany
Loans, (h) other Indebtedness among the US Borrower and its Subsidiaries
permitted under the Existing Credit Agreement and (i) in the case of GSLM,
Preferred Stock held by US Holdco.


The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement and the obligations of the
Lenders to make Loans or accept and purchase B/As and of the Letter of Credit
Issuer to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
10.11) at or prior to 5:00 p.m., New York City time, on October 1, 2010 (and, in
the event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).


Notwithstanding the foregoing, any condition precedent set forth in Section
3.09, 3.10, 3.11, 3.12 or 3.13 requiring delivery of a Security Document may be
satisfied by the prior execution and delivery of the relevant Security Document
in connection with the Original Effective Date or the execution and delivery
since the Original Effective Date and prior to the Restatement Effective Date of
the relevant Security Document or supplement thereto, as the case may be, in
each case by the required Credit Party or Credit Parties, provided that (i) any
such Security Document is ratified by the relevant Credit Party or Credit
Parties pursuant to the Reaffirmation Agreement and (ii) the Administrative
Agent shall have received such opinions of counsel as may reasonably be
requested by it confirming that the security interests provided for by such
Security Document continue in effect after the Restatement Effective Date and
secure the Obligations or Foreign Obligations, as the case may be, as defined in
this Agreement after giving effect to the amendment and restatement of the
Existing Credit Agreement on the Restatement Effective Date.


 
104

--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, the delivery of any opinion required under clause
(g) of Section 3.03, any documents required under clauses (a) and (d) of Section
3.13 or promissory notes evidencing Intercompany Loans and other certificated
Pledged Collateral (along with the related executed and undated stock or note
powers or stock or note transfer forms) required under clause (c) of Section
3.09, in each case, which are set forth on Schedule 5.24, shall not be a
condition precedent to the obligations of the Lenders and each Letter of Credit
Issuer hereunder on the Restatement Effective Date, but shall be required to be
accomplished as provided in Section 5.24.


ARTICLE IV


Conditions Precedent to All Credit Events


The obligation of each Lender to make Loans (including Loans made on the
Restatement Effective Date) and accept and purchase B/As, and the obligation of
each Letter of Credit Issuer to issue, amend, renew or extend any Letter of
Credit, is subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:


SECTION 4.01.  No Default; Representations and Warranties.  At the time of each
such Credit Event and also after giving effect thereto (a) there shall exist no
Default or Event of Default and (b) all representations and warranties contained
herein and in each other Credit Document shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty that by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date).


SECTION 4.02.  Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the
making of each Loan (excluding Swingline Loans), the Administrative Agent shall
have received a Notice of Borrowing meeting the requirements of Section
2.03.  Prior to the making of each Swingline Loan, the Swingline Lender shall
have received the notice required by Section 2.04.


 
105

--------------------------------------------------------------------------------

 
 
(b)           Prior to the issuance, amendment renewal or extension of each
Letter of Credit, the Administrative Agent and the respective Letter of Credit
Issuer shall have received a Letter of Credit Request meeting the requirements
of Section 2.05.
 
(c)           Prior to the acceptance and purchase of any B/A, the
Administrative Agent shall have received a written request meeting the
requirements of Section 2.07(c).


The occurrence of the Restatement Effective Date and the acceptance of the
benefits or proceeds of each Credit Event shall constitute a representation and
warranty by each Borrower to the Administrative Agent and each of the Lenders
that all the conditions specified in Article III (with respect to the
Restatement Effective Date and the Credit Events to occur on the Restatement
Effective Date) and in this Article IV (with respect to the Restatement
Effective Date and the Credit Events to occur on or after the Restatement
Effective Date) and applicable to such Credit Event (other than such conditions
to the extent that same are subject to the satisfaction of the Administrative
Agent and/or the Required Lenders) exist as of that time.


ARTICLE V


Representations and Warranties


In order to induce the Lenders to enter into this Agreement and to make the
Loans, accept and purchase B/As and issue and/or participate in the Letters of
Credit provided for herein, each Borrower makes the following representations
and warranties to the Lenders, in each case after giving effect to the
Transaction, all of which shall survive the execution and delivery of this
Agreement, the making of the Loans and the issuance of the Letters of Credit
(with the occurrence of the Restatement Effective Date and each Credit Event on
and after the Restatement Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Article V are
true and correct in all material respects on and as of the Restatement Effective
Date and the date of each such Credit Event, unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects only as of such earlier date):


SECTION 5.01.  Company Status.  Each of the US Borrower and each of its
Subsidiaries (a) is a duly organized and validly existing Company in good
standing under the laws of the jurisdiction of its organization (provided that
the representation and warranty in this clause (a) as it relates to Foreign
Subsidiaries of the US Borrower shall only be made to the extent that such
concept is legally applicable under the laws of the respective jurisdictions in
which such Foreign Subsidiaries are organized), (b) has the Company power and
authority to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage and (c) is duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
is required to be so qualified and where the failure to be so qualified would
have a Material Adverse Effect (provided that the representation and warranty in
this clause (c) as to good standing as it relates to Foreign Subsidiaries of the
US Borrower shall be made only to the extent that such concept is legally
applicable under the laws of the respective jurisdictions in which such Foreign
Subsidiaries are organized).


 
106

--------------------------------------------------------------------------------

 


SECTION 5.02.  Company Power and Authority.  Each Credit Party has the Company
power and authority to execute, deliver and carry out the terms and provisions
of the Documents to which it is a party and has taken all necessary Company
action to authorize the execution, delivery and performance of the Documents to
which it is a party.  Each Credit Party has duly executed and delivered each
Document to which it is a party and each such Document constitutes the legal,
valid and binding obligation of such Credit Party enforceable in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).


SECTION 5.03.  No Violation.  Neither the execution, delivery or performance by
any Credit Party of the Documents to which it is a party, nor compliance by any
Credit Party with the terms and provisions thereof, nor the consummation of the
transactions contemplated herein or therein, (a) will contravene any material
provision of any applicable law, statute, rule or regulation, or any order,
writ, injunction or decree of any Governmental Authority, (b) will conflict or
be inconsistent with, or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or (other than
pursuant to the Security Documents) result in the creation or imposition of (or
the obligation to create or impose) any Lien upon any of the property or assets
of such Credit Party or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, credit agreement or any
other material agreement or instrument to which such Credit Party or any of its
Subsidiaries is a party or by which it or any of its property or assets are
bound or to which such Credit Party and any of its Subsidiaries may be subject
or (c) will violate any provision of the certificate or articles of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of limited liability company, limited liability company agreement or
equivalent organizational document, as the case may be, of such Credit Party or
any of its Subsidiaries.


SECTION 5.04.  Litigation.  Except as set forth on Schedule 5.04 hereto, there
are no actions, suits, proceedings or investigations pending or, to the best
knowledge of each Borrower, threatened (a) with respect to any Credit Document,
(b) with respect to the Transaction or any other Document, or (c) with respect
to the US Borrower or any of its Subsidiaries (i) that could reasonably be
expected to have a Material Adverse Effect or (ii) that could reasonably be
expected to have a material adverse effect on the rights or remedies of the
Administrative Agent or the Lenders or on the ability of any Credit Party to
perform its respective obligations to the Administrative Agent or the Lenders
hereunder and under the other Credit Documents to which it is, or will be, a
party.  Additionally, there does not exist any judgment, order or injunction
prohibiting or imposing material adverse conditions upon the occurrence of any
Credit Event.


SECTION 5.05.  Use of Proceeds; Margin Regulations.  (a)  The proceeds of all
Revolving Loans, Swingline Loans and B/As shall be utilized by each Borrower for
the general corporate and working capital purposes of the US Borrower and its
Subsidiaries (including Permitted Acquisitions), including use of Revolving
Loans (the “Revolving Facility Loan”) by any Borrower on the Restatement
Effective Date in connection with the Transaction.


 
107

--------------------------------------------------------------------------------

 
 
(b)            Neither the making of any Loan, nor the use of the proceeds
thereof, nor the occurrence of any other Credit Event, will violate or be
inconsistent with the provisions of Regulation U or X of the Board of Governors
of the Federal Reserve System.


SECTION 5.06.  Governmental Approvals.  Except as may have been obtained or made
on or prior to the Restatement Effective Date (and which remain in full force
and effect on the Restatement Effective Date), no order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption by, any foreign or domestic Governmental Authority, or any
subdivision thereof, is required to authorize or is required in connection with
(a) the execution, delivery and performance of any Document or (b) the legality,
validity, binding effect or enforceability of any Document.


SECTION 5.07.  Investment Company Act.  Neither the US Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.


SECTION 5.08.  [Intentionally Omitted]


SECTION 5.09.  True and Complete Disclosure.  All information (taken as a whole)
heretofore or contemporaneously furnished by or on behalf of the US Borrower or
any of its Subsidiaries in writing to the Administrative Agent or any Lender
(including all information contained in the Documents and all information
contained in the Lender Presentation dated September 2010 relating to the
facilities hereunder) for purposes of or in connection with this Agreement or
any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of any such
Persons in writing to the Administrative Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any material fact
necessary to make such information (taken as a whole) not misleading at such
time in light of the circumstances under which such information was provided, it
being understood and agreed that for purposes of this Section 5.09, such
information shall not include the Projections or any pro forma financial
information.


SECTION 5.10.  Financial Condition; Financial Statements; Undisclosed
Liabilities; Projections.  (a)  On and as of the Restatement Effective Date, on
a pro forma basis after giving effect to the Transaction and to all Indebtedness
(including the Loans) incurred, and to be incurred, and Liens created, and to be
created, by each Credit Party in connection therewith, with respect to the US
Borrower (on a stand-alone basis), the Canadian Borrower (on a stand-alone
basis), the UK Borrower (on a stand-alone basis) and the US Borrower and its
Subsidiaries (on a consolidated basis), (i) the sum of the assets, at a fair
valuation, of the US Borrower (on a stand-alone basis), the Canadian Borrower
(on a stand-alone basis), the UK Borrower (on a stand-alone basis) and the US
Borrower and its Subsidiaries (on a consolidated basis) will exceed its or their
debts, (ii) it has or they have not incurred nor intended to, nor believes or
believe that it or they will, incur debts beyond its or their ability to pay
such debts as such debts mature and (iii) it or they will have sufficient
capital with which to conduct its or their business.  For purposes of this
Section 5.10(a), “debt” means any liability on a claim, and “claim” means (A)
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (B) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.


 
108

--------------------------------------------------------------------------------

 
 
(b)            (i) The audited consolidated balance sheets of the US Borrower as
of the end of the fiscal years ended December 31, 2008, and December 31, 2009,
respectively, and the related audited consolidated statements of operations,
shareholders’ equity and cash flows of the US Borrower for the fiscal years
ended on such dates, and (ii) the unaudited consolidated balance sheet of the US
Borrower as of June 30, 2010, and the related unaudited consolidated statements
of operations and cash flows of the US Borrower for the six-month period ended
on such date, copies of which (in each case) have been furnished to the Lenders
prior to the Restatement Effective Date, present fairly in all material respects
the consolidated financial position of the US Borrower at the dates of such
balance sheets and the consolidated results of the operations and cash flows of
the US Borrower for the periods covered thereby.  All such financial statements
have been prepared in accordance with GAAP consistently applied except to the
extent provided in the notes to said financial statements, subject to year-end
audit adjustments and the absence of footnotes in the case of the financial
statements referred to in clause (ii) above.
 
(c)            Since December 31, 2009, nothing has occurred that has had or
could reasonably be expected to have a Material Adverse Effect.
 
(d)            Except as fully reflected in the financial statements described
in Section 5.10(b) and except for the Indebtedness incurred under this
Agreement, (i) as of the Restatement Effective Date (and after giving effect to
any Loans made on such date and the repayment of Existing Credit Agreement
Revolving Indebtedness), there were no liabilities or obligations (excluding
obligations incurred in the ordinary course of business) with respect to the US
Borrower or any of its Subsidiaries of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due) that, either
individually or in the aggregate, could reasonably be expected to be material to
the US Borrower and its Subsidiaries taken as a whole and (ii) as of the
Restatement Effective Date, none of the Borrowers knows of any basis for the
assertion against it or any of its Subsidiaries of any such liability or
obligation that, either individually or in the aggregate, are or would be
reasonably likely to have, a Material Adverse Effect.
 
(e)            The Projections delivered to the Administrative Agent and the
Lenders prior to the Restatement Effective Date have been prepared on a basis
consistent with the financial statements referred to in Section 5.10(b), and
have been prepared in good faith and are based on reasonable assumptions under
the then known facts and circumstances.  On the Restatement Effective Date, the
management of each Borrower believes that the Projections are reasonable and
attainable based upon the then known facts and circumstances (it being
understood that nothing contained in this Section 5.10(e) shall constitute a
representation that the results forecasted in such Projections will in fact be
achieved).  There is no fact known to any Borrower that could reasonably be
expected to have a Material Adverse Effect that has not been disclosed herein or
in such other documents, certificates and statements furnished to the Lenders
for use in connection with the transactions contemplated hereby.


 
109

--------------------------------------------------------------------------------

 


SECTION 5.11.  The Security Interests.  On and after the Restatement Effective
Date, each of the Security Documents creates (or after the execution and
delivery thereof will create), as security for the obligations secured thereby,
a valid and enforceable perfected security interest in and Lien in favor of the
Collateral Agent on all of the Collateral subject thereto, superior to and prior
to the rights of all third Persons, and subject to no other Liens (except that
(a) the Security Agreement Collateral may be subject to Permitted Liens relating
thereto, (b) the Mortgaged Properties may be subject to Permitted Encumbrances
relating thereto and the Mortgaged Property referred to in Section 3.13(c)(i)
may be subject to Canadian Permitted Encumbrances relating thereto and (c) the
Pledged Collateral may be subject to the Liens described in clauses (a) and (e)
of Section 7.03); provided that the security documentation covering (i) Real
Property designated on Part B of Schedule IV as a “Foreign Mortgaged Property”
and (ii) Real Property designated on Part C of Schedule IV as a “Foreign Lease
Subject to an Assignment For Security Purposes” may be subject to applicable
limitations under local law.  No filings or recordings are required in order to
perfect and/or render enforceable as against third parties the security
interests created under any Security Document except for filings or recordings
required in connection with any such Security Document that shall have been made
(A) on or prior to the Restatement Effective Date (or (1) within 10 days
thereafter in the case of UCC-1 filings in connection with the US Collateral and
Guaranty Agreement and filings with the Quebec Register of Personal and Moveable
Real Rights in connection with a Foreign Security Agreement entered into by
Subsidiaries of the US Borrower organized under the laws of Canada (or any
province or territory thereof) or (2) within 21 days in the case of filings on
Form 395 in connection with a Foreign Security Agreement entered into by
Subsidiaries of the US Borrower organized under the laws of England and Wales in
the United Kingdom) as contemplated by Section 3.10 or 3.12 or (B) on or prior
to the execution and delivery thereof as contemplated by Sections 6.11, 6.12 and
7.15 (or (1) within 10 days thereafter in the case of UCC-1 filings in
connection with the US Collateral and Guaranty Agreement and filings with the
Quebec Register of Personal and Moveable Real Rights in connection with a
Foreign Security Agreement entered into by Subsidiaries of the US Borrower
organized under the laws of Canada (or any province or territory thereof) or (2)
within 21 days (x) in the case of filings on Form 395 in connection with a
Foreign Security Agreement entered into by Subsidiaries of the US Borrower
organized under the laws of England and Wales in the United Kingdom) or (y) in
the case of other filings in connection with a Foreign Security Agreement
entered into by Subsidiaries of the US Borrower not organized under the laws of
the United States (or any state thereof or the District of Columbia), Canada (or
any province or territory thereof) or England and Wales in the United Kingdom.


SECTION 5.12.  Pension Matters.  (a)(i)  Each Plan (and each related trust,
insurance contract or fund) is in substantial compliance with its terms and with
all applicable laws, including without limitation ERISA and the Code; (ii) each
Plan that is intended to be qualified under Section 401(a) of the Code has
received a determination letter from the Internal Revenue Service to the effect
that it meets the requirements of Sections 401(a) and 501(a) of the Code and
such determination letter has not been revoked; (iii) no Reportable Event has
occurred; (iv) no Plan has an Unfunded Current Liability; (v) no Plan that is
subject to Section 412 of the Code or Section 302 of ERISA has failed to satisfy
the minimum funding standard, within the meaning of such sections of the Code or
ERISA, applicable to such Plan, or has applied for or received a waiver of the
minimum funding standard with respect to any Plan or an extension of any
amortization period, within the meaning of Section 412 of the Code or Section
303 or 304 of ERISA; (vi) neither the US Borrower nor any Subsidiary of the US
Borrower nor any ERISA Affiliate has incurred any liability to or on account of
a Multiemployer Plan pursuant to Section 515, 4201, 4204, or 4212 of ERISA;
(vii) no proceedings have been instituted under Section 4042 of ERISA to
terminate or appoint a trustee to administer any Plan that is subject to Title
IV of ERISA; (viii) there has been no determination that any Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (ix) there has been no
determination that any Plan is in “at-risk” status (as defined in Section
430(i)(4) of the Code or Section 303(i)(4) of ERISA); and (x) no lien imposed
under the Code or ERISA on the assets of the US Borrower or any Subsidiary of
the US Borrower or any ERISA Affiliate exists or is likely to arise on account
of any Plan; except, with respect to clauses (iii)-(xi), to the extent any
exceptions thereunder could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


 
110

--------------------------------------------------------------------------------

 
 
(b)            Each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities.  Neither the
US Borrower nor any of its Subsidiaries has incurred any liability that could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect in connection with the termination of or withdrawal from
any Foreign Pension Plan that has not been accrued or otherwise properly
reserved on the US Borrower’s or such Subsidiary’s balance sheet.  With respect
to each Foreign Pension Plan that is required by applicable local law or by its
terms to be funded through a separate funding vehicle, the present value of the
accrued benefit liabilities (whether or not vested) under each such Foreign
Pension Plan, determined as of the latest valuation date for such Foreign
Pension Plan on the basis of actuarial assumptions, each of which is reasonable
or utilized in accordance with applicable law, rule, or regulation, did not
exceed the current value of the assets of such Foreign Pension Plan allocable to
such benefit liabilities except to the extent that such underfunding could not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.


SECTION 5.13.  Capitalization.  On the Restatement Effective Date, (a) the
authorized capital stock of the US Borrower shall be as set forth on Schedule
5.13, all of which shall be issued and outstanding and owned by the US Borrower
and (b) the authorized capital stock of the Canadian Borrower and UK Borrower
shall be as set forth on Schedule 5.13, all of which shall be issued and
outstanding and owned, directly or indirectly through Wholly-Owned Subsidiaries
of the US Borrower, by the US Borrower.


SECTION 5.14.  Subsidiaries.  On and as of the Restatement Effective Date, the
US Borrower has no Subsidiaries other than those Subsidiaries listed on Schedule
V.  Schedule V correctly sets forth, as of the Restatement Effective Date, (a)
the percentage ownership (direct and indirect) of the US Borrower in each class
of capital stock or other equity interests of each of its Subsidiaries and also
identifies the direct owner thereof and (b) the jurisdiction of organization of
each Subsidiary of the US Borrower.  All outstanding equity interests of each
Subsidiary of the US Borrower have been duly and validly issued, are fully paid
and non-assessable, have been issued free of preemptive rights and, in the case
of equity of Foreign Subsidiaries, no depository receipts have been issued in
respect of such equity.  No Subsidiary of the US Borrower has outstanding any
securities convertible into or exchangeable for its capital stock or outstanding
any right to subscribe for or to purchase, or any options or warrants for the
purchase of, or any agreement providing for the issuance (contingent or
otherwise) of or any calls, commitments or claims of any character relating to,
its capital stock or any stock appreciation or similar rights.


 
111

--------------------------------------------------------------------------------

 


SECTION 5.15.  Intellectual Property, etc.  Except as disclosed in Schedule 5.15
hereto, each of the US Borrower and each of its Subsidiaries owns or has a valid
existing license to use all patents, trademarks, permits, service marks, trade
names, copyrights, licenses, franchises and other rights with respect to the
foregoing reasonably necessary for the conduct of its business, without any
known conflict with the rights of others which, or the failure to obtain which,
as the case may be, could reasonably be expected to result in a Material Adverse
Effect.


SECTION 5.16.  Compliance with Statutes, etc.  Except as set forth in Schedule
5.16 hereto, each of the US Borrower and each of its Subsidiaries is in
compliance with all applicable statutes, regulations, rules and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, domestic
or foreign, in respect of the conduct of its business and the ownership of its
property, except such non-compliance as is not reasonably likely to,
individually or in the aggregate, have a Material Adverse Effect.


SECTION 5.17.  Environmental Matters.  Except as set forth in Schedule 5.17
hereto and except for any matters that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect:
 
(a)            each of the US Borrower and each of its Subsidiaries has complied
with, and on the date of each Credit Event is in compliance with, all applicable
Environmental Laws and the requirements of any permits issued under such
Environmental Laws;
 
(b)            there are no pending or, to the best knowledge of each Borrower
after due inquiry, threatened Environmental Claims against the US Borrower or
any of its Subsidiaries, or against any Real Property owned or operated by the
US Borrower or any of its Subsidiaries;
 
(c)            there are no facts, circumstances, conditions or occurrences with
respect to the business or operations of the US Borrower or any of its
Subsidiaries or any Real Property currently or formerly owned or operated by the
US Borrower or any of its Subsidiaries that could reasonably be expected (i) to
form the basis of an Environmental Claim against the US Borrower or any of its
Subsidiaries or any such Real Property or (ii) to cause any such Real Property
to be subject to any restrictions on the ownership, occupancy, use or
transferability of such Real Property by the US Borrower or any of its
Subsidiaries under any applicable Environmental Law;
 
(d)            Hazardous Materials have not at any time been generated, used,
treated or stored on, or transported by the US Borrower or any of its
Subsidiaries or by any Person acting for or under contract to the US Borrower or
any of its Subsidiaries or, to the knowledge of each Borrower, by any other
Person, to or from any Real Property owned or operated by the US Borrower or any
of its Subsidiaries; and


 
112

--------------------------------------------------------------------------------

 
 
(e)            Hazardous Materials have not at any time been Released by the US
Borrower or any of its Subsidiaries or by any Person acting for or under
contract to the US Borrower or any of its Subsidiaries or, to the knowledge of
each  Borrower, by any other Person on, at, under or from any Real Property
currently or formerly owned or operated by the US Borrower or any of its
Subsidiaries.


SECTION 5.18.  Properties.  All material Real Property owned by the US Borrower
or any of its Subsidiaries and all material Leaseholds leased by the US Borrower
or any of its Subsidiaries, in each case as of the Restatement Effective Date,
and the nature of the interest therein, is correctly set forth in Schedule
IV.  Each of the US Borrower and each of its Subsidiaries has good and
marketable title to, or a validly subsisting leasehold interest in, all material
properties owned or leased by it, including all Real Property reflected in
Schedule IV and in the financial statements referred to in Section 5.10(b)
(except such properties sold since the dates of the respective financial
statements referred to therein in accordance with Section 7.02), free and clear
of all Liens, other than Permitted Encumbrances (except that the Mortgaged
Property referred to in Section 3.13(c)(i) may be subject to Canadian Permitted
Encumbrances relating thereto).


SECTION 5.19.  Labor Relations.  Neither the US Borrower nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect.  Except as disclosed in Schedule
5.19 hereof, there is (a) no unfair labor practice complaint pending against the
US Borrower or any of its Subsidiaries or, to the best knowledge of each
Borrower, threatened against any of them, before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against the US Borrower or any of
its Subsidiaries or, to the best knowledge of each Borrower, threatened against
any of them, (b) no strike, labor dispute, slowdown or stoppage pending against
the US Borrower or any of its Subsidiaries or, to the best knowledge of each
Borrower, threatened against the US Borrower or any of its Subsidiaries, and (c)
no union representation question existing with respect to the employees of the
US Borrower or any of its Subsidiaries and, to the best knowledge of each
Borrower, no union organizing activities are taking place, except (with respect
to any matter specified in clause (a), (b) or (c) above, individually and in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.


SECTION 5.20.  Tax Returns and Payments.  Except as provided in Part A of
Schedule II, each of the US Borrower and each of its Subsidiaries has filed all
United States Federal income tax returns and all other material tax returns,
domestic and foreign, required to be filed by it and has paid all material Taxes
and assessments payable by it that have become due, except for those contested
in good faith and fully provided for on the financial statements of the US
Borrower and its Subsidiaries in accordance with GAAP.  Each of the US Borrower
and each of its Subsidiaries has provided adequate reserves (in the good faith
judgment of the management of the US Borrower) for the payment of all United
States Federal, state and foreign income taxes that have not yet become
due.  Except as provided in Part B and C of Schedule II, there is no material
action, suit, proceeding, investigation, audit or claim now pending or, to the
knowledge of each Borrower, threatened by any Governmental Authority regarding
any Taxes relating to the US Borrower or any of its Subsidiaries.  Except as
provided in Part D of Schedule II, neither the US Borrower nor any of its
Subsidiaries has entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of Taxes of the US Borrower or any of its Subsidiaries, or
is aware of any circumstances that would cause the taxable years or other
taxable periods of the US Borrower or any of its Subsidiaries not to be subject
to the normally applicable statute of limitations, in each case except to the
extent the liability for Taxes of the US Borrower or such Subsidiary giving rise
to any extension of any such normally applicable statute of limitation is not
material.


 
113

--------------------------------------------------------------------------------

 


SECTION 5.21.  Insurance.  Set forth on Schedule VI is a true, correct and
complete summary of all insurance carried by each Credit Party on and as of the
Restatement Effective Date, with the amounts insured set forth therein.


SECTION 5.22.  The Transaction.  At the time of consummation thereof, the
Transaction shall have been consummated in all material respects in accordance
with the terms of the relevant Documents therefor and all applicable laws.  At
the time of consummation thereof, all material consents and approvals of, and
filings and registrations with, and all other actions in respect of, all
governmental agencies, authorities or instrumentalities required in order to
make or consummate the Transaction in accordance with the terms of the relevant
Documents therefor and all applicable laws have been obtained, given, filed or
taken and are or will be in full force and effect (or effective judicial relief
with respect thereto has been obtained).  All applicable waiting periods with
respect thereto have or, prior to the time when required, will have, expired
without, in all such cases, any action being taken by any competent authority
that restrains, prevents, or imposes material adverse conditions upon the
Transaction.  Additionally, there does not exist any judgment, order or
injunction prohibiting or imposing material adverse conditions upon any element
of the Transaction, the occurrence of any Credit Event, or the performance by
the US Borrower and its Subsidiaries of their respective obligations under the
Documents and all applicable laws.


SECTION 5.23.  Subordination.  On and after the execution and delivery thereof,
the subordination provisions contained in any Additional Senior Subordinated
Note Documents and Permitted Subordinated / Senior Refinancing Documents in
respect thereof, will be enforceable against each Borrower, the respective
Subsidiary Guarantors and the holders of such Indebtedness, as applicable, and
all Loan Document Obligations hereunder and under the other Credit Documents
(including the US Collateral and Guaranty Agreement and the Foreign Guaranty)
will be within the definitions of “Senior Debt” (or “Guarantor Senior Debt” in
the case of the obligations of any Subsidiary Guarantor) and “Designated Senior
Debt” (or any similar terms in any such case) included in such subordination
provisions.


SECTION 5.24.  Certain Post-Closing Collateral Obligations.  As promptly as
practicable, and in any event within the time periods after the Restatement
Effective Date specified in Schedule 5.24 or such later date as the
Administrative Agent agrees to in writing, the US Borrower and each other Credit
Party will deliver the documents and take the actions specified in Schedule
5.24  that would have been required to be delivered or taken on or prior to the
Restatement Effective Date but for the last paragraph of Article III.


 
114

--------------------------------------------------------------------------------

 


ARTICLE VI


Affirmative Covenants


Each Borrower hereby covenants and agrees that as of the Restatement Effective
Date and thereafter for so long as this Agreement is in effect and until the
Total Commitment has terminated, no Letters of Credit or Notes are outstanding
and the Loans, LC Disbursements and all amounts due in respect of B/As, together
with interest, fees and all other Loan Document Obligations (other than any
indemnities described in Section 10.12 that are not then due and payable)
incurred hereunder, are paid in full:


SECTION 6.01.  Information Covenants.  The US Borrower will furnish to each
Lender:
 
(a)            Quarterly Financial Statements.  Within 45 days after the close
of each of the first three quarterly accounting periods in each fiscal year of
the US Borrower, (i) (x) the consolidated balance sheet of the US Borrower as at
the end of such quarterly accounting period setting forth comparative figures
for the most recently ended fiscal year, (y) the related consolidated statements
of operations of the US Borrower for such quarterly accounting period setting
forth comparative figures for the corresponding quarterly accounting period in
the prior fiscal year and (z) the related consolidated statements of operations,
stockholders’ equity and cash flows of the US Borrower for the elapsed portion
of the fiscal year ended with the last day of such quarterly accounting period,
in each case of this clause (z) (except with respect to such consolidated
statement of stockholders’ equity) setting forth comparative figures for the
corresponding elapsed period in the prior fiscal year, and (ii) management’s
discussion and analysis of significant operational and financial developments
during such quarterly accounting period, all of which shall be in reasonable
detail and certified by the chief financial officer or other Authorized Officer
of the US Borrower that they fairly present in all material respects the
consolidated financial condition of the US Borrower as of the dates indicated
and the results of their operations and changes in their cash flows for the
periods indicated, subject to normal year-end audit adjustments and the absence
of footnotes.  If the US Borrower has designated any Unrestricted Subsidiaries
hereunder, then the quarterly financial information required by this Section
6.01(a) shall include a reasonably detailed presentation, either on the face of
the financial statements or in the footnotes thereto, and in management’s
discussion and analysis of operational and financial developments, of the
financial condition and results of operations of the US Borrower and its
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the US Borrower.
 
(b)            Annual Financial Statements.  Within 90 days after the close of
each fiscal year of the US Borrower, (i) the consolidated balance sheet of the
US Borrower as at the end of such fiscal year and the related consolidated
statements of operations and stockholders’ equity and of cash flows for such
fiscal year, in each case setting forth comparative consolidated figures for the
preceding fiscal year and (except for such comparable budgeted figures)
certified by independent certified public accountants of recognized national
standing as shall be reasonably acceptable to the Administrative Agent, in each
case without any qualification or material exception as to the scope of such
audit and to the effect that such statements fairly present in all material
respects the consolidated financial condition of the US Borrower as of the dates
indicated and the results of their operations and changes in financial position
for the periods indicated in conformity with GAAP applied on a basis consistent
with prior years, together with a certificate of such accounting firm stating
that in the course of its regular audit of the consolidated business of the US
Borrower, which audit was conducted in accordance with generally accepted
auditing standards, no Default or Event of Default that has occurred and is
continuing has come to their attention or, if such a Default or an Event of
Default has come to their attention, a statement as to the nature thereof, and
(ii) management’s discussion and analysis of significant operational and
financial developments during such fiscal year.  If the US Borrower has
designated any Unrestricted Subsidiaries hereunder, then the annual financial
information required by this Section 6.01(b) shall include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, and in management’s discussion and analysis of operational and
financial developments, of the consolidated financial condition and results of
operations of the US Borrower separate from the financial condition and results
of operations of the Unrestricted Subsidiaries of the US Borrower.


 
115

--------------------------------------------------------------------------------

 


 
(c)            Budgets, etc.  Not more than 60 days after the commencement of
each fiscal year of the US Borrower, consolidated budgets (including Capital
Expenditures budgets) of the US Borrower and its Subsidiaries in reasonable
detail for each of the four fiscal quarters of such fiscal year as customarily
prepared by management for its internal use setting forth, with appropriate
discussion, the principal assumptions upon which such budgets are based.
 
(d)           Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Sections 6.01(a) and (b), a certificate of
the chief financial officer or other Authorized Officer of the US Borrower to
the effect that, to the best of such officer’s knowledge, no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall, (i) if delivered in
connection with the financial statements in respect of a period ending on the
last day of a fiscal quarter or a fiscal year of the US Borrower, set forth (A)
the calculations required to establish whether (1) the US Borrower and its
Subsidiaries (excluding Unrestricted Subsidiaries) were in compliance with the
provisions of Sections 2.12, 7.02, 7.04(d), (e), (j), (m) and (n), 7.05(f), (g),
(k), (m), (o) and (p), 7.06(b) (e), (h), (i) and (j), and (2) the US Borrower
and its Subsidiaries (excluding Unrestricted Subsidiaries) were in compliance
with the provisions of Sections 7.09, 7.10 and 7.11, in each case as at the end
of such fiscal quarter or year, as the case may be and (B) the calculation of
the Total Leverage Ratio and the Adjusted Total Leverage Ratio as at the last
day of the respective fiscal quarter or fiscal year of the US Borrower, as the
case may be, and (ii) if delivered with the financial statements required by
Section 6.01(b), set forth in reasonable detail the amount of (and the
calculations required to establish the amount of) Adjusted Excess Cash Flow for
the respective Excess Cash Flow Payment Period.
 
(e)            Notice of Default or Litigation.  Promptly, and in any event
within three Business Days after an executive officer of the US Borrower or any
of its Subsidiaries obtains actual knowledge thereof, notice of (i) the
occurrence of any event that constitutes a Default or an Event of Default, which
notice shall specify the nature and period of existence thereof and what action
each Borrower proposes to take with respect thereto, (ii) any litigation or
proceeding pending or threatened (A) against the US Borrower or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect, (B) with respect to any material Indebtedness of the US Borrower or any
of its Subsidiaries or (C) with respect to any Document (other than such
Documents referred to in clause (d) or (e) of the definition thereof), (iii) any
governmental investigation pending or threatened against the US Borrower or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect and (iv) any other event that could reasonably be expected to have a
Material Adverse Effect.


 
116

--------------------------------------------------------------------------------

 
 
(f)            Auditors’ Reports.  Promptly upon receipt thereof, a copy of each
report or “management letter” submitted to the US Borrower or any of its
Subsidiaries by its independent accountants in connection with any annual,
interim or special audit made by them of the books of the US Borrower or any of
its Subsidiaries and the management’s non-privileged responses thereto.
 
(g)           Environmental Matters.  Promptly after an executive officer of the
US Borrower or any of its Subsidiaries obtains actual knowledge of any of the
following (but only to the extent that any of the following, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect), written notice of:


 
(i)
any pending or threatened Environmental Claim against the US Borrower or any of
its Subsidiaries or any Real Property owned or operated by the US Borrower or
any of its Subsidiaries; and



 
(ii)
any condition or occurrence on any Real Property at any time owned or operated
by the US Borrower or any of its Subsidiaries that (A) results in non-compliance
by the US Borrower or any of its Subsidiaries with any applicable Environmental
Law; (B) could reasonably be anticipated to form the basis of an Environmental
Claim against the US Borrower or any of its Subsidiaries or any such Real
Property; or (C) results in the taking of any removal or remedial action in
response to the actual or alleged presence of any Hazardous Material.



All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and each of
the US Borrower’s, each of its Subsidiary’s and each other third Person’s
response or proposed response thereto.
 
(h)           Notice of Commitment Reductions and Mandatory Repayments.  On or
prior to the date of any reduction to the Total Revolving Loan Commitment or any
mandatory repayment of outstanding Term Loans pursuant to any of Sections
2.12(c) through (e), inclusive, the US Borrower shall provide written notice of
the amount of the respective reduction or repayment, as the case may be, to the
Total Revolving Loan Commitment or the outstanding Term Loans, as applicable,
and the calculation thereof (in reasonable detail).
 
(i)             [Intentionally Omitted]
 
(j)             Collateral Information.  Concurrently with any delivery of
financial statements under clause (b) above, a certificate of the chief
financial officer of the US Borrower setting forth the information required
pursuant to (i) the paragraphs numbered 1, 2, 3, 8, 9, 10, 11, 12 and 13 of the
US Perfection Certificate and (ii) the equivalent paragraphs under Foreign
Perfection Certificates and such other paragraphs under Foreign Perfection
Certificates and such other information as the Administrative Agent may
reasonably request and/or as the Administrative Agent shall have designated, or
in each case confirming that there has been no change in such information since
the date of the applicable Perfection Certificate delivered on the later of the
Restatement Effective Date and the date of the most recent certificate delivered
pursuant to this Section 6.01(j).


 
117

--------------------------------------------------------------------------------

 


SECTION 6.02.  Books, Records and Inspections.  The US Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all dealings and transactions in relation
to its business and activities.  The US Borrower will, and will cause each of
its Subsidiaries to, permit, upon reasonable notice to the chief financial
officer or other Authorized Officer of the US Borrower, officers and designated
representatives of the Administrative Agent or the Required Lenders to visit and
inspect under the guidance of officers of the US Borrower any of the properties
or assets of the US Borrower and any of its Subsidiaries in whomsoever’s
possession, and to examine the books of account of the US Borrower and any of
its Subsidiaries and discuss the affairs, finances and accounts of the US
Borrower and of any of its Subsidiaries with, and be advised as to the same by,
their officers and independent accountants, all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire; provided that, excluding any such visits and
inspections during the continuation of a Default or an Event of Default, neither
the Administrative Agent nor the Required Lenders shall conduct such visits or
inspections more often than two times during any calendar year (or such greater
number of times as the US Borrower may agree to from time to time); and provided
further that, so long as no Default or Event of Default is then in existence,
the US Borrower shall have the right to participate in any discussions of the
Administrative Agent or the Lenders with any independent accountants of the US
Borrower.


SECTION 6.03.  Insurance.  (a)  The US Borrower will, and will cause each of its
Subsidiaries to, (i) maintain, with financially sound and reputable insurance
companies, insurance on all its property in at least such amounts and against at
least such risks as is consistent and in accordance with industry practice and
(ii) furnish to the Administrative Agent and each of the Lenders, upon request,
full information as to the insurance carried.  The provisions of this Section
6.03 shall be deemed supplemental to, but not duplicative of, the provisions of
any Security Documents that require the maintenance of insurance.
 
(b)            The US Borrower will, and will cause each of its Subsidiaries to,
at all times keep the respective property of the US Borrower and its
Subsidiaries (except real or personal property leased or financed through third
parties in accordance with this Agreement) insured in favor of the Collateral
Agent, and all policies or certificates with respect to such insurance (and any
other insurance maintained by, or on behalf of, the US Borrower or any
Subsidiary of the US Borrower) (i) shall be endorsed to the Collateral Agent’s
satisfaction for the benefit of the Collateral Agent (including by naming the
Collateral Agent as certificate holder, mortgagee and loss payee with respect to
real property, certificate holder and loss payee with respect to personal
property, additional insured with respect to general liability and umbrella
liability coverage and certificate holder with respect to workers’ compensation
insurance), (ii) shall state that such insurance policies shall not be cancelled
or materially changed without at least 30 days’ prior written notice thereof by
the respective insurer to the Collateral Agent and (iii) shall, upon the request
of the Collateral Agent, be deposited with the Collateral Agent.


 
118

--------------------------------------------------------------------------------

 
 
(c)           If the US Borrower or any of its Subsidiaries shall fail to
maintain all insurance in accordance with this Section 6.03, or if the US
Borrower or any of its Subsidiaries shall fail to so name the Collateral Agent
as an additional insured, mortgagee or loss payee, as the case may be, or so
deposit all certificates with respect thereto, the Administrative Agent and/or
the Collateral Agent shall have the right (but shall be under no obligation) to
procure such insurance, and the Credit Parties agree to jointly and severally
reimburse the Administrative Agent or the Collateral Agent, as the case may be,
for all costs and expenses of procuring such insurance.


SECTION 6.04.  Payment of Taxes.  The US Borrower will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, all material Taxes
imposed upon it or upon its income or profits, or upon any material properties
belonging to it, prior to the date on which penalties attach thereto, and all
material lawful claims for sums that have become due and payable that, if
unpaid, might become a Lien not otherwise permitted under Section 7.03(a);
provided that neither the US Borrower nor any of its Subsidiaries shall be
required to pay any such Taxes that are being contested in good faith and by
proper proceedings if (a) the US Borrower has maintained adequate reserves with
respect thereto in accordance with GAAP and (b) such failure to pay could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 6.05.  Corporate Franchises.  The US Borrower will do, and will cause
each of its Subsidiaries to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, authority to do business, licenses and patents, except for
rights, franchises, authority to do business, licenses and patents the loss of
which (individually or in the aggregate) could not reasonably be expected to
have a Material Adverse Effect; provided, however, that any transaction
permitted by Section 7.02 will not constitute a breach of this Section 6.05.


SECTION 6.06.  Compliance with Statutes, etc.  The US Borrower will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except for such non-compliance as
would not, either individually or in the aggregate, have a Material Adverse
Effect or a material adverse effect on the ability of any Credit Party to
perform its obligations under any Credit Document to which it is a party.


SECTION 6.07.  Compliance with Environmental Laws.  (a)  The US Borrower will
comply, and will cause each of its Subsidiaries to comply, in all material
respects with all Environmental Laws applicable to their businesses and to the
ownership or use of Real Property now or hereafter owned or operated by the US
Borrower or any of its Subsidiaries, will promptly pay or, with respect to any
of its Subsidiaries, cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
and (b) neither the US Borrower nor any of its Subsidiaries will generate, use,
treat, store or Release, or permit the generation, use, treatment, storage or
Release of, Hazardous Materials on any Real Property owned or operated by the US
Borrower or any of its Subsidiaries other than in compliance with Environmental
Laws, or transport or permit the transportation of Hazardous Materials other
than in compliance with Environmental Laws, unless the failure to comply with
the requirements specified in clause (a) or (b) above could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


 
119

--------------------------------------------------------------------------------

 


SECTION 6.08.  Pension Matters.  To the extent that any of the following events
could, either individually or in the aggregate, reasonably be expected to result
in liabilities in excess of $15,000,000, as soon as possible and, in any event,
within ten Business Days after the US Borrower or any Subsidiary of the US
Borrower or any ERISA Affiliate knows or has reason to know of the occurrence of
any of the following, the US Borrower will deliver to each of the Lenders a
certificate of the chief financial officer or other Authorized Officer of the US
Borrower setting forth the full details as to such occurrence and the action, if
any, that the US Borrower, such Subsidiary or such ERISA Affiliate is required
or proposes to take with respect thereto:  that a Reportable Event has occurred;
that a Plan has failed to satisfy the minimum funding standard, within the
meaning of Section 412 of the Code or Section 302 of ERISA, applicable to such
Plan, or an application has been made or is reasonably expected to be made for a
waiver or modification of the minimum funding standard or an extension of any
amortization period under Section 412 of the Code or Section 303 or 304 of ERISA
with respect to a Plan; that any contribution required to be made by the US
Borrower, any Subsidiary or any ERISA Affiliate with respect to a Plan, a
Multiemployer Plan or a Foreign Pension Plan has not been timely made;  that a
Plan or a Multiemployer Plan has been or is reasonably expected to be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA; that a Plan has an Unfunded Current Liability; that the US Borrower, any
Subsidiary of the US Borrower or any ERISA Affiliate will or is reasonably
expected to incur any liability to or on account of the termination of or
withdrawal from a Plan or a Multiemployer Plan; that the US Borrower or any
Subsidiary of the US Borrower will or is reasonably expected to incur any
material liability pursuant to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) that provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan or
Foreign Pension Plan; that there has been a determination that any Multiemployer
Plan is, or is expected to be, in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); that there has been
a determination that any Plan is in “at-risk” status (as defined in Section
430(i)(4) of the Code or Section 303(i)(4) of ERISA).  The US Borrower will
deliver to each of the Lenders (i) at the request of any Lender on ten Business
Days’ notice a complete copy of the annual report (on the Internal Revenue
Service Form 5500 series) of each Plan (including, to the extent required, the
related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) required to be filed with
the Internal Revenue Service and (ii) copies of any records, documents or other
information that must be furnished to the PBGC with respect to any Plan pursuant
to Section 4010 of ERISA.


SECTION 6.09.  Good Repair.  The US Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used in its
business are kept in good repair, working order and condition, ordinary wear and
tear excepted.


SECTION 6.10.  End of Fiscal Years; Fiscal Quarters.  The US Borrower will cause
(a) each of its, and each of its Domestic Subsidiaries’, fiscal years to end on
December 31 of each year and (b) each of its, and each of its Domestic
Subsidiaries’, fiscal quarters to end on March 31, June 30, September 30 and
December 31 of each year.


 
120

--------------------------------------------------------------------------------

 


SECTION 6.11.  Additional Security; Further Assurances.  (a)  The US Borrower
will, promptly after (i) the creation or acquisition of any Domestic Subsidiary,
notify the Administrative Agent thereof and cause such Domestic Subsidiary to
duly authorize, execute and deliver counterparts of the US Collateral and
Guaranty Agreement, (ii) the creation, acquisition or exit from liquidation
proceedings of any Wholly-Owned Foreign Subsidiary, notify the Administrative
Agent thereof and cause such Wholly-Owned Foreign Subsidiary to duly authorize,
execute and deliver counterparts of the Foreign Guaranty, (iii) the creation or
acquisition or exit from liquidation proceedings of any Wholly-Owned Foreign
Subsidiary organized under the laws of Luxembourg, the laws of Canada (or any
province or territory thereof) or of England and Wales in the United Kingdom,
notify the Administrative Agent thereof and cause each such Wholly-Owned Foreign
Subsidiary to duly authorize, execute and deliver counterparts of the applicable
Security Documents that any such Wholly-Owned Foreign Subsidiary would have been
required to duly authorize, execute and deliver on the Restatement Effective
Date if same were a Credit Party on such date and (iv) any Wholly-Owned Foreign
Subsidiary (other than a Foreign Subsidiary described in clause (iii) above)
created or acquired after the Restatement Effective Date has or at any time
acquires assets with a fair market value (as determined in good faith by the US
Borrower) that equals or exceeds $50,000,000, notify the Administrative Agent
thereof and cause each such Wholly-Owned Foreign Subsidiary to duly authorize,
execute and deliver counterparts of security agreements, pledge agreements and
other security documentation that the Collateral Agent may request, in the case
of each of clauses (i), (ii), (iii) and (iv) above, together with each of the
other relevant opinions of counsel (provided that if, and only for so long as,
the consolidated total assets of any such Subsidiary (other than a US Chain
Entity or a Foreign Chain Entity) do not exceed $1,000,000, no such opinions
shall be required with respect to such Subsidiary), certificates and other
documentation that such Subsidiary would have been required to deliver pursuant
to Sections 3.03, 3.04, 3.09, 3.10, 3.11, 3.12 and 3.13, as applicable, on the
Restatement Effective Date and together with such other opinions of counsel
(provided that if, and only for so long as, the consolidated total assets of any
such Subsidiary (other than a US Chain Entity or a Foreign Chain Entity) do not
exceed $1,000,000, no such opinions shall be required with respect to such
Subsidiary), certificates and other documentation as the Collateral Agent may
reasonably request (although no Wholly-Owned Foreign Subsidiary shall be
required to enter into any Guaranty or Security Document pursuant to this
Section 6.11 to the extent that the entering into of any such Guaranty or
Security Document by such Wholly-Owned Foreign Subsidiary would not be permitted
under applicable law or to the extent that the Collateral Agent determines that
the detriment (including as a result of the cost) to any Borrower of such
Wholly-Owned Foreign Subsidiary’s entering into such Guaranty or Security
Document, as applicable, would be excessive in view of the related benefits to
be received by the Secured Parties), provided that no Special Purpose
Securitization Subsidiary shall be subject to the requirements of this Section
6.11(a); and provided further that any Domestic Subsidiary or Wholly-Owned
Foreign Subsidiary shall not be subject to the requirements described in the
foregoing clauses (i), (ii) and (iii) if the fair market value (as determined in
good faith by the US Borrower) of the consolidated total assets held or acquired
at any time by such Subsidiary does not equal or exceed $400,000 and, when
aggregated with the fair market value (as determined in good faith by the US
Borrower) of the consolidated total assets held or acquired at any time by all
other Subsidiaries excluded by this proviso, $2,000,000.


 
121

--------------------------------------------------------------------------------

 
 
(b)            Subject to clause (a) of this Section 6.11, the US Borrower will,
and will cause each of the other Credit Parties to, (i) grant to the Collateral
Agent security interests and mortgages in such assets and properties of the US
Borrower and such Credit Parties as are not covered by the original Security
Documents, and as may be reasonably requested from time to time by the
Administrative Agent or the Required Lenders, and (ii) subject to the last
sentence of this Section 6.11(b), grant a mortgage in any Real Property located
in the United States and grant a fixed charge over any Real Property located in
Canada or the United Kingdom, the fair market value of which (as determined in
good faith by senior management of the US Borrower) is greater than, if such
Real Property is located in (A) the United States, $25,000,000 or (B) Canada or
the United Kingdom, $25,000,000, unless the Collateral Agent determines that the
detriment (including as a result of the cost) to the Borrowers of entering into
such mortgage or fixed charge, as applicable, would be excessive in view of the
related benefits to be received by the Secured Parties (all such security and
guaranty documentation referred to in clauses (a) and (b) of this Section 6.11
are collectively referred to as the “Additional Security and Guaranty
Documents”), in each case (in the case of a Wholly-Owned Foreign Subsidiary) to
the extent that the entering into of such Additional Security and Guaranty
Documents by such Wholly-Owned Foreign Subsidiaries is permitted under
applicable law.  All such Additional Security and Guaranty Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent and,
in the case of security documentation, shall constitute valid and enforceable
perfected security interests, hypothecations and mortgages superior to and prior
to the rights of all third Persons and subject to no other Liens except for
Permitted Liens.  The Additional Security and Guaranty Documents or instruments
related thereto shall have been duly recorded or filed in such manner and in
such places as are required by law to give the Administrative Agent and/or the
Collateral Agent the Liens, rights, powers and privileges purported to be
created thereby and all Taxes, fees and other charges payable in connection
therewith shall have been paid in full.  Notwithstanding the foregoing, this
Section 6.11(b) shall not apply to (and the US Borrower and its Subsidiaries
shall not be required to grant a mortgage in or fixed charge over, as
applicable) any Real Property the fair market value of which (as determined in
good faith by senior management of the US Borrower) is less than $25,000,000.
 
(c)            The US Borrower will, and will cause each of its Subsidiaries to,
at the expense of the Borrowers, make, execute, endorse, acknowledge, file
and/or deliver to the Collateral Agent from time to time such vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, real
property surveys, reports and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require.  Furthermore, each
Borrower shall cause to be delivered to the Collateral Agent such opinions of
counsel, title insurance and other related documents as may be reasonably
requested by the Collateral Agent to assure itself that this Section 6.11 has
been complied with.
 
(d)            Subject to clause (e) of this Section, each Borrower agree that
each action required above by this Section 6.11 shall be completed as soon as
possible, but in no event later than (x) in the case of clauses (a)(i) and (ii)
of this Section, 10 Business Days, or (y) in the case of other clauses in this
Section, 90 days (or, in each case, such later date as may be acceptable to the
Administrative Agent) after such action is either requested to be taken by the
Administrative Agent, the Collateral Agent or the Required Lenders or required
to be taken by the US Borrower and its Subsidiaries pursuant to the terms of
this Section 6.11; provided that in no event will the US Borrower or any of its
Subsidiaries be required to take any action, other than using its commercially
reasonable efforts, to obtain consents from third parties with respect to its
compliance with this Section 6.11.


 
122

--------------------------------------------------------------------------------

 


(e)            In furtherance of the foregoing provisions of this Section 6.11,
but without limiting the obligations of the US Borrower and the Subsidiaries
hereunder,  the US Borrower agrees that, not later than the date of consummation
of the Company Reorganization, (i) NASC shall have executed and delivered
supplements to the US Collateral and Guaranty Agreement or, if requested by the
Administrative Agent, a pledge agreement governed by Luxembourg law, pursuant to
which it pledges the outstanding Equity Interests of Compass International
Holdings to secure the Obligations (provided that not more than 65% of any class
of voting stock or any PECs in each case issued by Compass International
Holdings will be required to be pledged thereunder), (ii) each of Compass
International Holdings, Salt Europe Holdings, CMIC, NSULC1, Newco, and Salt
Canada Holdings shall have complied with the provisions of clauses (a)(ii),
(iii) and (iv) of this Section (without regard to the dollar limitations set
forth in clause (a)), including with respect to any Equity Interests in
Subsidiaries acquired in connection with the Company Reorganization, (iii) NASC
shall have pledged 100% of the Equity Interests of GSL Holdings Europe pursuant
to the US Collateral and Guaranty Agreement or, if requested by the
Administrative Agent, a pledge agreement governed by Luxembourg law, and (iv)
each of GSL Holdings Europe and GSL Holdings Canada shall have executed and
delivered the US Collateral and Guaranty Agreement or such other foreign law
governed guarantee, security and pledge agreements as the Administrative Agent
may reasonably request, pursuant to which it shall have Guaranteed the
Obligations and pledged substantially all its assets, including 100% of the
Equity Interests of its Subsidiaries owned by it, to secure the Obligations.


SECTION 6.12.  Use of Proceeds.  All proceeds of the Loans shall be used as
provided in Section 5.05.


SECTION 6.13.  Permitted Acquisitions.  (a)  Subject to the provisions of this
Section 6.13 and the requirements contained in the definition of Permitted
Acquisition, the US Borrower and its Wholly-Owned Subsidiaries may from time to
time effect Permitted Acquisitions, so long as: (i) no Default or Event of
Default shall be in existence at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto; (ii) the US
Borrower shall have given the Administrative Agent and the Lenders at least five
Business Days’ prior written notice of any Permitted Acquisition; (iii)
calculations are made by the US Borrower of compliance with the covenants
contained in Sections 7.09 and 7.10 (in each case, giving effect to the last
sentence appearing therein) for the relevant Calculation Period, on a Pro Forma
Basis as if the respective Permitted Acquisition (as well as all other Permitted
Acquisitions theretofore consummated after the first day of such Calculation
Period) had occurred on the first day of such Calculation Period, and such
calculations shall show that such financial covenants would have been complied
with if the Permitted Acquisition had occurred on the first day of such
Calculation Period (for this purpose, if the first day of the respective
Calculation Period occurs prior to the Restatement Effective Date, calculated as
if the covenants contained in said Sections 7.09 and 7.10 (in each case, giving
effect to the last sentence appearing therein) had been applicable from the
first day of the Calculation Period); (iv) the Maximum Permitted Consideration
(excluding consideration consisting of any Equity Interests (other than any
Disqualified Preferred Stock) of the US Borrower and any Concurrent Equity
Proceeds) payable in connection with the proposed Permitted Acquisition does not
exceed $250,000,000; (v) all representations and warranties contained herein and
in the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of such Permitted Acquisition (both before and after
giving effect thereto), unless stated to relate to a specific earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date; and (vi) the US Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by an
Authorized Officer of the US Borrower, certifying, to the best of such officer’s
knowledge, compliance with the requirements of preceding clauses (i) through
(v), inclusive, and containing the calculations required by the preceding
clauses (iii) and (iv); provided, however, that so long as the Maximum Permitted
Consideration paid in connection with the proposed Permitted Acquisition, when
combined with the Maximum Permitted Consideration paid in connection with all
other Permitted Acquisitions consummated in the same fiscal quarter as such
proposed Permitted Acquisition, does not exceed $75,000,000, the US Borrower
shall not be required to comply with clause (ii) above in connection with such
Permitted Acquisition and the substance of the officer’s certificate otherwise
required to be delivered pursuant to clause (vi) above shall instead be included
as part of the next officer’s certificate required to be delivered to the
Administrative Agent under Section 6.01(d).  For the avoidance of doubt,
acquisitions permitted under Section 7.02(t) shall be in addition to any
Permitted Acquisitions permitted hereunder.


 
123

--------------------------------------------------------------------------------

 


 
(b)           At the time of each Permitted Acquisition involving the creation
or acquisition of a Subsidiary, or the acquisition of capital stock or other
equity interests of any Person, the capital stock or other equity interests
thereof created or acquired in connection with such Permitted Acquisition shall
be pledged for the benefit of the Secured Parties pursuant to the US Collateral
and Guaranty Agreement or appropriate Foreign Pledge Agreement in accordance
with the requirements of Section 7.15.
 
(c)            Each Borrower shall, and shall cause each Subsidiary that is
formed to effect a Permitted Acquisition or that is acquired pursuant to a
Permitted Acquisition to, comply with, and execute and deliver all of the
documentation required by, Sections 6.11 and 7.15, to the reasonable
satisfaction of the Administrative Agent.
 
(d)           The consummation of each Permitted Acquisition shall be deemed to
be a representation and warranty by each Borrower that the certifications by the
US Borrower (or by one or more of its Authorized Officers) pursuant to Section
6.13(a) are true and correct and that all conditions thereto have been satisfied
and that same is permitted in accordance with the terms of this Agreement, which
representation and warranty shall be deemed to be a representation and warranty
for all purposes hereunder, including Articles IV and VIII.


SECTION 6.14.  Performance of Obligations.  The US Borrower will, and will cause
each of its Subsidiaries to, perform all of its obligations under the terms of
each mortgage, deed of trust, indenture, loan agreement or credit agreement and
each other material agreement, contract or instrument by which it is bound,
except such non-performance as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


 
124

--------------------------------------------------------------------------------

 


SECTION 6.15.  Maintenance of Company Separateness.  The US Borrower will, and
will cause each of its Subsidiaries and Unrestricted Subsidiaries to, satisfy
customary Company formalities, including, as applicable, the holding of regular
board of directors’ and shareholders’ meetings or action by directors or
shareholders without a meeting and the maintenance of Company offices and
records.  Neither the US Borrower nor any of its Subsidiaries shall make any
payment to a creditor of any Unrestricted Subsidiary in respect of any liability
of any Unrestricted Subsidiary, or enter into any Synthetic Purchase Agreement
in respect of any liability of any Unrestricted Subsidiary, and no bank account
of any Unrestricted Subsidiary shall be commingled with any bank account of the
US Borrower or any of its Subsidiaries. Any financial statements distributed to
any creditors of any Unrestricted Subsidiary shall clearly establish or indicate
the Company separateness of such Unrestricted Subsidiary from the US Borrower
and its Subsidiaries.  Finally, neither the US Borrower nor any of its
Subsidiaries shall take any action, or conduct its affairs in a manner, that is
likely to result in the Company existence of the US Borrower or any of its
Subsidiaries or Unrestricted Subsidiaries being ignored, or in the assets and
liabilities of the US Borrower or any of its Subsidiaries being substantively
consolidated with those of any other such Person or any Unrestricted Subsidiary
in a bankruptcy, reorganization or other insolvency proceeding.


SECTION 6.16.  Company Reorganization.  After the Restatement Effective Date,
the US Borrower may consummate the Company Reorganization substantially in the
manner contemplated by the Reorganization Plan, with such modifications as may
be approved in writing by the Administrative Agent; provided that any such
modification that could reasonably be expected to adversely affect the interests
of the Lenders in any significant respect, including with respect to Guarantees
of the Obligations or the Foreign Obligations, the Collateral or the provisions
of  Section 7.04(c), shall be subject to the prior approval of the Required
Lenders.  The actions required to effect the Company Reorganization and
specified in the definition of such term or otherwise approved pursuant to the
immediately preceding sentence shall be deemed to be permitted by and shall not
give rise to any violation of the covenants set forth in Sections 7.02, 7.04,
7.05, 7.06, 7.07 or 7.13; provided that (i) the Company Reorganization is
consummated within 60 days (or such longer period of time as may be agreed to by
the Administrative Agent in its discretion) of the date on which the initial
action under the Reorganization Plan is taken and (ii) the foregoing will not,
by implication or otherwise, modify or otherwise affect the obligations of the
US Borrower and the Subsidiaries to comply with the other provisions of this
Agreement and the Credit Documents in connection with the Company
Reorganization, including without limitation those set forth in Section 6.11 and
Section 7.01(c).  The approval by the Administrative Agent of any modification
to the Reorganization Plan may be conditioned upon such agreements or the taking
of such actions by the US Borrower and its Subsidiaries as the Administrative
Agent shall reasonably deem necessary to protect the interests of the Lenders
(including to avoid any adverse effects on the interests of the Lenders that
would otherwise require the prior written approval of the Required Lenders
pursuant to the foregoing provisions), and any such agreements or required
actions, when accepted in writing by the US Borrower as a condition to obtaining
such approval, shall constitute covenants under this Agreement, including for
purposes of Article VII hereof.


 
125

--------------------------------------------------------------------------------

 


ARTICLE VII


Negative Covenants


Each Borrower hereby covenants and agrees that as of the Restatement Effective
Date and thereafter for so long as this Agreement is in effect and until the
Total Commitment has terminated, no Letters of Credit or Notes are outstanding
and the Loans, LC Disbursements and all amounts due in respect of B/As, together
with interest, fees and all other Loan Document Obligations (other than any
indemnities described in Section 10.12 that are not then due and payable)
incurred hereunder, are paid in full:


SECTION 7.01.  Business.  (a)  The US Borrower will not, and will not permit any
of its Subsidiaries to, engage directly or indirectly in any business other than
a Permitted Business, in the case of any Special Purpose Securitization
Subsidiary, Permitted Securitization Financings and, in the case of any
Intermediate Financing Subsidiary, Permitted Receivables Financings.
 
(b)            The US Borrower will not permit any Unrestricted Subsidiary to
engage (directly or indirectly) in any business other than a Permitted Business.
 
(c)            Notwithstanding the foregoing or anything else in this Agreement
to the contrary, prior to the consummation of the Company Reorganization, none
of NSULC1, US Holdco, Newco, Canadian LP, Subco and Sideco will engage in any
business or have any Indebtedness or significant liabilities to any Person that
is not a Wholly-Owned Subsidiary of the US Borrower or, in the case of US
Holdco, own any significant assets, other than (i) its ownership of the Equity
Interests in (A) in the case of NSULC1, Newco, US Holdco, Canadian LP, the
Canadian Borrower, Subco and Sideco, (B) in the case of Canadian LP, the
Canadian Borrower, Sideco and Subco, (C) in the case of Newco, Canadian LP, the
Canadian Borrower, Sideco and Subco and (D) in the case of US Holdco, GSL and
GSLM and (ii) those liabilities that it is responsible for under this Agreement
and the other Credit Documents to which it is a party. Notwithstanding the
foregoing or anything else in this Agreement to the contrary, on and after the
date of consummation of the Company Reorganization, none of the Foreign Chain
Entities or the US Chain Entities will engage in any business or have any
Indebtedness or significant liabilities to any Person that is not a Wholly-Owned
Subsidiary of the US Borrower, or in the case of US Holdco, own any significant
assets, other than (i) (A) in the case of each Foreign Chain Entity, its direct
ownership of Equity Interests in, or an intercompany loan with, another Foreign
Chain Entity or another Wholly Owned Subsidiary of such Foreign Chain Entity, as
contemplated by the Company Reorganization, and in the case of Canadian LP, of
Equity Interests of, or an intercompany loan with, the Canadian Borrower and
Deepstore Holdings Limited, a private limited company incorporated under the
laws of England and Wales in the United Kingdom, and (B) in the case of each US
Chain Entity, its direct ownership of the Equity Interests in, or an
intercompany loan with, a US Chain Entity as contemplated by the Reorganization
Plan and, in the case of US Holdco, its ownership of Equity Interests of GSL and
GSLM and (ii) those liabilities that it is responsible for under this Agreement
and the other Credit Documents to which it is a party. Notwithstanding the
foregoing, (i) each of the foregoing entities may engage in those activities
that are incidental to (A) the maintenance of its existence in compliance with
applicable law and (B) legal, tax and accounting matters in connection with any
of the foregoing activities, (ii) each of the foregoing entities may take such
actions as are required to consummate the Company Reorganization in accordance
with the Reorganization Plan (as the same may be modified in accordance with
Section 6.16 and (iii) Canadian LP may undertake investments in cash and Cash
Equivalents in an aggregate amount not to exceed $5,000,000 at any one time.


 
126

--------------------------------------------------------------------------------

 


(d)  The US Borrower will not at any time permit any Foreign Non-Pass Through
Entity to acquire any Equity Interests in any US Chain Entity, and each US Chain
Entity shall at all times be and remain a Subsidiary of the US Borrower or a
Domestic Subsidiary of the US Borrower.


SECTION 7.02.  Consolidation; Merger; Sale or Purchase of Assets; etc.  The US
Borrower will not, nor will the US Borrower permit any of its Subsidiaries to,
wind up, liquidate or dissolve its affairs or enter into any transaction of
merger, amalgamation or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (other than inventory in
the ordinary course of business), or enter into any sale-leaseback transactions,
or purchase or otherwise acquire (in one or a series of related transactions)
any part of the property or assets (other than purchases or other acquisitions
of inventory, materials, general intangibles, equipment, goods and services in
the ordinary course of business) of any Person or agree to do any of the
foregoing at any future time, except that the following shall be permitted:
 
(a)            the US Borrower and its Subsidiaries may, as lessee, enter into
operating leases in the ordinary course of business with respect to real,
personal, movable or immovable property;
 
(b)            Capital Expenditures by the US Borrower and its Subsidiaries;
 
(c)            Investments permitted pursuant to Section 7.05 and the
disposition or liquidation of Cash Equivalents in the ordinary course of
business;
 
(d)            the US Borrower and any of its Subsidiaries may sell or otherwise
dispose of assets (excluding capital stock of, or other equity interests in,
Subsidiaries, Joint Ventures and Unrestricted Subsidiaries) that, in the
reasonable opinion of such Person, are obsolete, uneconomic or no longer useful
in the conduct of such Person’s business, in each case in the ordinary course of
business;
 
(e)            any Subsidiary of the US Borrower may convey, lease, license,
sell or otherwise transfer all or any part of its business, properties and
assets to the US Borrower or to any Subsidiary Guarantor that is a Wholly-Owned
Domestic Subsidiary, so long as any security interests granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to the applicable Security
Documents in the assets so transferred shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
transfer) and all actions required to maintain said perfected status have been
taken;
 
(f)            any Foreign Subsidiary of the US Borrower may convey, lease,
license, sell or otherwise transfer all or any part of its business, properties
and assets to a Wholly-Owned Foreign Subsidiary of the US Borrower, so long as
(i) any security interests granted to the Collateral Agent for the benefit of
the Secured Parties pursuant to the applicable Security Documents in the assets
so transferred shall remain in full force and perfected (to at least the same
extent as in effect immediately prior to such transfer) and all actions required
to maintain said perfected status have been taken and (ii) the aggregate fair
market value (as determined in good faith by the US Borrower) of all such assets
so transferred to Wholly-Owned Foreign Subsidiaries that are not Foreign Credit
Parties shall not exceed $7,500,000;


 
127

--------------------------------------------------------------------------------

 
 
(g)           any Subsidiary of the US Borrower may merge with and into, or be
dissolved or liquidated into, the US Borrower or any Subsidiary Guarantor that
is a Wholly-Owned Domestic Subsidiary, so long as (i) the US Borrower or such
Subsidiary Guarantor is the surviving corporation of any such merger,
dissolution or liquidation and (ii) any security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to the
applicable Security Documents in the assets and capital stock of such Subsidiary
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, dissolution or liquidation) and
all actions required to maintain said perfected status have been taken;
 
(h)           any Foreign Subsidiary of the US Borrower may merge with and into,
or be dissolved or liquidated into, the Canadian Borrower, the UK Borrower or
any other Wholly-Owned Foreign Subsidiary of the US Borrower (provided that the
Canadian Borrower shall not merge with and into, or be dissolved or liquidated
into, the UK Borrower and the UK Borrower shall not merge with and into, or be
dissolved or liquidated into, the Canadian Borrower), so long as (i)(A) in the
case of any such merger, dissolution or liquidation involving the Canadian
Borrower, the Canadian Borrower is the surviving corporation thereof and (B)  in
the case of any such merger, dissolution or liquidation involving the UK
Borrower, the UK Borrower is the surviving corporation thereof, (ii) in the case
of any such merger, dissolution or liquidation involving a Foreign Credit Party,
such Foreign Credit Party is the surviving corporation thereof, (iii) in all
other cases, such Wholly-Owned Foreign Subsidiary is the surviving corporation
of any such merger, dissolution or liquidation and (iv) any security interests
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to the applicable Security Documents in the assets and capital stock of such
Foreign Subsidiary shall remain in full force and effect and perfected (to at
least the same extent as in effect immediately prior to such merger, dissolution
or liquidation) and all actions required to maintain said perfected status have
been taken;
 
(i)             the US Borrower and its Wholly-Owned Subsidiaries shall be
permitted to make Permitted Acquisitions, so long as such Permitted Acquisitions
are effected in accordance with the requirements of Section 6.13;
 
(j)             the US Borrower and its Subsidiaries may, in the ordinary course
of business, license, as licensor or licensee, patents, trademarks, copyrights
and know-how to or from third Persons or one another, so long as any such
license by the US Borrower or any such Subsidiary in its capacity as licensor is
permitted to be assigned pursuant to the relevant Security Agreement (to the
extent that a security interest in such patents, trademarks, copyrights and
know-how is granted thereunder) and does not otherwise prohibit the granting of
a Lien by the US Borrower or any such Subsidiary pursuant to such Security
Agreement in the intellectual property covered by such license;


 
128

--------------------------------------------------------------------------------

 
 
(k)            the US Borrower and its Domestic Subsidiaries may transfer assets
(other than cash) to Wholly-Owned Foreign Subsidiaries, so long as (i) no
Default or Event of Default exists at the time of the respective transfer, (ii)
the aggregate fair market value of all such assets so transferred (determined in
good faith by senior management of the US Borrower) to all such Wholly-Owned
Foreign Subsidiaries does not, in the case of transfers other than pursuant to
Permitted Intercompany Receivables Sales, exceed $30,000,000 and (iii) the
aggregate amount of outstanding receivables sold to Wholly-Owned Foreign
Subsidiaries pursuant to Permitted Intercompany Receivables Sales shall not at
any time exceed the amount permitted by Section 7.05(b);
 
(l)             the US Borrower and any of its Subsidiaries may sell or
otherwise dispose of the capital stock of, or other equity interests in, any of
their respective Subsidiaries (other than the Canadian Borrower, the equity
interests of which may not be sold or otherwise disposed of pursuant to this
subsection (l)), Joint Ventures and Unrestricted Subsidiaries; provided that (i)
in the case of a sale or other disposition of the capital stock or other Equity
Interests of any Wholly-Owned Subsidiary of the US Borrower, 100% of the capital
stock or other equity interests of such Subsidiary shall be so sold or disposed
of, (ii) each such sale or disposition shall be for an amount at least equal to
the fair market value thereof (as determined in good faith by senior management
of the US Borrower), (iii) each such sale results in consideration at least 75%
of which (taking into account the amount of cash, the principal amount of any
promissory notes and the fair market value, as determined by the US Borrower in
good faith, of any other consideration) shall be in the form of cash and (iv)
the aggregate Net Sale Proceeds of all assets sold or otherwise disposed of
pursuant to this clause (l) (other than any such Net Sale Proceeds realized or
received in respect of the sale or disposition of the UK Business) shall not
exceed $30,000,000 in the aggregate;  provided further that in the case of the
sale or other disposition of the capital stock or other Equity Interests in the
UK Borrower (the “UK Borrower Disposition”), (x) the US Borrower shall deliver
to the Administrative Agent a certificate of an Authorized Officer of the US
Borrower certifying (and the Administrative Agent shall be satisfied) that no
Loans made to the UK Borrower are outstanding as of the date of the UK Borrower
Disposition and all interest, fees and any other amounts payable by the UK
Borrower under the Credit Documents and accrued as of the date of the UK
Borrower Disposition have been paid in full and (y) immediately after the
consummation of the UK Borrower Disposition, the UK Borrower shall cease to be a
Borrower under the Credit Agreement and shall cease to have any right to have
any Loans or other extensions of credit made to it under the Credit Documents;
 
(m)           the US Borrower and any of its Subsidiaries may enter into
agreements to (i) sell excess capacity at one or more of its facilities or (ii)
lease or sublease real property in the ordinary course of business to the extent
such property is not used or useful in the business of the US Borrower or its
Subsidiaries; provided that any such agreements do not interfere in any material
respect with the operations of the US Borrower or any of its Subsidiaries or
otherwise leave the US Borrower or any of its Subsidiaries with insufficient
capacity to meet its own ongoing (and reasonably anticipated) requirements;
 
(n)           the US Borrower or any of its Subsidiaries may effect Permitted
Sale-Leaseback Transactions in accordance with the definition thereof; provided
that (i) the aggregate amount of all proceeds received by the US Borrower and
its Subsidiaries from all Permitted Purchase Money Sale-Leaseback Transactions
consummated on and after the Restatement Effective Date shall not exceed
$50,000,000, (ii) the aggregate amount of all proceeds received by the US
Borrower and its Subsidiaries from all Permitted Non-Purchase Money
Sale-Leaseback Transactions consummated on and after the Restatement Effective
Date shall not exceed $75,000,000 and (iii) the Net Sale Proceeds from all such
Permitted Sale-Leaseback Transactions are applied to repay Term Loans as
provided in Section 2.12(c) and/or reinvested in replacement assets or retained
to the extent permitted by Section 2.12(c);


 
129

--------------------------------------------------------------------------------

 
 
(o)            the US Borrower and any of its Subsidiaries may enter into
agreements to effect acquisitions and dispositions of stock or assets, so long
as the respective transaction is permitted pursuant to the provisions of this
Section 7.02; provided that the US Borrower and any of its Subsidiaries may
enter into agreements to effect acquisitions and dispositions of capital stock
or assets in transactions not permitted by the provisions of this Section 7.02
at the time the respective agreement is entered into, so long as in the case of
each such agreement, such agreement shall be expressly conditioned upon
obtaining the requisite consent of the Required Lenders under this Agreement or
the repayment of all Loan Document Obligations hereunder as a condition
precedent to the consummation of the respective transaction and, if for any
reason the transaction is not consummated because of a failure to obtain such
consent, the aggregate liability of the US Borrower and any of its Subsidiaries
under any such agreement shall not exceed $15,000,000;

 
(p)            the US Borrower and any of its Subsidiaries may sell or otherwise
dispose of assets (excluding capital stock of, or other equity interests in,
Subsidiaries, Joint Ventures and Unrestricted Subsidiaries) to Persons other
than the US Borrower and its Affiliates during each fiscal year of the US
Borrower having an aggregate fair market value not in excess of $75,000,000;
provided that, except with respect to asset dispositions or transfers arising
out of, or in connection with, the events described in clauses (a) and (b) of
the definition of Recovery Event, (i) each such sale or disposition shall be for
an amount at least equal to the fair market value thereof (as determined in good
faith by senior management of the US Borrower) and (ii) to the extent any such
sale or disposition (or any series of related sales or dispositions) generates
Net Sale Proceeds (or involves assets the fair market value of which (as
determined in good faith by senior management of the US Borrower) is equal to or
greater than $3,000,000, such sale or disposition (or series of related sales or
dispositions) results in consideration at least 75% of which (taking into
account the amount of cash, the principal amount of any promissory notes and the
fair market value, as determined by the US Borrower in good faith, of any other
consideration) shall be in the form of cash, provided, however, that,
notwithstanding the foregoing, up to $25,000,000 of such consideration in the
aggregate in any fiscal year of the US Borrower may be in the form of (A) assets
to be owned by the US Borrower or any of its Wholly-Owned Subsidiaries and used
in connection with a Permitted Business and/or (B) 100% of the capital stock of
any entity that owns assets used in a Permitted Business, which entity shall, as
a result of such acquisition, become a Wholly-Owned Subsidiary of the US
Borrower (and, if the Person that sold such assets was (1) a US Credit Party,
such Wholly-Owned Subsidiary shall become a US Credit Party or (2) a Foreign
Credit Party, such Wholly-Owned Subsidiary shall become a Foreign Credit Party);
and
 
(q)           [Intentionally Omitted]
 
(r)            [Intentionally Omitted]


 
130

--------------------------------------------------------------------------------

 
 
(s)           sales of Receivables Assets, Inventory Assets and Related Assets
under any Permitted Securitization Financing or Permitted Receivables Financing
permitted by Section 7.04(p);
 
(t)            the US Borrower and any of its Wholly-Owned Subsidiaries may make
acquisitions of assets constituting a business, division or product line of any
Person not already a Subsidiary of the US Borrower or such Wholly-Owned
Subsidiary or of 100% of the capital stock or other equity interests of any such
Person; provided that (i) the US Borrower shall have given the Administrative
Agent and the Lenders at least five Business Days’ prior written notice of any
such acquisition, (ii) all representations and warranties contained herein and
in the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of such acquisition (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, (iii) at the time of the consummation of the
proposed acquisition or immediately after giving effect thereto, (A) no Default
or Event of Default shall have occurred and be continuing, and (B) on a Pro
Forma Basis after giving effect to such acquisition as if such acquisition (as
well as all other Permitted Acquisitions and acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period  (1) the US Borrower shall be in compliance
with Section 7.09 and Section 7.10 of this Agreement and (2) and the Senior
Secured Leverage Ratio shall be less than 2.50 to 1.00 as of the last day of the
most recently ended four fiscal quarters of the US Borrower and (iv) the US
Borrower has delivered to the Administrative Agent a certificate to the effect
set forth in clauses (i) through (iii) above, together with all relevant
calculations related thereto.


To the extent the Required Lenders waive the provisions of this Section 7.02
with respect to the sale or other disposition of any Collateral, or any
Collateral is sold or otherwise disposed of as permitted by this Section 7.02,
such Collateral (unless transferred to the US Borrower or a Subsidiary thereof)
shall (except as otherwise provided above) be sold or otherwise disposed of free
and clear of the Liens created by the Security Documents and the Administrative
Agent shall take such actions (including directing the Collateral Agent to take
such actions) as are appropriate in connection therewith.


SECTION 7.03.  Liens.  The US Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible, movable or immovable) of the US Borrower or any of its Subsidiaries,
whether now owned or hereafter acquired, or sell any such property or assets
subject to an understanding or agreement, contingent or otherwise, to repurchase
such property or assets (including sales of accounts receivable or notes with
recourse to the US Borrower or any of its Subsidiaries) or assign any right to
receive income, except for the following (collectively, the “Permitted Liens”):

 
(a)           inchoate Liens for Taxes not yet due and payable or Liens for
Taxes, assessments or governmental charges or levies being contested in
accordance with Section 6.04;

 
(b)           Liens in respect of property or assets of the US Borrower or any
of its Subsidiaries imposed by law that were incurred in the ordinary course of
business and that have not arisen to secure Indebtedness for borrowed money,
such as carriers’, materialmen’s, warehousemen’s and mechanics’ Liens, statutory
and common law landlord’s Liens, and other similar Liens arising in the ordinary
course of business, and that either (i) do not in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the US Borrower or any of its
Subsidiaries or (ii) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to such Lien;


 
131

--------------------------------------------------------------------------------

 
 
(c)            Liens created by or pursuant to this Agreement and the Security
Documents;
 
(d)            Liens in existence on the Restatement Effective Date that are
listed, and the property subject thereto described, in Schedule VII, without
giving effect to any extensions or renewals thereof;
 
(e)            Liens arising from judgments, decrees, awards or attachments in
circumstances not constituting an Event of Default under Section 8.09; provided
that the aggregate amount of cash and property (determined on a fair market
value basis) of the US Borrower and its Subsidiaries deposited or delivered to
secure the respective judgment or decree or subject to attachment shall not
exceed $25,000,000 at any time;
 
(f)             Liens (other than any Lien imposed by ERISA) (i) incurred or
deposits made in the ordinary course of business of the US Borrower and any of
its Subsidiaries in connection with workers’ compensation, unemployment
insurance and other types of social security, (ii) to secure the performance by
the US Borrower and any of its Subsidiaries of tenders, statutory obligations
(other than excise taxes), surety, stay, customs and appeal bonds, statutory
bonds, bids, leases, government contracts, trade contracts, letters of credit,
performance and return of money bonds and other similar obligations (exclusive
in each case of obligations for the payment of borrowed money) to the extent
incurred in the ordinary course of business or (iii) to secure the performance
by the US Borrower and any of its Subsidiaries of any lease of Real Property, to
the extent incurred or made in the ordinary course of business consistent with
past practices and to the extent such Liens (A) consist of deposits or (B) do
not apply to any assets other than assets located at the Real Property subject
to such lease; provided that the aggregate amount of deposits at any time
pursuant to subclauses (ii) and (iii) above shall not exceed $30,000,000 in the
aggregate;
 
(g)            (i) licenses, sublicenses, leases or subleases granted to third
Persons in the ordinary course of business not interfering in any material
respect with the business of the US Borrower or any of its Subsidiaries and (ii)
any interest or title of a licensor, lessor or sublessor under any lease
permitted by this Agreement;
 
(h)           easements, rights-of-way, restrictions, minor defects or
irregularities in title, encroachments and other similar charges or
encumbrances, in each case not securing Indebtedness and not interfering in any
material respect with the ordinary conduct of the business of the US Borrower
and of its Subsidiaries taken as a whole;


 
132

--------------------------------------------------------------------------------

 
 
(i)             Liens arising from precautionary UCC financing statements
regarding operating leases;
 
(j)             Liens created pursuant to Capital Leases permitted pursuant to
Section 7.04(d); provided that (i) such Liens only serve to secure the payment
of Indebtedness arising under such Capitalized Lease Obligation (and other
Indebtedness permitted by Section 7.04(d) and incurred from the same Person as
such Indebtedness) and (ii) the Lien encumbering the asset giving rise to the
Capitalized Lease Obligation does not encumber any other asset of the US
Borrower or any of its Subsidiaries (other than other assets subject to
Capitalized Lease Obligations and/or other Indebtedness incurred pursuant to
Section 7.04(d), in each case owing to the same Person as such Capitalized Lease
Obligation);
 
(k)            Permitted Encumbrances;
 
(l)             Liens arising pursuant to purchase money mortgages or security
interests securing Indebtedness representing the purchase price (or financing of
the purchase price within 90 days after the respective purchase) of assets
acquired after the Restatement Effective Date; provided that (i) any such Liens
attach only to the assets so purchased, upgrades thereon and, if the asset so
purchased is an upgrade, the original asset itself (and such other assets
financed by the same financing source), (ii) the Indebtedness (other than
Indebtedness incurred from the same financing source to purchase other assets
and excluding Indebtedness representing obligations to pay installation and
delivery charges for the property so purchased) secured by any such Lien does
not exceed 100% of the lesser of the fair market value or the purchase price of
the property being purchased at the time of the incurrence of such Indebtedness
and (iii) the Indebtedness secured thereby is permitted to be incurred pursuant
to Section 7.04(d);
 
(m)           Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the US Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided that (i) any Indebtedness that is secured by such Liens is
permitted to exist under Section 7.04(d) and (ii) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of the US Borrower or any of
its Subsidiaries;
 
(n)           Liens arising out of any consignment or similar arrangements for
the sale of goods entered into by the US Borrower or any of its Subsidiaries in
the ordinary course of business to the extent such Liens do not attach to any
assets other than the goods subject to such consignment or similar arrangements;
 
(o)            Liens securing insurance premium financing arrangements; provided
that such Liens are limited to the applicable insurance contracts;
 
(p)            Liens (i) incurred in the ordinary course of business in
connection with the purchase or shipping of goods or assets (or the related
assets and proceeds thereof), which Liens are in favor of the seller or shipper
of such goods or assets and only attach to such goods or assets, and (ii) in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods;


 
133

--------------------------------------------------------------------------------

 
 
(q)           additional Liens incurred by the US Borrower and any of its
Subsidiaries, so long as the value of the property subject to such Liens, and
the Indebtedness and other obligations secured thereby, do not exceed
$75,000,000; and
 
(r)            Liens on Receivables Assets, Inventory Assets and Related Assets
incurred in connection with any Permitted Securitization Financing permitted
pursuant to Section 7.04(p).


SECTION 7.04.  Indebtedness.  The US Borrower will not, and will not permit any
of its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)            Indebtedness incurred pursuant to this Agreement and the other
Credit Documents (including for the avoidance of doubt the Incremental Term
Loans);
 
(b)           Indebtedness existing on the date hereof and described on Schedule
III (as reduced by any repayments thereof before, on or after the Restatement
Effective Date), without giving effect to any subsequent extension, renewal or
refinancing thereof (“Retained Existing Indebtedness”);
 
(c)           Swap Agreements entered into (i) to hedge or mitigate risks to
which the US Borrower or any of its Subsidiaries has actual exposure (other than
those in respect of shares of capital stock or other equity ownership interests
of the US Borrower or any of its Subsidiaries) or (ii) in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the US Borrower, the US Borrower or
any of its Subsidiaries);
 
(d)           (i) Indebtedness of a Subsidiary acquired pursuant to a Permitted
Acquisition (or Indebtedness assumed by the US Borrower or any of its
Wholly-Owned Subsidiaries pursuant to a Permitted Acquisition as a result of a
merger or consolidation or the acquisition of an asset securing such
Indebtedness) (the “Permitted Acquired Debt”), so long as such Indebtedness was
not incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition, provided that the aggregate amount of Permitted Acquired
Debt at any time outstanding does not exceed $40,000,000, and (ii) Capitalized
Lease Obligations and Indebtedness of the US Borrower and any of its
Subsidiaries representing purchase money Indebtedness secured by Liens permitted
pursuant to Section 7.03(1), provided that the sum of (1) the aggregate amount
of Capitalized Lease Obligations incurred pursuant to this clause (ii) on and
after the Restatement Effective Date (including Indebtedness evidenced by
Capitalized Lease Obligations arising from Permitted Sale-Leaseback
Transactions) plus (2) the aggregate principal amount of all such purchase money
Indebtedness incurred pursuant to this clause (ii) on and after the Restatement
Effective Date, shall not exceed $50,000,000 at any time outstanding;
 
(e)            Indebtedness constituting Intercompany Loans to the extent
permitted by Section 7.05(f);
 
(f)             Permitted Subordinated / Senior Refinancing Indebtedness, so
long as no Default or Event of Default is in existence at the time of any
incurrence thereof and immediately after giving effect thereto; provided that no
Subsidiary of the US Borrower shall guarantee any Permitted Subordinated /
Senior Refinancing Indebtedness unless such Subsidiary is a US Credit Party and
such guarantee is subordinated to the guarantee of such Subsidiary pursuant to
the US Collateral and Guaranty Agreement on terms no less favorable to the
Lenders than the subordination provisions of the Permitted Subordinated / Senior
Refinancing Indebtedness;


 
134

--------------------------------------------------------------------------------

 
 
(g)           [Intentionally Omitted];
 
(h)           unsecured Indebtedness of the US Borrower under (i) US Borrower
2019 Notes having an aggregate principal amount of $100,000,000, plus the
aggregate principal amount of any additional US Borrower 2019 Notes issued after
the date hereof in respect of regularly scheduled interest payments thereon in
accordance with the terms thereof and hereof and less the amount of any
repayments of principal thereof after the Restatement Effective Date and (ii)
any Permitted Subordinated / Senior Refinancing Indebtedness in respect of the
US Borrower 2019 Notes, so long as no Default or Event of Default is in
existence at the time of incurrence of such Permitted Subordinated / Senior
Refinancing Indebtedness and immediately after giving effect thereto; provided
that no Subsidiary of the US Borrower shall guarantee any Indebtedness or other
obligations under the US Borrower 2019 Notes or any Permitted Subordinated /
Senior Refinancing Indebtedness in respect thereof unless such Subsidiary is a
US Credit Party;
 
(i)             Indebtedness of the US Borrower or any of its Subsidiaries that
may be deemed to exist in connection with agreements providing for
indemnification, payment of purchase price, purchase price adjustments,
earn-outs and similar obligations in connection with acquisitions or sales of
assets and/or businesses effected in accordance with the requirements of this
Agreement (so long as any such obligations are those of the Person making the
respective acquisition or sale and are not guaranteed by any other Person);
 
(j)             Contingent Obligations of (i) the US Borrower or any of its
Subsidiaries as a guarantor of the lessee or contracting party, as the case may
be, under any lease or other contract pursuant to which the US Borrower or any
of its Wholly-Owned Subsidiaries is the lessee or contracting party so long as
such lease or other contract is otherwise permitted hereunder, and (ii) the US
Borrower or any of its Subsidiaries as a guarantor of any Capitalized Lease
Obligation to which a Joint Venture is a party or any contract entered into by
such Joint Venture in the ordinary course of business, provided that the maximum
liability of the US Borrower or any such Subsidiary in respect of any
obligations as described pursuant to this clause (ii) is permitted as an
Investment on such date pursuant to the requirements of Section 7.05(o);
 
(k)            Indebtedness with respect to performance bonds, surety bonds,
appeal bonds or customs bonds (or letters of credit for the same purposes as
such bonds) required in the ordinary course of business or in connection with
the enforcement of rights or claims of the US Borrower or any of its
Subsidiaries or in connection with judgments that do not result in a Default or
an Event of Default;
 
(l)             Indebtedness of the US Borrower or any of its Subsidiaries
consisting of (i) the financing of insurance premiums in the ordinary course of
business or (ii) take-or-pay obligations contained in supply arrangements
entered into in the ordinary course of business and on a basis consistent with
past practice;


 
135

--------------------------------------------------------------------------------

 
 
(m)           additional Indebtedness of the US Borrower and any of its
Subsidiaries not otherwise permitted pursuant to this Section 7.04, so long as
the aggregate principal amount of all Indebtedness permitted by this clause (m),
when added to the aggregate liquidation preference for all Disqualified
Preferred Stock issued after the Restatement Effective Date pursuant to Section
7.13(c), does not exceed $50,000,000 at any time outstanding;
 
(n)           unsecured Indebtedness of the US Borrower incurred under any
Additional Senior Subordinated Notes and any Additional Senior Subordinated Note
Documents or under any Additional Senior Notes and any Additional Senior Note
Documents (and any unsecured guaranty of such Indebtedness by any other US
Credit Party that is a Subsidiary Guarantor) in an aggregate principal amount
not to exceed $200,000,000; provided that (i) at the time of any such issuance
of Additional Senior Subordinated Notes or Additional Senior Notes (and after
giving effect thereto), (A) no Default or Event of Default shall have occurred
and be continuing, (B) on a Pro Forma Basis (including, to the extent any
Permitted Acquisition or Subsidiary Redesignation has occurred during the
applicable Test Period, giving effect to such Permitted Acquisition and/or
Subsidiary Redesignation on a Pro Forma Basis) after giving effect to the
issuance of such Additional Senior Subordinated Notes or Additional Senior
Notes, as the case may be, and the application of the proceeds therefrom the US
Borrower shall be in compliance with Section 7.09 and Section 7.10 of this
Agreement computed as if such Additional Senior Subordinated Notes or Additional
Senior Notes, as the case may be, had been outstanding during the most recently
ended period of four consecutive fiscal quarters of the US Borrower and (C) the
US Borrower has delivered to the Administrative Agent a certificate to the
effect set forth in clauses (A) and (B) above, together with all relevant
calculations related thereto, and (ii) no Subsidiary of the US Borrower shall
guaranty any Indebtedness or other obligations under such Additional Senior
Subordinated Notes or Additional Senior Notes, as the case may be, unless such
Subsidiary is a US Credit Party and, if such Indebtedness arises under
Additional Senior Subordinated Notes, such guaranty is subordinated to the
guaranty pursuant to the US Collateral and Guaranty Agreement on terms no less
favorable to the Lenders than the subordination provisions of such Additional
Senior Subordinated Notes;
 
(o)            unsecured Indebtedness of the US Borrower incurred under any
Additional Senior Subordinated Notes and any Additional Senior Subordinated Note
Documents or under Additional Senior Notes and any Additional Senior Note
Documents (and any unsecured guaranty of such Indebtedness by any other US
Credit Party that is a Subsidiary Guarantor) in an aggregate principal amount
not to exceed $325,000,000 (less the aggregate principal amount of Incremental
Term Loans made pursuant to Section 2.23); provided that (i) at the time of any
such issuance of Additional Senior Subordinated Notes or Additional Senior
Notes, as the case may be (and after giving effect thereto), (A) no Default or
Event of Default shall have occurred and be continuing, (B) on a Pro Forma Basis
(including, to the extent any Permitted Acquisition or Subsidiary Redesignation
has occurred during the applicable Test Period, giving effect to such Permitted
Acquisition and/or Subsidiary Redesignation on a Pro Forma Basis) after giving
effect to the issuance of such Additional Senior Subordinated Notes or
Additional Senior Notes, as the case may be, and the application of the proceeds
therefrom the US Borrower shall be in compliance with Section 7.09 and Section
7.10 of this Agreement computed as if such Additional Senior Subordinated Notes
or Additional Senior Notes, as the case may be, had been outstanding during the
most recently ended period of four consecutive fiscal quarters of the US
Borrower and (C) the US Borrower has delivered to the Administrative Agent a
certificate to the effect set forth in clauses (A) and (B) above, together with
all relevant calculations related thereto, and (ii) promptly after the date on
which the US Borrower or any of its Subsidiaries receives any Net Cash Proceeds
from the issuance of any such Additional Senior Subordinated Notes or Additional
Senior Notes, as the case may be, an amount equal to the amount of such Net Cash
Proceeds shall be applied pursuant to Section 7.12(a)(iv) to repay or repurchase
US Borrower 2019 Notes or Permitted Subordinated / Senior Refinancing
Indebtedness in respect of US Borrower 2019 Notes; and provided further that no
Subsidiary of the US Borrower shall guaranty any Indebtedness or other
obligations under such Additional Senior Subordinated Notes or Additional Senior
Notes, as the case may be, unless such Subsidiary is a US Credit Party and, if
such Indebtedness arises under Additional Senior Subordinated Notes, such
guaranty is subordinated to the guaranty pursuant to the US Collateral and
Guaranty Agreement on terms no less favorable to the Lenders than the
subordination provisions of such Additional Senior Subordinated Notes;


 
136

--------------------------------------------------------------------------------

 
 
(p)           Indebtedness of any Special Purpose Securitization Subsidiary
incurred under any Permitted Securitization Financing or Permitted Receivables
Financings to the extent that the aggregate Financed Amount of all such
Permitted Securitization Financings and Permitted Receivables Financings
outstanding at any one time does not exceed $100,000,000; and
 
(q)           unsecured Indebtedness of the US Borrower incurred under any
Additional Senior Subordinated Notes and any Additional Senior Subordinated Note
Documents or under any Additional Senior Notes and any Additional Senior Note
Documents (and any unsecured guaranty of such Indebtedness by any other US
Credit Party that is a Subsidiary Guarantor); provided that at the time of any
such issuance of Additional Senior Subordinated Notes or Additional Senior
Notes, as the case may be (and after giving effect thereto), (A) no Default or
Event of Default shall have occurred and be continuing, (B) on a Pro Forma Basis
(including, to the extent any Permitted Acquisition or Subsidiary Redesignation
has occurred during the applicable Test Period, giving effect to such Permitted
Acquisition and/or Subsidiary Redesignation on a Pro Forma Basis) after giving
effect to the issuance of such Additional Senior Subordinated Notes or
Additional Senior Notes, as the case may be, and the application of the proceeds
therefrom (1) the US Borrower shall be in compliance with Section 7.09 and
Section 7.10 of this Agreement and (2) the Senior Secured Leverage Ratio shall
be less than 2.50 to 1.00 as of the last day of the most recently ended four
fiscal quarters of the US Borrower , in each case computed as if such Additional
Senior Subordinated Notes or Additional Senior Notes, as the case may be, had
been outstanding during the most recently ended period of four consecutive
fiscal quarters of the US Borrower and (C) the US Borrower has delivered to the
Administrative Agent a certificate to the effect set forth in clauses (A) and
(B) above, together with all relevant calculations related thereto; and provided
further that no Subsidiary of the US Borrower shall guaranty any Indebtedness or
other obligations under such Additional Senior Subordinated Notes or Additional
Senior Notes, as the case may be, unless such Subsidiary is a US Credit Party
and, if such Indebtedness arises under Additional Senior Subordinated Notes,
such guaranty is subordinated to the guaranty pursuant to the US Collateral and
Guaranty Agreement on terms no less favorable to the Lenders than the
subordination provisions of such Additional Senior Subordinated Notes.


 
137

--------------------------------------------------------------------------------

 


SECTION 7.05.  Advances; Investments; Loans.  The US Borrower will not, and will
not permit any of its Subsidiaries to, lend money or extend credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or guarantee any Indebtedness or other
obligations of, or make any capital contribution to, any Person, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or hold any cash or Cash Equivalents (any of the foregoing, an
“Investment”), except:
 
(a)            the US Borrower and any of its Subsidiaries may invest in cash
and Cash Equivalents;
 
(b)           (i) the US Borrower and any of its Subsidiaries may acquire and
hold receivables owing to it, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms
(including the dating of receivables) of the US Borrower or such Subsidiary and
(ii) Wholly Owned Foreign Subsidiaries may acquire and hold receivables owed by
foreign account parties and obligors pursuant to Permitted Intercompany
Receivables Sales, provided that the aggregate amount of all receivables
acquired pursuant to this clause (ii) at any time outstanding does not exceed
$100,000,000;
 
(c)            the US Borrower and any of its Subsidiaries may acquire and own
Investments (including debt obligations and equity securities) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;
 
(d)           Swap Agreements entered into in compliance with Section 7.04(c)
shall be permitted;
 
(e)            advances, loans and investments in existence on the Original
Effective Date and listed on Schedule IX shall be permitted, without giving
effect to any additions thereto or replacements thereof, it being understood
that any additional Investments made with respect to such existing Investments
shall be permitted only if independently permitted under the other provisions of
this Section 7.05;
 
(f)             the US Borrower and any of its Wholly-Owned Subsidiaries may
make intercompany loans and advances between and among one another
(collectively, “Intercompany Loans”); provided that (i) at no time shall the
aggregate outstanding principal amount of all Intercompany Loans made pursuant
to this clause (f) by Credit Parties to Wholly-Owned Subsidiaries that are not
Credit Parties, when added to the aggregate amount of contributions,
capitalizations and forgiveness theretofore made pursuant to Section 7.05(n) in
respect of Wholly-Owned Foreign Subsidiaries that are not Credit Parties, exceed
$50,000,000 (determined without regard to any write-downs or write-offs of such
loans and advances), (ii) (A) the Canadian Intercompany Loan, the UK
Intercompany Loan and the Canadian LP Intercompany Loans shall be evidenced by
the Canadian Intercompany Note, the UK Intercompany Note and the Canadian LP
Intercompany Notes, respectively (which shall be pledged to the Collateral Agent
(1) in the case of the UK Intercompany Note, pursuant to the US Collateral and
Guaranty Agreement and (2) in the case of the Canadian Intercompany Note and the
Canadian LP Intercompany Notes, pursuant to the applicable Foreign Pledge
Agreement or Foreign Security Agreement), and (B) the obligations of the
Canadian Borrower under the Canadian Intercompany Loan shall be Foreign
Obligations guaranteed under the Foreign Guaranty, the obligations of the UK
Borrower under the UK Intercompany Loan shall be Foreign Obligations guaranteed
under the Foreign Guaranty and the obligations of Sideco under the Canadian LP
Intercompany Loans shall be Foreign Obligations guaranteed under the Foreign
Guaranty, (iii) if any such Intercompany Loan (other than the Canadian
Intercompany Loan, UK Intercompany Loan and Canadian LP Intercompany Loans) made
by a Credit Party is evidenced by a promissory note or other instrument, such
promissory note or other instrument shall be an Intercompany Note and such
Intercompany Note shall be pledged to the Collateral Agent to the extent
required pursuant to the US Collateral and Guaranty Agreement or the applicable
Foreign Pledge Agreement and (iv) each Intercompany Loan made either (A) to the
US Borrower or (B) by a Wholly-Owned Foreign Subsidiary to a US Credit Party or
by a Non-Credit Party to a Credit Party shall include (or, if not evidenced by
an Intercompany Note, the books and records of the respective parties shall note
that such Intercompany Loan is subject to) the subordination provisions attached
as an Annex to the form of Intercompany Note;


 
138

--------------------------------------------------------------------------------

 
 
(g)           loans and advances by the US Borrower and any of its Subsidiaries
to employees of the US Borrower and any of its Subsidiaries in the ordinary
course of business and for bona fide business purposes (including travel and
entertainment expenses) shall be permitted, so long as the aggregate principal
amount thereof at any time outstanding (determined without regard to any
write-downs or write-offs of such loans and advances) shall not exceed
$5,000,000;

 
(h)           The US Borrower may acquire and hold obligations of one or more
officers or other employees of the US Borrower or any of its Subsidiaries in
connection with such officers’ or employees’ acquisition of shares of US
Borrower Common Stock, so long as no cash is actually advanced by the US
Borrower or any of its Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;
 
(i)            the US Borrower and any of its Wholly-Owned Subsidiaries may make
Permitted Acquisitions in accordance with the relevant requirements of Section
6.13 and may effect other acquisitions permitted by Section 7.02(t);
 
(j)            The US Borrower and its Subsidiaries may own the capital stock of
their respective Subsidiaries created or acquired in accordance with the terms
of this Agreement (so long as all amounts invested in such Subsidiaries are
independently permitted under another provision of this Section 7.05);
 
(k)           the US Borrower and any of its Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any asset sale permitted by Section 7.02(d), (l) or (q);


 
139

--------------------------------------------------------------------------------

 
 
(l)             the US Borrower and any of its Subsidiaries may convey, lease,
license, sell or otherwise transfer or acquire assets and properties to the
extent permitted by Section 7.02(e), (f), (g), (h) or (k);
 
(m)           the US Borrower and any of its Subsidiaries may make advances in
the form of a prepayment of expenses, so long as such expenses were incurred in
the ordinary course of business and are being paid in accordance with customary
trade terms of the US Borrower or such Subsidiary;
 
(n)           the US Borrower and its Wholly-Owned Subsidiaries may make cash
capital contributions to their respective Wholly-Owned Subsidiaries, and may
capitalize or forgive any Indebtedness owed to them by a Wholly-Owned Foreign
Subsidiary and outstanding under clause (f) of this Section 7.05; provided that
the aggregate amount of such contributions, capitalizations and forgiveness on
and after the Original Effective Date made to Wholly-Owned Foreign Subsidiaries
that are not Credit Parties, when added to the aggregate outstanding principal
amount of Intercompany Loans made to Wholly-Owned Foreign Subsidiaries that are
not Credit Parties under such clause (f) (determined without regard to any
write-downs or write-offs thereof) shall not exceed an amount equal to
$50,000,000;
 
(o)           in addition to Investments permitted by clauses (a) through (n)
and (p) of this Section 7.05, the US Borrower and any of its Subsidiaries may
make additional loans, advances and other Investments to or in a Person in an
aggregate amount for all loans, advances and other Investments made pursuant to
this clause (o) (determined without regard to any write-downs or write-offs
thereof), net of cash repayments of principal in the case of loans, sale
proceeds in the case of Investments in the form of debt instruments and cash
equity returns (whether as a distribution, dividend, redemption or sale) in the
case of equity investments, not to exceed $100,000,000 at any time outstanding;
 
(p)            the US Borrower and any of its Subsidiaries may guarantee any
Indebtedness or other obligations of another Person to the extent expressly
permitted under clauses (a), (e), (f), (g), (j), (n) or (o) of Section 7.04 or
clause (d) of Section 7.04 to the extent such guaranty exists on the date of the
applicable Permitted Acquisition; and
 
(q)            the U.S. Borrower and any of its Subsidiaries may make
Investments required in connection with a Permitted Securitization Financing
permitted pursuant to Section 7.04(p).


SECTION 7.06.  Dividends, etc.  The US Borrower will not, and will not permit
any of its Subsidiaries to, declare or pay any dividends or return any capital
to its stockholders or authorize or make any other distribution, payment or
delivery of property or cash to its stockholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its capital stock, now or hereafter outstanding (or any
warrants for or options or stock appreciation rights in respect of any of such
shares), or set aside any funds for any of the foregoing purposes, and the US
Borrower will not permit any of its Subsidiaries to purchase or otherwise
acquire for consideration any shares of any class of the capital stock of the US
Borrower or any other Subsidiary, as the case may be, now or hereafter
outstanding (or any options or warrants or stock appreciation rights issued by
such Person with respect to its capital stock), and the US Borrower will not
permit any of the Unrestricted Subsidiaries to purchase or otherwise acquire,
directly or indirectly, for consideration, any shares of any class of capital
stock of the US Borrower (all of the foregoing, except to the extent paid by
such Person to its shareholders with the common stock of such Person,
“Dividends”), except that:


 
140

--------------------------------------------------------------------------------

 
 
(a)           any Subsidiary of the US Borrower may pay Dividends to the US
Borrower or any Wholly-Owned Subsidiary of the US Borrower; provided that, prior
to the consummation of the Company Reorganization, any Dividends received by
NSULC1 are distributed or otherwise transferred by NSULC1 within three Business
Days to NASC;
 
(b)           the US Borrower may redeem or purchase shares of US Borrower
Common Stock, Preferred Stock of the US Borrower or options to purchase US
Borrower Common Stock or Preferred Stock of the US Borrower, as the case may be,
in either case held by former employees, consultants, officers or directors of
the US Borrower or any of its Subsidiaries following the termination of their
employment or resignation from their respective positions (by death, disability
or otherwise) issued to any such employees, consultants, officers or directors;
provided that (i) the only consideration paid by the US Borrower in respect of
such redemptions and/or purchases shall be cash and/or forgiveness of
liabilities, (ii) the sum of (A) the aggregate amount paid by the US Borrower in
cash in respect of all such  redemptions and/or purchases made pursuant to this
Section 7.06(b) plus (B) the aggregate amount of liabilities so forgiven, in
each case after the Restatement Effective Date, shall not exceed $25,000,000 and
(iii) at the time of any payment or forgiveness of liabilities permitted to be
made pursuant to this Section 7.06(b), no Default or Event of Default shall then
exist or result therefrom;
 
(c)           so long as no Default or Event of Default exists or would result
therefrom, the US Borrower may pay regularly accruing cash Dividends on
Disqualified Preferred Stock issued pursuant to Section 7.13(c), with such
Dividends to be paid in accordance with the terms of the respective certificate
of designation therefor;
 
(d)           any Subsidiary of the US Borrower that is not a Wholly-Owned
Subsidiary may pay cash Dividends to its shareholders, members or partners
generally, so long as the US Borrower or its respective Subsidiary that owns the
equity interest or interests in the Subsidiary paying such Dividends receives at
least its proportionate share thereof (based upon its relative holdings of
equity interests in the Subsidiary paying such Dividends and taking into account
the relative preferences, if any, of the various classes of equity interests in
such Subsidiary or the terms of any agreements applicable thereto);
 
(e)            [Intentionally Omitted]
 
(f)            [Intentionally Omitted]
 
(g)           the US Borrower may pay regularly accruing Dividends with respect
to Qualified Preferred Stock through the issuance of additional shares of
Qualified Preferred Stock (but not in cash or other property), in accordance
with the terms of the documentation governing the same;


 
141

--------------------------------------------------------------------------------

 
 
(h)            [Intentionally Omitted]
 
(i)             [Intentionally Omitted]
 
(j)             the US Borrower may pay regular quarterly cash Dividends on, or
effect cash repurchases of, US Borrower Common Stock; provided that no such
Dividends or repurchases under this paragraph (j) shall be made unless (A) the
aggregate amount of such Dividends and repurchases in each fiscal year of the US
Borrower does not exceed, when combined with the aggregate amount of Voluntary
Debt Retirement Expenditures made during such fiscal year pursuant to clause
(iii) of Section 7.12(a), the sum of (1) $80,000,000 and (2) 50% of Consolidated
Net Income (calculated solely for this purpose without regard to clauses (a)(i)
through (a)(iii) of the definition of “Consolidated Net Income”), if positive,
for the immediately preceding fiscal year, (B) at the time of the payment of
such Dividends or repurchases of US Borrower Common Stock and after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, (C) on a Pro Forma Basis after giving effect to the payment of such
Dividends and to such stock repurchases the US Borrower is in compliance with
Section 7.09 and Section 7.10 as of the last day of the most recently ended four
fiscal quarters of the US Borrower and (D) prior to the payment of any such
Dividends or effecting any such repurchase of  US Borrower Common Stock, if
requested by the Administrative Agent, the Administrative Agent shall have
received a certificate, dated the date on which such Dividend is paid or
repurchase made and signed by the chief financial officer of the US Borrower,
confirming compliance with clauses (A), (B) and (C) above and containing the
calculations necessary for demonstrating such compliance; and
 
(k)           [Intentionally Omitted]
 
(l)             [Intentionally Omitted]
 
(m)           the US Borrower may pay any one-time special cash Dividend or
effect cash repurchases of shares of US Borrower Common Stock, Preferred Stock
of the US Borrower or options to purchase US Borrower Common Stock or Preferred
Stock of the US Borrower, as the case may be; provided that no such special
Dividend or repurchase of Equity Interests under this paragraph (m) shall be
paid or made unless (i) at the time of such Dividend or repurchase and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (ii) on a Pro Forma Basis after giving effect
to such Dividend or repurchase, (x) the US Borrower is in compliance with
Section 7.09 and Section 7.10 as of the last day of the most recently ended four
fiscal quarters of the US Borrower and (y) the Total Leverage Ratio is less than
3.00 to 1.00 as of the last day of the most recently ended four fiscal quarters
of the US Borrower and (iii) immediately after the payment of such Dividend or
consummation of  such repurchase, and giving effect to the expenditure of all
amounts required therefor, the Available Liquidity is no less than $150,000,000.


SECTION 7.07.  Transactions with Affiliates and Unrestricted Subsidiaries.  The
Borrower will not, and will not permit any of its Subsidiaries to, enter into
any transaction or series of transactions with any Affiliate of the US Borrower
or any of its Subsidiaries or any of its Unrestricted Subsidiaries other than on
terms and conditions substantially as favorable to the US Borrower or such
Subsidiary as would be reasonably expected to be obtainable by the US Borrower
or such Subsidiary at the time in a comparable arm’s-length transaction with a
Person other than an Affiliate; provided that the following shall in any event
be permitted under this Section 7.07: (a) the Transaction; (b) (i) transactions
by and among the US Borrower and its Wholly-Owned Subsidiaries and not involving
any other Affiliate or (ii) transactions to the extent expressly permitted by
Sections 7.02(e), (f), (g), (h) or (k), 7.04(f), (j) or (n) or 7.06; (c)
customary fees to directors of the US Borrower and its Subsidiaries; (d) the US
Borrower and its Subsidiaries may enter into employment arrangements with
respect to the procurement of services with their respective officers and
employees in the ordinary course of business; (e) the payment of consulting,
management or other fees to the US Borrower or any Subsidiary thereof that is a
Credit Party by any of their respective Subsidiaries in the ordinary course of
business; (f) the US Borrower and its Subsidiaries may prepare and make all
necessary filings with the SEC and take all other customary actions reasonably
necessary in order to consummate a Qualified Public Offering; and (g)
transactions pursuant to any Permitted Securitization Financing.


 
142

--------------------------------------------------------------------------------

 


SECTION 7.08.  Designated Senior Debt.  None of the Borrowers shall designate
any Indebtedness (other than the Loan Document Obligations) as “Designated
Senior Debt” (or any similar term) (as defined in, on and after the execution
and delivery thereof, any agreement relating to Additional Senior Subordinated
Indebtedness or Permitted Subordinated / Senior Refinancing Indebtedness);
provided that Indebtedness under any Additional Senior Subordinated Notes or
Permitted Subordinated / Senior Refinancing Indebtedness may be designated as
Designated Senior Debt under the US Borrower 2019 Notes Documents and any
documents in respect of initial or successive Permitted Subordinated / Senior
Refinancing Indebtedness in respect of the US Borrower 2019 Notes.


SECTION 7.09.  Consolidated Interest Coverage Ratio.  The US Borrower will not
permit the Consolidated Interest Coverage Ratio for any Test Period ending on
the last day of any fiscal quarter of the US Borrower ending on or after June
30, 2010, to be less than 2.50:1.00.


Notwithstanding anything to the contrary contained in this Agreement, all
calculations of compliance with this Section 7.09 shall be made on a Pro Forma
Basis.


SECTION 7.10.  Adjusted Total Leverage Ratio.  The US Borrower will not permit
the Adjusted Total Leverage Ratio on the last day of any fiscal quarter of the
US Borrower ending on or after June 30, 2010, to exceed 4.50:1.00.


Notwithstanding anything to the contrary contained above or elsewhere in this
Agreement, all calculations of compliance with this Section 7.10 shall be made
on a Pro Forma Basis.


SECTION 7.11.  [Intentionally Omitted].


SECTION 7.12.  Limitation on Voluntary Payments and Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Issuances of Capital Stock; etc.  The US Borrower will not,
and will not permit any of its Subsidiaries to:


 
143

--------------------------------------------------------------------------------

 


(a)           make or permit any Unrestricted Subsidiary to make (or give any
notice in respect of) any voluntary or optional payment or prepayment on or
redemption, repurchase or acquisition for value of (including by way of entering
into any Synthetic Purchase Agreement with respect thereto or depositing with
the trustee with respect thereto or any other Person money or securities before
due for the purpose of paying when due), or any prepayment or redemption as a
result of any asset sale, excess cash flow recapture, exit event, change of
control or similar event of, any Additional Senior Notes, Additional Senior
Subordinated Notes, Permitted Subordinated / Senior Refinancing Indebtedness or
US Borrower 2019 Notes; provided that, so long as no Default or Event of Default
then exists or would result therefrom, (i) any Additional Senior Notes,
Additional Senior Subordinated Notes and Permitted Subordinated / Senior
Refinancing Indebtedness may be refinanced with Permitted Subordinated / Senior
Refinancing Indebtedness, (ii) any US Borrower 2019 Notes may be refinanced with
Permitted Subordinated / Senior Refinancing Indebtedness, (iii) the US Borrower
may repurchase all or a portion of the Additional Senior Notes, Additional
Senior Subordinated Notes, Permitted Subordinated / Senior Refinancing
Indebtedness on the open market, including through a debt tender offer, provided
that (x) the aggregate amount of expenditures made to effect such repurchases,
including payments on account of principal, premium (if any), commissions and
fees, but excluding payments in respect of accrued and unpaid interest
(collectively, “Voluntary Debt Retirement Expenditures”) pursuant to this clause
(iii) do not exceed (A) a cumulative amount from the Restatement Effective Date
of $20,000,000 plus (B) Voluntary Debt Retirement Expenditures made during any
fiscal year of the US Borrower that, when combined with the aggregate amount of
Dividends paid and repurchases of Equity Interests made in such fiscal year
pursuant to Section 7.06(j), are not greater than the sum of (1) $80,000,000 and
(2) 50% of Consolidated Net Income (calculated solely for this purpose without
regard to clauses (a)(i) through (a)(iii) of the definition of “Consolidated Net
Income”), if positive, for the immediately preceding fiscal year, and (y) on a
Pro Forma Basis after giving effect to each such repurchase and the payment of
all Voluntary Debt Retirement Expenditures in connection therewith, (A) the US
Borrower is in compliance with Section 7.09 and Section 7.10 and (B) the
Adjusted Total Leverage Ratio is less than or equal to 3.25:1.00, in each case
on the last day of the Test Period most recently ended prior to the consummation
of the such repurchase, (iv) the US Borrower may repay or repurchase all or a
portion of the US Borrower 2019 Notes or the Permitted Subordinated / Senior
Refinancing Indebtedness in respect thereof, including through a debt tender
offer, so long as, on a Pro Forma Basis after giving effect to such repayment or
repurchase and all Voluntary Debt Retirement Expenditures relating thereto, the
US Borrower is in compliance with Section 7.09 and Section 7.10 on the last day
of the Test Period most recently ended prior to the consummation of such
repayment of repurchase, (v) the US Borrower may apply the Net Cash Proceeds
from one or more Qualified Public Offerings after the Restatement Effective Date
to redeem, repurchase or otherwise acquire for value US Borrower 2019 Notes,
Additional Senior Notes, Additional Senior Subordinated Notes, Senior
Subordinated Notes or Permitted Subordinated / Senior Refinancing Indebtedness,
provided that such redemption, repurchase or other acquisition occurs within 120
days of the date of consummation of the relevant Qualified Public Offering and
(vi) the US Borrower may repurchase all or a portion of the Additional Senior
Notes, Additional Senior Subordinated Notes, Permitted Subordinated / Senior
Refinancing Indebtedness on the open market, including through a debt tender
offer; provided  that (A) at the time of such repurchase and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, (B) on a Pro Forma Basis immediately after giving effect to such
repurchase and the payment of all Voluntary Debt Retirement Expenditures in
connection therewith, (1) the US Borrower is in compliance with Section 7.09 and
Section 7.10 as of the last day of the most recently ended four fiscal quarters
of the US Borrower and (2) the Total Leverage Ratio is less than 3.00 to 1.00 as
of the last day of the most recently ended four fiscal quarters of the US
Borrower and (C) immediately after giving effect to such repurchase and the
payment of all Voluntary Debt Retirement Expenditures in connection therewith,
the Available Liquidity is no less than $150,000,000; provided further that, in
the case of clauses (iii), (iv) and (vi) above, the US Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by an
Authorized Officer of the US Borrower certifying, to the best of such officer’s
knowledge, compliance with the requirements of such clauses and containing the
calculations necessary for demonstrating such compliance;


 
144

--------------------------------------------------------------------------------

 


(b)           amend or modify, or permit the amendment or modification of, any
provision of the US Borrower 2019 Notes Documents, the Canadian Intercompany
Note, the UK Intercompany Note or the Canadian LP Intercompany Notes, or, after
the incurrence or issuance thereof, amend or modify, or permit the amendment or
modification of, any provision of any Qualified Preferred Stock, Disqualified
Preferred Stock or Permitted Debt or of any agreement (including any purchase
agreement, indenture, loan agreement, security agreement or certificate of
designation relating thereto), in each case except for any such amendment or
modification that could not reasonably be expected to be adverse to the
interests of the Lenders in any material respect; and


(c)           amend, modify or change in any way that could reasonably be
expected to be adverse to the interests of the Lenders in any material respect
its certificate or articles of incorporation (including by the filing or
modification of any certificate of designation other than any certificates of
designation relating to Qualified Preferred Stock or Disqualified Preferred
Stock issued as permitted herein), by-laws, certificate of partnership,
partnership agreement, certificate of limited liability company, limited
liability company agreement or any agreement entered into by it with respect to
its capital stock or other equity interest (including any shareholders’ or
similar agreement), or enter into any new agreement with respect to its capital
stock or other equity interest that could reasonably be expected to be adverse
in any material respect to the interests of the Lenders; provided that the
foregoing clause shall not restrict the ability of the US Borrower and its
Subsidiaries to amend their respective certificates of incorporation to
authorize the issuance of capital stock otherwise permitted to be issued
pursuant to the terms of this Agreement.


SECTION 7.13.  Limitation on Issuance of Capital Stock.  (a)  The US Borrower
will not, and will not permit any of its Subsidiaries to, issue (i) any
Preferred Stock (other than Preferred Stock issued pursuant to clause (c), (d)
or (e) below) or any options, warrants or rights to purchase Preferred Stock or
(ii) any redeemable common stock unless, in either case, the issuance thereof
is, and all terms thereof are, satisfactory to the Required Lenders in their
sole discretion.


 
145

--------------------------------------------------------------------------------

 
 
(b)           The US Borrower will not permit any of its Subsidiaries to issue
any capital stock (including by way of sales of treasury stock) or any options
or warrants to purchase, or securities convertible into, capital stock, except
(i) for transfers and replacements of then outstanding shares of capital stock,
(ii) for stock splits, stock dividends and additional issuances that do not
decrease the percentage ownership of the US Borrower or any of its Subsidiaries
in any class of the capital stock of such Subsidiaries, (iii) to qualify
directors to the extent required by applicable law, (iv) that Subsidiaries
formed after the Restatement Effective Date pursuant to Section 7.15 may issue
capital stock in accordance with the requirements of Section 7.15 and (v) that
Subsidiaries may issue common stock to the US Borrower and its Subsidiaries in
connection with any transaction permitted by Section 7.05(n).  All capital stock
issued in accordance with this Section 7.13(b) shall, to the extent owned by any
Credit Party and required by the US Collateral and Guaranty Agreement or a
Foreign Pledge Agreement, be delivered to the Collateral Agent for pledge
pursuant to such US Collateral and Guaranty Agreement or Foreign Pledge
Agreement.
 
(c)           The US Borrower may issue Disqualified Preferred Stock so long as
(i) no Default or Event of Default then exists or would exist immediately after
giving effect to the respective issuance, (ii) the aggregate liquidation
preference for all Disqualified Preferred Stock issued after the Restatement
Effective Date pursuant to this Section 7.13(c) shall not exceed, when combined
with the aggregate principal amount of all then outstanding Indebtedness
permitted by Section 7.04(m), $100,000,000, (iii) with respect to each issue of
Disqualified Preferred Stock, the gross cash proceeds therefrom (or in the case
of Disqualified Preferred Stock directly issued as consideration for a Permitted
Acquisition, the fair market value thereof (as determined in good faith by the
US Borrower) of the assets received therefor) shall not be less than the
liquidation preference thereof at the time of issuance and (iv) the US Borrower
shall furnish to the Administrative Agent a certificate by an Authorized Officer
of the US Borrower certifying to the best of such officer’s knowledge as to
compliance with the requirements of this Section 7.13(c).
 
(d)           The US Borrower may issue Qualified Preferred Stock.


SECTION 7.14.  Limitation on Certain Restrictions on Subsidiaries.  The US
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of (a) the US Borrower or any of its
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets or (b) any such Subsidiary to (i) pay dividends or make any
other distributions on its capital stock or any other interest or participation
in its profits owned by the US Borrower or any Subsidiary of the US Borrower, or
pay any Indebtedness owed to the US Borrower or a Subsidiary of the US Borrower,
(ii) make loans or advances to the US Borrower or any Subsidiary of the US
Borrower or (iii) transfer any of its properties or assets to the US Borrower or
any of its Subsidiaries except, in each case, for such encumbrances or
restrictions existing under or by reason of (A) applicable law, (B) this
Agreement and the other Credit Documents, (C) the arrangements in effect on the
date hereof identified on Schedule 7.14 (or to any extension or renewal of, or
any amendment, modification or replacement not
 
 
146

--------------------------------------------------------------------------------

 
 
expanding the scope of, any such encumbrance or restriction), (D) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the US Borrower or a Subsidiary of the US Borrower entered
into in the ordinary course of business and consistent with past practices, (E)
customary provisions restricting assignment of any contract entered into by the
US Borrower or any Subsidiary of the US Borrower in the ordinary course of
business, (F) any agreement or instrument governing Permitted Acquired Debt,
which encumbrance or restriction is not applicable to any Person or the
properties or assets of any Person, other than the Person or the properties or
assets of the Person acquired pursuant to the respective Permitted Acquisition
and so long as the respective encumbrances or restrictions were not created (or
made more restrictive) in connection with or in anticipation of the respective
Permitted Acquisition, (G) customary provisions restricting the assignment of
licensing agreements, management agreements or franchise agreements entered into
by the US Borrower or any of its Subsidiaries in the ordinary course of
business, (H) restrictions applicable to any Joint Venture that is a Subsidiary
existing at the time of the acquisition thereof as a result of an Investment
pursuant to Section 7.05 or a Permitted Acquisition effected in accordance with
Section 6.13, provided that the restrictions applicable to such respective Joint
Venture are not made worse, or more burdensome, from the perspective of the US
Borrower and its Subsidiaries, than those as in effect immediately before giving
effect to the consummation of the respective Investment or Permitted
Acquisition, (I) any restriction or encumbrance with respect to a Subsidiary
imposed pursuant to an agreement that has been entered into for the sale or
disposition of all or substantially all of the capital stock or assets of such
Subsidiary, so long as such sale or disposition of all or substantially all of
the capital stock or assets of such Subsidiary is permitted under this
Agreement, (J) restrictions on the transfer of any asset pending the close of
the sale of such asset so long as such sale is permitted under this Agreement,
(K) the documentation governing Permitted Debt (other than Permitted Acquired
Debt) so long as such restrictions are on market terms and reasonably
satisfactory to the Administrative Agent, (L) restrictions on the transfer of
assets securing purchase money obligations and Capitalized Lease Obligations
otherwise permitted hereunder, (M) customary net worth provisions contained in
Real Property leases entered into by Subsidiaries of the US Borrower so long as
the US Borrower has determined in good faith that such net worth provisions
could not reasonably be expected to impair the ability of the US Borrower and
its Subsidiaries to meet their ongoing obligations (including those under this
Agreement), (N) the US Borrower Notes Documents, (O) any agreement relating to
secured Indebtedness permitted by this Agreement if such encumbrances or
restrictions apply only to the property or assets securing such Indebtedness,
and (P) customary restrictions with respect to any Special Purpose
Securitization Subsidiary contained in any  Permitted Securitization Document or
Permitted Receivables Financing Document entered into in connection with a
Permitted Securitization Financing or Permitted Receivables Financing permitted
pursuant to Section 7.04(p).

 
SECTION 7.15.  Limitation on the Creation of Subsidiaries, Joint Ventures and
Unrestricted Subsidiaries.  (a)  Notwithstanding anything to the contrary
contained in this Agreement, the US Borrower will not, and will not permit any
of its Subsidiaries to, establish, create or acquire after the Restatement
Effective Date any Subsidiary or Unrestricted Subsidiary (other than Joint
Ventures permitted to be established in accordance with the requirements of
Section 7.05(o)); provided that (i) the US Borrower, any of its Wholly-Owned
Subsidiaries and any Unrestricted Subsidiary shall be permitted to establish,
create or acquire an Unrestricted
 
 
147

--------------------------------------------------------------------------------

 
 
Subsidiary, so long as (A) if an Unrestricted Subsidiary is established, created
or acquired by a Credit Party, the capital stock or other equity interests of
such new Unrestricted Subsidiary that is owned by such Credit Party shall be
pledged as, and to the extent, required pursuant to the US Collateral and
Guaranty Agreement or a Foreign Pledge Agreement and the certificates (if any)
representing such stock or other equity interests, together with appropriate
powers duly executed in blank, shall be delivered to the Collateral Agent, and
(B) all Investments by the US Borrower and its Subsidiaries in, or to acquire,
any Unrestricted Subsidiary (including as a result of the designation thereof as
provided in the definition of Unrestricted Subsidiary) are permitted pursuant to
Section 7.05(o), (ii) the US Borrower and its Wholly-Owned Subsidiaries shall be
permitted to establish or create Wholly-Owned Subsidiaries so long as, in each
case, (A) at least 10 days’ (or such shorter period of time as is acceptable to
the Administrative Agent) prior written notice thereof is given to the
Administrative Agent, (B) the capital stock or other equity interests of such
new Subsidiary are promptly pledged pursuant to, and to the extent required by,
this Agreement and the US Collateral and Guaranty Agreement or a Foreign Pledge
Agreement and the certificates, if any, representing such stock or other equity
interests, together with stock or other appropriate powers duly executed in
blank, are delivered to the Collateral Agent, (C) in the case of a Domestic
Subsidiary, such new Domestic Subsidiary promptly executes a counterpart of the
US Collateral and Guaranty Agreement, (D) in the case of any Foreign Subsidiary,
such new Foreign Subsidiary promptly executes a counterpart of the Foreign
Guaranty and, to the extent required by Section 6.11(a), the applicable Security
Documents and (E) such new Subsidiary takes all actions required pursuant to
Section 6.11 and (iii) Subsidiaries may be acquired pursuant to Permitted
Acquisitions or acquisitions consummated pursuant to Section 7.02(t) so long as,
in each such case, (A) with respect to each Domestic Subsidiary and each
Wholly-Owned Foreign Subsidiary acquired pursuant to a Permitted Acquisition or
an acquisition consummated pursuant to Section 7.02(t), the actions specified in
the preceding clause (ii), shall be taken and (B) with respect to each
Subsidiary that is acquired pursuant to a Permitted Acquisition or an
acquisitions consummated pursuant to Section 7.02(t), all capital stock or other
equity interests thereof owned by any Credit Party shall be pledged pursuant to
the US Collateral and Guaranty Agreement (in the case of a Foreign Subsidiary,
to the extent required thereby) or a Foreign Pledge Agreement.  In addition,
each new Subsidiary that is required to execute any Credit Document shall
execute and deliver, or cause to be executed and delivered, all other relevant
documentation of the type described in Article V as such new Subsidiary would
have had to deliver if such new Subsidiary were a Credit Party on the
Restatement Effective Date.
 
(b)           The US Borrower will not, nor will the US Borrower permit any of
its Subsidiaries to, enter into any Joint Venture, except to the extent
permitted by Section 7.05(o).


ARTICLE VIII


Events of Default


Upon the occurrence of any of the following specified events (each, an “Event of
Default”):


SECTION 8.01.  Payments.  Any Borrower shall (a) default in the payment when due
of any principal of the Loans  or the face amount of any B/A or (b) default, and
such default shall continue for three or more Business Days, in the payment when
due of any LC Disbursement (or any interest thereon), any interest on the Loans
or any fees or any other amounts owing hereunder or under any other Credit
Document; or


 
148

--------------------------------------------------------------------------------

 


SECTION 8.02.  Representations, etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any statement or certificate delivered pursuant hereto or thereto shall
prove to be untrue in any material respect on the date as of which made or
deemed made; or


SECTION 8.03.  Covenants.  Any Credit Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 6.01(f)(i), 6.10, 6.12, 6.13, 6.17, 6.18 or Article VII, or (b) default
in the due performance or observance by it of any term, covenant or agreement
(other than those referred to in Section 8.01, 8.02 or clause (a) of this
Section 8.03) contained in this Agreement and such default shall continue
unremedied for a period of at least 30 days after notice to the defaulting party
by the Administrative Agent or the Required Lenders; or


SECTION 8.04.  Default Under Other Agreements.  (a)  The US Borrower or any of
its Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Loan Document Obligations) beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required), any such
Indebtedness to become due prior to its stated maturity; or (b) any Indebtedness
(other than the Loan Document Obligations) of the US Borrower or any of its
Subsidiaries shall be declared to be due and payable, or shall be required to be
prepaid other than by a regularly scheduled required prepayment or as a
mandatory prepayment (unless such required prepayment or mandatory prepayment
results from a default thereunder or an event of the type that constitutes an
Event of Default), prior to the stated maturity thereof; or (c) any event shall
occur or condition shall exist the effect of which is to cause, or permit any
participant or participants in a Permitted Securitization Financing (or a
trustee or agent on behalf of such participant or participants) to cause
(determined without regard to whether any notice is required) the purchase of
Receivables Assets or Inventory Assets under such Permitted Securitization
Financing to terminate prior to the stated maturity thereof; provided that it
shall not constitute an Event of Default pursuant to clause (a), (b) or (c)of
this Section 8.04 unless the principal amount of any one issue of such
Indebtedness (or, in the case of clause (c), the Financed Amounts then
outstanding under such Permitted Securitization Financing), or the aggregate
amount of all such Indebtedness (or, in the case of clause (c), such Financed
Amounts) referred to in clauses (a) and (b) above, exceeds $30,000,000 at any
one time;


SECTION 8.05.  Bankruptcy, etc.  The US Borrower or any of its Subsidiaries
shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled “Bankruptcy”, as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”) or under any similar law of any
jurisdiction; or an involuntary case is commenced against the US Borrower or any
of its Subsidiaries and the petition is not controverted within 20 days, or is
not dismissed within 60 days, after commencement of the case; or a receiver or
custodian (as defined in the Bankruptcy Code or in any similar law of any
jurisdiction) is appointed for, or takes charge of, all or substantially all of
the property of the US Borrower or any of its Subsidiaries; or the US Borrower
or any of its Subsidiaries commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the US Borrower or any of its Subsidiaries; or
there is commenced against the US Borrower or any of its Subsidiaries any such
proceeding that remains undismissed for a period of 60 days; or the US Borrower
or any of its Subsidiaries is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
US Borrower or any of its Subsidiaries suffers any appointment of any receiver,
custodian or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or the US Borrower or any of
its Subsidiaries makes a general assignment for the benefit of creditors; or any
Company action is taken by the US Borrower or any of its Subsidiaries for the
purpose of effecting any of the foregoing; or


 
149

--------------------------------------------------------------------------------

 


SECTION 8.06.  Pension Matters.  (a)(i)  Any Plan shall fail to satisfy the
minimum funding standard required for any plan year or part thereof under
Section 412 of the Code or Section 302 of ERISA or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code or Section 303 or 304 of ERISA, (ii) a Reportable Event shall have
occurred, (iii) any Plan that is subject to Title IV of ERISA is, shall have
been or is likely to be terminated or to be the subject of termination
proceedings under ERISA, (iv) any Plan shall have an Unfunded Current Liability,
(v) a contribution required to be made by the US Borrower or any Subsidiary of
the US Borrower with respect to a Plan, a Multiemployer Plan or a Foreign
Pension Plan has not been timely made, (vi) the US Borrower or any Subsidiary of
the US Borrower or any ERISA Affiliate has incurred or is likely to incur any
liability to or on account of a Multiemployer Plan, (vii) the US Borrower or any
Subsidiary of the US Borrower has incurred or is likely to incur liabilities
pursuant to one or more employee welfare benefit plans (as defined in Section
3(1) of ERISA) that provide benefits to retired employees or other former
employees (other than as required by Section 601 of ERISA) or pursuant to any
Plan or Foreign Pension Plan, (viii) there has been a determination that any
Multiemployer Plan is, or is expected to be, in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA)
or (ix) there has been a determination that any Plan is in “at-risk” status (as
defined in Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA) ; (b)
there shall result from the event or events set forth in this Section 8.06 the
imposition of a lien, the granting of a security interest, or a liability; and
(c) such lien, security interest or liability, individually and/or in the
aggregate, in the opinion of the Required Lenders, has had, or could reasonably
be expected to have, a Material Adverse Effect; or


SECTION 8.07.  Security Documents.  (a)  Any Security Document shall cease to
be, or shall be asserted by any Credit Party or any Person acting on behalf of
any Credit Party not to be, in full force and effect, or shall cease to give, or
shall be asserted by any Credit Party or any Person acting on behalf of any
Credit Party not to give, the Collateral Agent the Liens, rights, powers and
privileges purported to be created thereby in favor of the Collateral Agent,
superior to and prior to the rights of all third Persons (except as permitted by
Section 7.03), and subject to no other Liens (except as permitted by Section
7.03), or (b) any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any such Security Document and such default shall continue
beyond any cure or grace period specifically applicable thereto pursuant to the
terms of any such Security Document; or


 
150

--------------------------------------------------------------------------------

 


SECTION 8.08.  Guaranties.  Any Guaranty or any provision thereof shall cease to
be in full force and effect, or any Guarantor or any Person acting by or on
behalf of such Guarantor shall deny or disaffirm such Guarantor’s obligations
under the relevant Guaranty or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any Guaranty; or


SECTION 8.09.  Judgments.  One or more judgments or decrees shall be entered
against the US Borrower or any of its Subsidiaries involving a liability (to the
extent not either paid or covered by insurance) in excess of $30,000,000 for all
such judgments and decrees and all such judgments or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 60 days from the
entry thereof; or


SECTION 8.10.  Ownership.  A Change of Control Event shall have occurred; or


SECTION 8.11.  Remedies Blockage.  Any holder of any US Borrower 2019 Notes or
Permitted Subordinated / Senior Refinancing Indebtedness in respect thereof
shall take any action to cause such Indebtedness or any other obligations in
respect thereof to become due and payable, institute any legal proceedings
(including any involuntary bankruptcy proceeding) against the US Borrower or
otherwise to enforce or collect upon such Indebtedness or any other obligations
in respect thereof or take any other action to enforce such holder’s remedies
with respect thereto;


then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrowers, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against any Guarantor
or any Borrower except as otherwise specifically provided for in this Agreement
(provided that if an Event of Default specified in Section 8.05 shall occur with
respect to any Borrower, the result that would occur upon the giving of written
notice by the Administrative Agent as specified in clauses (a), (b) and (c)
below shall occur automatically without the giving of any such notice): (a)
declare the Total Commitment terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately and any Commitment Fees shall forthwith
become due and payable without any other notice of any kind; (b) declare the
principal of and any accrued interest in respect of all Loans, B/As then
outstanding and all other Loan Document Obligations owing hereunder (including
LC Disbursements) to be, whereupon the same shall become, forthwith due and
payable by the Borrowers without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Credit Party; (c) enforce, as
Collateral Agent (or direct the Collateral Agent to enforce), any or all of the
Liens and security interests created pursuant to the Security Documents; (d)
terminate any Letter of Credit that may be terminated in accordance with its
terms; (e) direct the US Borrower to pay (and the US Borrower hereby agrees upon
receipt of such notice, or upon the occurrence of any Event of Default specified
in Section 8.05, to pay) to the Collateral Agent at the applicable
Notice/Payment Office such additional amounts of cash, to be held as security
for the US Borrower’s reimbursement obligations in respect of Letters of Credit
then outstanding, equal to the aggregate Stated Amount of all Letters of Credit
then outstanding; and (f) apply any cash collateral as provided in Section 2.12.


 
151

--------------------------------------------------------------------------------

 


ARTICLE IX


Administrative Agent


SECTION 9.01.  Appointment.  Each Lender and the Letter of Credit Issuer hereby
irrevocably designates and appoints JPMCB as Administrative Agent (for purposes
of this Article IX, the term “Administrative Agent” shall mean JPMCB in its
capacity as Administrative Agent hereunder and in its capacity as Collateral
Agent pursuant to the Security Documents), Crédit Agricole as Syndication Agent,
Bank of America, N.A. as Co-Documentation Agent and The Bank of Nova Scotia as
Co-Documentation Agent, J.P. Morgan Securities LLC as Co-Lead Arranger and Joint
Bookrunner and Goldman Sachs Lending Partners LLC as Co-Lead Arranger and Joint
Bookrunner, in each case to act as specified herein and in the other Credit
Documents, and each such Lender hereby irrevocably authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and the other Credit Documents and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement and the other Credit Documents, together with, in the case of the
Administrative Agent and the Collateral Agent, such other powers as are
reasonably incidental thereto.  The Administrative Agent agrees to act as such
upon the express conditions contained in this Article IX.  Notwithstanding any
provision to the contrary elsewhere in this Agreement or in any other Credit
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Credit
Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Administrative
Agent.  The provisions of this Article IX are solely for the benefit of the
Administrative Agent and the Lenders, and neither the US Borrower nor any of its
Subsidiaries shall have any rights as a third party beneficiary of any of the
provisions hereof.  In performing its functions and duties under this Agreement,
the Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the US Borrower or any of its
Subsidiaries.  Notwithstanding anything herein to the contrary, neither of the
Sole Lead Arrangers and Sole Bookrunner nor (in their capacities as such) Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under any Credit Document.


SECTION 9.02.  Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement or any other Credit Document by or through
agents, sub-agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
and any such sub-agent or attorney-in-fact may perform any and all its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent or attorney-in-fact and to the Related Parties of the Administrative
Agent and any such sub-agent or attorney-in-fact, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent.


 
152

--------------------------------------------------------------------------------

 


SECTION 9.03.  Exculpatory Provisions.  Neither the Administrative Agent nor any
of its affiliates or any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such person in its capacity as
Administrative Agent under or in connection with this Agreement or the other
Credit Documents (except for its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final and non-appealable
decision) or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the US Borrower, any
of its Subsidiaries or any of their respective officers contained in this
Agreement or the other Credit Documents, any other Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Document or for any failure of the US Borrower, any of
its Subsidiaries or any of their respective officers to perform its obligations
hereunder or thereunder.  The Administrative Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or the other Documents, or to inspect the properties, books or records
of the US Borrower or any of its Subsidiaries.  The Administrative Agent shall
not be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectability or sufficiency of this Agreement or any other
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by the Administrative
Agent to the Lenders or by or on behalf of the US Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.


SECTION 9.04.  Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, facsimile, telex or teletype message, statement, order or
other document or conversation (including any electronic message, internet or
intranet website posting or other distribution) reasonably believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the US Borrower or any of its Subsidiaries), independent accountants and other
experts selected by the Administrative Agent.  The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Credit Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders.


 
153

--------------------------------------------------------------------------------

 


SECTION 9.05.  Notice of Default.  The Administrative Agent shall be deemed not
to have knowledge or notice of the occurrence of any Default or Event of Default
until the Administrative Agent has actually received notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.


SECTION 9.06.  Nonreliance on the Administrative Agent and Other Lenders.  Each
Lender and the Letter of Credit Issuer expressly acknowledges that none of the
Administrative Agent and any of its respective officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of the US Borrower or any of its
Subsidiaries, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other condition, prospects and creditworthiness of the US Borrower and its
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement.  Each Lender and the Letter of Credit Issuer also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
condition, prospects and creditworthiness of the US Borrower and its
Subsidiaries.  The Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial and other
condition, prospects or creditworthiness of the US Borrower or any of its
Subsidiaries that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates in any capacity.


SECTION 9.07.  Indemnification.  The Lenders agree to indemnify the
Administrative Agent in its capacity as such ratably according to their
respective “percentages” as used in determining the Required Lenders at such
time or, if the Commitments have terminated and all Loans have been repaid in
full, as determined immediately prior to such termination and repayment (with
such “percentages” to be determined as if there are no Defaulting Lenders), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loan Document Obligations) be imposed on, incurred by or asserted
against the Administrative Agent in its capacity as such in any way relating to
or arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent under or in
connection with any of the foregoing, but only to the extent that any of the
foregoing is not paid by the US Borrower or any of its Subsidiaries; provided
that no Lender shall be liable to the Administrative Agent for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting primarily
from the gross negligence or willful misconduct of the Administrative Agent (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).  If any indemnity furnished to the Administrative Agent for any
purpose shall, in the opinion of the Administrative Agent, be insufficient or
become impaired, the Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished.  The agreements in this Section 9.07 shall survive the
payment of all Loan Document Obligations.


 
154

--------------------------------------------------------------------------------

 


SECTION 9.08.  Administrative Agent in its Individual Capacity.  The
Administrative Agent and its respective affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the US Borrower
and its Subsidiaries as though the Administrative Agent were not the
Administrative Agent hereunder.  With respect to the Loans made by it and all
Loan Document Obligations owing to it, the Administrative Agent shall have the
same rights and powers under this Agreement as any Lender and may exercise the
same as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.


SECTION 9.09.  Holders.  The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person or entity who, at the time of making such
request or giving such authority or consent, is the holder of any Note shall be
conclusive and binding on any subsequent holder, transferee, assignee or
endorsee, as the case may be, of such Note or of any Note or Notes issued in
exchange therefor.


SECTION 9.10.  Resignation of the Administrative Agent.  i)  The Administrative
Agent may resign from the performance of all its functions and duties hereunder
and/or under the other Credit Documents at any time by giving written notice to
the US Borrower and the Lenders.  Such resignation shall take effect upon the
appointment of a successor Administrative Agent pursuant to clauses (b) and (c)
below or as otherwise provided below.
 
(b)           Upon any such notice of resignation, the Required Lenders shall
appoint a successor Administrative Agent hereunder or thereunder who shall be a
commercial bank or trust company reasonably acceptable to the US Borrower.
 
(c)           If a successor Administrative Agent shall not have been so
appointed within 30 Business Days after the acting Administrative Agent gives
notice of its resignation, the Administrative Agent, with the consent of the US
Borrower (which consent shall not be unreasonably withheld), shall then appoint
a successor Administrative Agent who shall serve as Administrative Agent
hereunder or thereunder until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided above.


 
155

--------------------------------------------------------------------------------

 
 
(d)           If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 30th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Lenders appoint a
successor Administrative Agent as provided above.
 
(e)           After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.12 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


SECTION 9.11.  Power of Attorney.  Each of the Administrative Agent and the
Collateral Agent is hereby expressly authorized (with the right of
sub-delegation) by and on behalf of each Lender to enter into any Security
Document required to be executed and delivered pursuant to this Agreement or the
other Credit Documents in order to secure the obligations of the Borrowers and
Guarantors hereunder and thereunder.  Each of the Administrative Agent and the
Collateral Agent shall be entitled to all declarations, and may appoint any
attorney-in-fact to act on its behalf, as it considers necessary or useful in
connection with the entering into of such Security Documents.  The
Administrative Agent and the Collateral Agent shall further be entitled to
rescind, amend and/or execute new and different versions of the aforementioned
Security Documents in accordance with the terms of this Agreement.  Each Lender
hereby grants to each of the Administrative Agent and the Collateral Agent an
irrevocable power of attorney, in such Lender’s name, to take the actions
contemplated above in this Section 9.11.


SECTION 9.12.  Trustee Provisions.  (a)  The Collateral Agent shall hold the
security constituted by the Foreign Security Agreements, Foreign Pledge
Agreements, and Foreign Mortgages, in each case executed by, or in respect of
the equity interests in, a Subsidiary organized under the laws of England and
Wales in the United Kingdom (each an “English Security Document”) as agent and
trustee for each of the Lenders in accordance with their terms. The Collateral
Agent shall not be liable for any failure, omission, or defect in registering,
protecting or perfecting the security constituted by any English Security
Document or any security created thereby.
 
(b)           The Collateral Agent has no obligation to enquire into or check
the title which any Credit Party may have to any property over which security is
intended to be created by any English Security Document or to insure any such
property.
 
(c)           The Collateral Agent is not under any obligation to hold any title
deeds, English Security Documents or any other documents in connection with the
property charged by any Security Document or any other such security in its own
possession or to take any steps to protect or preserve the same.  The Collateral
Agent may permit the relevant Credit Party, any bank providing safe custody
services or any professional adviser of the Collateral Agent to retain all such
title deeds, English Security Documents and other documents in its possession.


 
156

--------------------------------------------------------------------------------

 
 
(d)           All amounts received by the Collateral Agent under the English
Security Documents may be (i) invested in any investment for the time being
authorized by English law for the investment by trustees of trust money or in
any other investments which may be selected by the Collateral Agent with the
consent of the Required Lenders; or (ii) placed on deposit at such bank or
institution (including the Administrative Agent or Lender) and upon such terms
as the Collateral Agent may think fit.  Any and all such monies and all interest
thereon shall be paid over to the Collateral Agent forthwith upon demand by the
Collateral Agent.
 
 
(e)           Each Lender confirms its approval of the English Security
Documents and authorizes and directs the Collateral Agent (by itself or by such
person(s) as it may nominate) to execute and enforce the same as trustee (or
agent)  or as otherwise provided (and whether or not expressly in the Lenders’
names) on its behalf.


ARTICLE X


Miscellaneous


SECTION 10.01.  Payment of Expenses, etc.  The Borrowers jointly and severally
agree to: (a) pay all reasonable out-of-pocket costs and expenses of the
Administrative Agent and the Collateral Agent (including the reasonable fees and
disbursements of Cravath, Swaine & Moore LLP and no more than one local and one
foreign counsel to the Administrative Agent and the Collateral Agent in each
applicable jurisdiction) in connection with the negotiation, preparation,
execution and delivery of the Credit Documents and the documents and instruments
referred to therein and any amendment, waiver or consent relating thereto and in
connection with the Administrative Agent’s syndication efforts with respect to
this Agreement; (b) pay all reasonable out-of-pocket costs and expenses of the
Administrative Agent, the Collateral Agent, each Letter of Credit Issuer and
each of the Lenders in connection with the enforcement of the Credit Documents
and the documents and instruments referred to therein and, after an Event of
Default shall have occurred and be continuing, the protection of the rights of
the Administrative Agent, the Collateral Agent, each Letter of Credit Issuer and
each of the Lenders thereunder (including the reasonable fees and disbursements
of one counsel plus no more than one local and one foreign counsel in each
applicable jurisdiction, and consultants for the Administrative Agent, the
Collateral Agent, the Letter of Credit Issuers and the Lenders); (c) pay and
hold each of the Lenders harmless from and against any and all present and
future stamp and other similar taxes with respect to the foregoing matters and
save each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to such Lender) to pay such taxes; and (d) indemnify the
Administrative Agent, the Collateral Agent, each Letter of Credit Issuer and
each Lender and their affiliates and each of their respective officers,
directors, employees, representatives, trustees, affiliates and agents from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, (i) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, the Collateral Agent,
any Letter of Credit Issuer or any Lender is a party thereto and whether or not
any such investigation, litigation or other proceeding is between or among the
Administrative Agent, the Collateral Agent, any Letter of Credit Issuer, any
Lender, any Credit Party or any third Person or otherwise) related to the
entering into and/or performance of this Agreement or any other Document or the
use of the proceeds of any Loans or B/As hereunder or any drawing on any Letter
of Credit or the Transaction or the consummation of any other transactions
contemplated in any Document (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified (as determined
by a court of competent jurisdiction in a final and non-appealable decision)),
or (ii) the actual or alleged presence or Release of Hazardous Materials on, at
or from any real property currently or formerly owned or operated by the US
Borrower or its Subsidiaries or any Environmental Claim, in each case, including
the reasonable fees and disbursements of counsel and independent consultants
incurred in connection with any such investigation, litigation or other
proceeding.  To the extent that the undertaking to indemnify, pay or hold
harmless the Administrative Agent or any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrowers jointly and severally shall make the maximum contribution
to the payment and satisfaction of each of the indemnified liabilities that is
permissible under applicable law.


 
157

--------------------------------------------------------------------------------

 


SECTION 10.02.  Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default, the Administrative
Agent, the Collateral Agent, each Letter of Credit Issuer and each Lender are
hereby authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, the Collateral Agent, such
Letter of Credit Issuer or such Lender (including by branches and agencies of
the Administrative Agent, the Collateral Agent, such Letter of Credit Issuer and
such Lender wherever located) to or for the credit or the account of any Credit
Party against and on account of the Loan Document Obligations of any Credit
Party to the Administrative Agent, the Collateral Agent, such Letter of Credit
Issuer or such Lender under this Agreement or under any of the other Credit
Documents, including all interests in Loan Document Obligations of any Credit
Party purchased by such Lender pursuant to Section 2.19(c), and all other claims
of any nature or description arising out of or connected with this Agreement or
any other Credit Document, irrespective of whether or not the Administrative
Agent, the Collateral Agent, such Letter of Credit Issuer or such Lender shall
have made any demand hereunder and although said Loan Document Obligations shall
be contingent or unmatured.


SECTION 10.03.  Notices; Authorized Representative.  (a)  Except as otherwise
expressly provided herein, all notices and other communications provided for
hereunder shall be in writing (including facsimile communication) and mailed,
faxed or delivered by overnight courier, if to any Credit Party, at the address
specified in Schedule 10.03 or in the other relevant Credit Documents, as the
case may be; if to the Administrative Agent or any Letter of Credit Issuer, at
such Person’s applicable Notice/Payment Office; if to any Lender, at its address
specified for such Lender on such Lender’s Administrative Questionnaire; or at
such other address for any party as shall be designated by such party in a
written notice to the other parties hereto.  All such notices and communications
shall be effective when received.  References herein to the taking of any action
hereunder of an administrative nature by any Borrower shall be deemed to include
references to the US Borrower’s taking such action on such Borrower’s behalf and
the Administrative Agent is expressly authorized to accept any such action taken
by the US Borrower as having the same effect as if taken by such
Borrower.  Notwithstanding anything to the contrary contained in this Agreement,
notices, requests, demands and other communications made to Lenders in their
capacity as such may be made by electronic transmission.


 
158

--------------------------------------------------------------------------------

 
 
(b)           For greater certainty, and without limiting the powers of the
Administrative Agent or Collateral Agent, or any other Person acting as an agent
for the Administrative Agent or the Collateral Agent pursuant to any Credit
Document, hereunder or under any of the other Credit Documents, each of the
Borrowers hereby acknowledges that the Administrative Agent shall, for purposes
of holding any security granted by any of the US Borrower or any Subsidiary of
the US Borrower on property pursuant to the laws of the Province of Quebec to
secure obligations of the US Borrower or such Subsidiary of the US Borrower
under any debenture, be the holder of an irrevocable power of attorney (fondè de
pouvoir) (within the meaning of the Civil Code of Quebec) for all present and
future Secured Parties and in particular for all present and future holders of
any such debenture.  The Lenders hereby irrevocably constitute, to the extent
necessary, the Administrative Agent as the holder of an irrevocable power of
attorney (fondè de pouvoir) (within the meaning of Article 2692 of the Civil
Code of Quebec) in order to hold security granted by any of the US Borrower or
any Subsidiary of the US Borrower in the Province of Quebec to secure the
obligations of any of the US Borrower or any Subsidiary of the US Borrower under
any debenture, which is hereby ratified and confirmed by and on behalf of all
Secured Parties.  Each assignee of the Administrative Agent or a Lender shall be
deemed to have confirmed and ratified the constitution of the Administrative
Agent as the holder of such irrevocable power of attorney (fondè de pouvoir) by
execution of an Assignment and Assumption Agreement. Notwithstanding the
provisions of Section 32 of the An Act respecting the special powers of legal
persons (Quebec), the Administrative Agent may acquire and be the holder of any
debenture.  Each of the Borrowers hereby acknowledges that such debenture
constitutes a title of indebtedness, as such term is used in Article 2692 of the
Civil Code of Quebec.  Notwithstanding the foregoing, nothing contained herein
is intended to revoke the provisions of Section 10.03(b) of the Existing Credit
Agreement with respect to the role of the Canadian Agent as described therein.


SECTION 10.04.  Benefit of Agreement.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Letter of Credit Issuer that issues any Letter of Credit), except that (i)
no Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Credit Party without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Letter of Credit Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)           (1)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it and the outstanding B/As
accepted and purchased by it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of (A) the US Borrower, provided that no
consent of the US Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default has occurred and is continuing, any other assignee, (B) the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment of all or any portion of a Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund and (C) the Letter of Credit
Issuer, provided that no consent of the Letter of Credit Issuer shall be
required for an assignment of all or any portion of a Term Loan or Term
Commitment.


 
159

--------------------------------------------------------------------------------

 


 
(ii)
Assignments shall be subject to the following additional conditions: (A) except
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans and B/As of any Tranche, the amount of the
Commitment or Loans and B/As of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption Agreement
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 or, in the case of a Term Loan, $1,000,000, unless
the US Borrower and the Administrative Agent otherwise consent (such consent not
to be unreasonably withheld or delayed), provided that no such consent of the US
Borrower shall be required if an Event of Default has occurred and is
continuing, (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause (B) shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Tranche of Commitments or Loans and B/As, (C) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption Agreement, together with a processing and
recordation fee of $3,500, provided that assignments made pursuant to Section
2.20(b) or Section 10.11(b) shall not require the signature of the assigning
Lender to become effective, (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire and any tax
forms required by Section 2.18 and (E) in the case of any assignment of all or a
portion of any Lender’s Global Revolving Loan Commitment, the assignee must be
capable of complying with its obligations to make Loans to the US Borrower, the
UK Borrower and the Canadian Borrower and accept and purchase B/As in US
Dollars, Canadian Dollars and Sterling, as applicable, as provided in Sections
2.01 and 2.07.



For purposes of paragraph (b) of this Section, the term “Approved Fund” and
“CLO” have the following meanings:


“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.


 
160

--------------------------------------------------------------------------------

 


“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in loans
and similar extensions of credit in the ordinary course and is administered or
managed by a Lender or an Affiliate of such Lender.


 
(iii)
Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of this
Section, from and after the effective date specified in each Assignment and
Assumption Agreement, the assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Assumption Agreement,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption Agreement, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption Agreement
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.01 and to any fees
payable hereunder that have accrued for such Lender’s account but have not yet
been paid).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c)(i) of this Section.



 
(iv)
The Administrative Agent, acting for this purpose as an agent of the US
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal amount
of the Loans and LC Disbursements owing to and B/As of, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the US Borrower, the Administrative Agent, the
Letter of Credit Issuer and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the US Borrower, the Letter of
Credit Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.



 
(v)
Upon its receipt of a duly completed Assignment and Assumption Agreement
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and any tax forms required by Section 2.18(e)
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption Agreement and
record the information contained therein in the Register.  No assignment shall
be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.



 
161

--------------------------------------------------------------------------------

 


 
(vi)
The words “execution”, “signed”, “signature” and words of like import in any
Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.

 
(c)           (1)  Any Lender may, without the consent of the US Borrower, the
Administrative Agent, the Letter of Credit Issuer or the Swingline Lender, sell
participations to one or more banks or other entities (each a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it and
B/As accepted and purchased by it), provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the US Borrower, the Administrative Agent, the Letter of Credit Issuer
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Credit Documents and to approve any amendment, modification or
waiver of any provision of the Credit Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso, or clause (A) of the third proviso, to Section 10.11(a) that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the US
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.02 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.19 as though it were a
Lender.


 
(ii)
A Participant shall not be entitled to receive any greater payment under Section
2.16 or Section 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the US Borrower’s
prior written consent.  A Participant that would be a Non-US Lender if it were a
Lender shall not be entitled to the benefits of Section 2.18 unless the US
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the US Borrower, to comply with Section
2.18 as though it were a Lender.



 
162

--------------------------------------------------------------------------------

 
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
(e)           Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPV”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the US Borrower, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to any Borrower pursuant to this Agreement, provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan or
accept and purchase any B/A and (ii) if an SPV elects not to exercise such
option or otherwise fails to provide all or any part of such Loan or accept and
purchase all or any part of such B/A, the Granting Lender shall be obligated to
make such Loan or accept and purchase such B/A pursuant to the terms
hereof.  The making of a Loan or acceptance and purchase of a B/A by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made or such B/A were accepted and purchased
by such Granting Lender.  Each party hereto hereby agrees that no SPV shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, such party will not institute against, or join
any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof.  In addition, notwithstanding
anything to the contrary contained in this Section 10.04, any SPV may (i) with
notice to, but without the prior written consent of, any Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans or B/As to the Granting Lender or to
any financial institutions (consented to by the US Borrower and Administrative
Agent) providing liquidity or credit support to or for the account of such SPV
to support the funding or maintenance of Loans and B/As and (ii) disclose on a
confidential basis any non-public information relating to its Loans and B/As to
any rating agency, commercial paper dealer or provider of any surety, guarantee
or credit or liquidity enhancement to such SPV.


SECTION 10.05.  No Waiver; Remedies Cumulative.  No failure or delay on the part
of the Administrative Agent, the Collateral Agent, any Lender or the Letter of
Credit Issuer in exercising any right, power or privilege hereunder or under any
other Credit Document and no course of dealing between any Credit Party and the
Administrative Agent, the Collateral Agent, any Lender or the Letter of Credit
Issuer shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder.  The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent, the Collateral Agent, any
Lender or the Letter of Credit Issuer would otherwise have.  No notice to or
demand on any Credit Party in any case shall entitle any Credit Party to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent, the Collateral
Agent, the Lenders or the Letter of Credit Issuer to any other or further action
in any circumstances without notice or demand.


 
163

--------------------------------------------------------------------------------

 


SECTION 10.06.  Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP and, except as set forth in the notes thereto or as
otherwise disclosed in writing by the US Borrower to the Lenders, be
consistently applied throughout the periods involved; provided that (i) to the
extent expressly required pursuant to the provisions of this Agreement, certain
calculations shall be made on a Pro Forma Basis, (ii) to the extent compliance
with Section 7.09 or 7.10 or the determination of any of the Adjusted Total
Leverage Ratio, the Total Leverage Ratio and the Consolidated Interest Coverage
Ratio would include periods occurring prior to the Restatement Effective Date,
such calculation shall be adjusted on a Pro Forma Basis to give effect to the
Transaction as if same had occurred on the first day of the respective period,
(iii) in the case of any determinations of Consolidated Interest Expense or
Consolidated EBITDA for any portion of any Test Period that ends prior to the
Restatement Effective Date, all computations determining compliance with Section
7.09 or 7.10 and all determinations of the Adjusted Total Leverage Ratio, the
Total Leverage Ratio (including as used in the definition of Applicable Rate),
the Consolidated Interest Coverage Ratio shall be calculated in accordance with
the definition of Test Period contained herein and (iv) for purposes of
calculating the Applicable Rate, financial ratios, financial terms, all
covenants and related definitions, all such calculations based on the operations
of the US Borrower and its Subsidiaries on a consolidated basis shall be made
without giving effect to the operations of any Unrestricted Subsidiaries.


 
(b)(i)
The Administrative Agent shall determine the US Dollar Equivalent of any
Borrowing denominated in Canadian Dollars or Sterling or any B/A accepted and
purchased under Section 2.07 as of each date (with such date to be reasonably
determined by the Administrative Agent) that is on or about the date of a Notice
of Borrowing, Interest Election Request or request for an acceptance and
purchase of B/As with respect to such Borrowing or B/A, in each case using the
Spot Exchange Rate for the applicable currency in relation to US Dollars in
effect on the date of determination and each such amount shall be the US Dollar
Equivalent of such Borrowing or B/A until the next required calculation thereof
pursuant to this Section 10.06(b)(i).  The Administrative Agent shall in
addition determine the US Dollar Equivalent of any Borrowing denominated in
Canadian Dollars or Sterling or any B/A accepted and purchased under Section
2.07 as of the CAM Exchange Date as set forth in Section 2.21.



 
(ii)
The Administrative Agent shall determine the US Dollar Equivalent of any
Canadian Dollar Letter of Credit as of each date (with such date to be
reasonably determined by the Administrative Agent) that is on or about the date
of each request for the issuance, amendment, renewal or extension of such
Canadian Dollar Letter of Credit, using the Spot Exchange Rate for Canadian
Dollars in relation to US Dollars in effect on the date of determination, and
each such amount shall be the US Dollar Equivalent of such Letter of Credit
until the next required calculation thereof pursuant to this Section
10.06(b)(ii).  The Administrative Agent shall in addition determine the US
Dollar Equivalent of any Canadian Dollar Letter of Credit as of the CAM Exchange
Date as set forth in Section 2.21.



 
164

--------------------------------------------------------------------------------

 


 
(iii)
The US Dollar Equivalent of any LC Disbursement made by any Letter of Credit
Issuer in respect of any Canadian Dollar Letter of Credit and not reimbursed by
the US Borrower shall be determined as set forth in paragraphs (e) or (l) of
Section 2.05, as applicable.  In addition, the Canadian Dollar LC Exposure shall
be determined as set forth in paragraph (j) of Section 2.05, at the time and in
the circumstances specified therein.

 
(c)           For the purpose of determining compliance with Sections 7.04(d),
(g) and (o), any interest on any Indebtedness theretofore incurred pursuant to
such Sections that is capitalized and/or paid in the form of additional
Indebtedness with the same terms shall not be treated as an incurrence of
additional Indebtedness for purposes of determining compliance with the dollar
limitations set forth therein.
 
(d)           Notwithstanding anything to the contrary contained in clause (a)
of this Section 10.06, for purposes of determining compliance with any
incurrence tests set forth in Article VI or VII (excluding Sections 7.09 and
7.10), any amounts so incurred or expended (to the extent incurred or expended
in a currency other than US Dollars) shall be converted into US Dollars on the
basis of the US Dollar Equivalent of the respective such amounts as in effect on
the date of such incurrence or expenditure under any provision of any such
Section that has an aggregate US Dollar limitation provided for therein (and to
the extent the respective incurrence test limits the aggregate amount
outstanding (or expended) at any time and is expressed in US Dollars, all
outstanding amounts originally incurred or expended in a currency other than US
Dollars shall be converted into US Dollars on the basis of the US Dollar
Equivalent of the respective such amounts as in effect on the date any new
incurrence or expenditures made under any provision of any such Section that
regulates the US Dollar amount outstanding (or expended) at any time).


Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time, provided that, if the US Borrower notifies the Administrative
Agent that the US Borrower requests an amendment to any provision (including any
definition) hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the US Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.


 
165

--------------------------------------------------------------------------------

 


SECTION 10.07.  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.  (a)  THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS EXPRESSLY PROVIDED OTHERWISE
IN CERTAIN OF THE OTHER CREDIT DOCUMENTS, BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CT
CORPORATION SYSTEM, WITH OFFICES ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW
YORK, NEW YORK 10011, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT
AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF THE PROPERTY OF THE US
BORROWER AND ITS SUBSIDIARIES, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS THAT MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.  IF
FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO
ACT AS SUCH, EACH BORROWER AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND
AGENT IN NEW YORK COUNTY ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION
SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.  EACH BORROWER
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
JURISDICTION OVER EACH BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH COURT LACKS JURISDICTION
OVER SUCH CREDIT PARTY.  EACH BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO EACH BORROWER, AT
ITS ADDRESS FOR NOTICES PURSUANT TO SECTION 10.03, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH BORROWER HEREBY IRREVOCABLY WAIVES
ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR
UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID
OR INEFFECTIVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION.


 
166

--------------------------------------------------------------------------------

 
 
(b)           EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.


SECTION 10.08.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A complete set of
counterparts executed by all the parties hereto shall be lodged with the
Borrowers and the Administrative Agent.


SECTION 10.09.  [Reserved]


SECTION 10.10.  Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.


SECTION 10.11.  Amendment or Waiver, etc.  (a)  Except as provided in Section
2.23, neither this Agreement nor any other Credit Document nor any terms hereof
or thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing and, in the case of this
Agreement, signed by the respective Credit Parties party hereto and the Required
Lenders or, in the case of any other Credit Document, signed by the respective
Credit Parties hereto and the Administrative Agent or Collateral Agent party
thereto with the consent of the Required Lenders; provided that no such change,
waiver, discharge or termination shall, without the consent of each Lender (with
Loan Document Obligations being directly affected thereby in the case of the
following clauses (i) and (vi), and in such case only to the extent of such Loan
Document Obligations), (i) extend the final scheduled maturity of any Loan or
Note or extend the Revolving Loan Maturity Date or extend the required date of
reimbursement of any LC Disbursement or extend the stated maturity of any Letter
of Credit beyond the Revolving Loan Maturity Date, or reduce the rate or amount
or extend the time of payment of interest or fees thereon, or reduce the
principal amount of any Loan, B/A or LC Disbursement or extend any Scheduled
Repayment or any scheduled payment of principal of any Incremental Term Loan or
reduce the amount of any such Scheduled Repayment or scheduled payment (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 10.06(a) shall not constitute a reduction in any
rate of interest or fees for purposes of this clause (i)), (ii) release all or
substantially all the Collateral (except as expressly permitted in this
Agreement and/or the Security Documents) under all the Security Documents, (iii)
release the Guaranty by the US Borrower or any other material Guaranty (except
as expressly provided in the Guaranties) or limit the liability of the US
Borrower or the applicable Credit Party under any such Guaranty, (iv) amend,
modify or waive any provision of this Section 10.11 (except for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement that afford the protections to such additional extensions of credit of
the type provided to the Term Loans and the Revolving Loan
 
 
167

--------------------------------------------------------------------------------

 
 
Commitments on the Restatement Effective Date), (v) reduce the percentage
specified in the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Term Loans and Revolving Loan
Commitments are included on the Restatement Effective Date), (vi) amend, modify
or waive any other provisions of any Credit Document specifying the number or
percentage of Lenders (or Lenders of any Tranche) required to waive, amend or
modify any rights thereunder or grant any consent thereunder, (vii) consent to
the assignment or transfer by any Borrower of any of its respective rights and
obligations under this Agreement or any other Credit Document or (viii) amend,
modify or waive the requirement set forth in Section 2.19(b) that funds be
applied ratably among the parties entitled thereto; and provided further that no
such changes, waivers, discharge or termination shall (i) change any provisions
of any Credit Document in a manner that by its terms adversely affects the
rights in respect of payments, or Collateral to secure payments, due to Lenders
holding Loans of any Tranche differently than those holding Loans of any other
Tranche, without the written consent of Lenders holding a majority in interest
of the outstanding Loans and unused Commitments of each adversely affected
Tranche, or (ii) modify the protections afforded to an SPV pursuant to the
provisions of Section 10.04(e) without the written consent of such SPV; provided
further, that any waiver, amendment or modification of this Agreement that by
its terms affects the rights or duties under this Agreement of Lenders holding
Loans or Commitments of a particular Tranche (but not the Lenders holding Loans
or Commitments of any other Tranche) may be effected by an agreement or
agreements in writing entered into by the US Borrower, each Borrower and the
requisite percentage in interest of the affected Tranche of Lenders that would
be required to consent thereto under this Section if such Tranche of Lenders
were the only Tranche of Lenders hereunder at the time; provided further that no
such change, waiver, discharge or termination shall (A) increase the Commitments
of any Lender over (or reduce, on a non-pro rata basis, the Commitments of any
Lender from) the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the US Total Revolving Loan Commitment or Global Total Revolving Loan
Commitment shall not constitute an increase of the Commitment of any Lender, and
that an increase in the available portion of any Commitment of any Lender shall
not constitute an increase in the Commitment of such Lender), (B) without the
consent of each Letter of Credit Issuer, amend, modify or waive any provision of
Section 2.05 or alter its rights or obligations with respect to Letters of
Credit, (C) without the consent of the Swingline Lender, alter its rights or
obligations with respect to Swingline Loans or (D) without the consent of the
Administrative Agent or Collateral Agent, amend, modify or waive any provision
of Article X as same applies to the Administrative Agent or Collateral Agent, as
the case may be, or any other provision as same relates to the rights or
obligations of the Administrative Agent or Collateral Agent, as the case may be.
 
(b)           In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
if the consent of the Required Lenders (and, to the extent any Proposed Change
requires the consent of Lenders holding Loans of any Tranche pursuant to clause
(i) of the second proviso of paragraph (a) of this Section, the consent of a
majority in interest of the outstanding Loans and unused Commitments of such
Tranche) to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in paragraph (a) of this
Section being referred to as a “Non-Consenting Lender”), then, so long as the
Lender that is acting as Administrative Agent is not a Non-Consenting Lender, at
the US Borrower’s request, any assignee that is acceptable to the Administrative
Agent shall have the right, with the Administrative Agent’s consent, to purchase
from such Non-Consenting Lender, and such Non-Consenting Lender agrees that it
shall, upon the US Borrower’s request, sell and assign to such assignee, at no
expense to such Non-Consenting Lender, all the Commitments, Term Loans and US
Revolving Credit Exposure and Global Revolving Credit Exposure of such
Non-Consenting Lender for an amount equal to the principal balance of all Term
Loans and Revolving Loans and B/As (and funded participations in Swingline Loans
and unreimbursed LC Disbursements) held by such Non-Consenting Lender and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment and
Assumption Agreement in accordance with Section 10.04(b) (which Assignment and
Assumption Agreement need not be signed by such Non-Consenting Lender); provided
that as a condition precedent to the effectiveness of such sale or assignment,
such assignee consents, or has consented, to the Proposed Change.


 
168

--------------------------------------------------------------------------------

 


SECTION 10.12.  Survival.  All indemnities set forth herein including in
Sections 2.11(g), 2.18, 9.04, 9.07 and 10.01 shall, subject to the provisions of
Section 10.16 (to the extent applicable), survive the execution and delivery of
this Agreement and the making and repayment of the Loans and B/As.


SECTION 10.13.  Domicile of Loans and Commitments.  Each Lender may transfer and
carry its Loans and/or Commitments at, to or for the account of any branch
office, subsidiary or affiliate of such Lender; provided that no Borrower shall
be responsible for increased costs arising under Section 2.16 or 2.18 resulting
from any such transfer to the extent such increased costs would not otherwise be
applicable to such Lender in the absence of such transfer (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).


SECTION 10.14.  Confidentiality.  (a)  Each of the Lenders agrees that it will
use its reasonable efforts not to disclose without the prior consent of the US
Borrower (other than to its directors, trustees, employees, officers, auditors,
counsel or other professional advisors, to affiliates or to another Lender if
the disclosing Lender or such Lender’s holding or parent company in its sole
discretion determines that any such party should have access to such
information; provided that such persons shall be subject to the provisions of
this Section 10.14 to the same extent as such Lender) any information with
respect to the US Borrower or any of its Subsidiaries that is furnished by the
US Borrower or any of its Subsidiaries pursuant to this Agreement; provided that
any Lender may disclose any such information (i) that is publicly known at the
time of the disclosure or that has become generally available to the public,
(ii) that becomes available to the Administrative Agent, the Letter of Credit
Issuer or any Lender on a non-confidential basis from a source other than any of
the Borrowers, (iii) as may be required or appropriate (A) in any report,
statement or testimony submitted to any Governmental Authority (including the
Federal Reserve Board and the Federal Deposit Insurance Corporation and similar
organizations (whether in the United States or elsewhere) or their successors)
having or claiming to have jurisdiction over such Lender or (B) in connection
with any request or requirement of any such regulatory body (including any
securities exchange or self-regulatory organization), (iv) as may be required or
appropriate in response to any summons or subpoena or in connection with any
litigation or other legal process, (v) to comply with any law, order, regulation
or ruling applicable to such Lender, and (vi) to any prospective transferee in
connection with any contemplated transfer of any of the Notes or any interest
therein by such Lender or to any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to any Credit Party and its Loan
Document Obligations under the Credit Documents; provided that such prospective
transferee or actual or prospective counterparty agrees to be bound by this
Section 10.14 to the same extent as such Lender.


 
169

--------------------------------------------------------------------------------

 
 
(b)           Each of the Borrowers hereby acknowledges and agrees that each
Lender may share with any of its Affiliates any information related to the US
Borrower or any of its Subsidiaries (including any nonpublic customer
information regarding the creditworthiness of the US Borrower and its
Subsidiaries); provided that such Persons shall be subject to the provisions of
this Section 10.14 to the same extent as such Lender.


SECTION 10.15.  Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


SECTION 10.16.  Limitation on Additional Amounts, etc.  Notwithstanding anything
to the contrary contained in Section 2.16 or 2.18, unless a Lender gives notice
to the US Borrower, the Canadian Borrower or the UK Borrower, as the case may
be, that it is obligated to pay an amount under such Section within six months
after the later of (a) the date the Lender incurs the respective increased
costs, Taxes, loss, expense or liability, reduction in amounts received or
receivable or reduction in return on capital or (b) the date such Lender has
actual knowledge of its incurrence of the respective increased costs, Taxes,
loss, expense or liability, reductions in amounts received or receivable or
reduction in return on capital, then such Lender shall only be entitled to be
compensated for such amount by the US Borrower, the Canadian Borrower or the UK
Borrower, as the case may be, pursuant to said Section 2.16 or 2.18, as the case
may be, to the extent of the costs, Taxes, loss, expense or liability, reduction
in amounts received or receivable or reduction in return on capital that are
incurred or suffered on or after the date that occurs six months prior to such
Lender giving notice to the US Borrower, the Canadian Borrower or the UK
Borrower, as the case may be, that it is obligated to pay the respective amounts
pursuant to said Section 2.16 or 2.18, as the case may be.  This Section 10.16
shall have no applicability to any Section of this Agreement other than said
Sections 2.16 and 2.18.


SECTION 10.17.  Judgment Currency.  (a)  Each Borrower’s obligation hereunder
and under the other Credit Documents to make payments in US Dollars or, (i) in
the case of a Canadian Dollar Revolving Loan or B/A or B/A Equivalent Loan, in
Canadian Dollars or (ii) in the case of a Sterling Revolving Loan, in Sterling
(in any such case, the “Obligation Currency”) shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Collateral Agent, the respective Letter of Credit
Issuer or the respective Lender of the full amount of the Obligation Currency
expressed to be payable to the Administrative Agent, the Collateral Agent, such
Letter of Credit Issuer or such Lender under this Agreement or the other Credit
Documents.  If, for the purpose of obtaining or enforcing judgment against any
Borrower in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the Canadian Dollar
Equivalent or Sterling Equivalent thereof or, in the case of conversions into
other currencies, at the rate of exchange quoted by the Administrative Agent,
determined, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).


 
170

--------------------------------------------------------------------------------

 
 
(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, each of the US Borrower, Canadian Borrower and UK Borrower covenants
and agrees to pay, or cause to be paid, such additional amounts, if any (but in
any event not a lesser amount), as may be necessary to ensure that the amount
paid in the Judgment Currency, when converted at the rate of exchange prevailing
on the date of payment, will produce the amount of the Obligation Currency that
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.
 
(c)           For purposes of determining any rate of exchange for this Section
10.17, such amounts shall include any premium and costs payable in connection
with the purchase of the Obligation Currency.


SECTION 10.18.  Immunity.  To the extent that the Canadian Borrower or UK
Borrower has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, or otherwise) with respect to
itself or its property, each of the Canadian Borrower and UK Borrower hereby
irrevocably waives such immunity in respect of its obligations hereunder and
under the other Credit Documents to which it is a party to the extent permitted
by applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 10.18 shall be to the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.


SECTION 10.19.  USA Patriot Act.  Each Lender hereby notifies each of the
Borrowers that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each of the
Borrowers, which information includes the name and address of each of the
Borrowers and other information that will allow such Lender to identify each of
the Borrowers in accordance with the Patriot Act.


[Signature Pages Follow]


 
171

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.



 
COMPASS MINERALS INTERNATIONAL, INC., as US Borrower
 
by
         
Name:
   
Title:
       
SIFTO CANADA CORP., as Canadian Borrower,
 
by
         
Name:
   
Title:
       
SALT UNION LIMITED, as UK Borrower,
 
by
         
Name:
   
Title:
       
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
by
         
Name:
   
Title:



 
172

--------------------------------------------------------------------------------

 



     
SIGNATURE PAGE
     
TO THE AMENDED
     
AND RESTATED
     
CREDIT AGREEMENT
                 
Name of Institution
                         
by
               
Name:
     
Title:
 

 
 
173

--------------------------------------------------------------------------------

 
 
SCHEDULE II


TAX RETURNS AND PAYMENTS


 
Part A:
None.

 
Part B:
None.

 
Part C:
Audits:

 
Company
Type of Tax
State/Province
Audit Period
Status
                   
1.  Sifto Canada Corp.
Income/Capital/QST
Quebec
07-01-01 thru 12-31-07
In Process
         
2. Great Salt Lake Minerals Corp.
Income Tax
Ohio
03-1-02 thru 02-28-07
In Process
         
3. Sifto Canada Corp.
Income tax
Federal-Canada
12-31-04 thru 12-31-08
In Process
         
4.  Sifto Canada Corp.
Mining Tax
Ontario
12-31-02 thru 12-31-06
In Process
         
5.  North American Salt Company
Sales and Use Tax
Kansas
04-01-07 thru 03-31-10
In Process
         
6.  Sifto Canada Corp.
Sales Tax
Ontario
01-01-07 thru 06-30-10
In Process
         
7.  North American Salt Company
Feed Tax
Minnesota
12-31-04 thru 12-31-09
Pending
         
8.  Carey Salt Company
Sales Tax
St. Mary’s Parrish
Pending
Pending


 
II-1

--------------------------------------------------------------------------------

 

SCHEDULE II


 
Part D: 
Statute Extensions:

 
Company
Type of Tax
State/Province
Audit Period
Status
         
1.  Sifto Canada Corp.
Income/Capital/QST
Quebec
07-01-01 thru 12-31-07
Statute of limitations is open until audit completed.
2.  Sifto Canada Corp.
Income Tax
Federal-Canada
11-23-05 & 12-31-05
Statute of limitations is open until audit completed.
3.  Sifto Canada Corp.
Mining Tax
Ontario
12-31-02 thru 12-31-06
Statute of limitation is open until audit completed.
4.  Compass Minerals Nova Scotia
Income Tax
Federal-Canada
12-31-05
Statute of limitation is open until audit completed.


 
II-2

--------------------------------------------------------------------------------

 

SCHEDULE III
 


 
RETAINED EXISTING INDEBTEDNESS




 
1.
Letters of Credit listed on Schedule 2.05.

 
 
2.
No Additional Letters of Credit.

 
 
III-1

--------------------------------------------------------------------------------

 

SCHEDULE IV


 
REAL PROPERTIES
 


Part A


US Mortgaged Property


Ogden, Utah – legal description as described on Schedule A of Title Policy dated
December 5, 2001 issued by Chicago Title Insurance Company – Policy Number
45-0020 107 469.
 
Lyons, Kansas – as described on Schedule A of Title Policy dated January 6, 2005
issued by Chicago Title Insurance Company – Policy Number 170053107-1041.
 
9200 South Ewing, Chicago, Illinois – legal description as described on Schedule
A of Title Policy dated January 3, 2006 issued by Chicago Title Insurance
Company – Policy Number 1401 007930105.
 
Kenosha, Wisconsin – legal description contained on Schedule A of Title
Commitment dated January 3, 2006 issued by Chicago Title Insurance Company –
Commitment No.: 356893.
 
Cote Blanche, Louisiana – legal description contained on Schedule A (and Exhibit
A) of Title Policy dated December 5, 2001, issued by Chicago Title Insurance
Company – Policy Number  19-0059-107-00000218.
 


 
Part B
 
Foreign Mortgaged Property
 
Amherst, Nova Scotia, Canada – Those lands and premises situated, lying and
being in Nappan in the County of Cumberland, Province of Nova Scotia which are
owned by Sifto Canada Corp. or its affiliates or in which Sifto Canada Corp. or
its affiliates has an interest.
 
Unity, Saskatchewan, Canada – Those lands and premises situated, lying and being
in Township 40, Range 22, West of the Third Meridian, in the Province of
Saskatchewan which are owned by Sifto Canada Corp. or its affiliates or in which
Sifto Canada Corp. or its affiliates has an interest.
 
Goderich, Ontario, Canada - Those lands and premises situated, lying and being
in the Town of Goderich, and the Township of Ashfield - Golborne - Wawanoan the
County of Huron, in the Province of Ontario which are owned by Sifto Canada
Corp. or its affiliates or in which Sifto Canada Corp. or its affiliates has an
interest.
 
Montreal, Quebec, Canada – 7044 Notre-Dame East, Montreal.
 
Winsford Salt Mine, Bradford Road, Winsford Cheshire, United Kingdom CW72PE –
land and buildings on the east and west side of Bradford Road plus the mines,
minerals, mineral substances and rock salt together with associates rights of
working the same and shafts 3 and 5.
 
 
IV-1

--------------------------------------------------------------------------------

 

SCHEDULE IV


Part C


Foreign Lease Subject to Assignment for Security Purposes
 
Goderich, Ontario:
Mining Lease No. 104047 from the Minister of Natural Resources for the Province
of Ontario, dated June 17, 1985, registered as Instrument No. 219247; Mining
Lease No. 104048 from the Minister of Natural Resources for the Province of
Ontario, dated June 17, 1985, registered as Instrument No. 219248; Mining Lease
No. 104278 from the Minister of Northern Development and Mines for the Province
of Ontario, dated April 16, 1986, registered as Instrument No. 225093; Mining
Lease No. 107148 from the Minister of Northern Development and Mines for the
Province of Ontario, dated December 15, 1998, registered as Instrument No.
332212; as such leases may be consolidated into a single lease from the Minister
of Northern Development and Mines for the Province of Ontario, Mining Lease No.
107377.
 
Mining Licence of Occupation No. 13,052 from the Minister of Mines for the
Province of Ontario dated January 28, 1960.
 
Lease dated May 31, 1993 from The Corporation of The Town of Goderich.
 
Lease dated March 15, 1993 from The Corporation of The Town of Goderich.
 
Amherst, Nova Scotia:
Lease of Mineral No. 83-2 from the Minister of Mines and Energy of the Province
of Nova Scotia dated July 2, 1983.
 
Lease of Mineral No. 83-3 from the Minister of Mines and Energy of the Province
of Nova Scotia dated July 2, 1983.
 
Mining Permit No. 0010 made August 7, 1991.
 
Unity, Saskatchewan:
Sodium Chloride Agreement with Her Majesty the Queen in right of the Province of
Saskatchewan as represented by the Minister of Energy and Mines dated December
1, 1988.
 
Sodium Chloride Agreement No. 2 with Her Majesty the Queen in right of the
Province of Saskatchewan as represented by the Minister of Energy and Mines
dated August 21, 1995.
 
Winsford
Lease dated 31 December 1998 made between Dinah Mary France-Hayhurst (1) and
Salt Union Limited (2) as the same is registered under title number CH435567.
 
 
IV-2

--------------------------------------------------------------------------------

 

SCHEDULE IV


Part D


 
US Lease Subject to Assignment for Security Purposes
 
 
Lyons, Kansas:
Lease dated June 12, 1953 recorded in Vol. 132 Misc., Page 232.
 
Gas Storage — Lease Agreement, dated December 31, 1974 recorded in Vol. 76 O&G,
Pg. 100, leasing to Northern Natural Gas Company.
 
Gas Storage — Lease Agreement, dated July 9, 1973 recorded in Vol. 157 MS., Pg.
334, leasing to Northern Natural Gas Company.
 
Oil & Gas Lease, dated June 29, 1973 recorded in Vol. 71 O&G, on page 274.
 
Oil Gas Lease, dated June 29, 1973 recorded in Vol. 71 O&G, on page 279.
 
Oil Gas Lease, dated July 2, 1973 recorded in Vol. 73 O&G, on page 368.
 
Oil Gas Lease, dated July 26, 1973 recorded in Vol. 73 O&G, on page 373.
 
Lease dated March 23, 1959 recorded in Volume 17, O&G, on page 10 executed by
W.E. Lattimer and Viola M. Lattimer, in favor of American Salt Corporation.
 
Salt Bed Lease, dated March 16, 1910 from S. Gram, L. Phelps and L. Phelps (as
successor in interest) to American Salt and Coal Company.
 
Salt Bed Lease, dated March 16, 1910 from M. Hardwick (as successor in interest)
to American Salt and Coal Company.
 
Salt Bed Lease, dated July 6, 1911 from K. Moorman, R. Guerin, D. and E.
Goodfellow, L. and E. Alderman and C. and L. Alderman (as successor in interest)
to American Salt and Coal Company.
 
Salt Bed Lease, dated March 22, 1911 from R. Sangster and W. Sangster (as
successor in interest) to American Salt and Coal Company.
 
Ogden, Utah:


Description of Leases


State of Utah Royalty Agreement No. 19024, dated September 1, 1962, by and
between the State of Utah, acting by and through the Utah State Land Board, and
Dix R. Turnbow, N. G. Morgan, Sr., and Virgil V. Peterson, Lessees; as assigned
to Great Salt Lake Minerals & Chemicals Corporation and as amended, including
but not limited to the following amendments:
 
Amendment to Lease and Royalty Agreement, Mineral Lease No. 19024, dated July
25,1963;
 
Amendment to Royalty Agreement No. 19024, dated April 16, 1965;
 
Amendment to Royalty Agreement No. 19024, dated August 1, 1970;
 
Settlement Agreement and Release, dated March 30, 1992;
 
Amendment to Royalty Calculation Method for Potassium Sulfate as Approved by the
 
 
IV-3

--------------------------------------------------------------------------------

 

SCHEDULE IV


 
Board of the State Lands & Forestry, dated effective January 1, 1995;
 
Amendment of Royalty Agreement ML19024-SV dated effective January 1, 1997;
 
Amendment to Mineral Lease Agreement ML 19024-SV, Tract 2; ML 21708-SV Tract 2;
 
ML 22782-SV; ML 24631-SV; and ML 44607-SV, dated September 1, 1998; and
 
Global Settlement Agreement, dated June 27, 2000.
 
Lease Agreement ML 19024, dated as of August 24, 1966, by and between the State
Land Board, Lessor, and Great Salt Lake Minerals & Chemicals Corporation,
Lessee.
 
Lease Agreement ML 19059, dated as of August 24, 1966, by and between the State
Land Board, Lessor, and Great Salt Lake Minerals & Chemicals Corporation,
Lessee.
 
Lease Agreement ML 21708, dated as of October 1, 1966, by and between the State
Land Board, Lessor, and Great Salt Lake Minerals & Chemicals Corporation,
Lessee.
 
Lease Agreement ML 22782, dated as of August 24, 1966, by and between the State
Land Board, Lessor, and Great Salt Lake Minerals & Chemicals Corporation,
Lessee.
 
Lease Agreement ML 23023, dated as of September 1, 1965, by and between the
State Land Board, Lessor, and Lithium Corporation of America, Inc., and Chemsalt
Corporation, Lessees; as assigned from Lithium Corporation of America, Inc. and
Chemsalt Corporation to Great Salt Lake Minerals & Chemicals Corporation.
 
Lease Agreement ML 24631, dated as of October 2, 1967, by and between the State
Land Board, Lessor, and Great Salt Lake Minerals & Chemicals Corporation,
Lessee.
 
Lease Agreement ML 25859, dated as of November 20, 1968, by and between the
State Land Board, Lessor, and Great Salt Lake Minerals & Chemicals Corporation,
Lessee.
 
Lease Agreement ML 43388, dated as of April 27, 1987, by and between the Board
of State Lands and Forestry, Lessor, and Great Salt Lake Minerals & Chemicals
Corporation, Lessee.
 
Lease Agreement ML 44607, effective as of January 1, 1991, by and between the
Utah Division of State Lands and Forestry, Lessor, and Great Salt Lake Minerals
& Chemicals Corporation, Lessee.
 
Memorandum of Lease, dated as of September 23, 1991, by and between Great Salt
Lake Minerals and Chemicals Corporation, Landlord, and North American Salt
Company, Tenant, recorded September 27, 1991, as Entry No. 1153379 at Book 1608,
Page 2284 of the official records of Weber County, Utah.
 
Lease Agreement ML 20000107, effective as of May 9, 2008, by and between the
Utah Division of State Lands and Forestry, Lessor, and Great Salt Lake Minerals
& Chemicals Corporation, Lessee.
 
 
IV-4

--------------------------------------------------------------------------------

 

SCHEDULE IV


 
Description of Water Rights
 
Water Right
 
Approximate Flow/Volume
 
Source
 
Use
             
Water Right No. 13-246
(Application A34020
 
180 cfs or 94,000 acre-feet
(Certificate of Appropriation No. 11218 issued for 134 cfs or 27,000 acre-feet)
 
Great Salt Lake
Box Elder County, Utah
 
Extract mineral salts
             
Water Right No. 13-3091
(Application A34020a)
 
46 cfs or 67,000 acre-feet
 
Great Salt Lake – PS#1
Box Elder County, Utah
 
Extract mineral salts
             
Water Right No. 13-3569
(Application A34020aa)
 
50 cfs or 62,000 acre-feet
 
Great Salt Lake – West Pond
Box Elder County, Utah
 
Extract mineral salts
             
Water Right No. 13-246
(Change Application A16162)
 
180 cfs or 94,000 acre-feet (unperfected)
 
Great Salt Lake
Box Elder County, Utah
 
Extract mineral salts
             
Water Right No. 13-1109
(Application A37031)
 
17,792 acre-feet
 
Bear River
Box Elder County, Utah
 
Salt pond flushing
             
Water Right No. 13-3345
(Application A37031a)
 
49,208 acre-feet
 
Bear River Bay
Box Elder County, Utah
 
Salt pond flushing
             
Water Right No. 35-5373
(Application A37118)
 
0.15 cfs
 
Underground water well
Weber County, Utah
 
Pond pump flushing
             
Water Right No. 35-5373
(Application A37118a)
 
24.85 cfs
 
Underground water wells
Weber County, Utah
 
Pond pump flushing
             
Water Right No. 35-2343
(Application 37118)
 
0.15 cfs
 
Underground water well
Weber County, Utah
 
Pond pump flushing
             
Water Right No. 35-4012
(Application A37709)
 
1.5 cfs
 
Underground water wells
Weber County, Utah
 
Process water
             
Water Right No. 35-5325
(Application A37709a)
 
6.5 cfs
 
Underground water wells
Weber County, Utah
 
Domestic use of employees and process water
             
Water Right No. 13-3404
(Application A57203)
 
8,000 cfs
 
Great Salt Lake
Box Elder County, Utah
 
Impoundment of water in reservoir for wildlife habitat
             
Water Right No. 13-3592
(Application A66417)
 
0.17 cfs or 100 acre-feet
 
Underground water well
Box Elder County, Utah
 
Pond pump flushing
             
Water Right No. 35-162
(Application A13732)
 
0.583 cfs
 
Underground water wells
Weber County, Utah
 
Irrigation of 51.27 acres and stockwatering for 2530 cattle or equivalent
             


 
IV-5

--------------------------------------------------------------------------------

 

SCHEDULE IV


Water Right
 
Approximate Flow/Volume
 
Source
 
Use
             
Water Right No. 35-1201
(Application A32267)
 
0.00054 cfs
 
Underground water well
Weber County, Utah
 
Stockwatering for 750 cattle or equivalent
             
Water Right No. 35-2730
(Underground water claim U9727)
 
0.089 cfs
 
 
Underground water well
Weber County, Utah
 
Domestic use of 5 persons & stockwatering for 920 cattle or equivalent
Water Right No. 13-3800 (PS114 Water Well)
 
0.22 cfs
 
 
Underground water well
Box Elder County, Utah
 
Approved February 2010
Water Right No. 13-3887 (PS113 Water Well)
 
66 AF
 
Underground water well
Box Elder County, Utah
 
Approved April 2009
Water Right No. 13-3871 (PS113 Water Well)
 
66 AF
 
Underground water well
Box Elder County, Utah
   


 
IV-6

--------------------------------------------------------------------------------

 

SCHEDULE IV
 
Cote Blanche, Louisiana:
Salt and Surface Lease Agreement dated June 21, 1961, by and between John Taylor
Caffery, as agent for Marcie Caffery Gillis, Marcel A. Gillis, Bethia Caffery
McCay, Percey McCay, Mary Louise Caffery Ellis, Emma Caffery Jackson, Edward
Jackson, Liddell Caffery, Marion Caffery Campbell, Martha Gillis Restarick,
Katherine Baker Senter, Caroline Baker, Bethia McCay Brown, Donelson Caffery
McCay, Lucius Howard McCurday Jr., John Anderson McCurdy, Edward Rader Jackson
III, individually and as Trustee for Donelson Caffery Jackson; the J.M.
Burguieres Company, LTD., and the Carey Salt Company, as amended by that certain
Amendment to Salt and Surface Lease dated July 1, 1997.
 
 
IV-7

--------------------------------------------------------------------------------

 

SUBSIDIARIES




1.
Compass Minerals International, Inc.
 
Jurisdiction:
Delaware
 
Qualifications:
Kansas
 
Type:
Corporation
 
Shares Authorized
   
Class A Common:
200,000,000 shares authorized; 32,747,152 outstanding as of September 30, 2010
Class A common stock @ $0.01
 
Owner and % Interest:
Publicly Traded
 
Preferred:
10,000,000 shares
 
Issued and Outstanding:
No preferred shares outstanding
     
2.
NAMSCO Inc.
 
Jurisdiction:
Delaware
 
Qualifications:
Kansas
 
Type:
Corporation
 
Acquired:
9/17/1993
 
Shares Authorized
   
Common:
2,000
 
Issued and Outstanding:
1,556.75
 
Owner & % Interest:
Compass Minerals International, Inc. – 100%
     
3.
North American Salt Company
 
Jurisdiction:
Delaware
 
Qualifications:
Arizona, Colorado, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Louisiana,
Maryland, Michigan, Minnesota, Missouri, Montana, Nebraska, New Hampshire, New
Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma,
Pennsylvania, Tennessee, Texas, Utah, Vermont, Washington, West Virginia,
Wisconsin
 
Type:
Corporation
 
Acquired:
3/26/1990
 
Shares Authorized
   
Common:
10,000
 
Issued and Outstanding:
7,729
 
Owner and % Interest:
NAMSCO Inc. - 100 %
     
4.
Pristiva Inc.
 
Jurisdiction:
Delaware
 
Type:
Corporation
       
Shares Authorized
   
Common:
1,000
 
Issued and Outstanding:
100
 
Owner & % Interest
North American Salt Company – 100%
     
5.
Carey Salt Company
 
Jurisdiction:
Delaware
 
Qualifications:
Louisiana
 
Type:
Corporation
 
Acquired:
3/26/1990
 
Shares Authorized
   
Common:
1,000
 
Issued and Outstanding:
1,000
 
Owner and % Interest:
North American Salt Company -100%

 
 
V-1

--------------------------------------------------------------------------------

 
 
SCHEDULE V
 
6.
GSL Corporation
 
Jurisdiction:
Delaware
 
Qualifications:
Kansas, New York, Utah
 
Type:
Corporation
 
Shares Authorized
   
Common:
1,000
 
Issued and Outstanding:
1,000
 
Owner and % Interest
Great Salt Lake Holdings, LLC - 100%
     
7.
Great Salt Lake Minerals Corporation
 
Jurisdiction:
Delaware
 
Qualifications:
California, Kansas, Utah, Washington, Alberta, British Columbia, Saskatchewan
 
Type:
Corporation
 
Shares Authorized
   
Common:
10,000
 
Issued and Outstanding:
5,727
 
Owner and % Interest:
GSL Corporation - 100%
 
Preferred Stock redeemed December 14, 2007
       
8.
Compass Resources, Inc.
 
Jurisdiction:
Delaware
 
Qualifications:
Commonwealth of The Bahamas
 
Type:
Corporation
       
Shares Authorized
   
Common:
3,000
 
Issued and Outstanding:
800
 
Owner and % Interest:
NAMSCO Inc. – 100%
     
9.
CMP Capital, Inc. [Unrestricted Subsidiary]
 
Jurisdiction:
Delaware
 
Qualifications:
Illinois, Kansas, Utah, Wisconsin
 
Type:
Corporation
       
Shares Authorized
   
Common:
1,000
 
Issued and Outstanding:
100
 
Owner and % Interest:
NAMSCO, Inc. – 100%
     
10.
Great Salt Lake Holdings, LLC
 
Jurisdiction:
Delaware
 
Type:
Limited Liability Company
       
Membership Interest:
2,600,000
 
Owner and % Interest:
NASC Nova Scotia Company – 100%
     
11.
Compass Minerals (Europe) Limited (f/k/a IMC Global (Europe) Limited)
 
Jurisdiction:
England and Wales
 
Type:
Corporation
 
Shares Authorized
   
Ordinary Shares:
21,130,203 @ £1 each
       
Issued and Outstanding:
21,130,203
 
Owner and % Interest:
Compass Minerals International, Inc. - 99.997%
   
21,129,552 ordinary shares
 
Owner and % Interest:
NAMSCO Inc. - .003%
   
651 ordinary shares

 
 
V-2

--------------------------------------------------------------------------------

 
 
SCHEDULE V
 
12.
Compass Minerals (UK) Limited (f/k/a IMC Global (UK) Limited)
 
Jurisdiction:
England and Wales
 
Type:
Corporation
 
Shares Authorized
   
Class “A” Redeemable
   
Preference Shares (USD):
1,884,000 @ USD$10 each
 
Issued and Outstanding:
0
 
Shares Authorized
   
Class “B” Redeemable
   
Preference Shares (USD):
312,100 @USD$10 each
 
Issued and Outstanding:
0
 
Shares Authorized
   
Ordinary Shares:
157,070,000 @ £0.01 each
 
Issued and Outstanding:
157,055,556
 
Owner and % Interest:
Compass Minerals (Europe) Limited - 100%
   
157,055, 556 ordinary shares (GBP)
 
Shares Authorized
   
Ordinary Shares:
55,556 @ USD$0.01 each
 
Issued and Outstanding:
55,556
 
Owner and % Interest:
Compass Minerals (Europe) Limited - 100%
   
55,556 ordinary shares (USD)
13.
Salt Union Limited
 
Jurisdiction:
England and Wales
 
Type:
Corporation
       
Shares Authorized
   
Ordinary Redeemable
   
Shares:
11,500,000 @ £1 each
 
Issued and Outstanding:
11,500,000
 
Owner and % Interest:
Compass Minerals (UK) Limited - 100%
   
11,500,000 ordinary redeemable shares
 
Shares Authorized
   
Ordinary Shares:
1,000,100 @ £1 each
 
Issued and Outstanding:
1,000,100
 
Owner and % Interest:
Compass Minerals (UK) Limited - 100%
   
1,000,100 ordinary shares
     
14.
DeepStore Limited (f/k/a Compass Minerals (No. 2) Limited & London Salt Limited)
 
Jurisdiction:
England and Wales
 
Type:
Corporation
 
Shares Authorized
   
Ordinary:
100,000 @ £1 each
 
Issued and Outstanding:
15,000
 
Owner & % Interest:
DeepStore Holdings Limited - 100%
   
15,000 ordinary shares
15.
Levetas Limited
 
Jurisdiction:
England and Wales
 
Type:
Corporation
 
Shares Authorized
   
Ordinary Shares:
273,134 @ £1 each
 
Issued and Outstanding:
155,000
 
Owner and % Interest:
DeepStore Limited – 100%
   
155,000 ordinary shares

 
 
V-3

--------------------------------------------------------------------------------

 
 
SCHEDULE V
 

 
Shares Authorized
   
“A” Ordinary Shares:
245,103 @ £1 each
 
Issued and Outstanding:
245,103
 
Owner and % Interest:
DeepStore Limited  - 100%
   
245,103 “A” ordinary shares
 
Shares Authorized
   
Deferred Shares:
1@ £1 each
 
Issued and Outstanding:
1
 
Owner and % Interest:
DeepStore Limited – 100%
   
1 deferred share
 
Shares Authorized
   
Class 1 Preference Shares:
3,000,000 @ £1 each
 
Issued and Outstanding:
1,429,017
 
Owner and % Interest:
DeepStore Limited – 100%
   
1,429,017 Class 1 preference shares
 
Shares Authorized
   
Class 2 Preference Shares:
2,000,000 @ £1 each
 
Issued and Outstanding:
919,184
 
Owner and % Interest:
DeepStore Limited – 100%
   
919,184 Class 2 preference shares
     
16.
Interactive Records Management Limited
 
Jurisdiction:
England and Wales
 
Type:
Corporation
       
Shares Authorized
   
Ordinary Shares:
50,000 @ £1 each
 
Issued and Outstanding:
10,000
 
Owner and % Interest:
Levetas Limited – 100%
   
10,000 ordinary shares
17.
Springmede Limited (In Liquidation)
 
Jurisdiction:
England and Wales
 
Type:
Corporation
       
Shares Authorized
   
Ordinary Shares:
90,000 @ £1 each
 
Issued and Outstanding:
15,165
 
Owner and % Interest
Levetas Limited – 100%
   
15,165  ordinary shares
 
Shares Authorized
   
“A” Ordinary Shares:
10,000 @ £1 each
 
Issued and Outstanding:
2,065
 
Owner and % Interest:
Levetas Limited – 100%
   
2,065 “A” ordinary shares
     
18.
Levetas Trustee Limited (In Liquidation)
 
Jurisdiction:
England and Wales
 
Type:
Corporation
       
Shares Authorized
   
Ordinary Shares:
100 shares @ £1 each
 
Issued and Outstanding:
100 Owner and % Interest: Levetas Limited – 100%
   
100 ordinary shares

 
 
V-4

--------------------------------------------------------------------------------

 
 
SCHEDULE V
 
19.
Compass Minerals (No. 1) Limited (f/k/a Direct Salt Supplies Limited) (In
Liquidation)
 
Jurisdiction:
England and Wales
 
Type:
Corporation
 
Shares Authorized
   
Ordinary Shares:
1,000,000 @ £1 each
 
Issued and Outstanding:
2,217
 
Owner and % Interest:
Salt Union Limited - 100%
   
2,217 ordinary shares
     
20.
J.T. Lunt & Co. (Nantwich) Limited (In Liquidation)
 
Jurisdiction:
England and Wales
 
Type:
Corporation
 
Shares Authorized
   
Ordinary:
100 @ £1 each
 
Issued and Outstanding:
2
 
Owner & % Interest:
Compass Minerals (No. 1) Limited (f/k/a Direct Salt Supplies Limited) - 100%
   
2 ordinary shares
21.
CMI Canada Holdings Company
 
Jurisdiction:
Nova Scotia
 
Provincial Registration:
None
 
Type:
Unlimited Company
 
Shares Authorized:
1,000,000,000 common shares, par value $1.00 per share
 
Issued and Outstanding:
100
 
Owner and % Interest:
North American Salt Company – 100%
     
22.
NASC Nova Scotia Company
 
Jurisdiction:
Nova Scotia
 
Provincial Registration:
Ontario
 
Type:
Unlimited Company
 
Shares Authorized:
100,000,000 (Class A common) and 100,000,000 (Class B common)
 
Issued and Outstanding:
2,033,562 (Class A)
   
12,753,789 (Class B)
 
Owner and % Interest:
North American Salt Company - 100%
     
23.
Compass Canada Limited Partnership
 
Jurisdiction:
Ontario
 
Type:
Limited Liability Partnership
 
Shares Authorized:
NA
 
Issued and Outstanding:
100%
 
Owner and % Interest:
NASC Nova Scotia Company – 99.27% (limited)
   
Compass Minerals Canada, Inc. – 0.73% (general)
24.
Sifto Canada Corp.
 
Jurisdiction:
Nova Scotia
 
Provincial Registrations:
British Columbia, Quebec, Alberta, Manitoba, New Brunswick, Newfoundland,
Saskatchewan, Ontario, Nova Scotia
 
Type:
Unlimited company
 
Shares Authorized:
100,000,000,000 (common)
 
Issued and Outstanding:
4,460,001 (common)
 
Owner and % Interest:
Compass Canada Limited Partnership - 100%

 
 
V-5

--------------------------------------------------------------------------------

 
 
SCHEDULE V
 
25.
Compass Resources Canada Company
 
Jurisdiction:
Nova Scotia
 
Provincial Registration:
Ontario
 
Type:
Unlimited company
 
Shares Authorized:
100,000,000
 
Issued and Outstanding:
200,750 (common)
 
Owner and % Interest:
Sifto Canada Corp. - 100%
     
26.
Compass Minerals Canada Inc.
 
Jurisdiction:
Nova Scotia
 
Provincial Registration:
Ontario
 
Type:
Company limited by shares
 
Shares Authorized:
100,000
 
Issued and Outstanding:
33,069 (common)
 
Owner and % Interest:
NASC Nova Scotia Company - 100%
     
27.
Compass Minerals Nova Scotia Company
 
Jurisdiction:
Nova Scotia
 
Provincial Registration:
Ontario
 
Type:
Unlimited company
       
Shares Authorized
   
Common:
100,000,000,000
 
Issued and Outstanding:
431,040 (Class 1)
 
Owner and % Interest:
Compass Canada Limited Partnership - 100%
       
Shares Authorized
   
Common:
100,000,000,000
 
Issued and Outstanding:
233,370.5 (Class 2)
 
Owner and % Interest:
Sifto Canada Corp. - 100%
     
28.
DeepStore Holdings Limited
 
Jurisdiction:
England and Wales
 
Type:
Corporation
 
Shares Authorized:
30,000,000 @ £1 each
 
Issued and Outstanding:
8,950,000 (common)
 
Owner and % Interest:
Compass Canada Limited Partnership - 100%
     
29.
GSL Holdings Europe S.à r.l.
 
Jurisdiction:
Luxembourg
 
Type:
Corporation
 
Shares Authorized:
3,400 @ CAD 10 (ten Canadian dollars per share)
 
Issued and Outstanding:
0 (common)
 
Owner and % Interest:
North American Salt Company - 100%
     
30.
Compass International Holdings S.à r.l.
 
Jurisdiction:
Luxembourg
 
Type:
Corporation
 
Shares Authorized:
3,400 @ CAD 10 (ten Canadian dollars per share)
 
Issued and Outstanding:
0 (common)
 
Owner and % Interest:
North American Salt Company - 100%

 
 
V-6

--------------------------------------------------------------------------------

 
 
SCHEDULE V
 
31.
Salt Europe Holdings S.à r.l.
 
Jurisdiction:
Luxembourg
 
Type:
Corporation
 
Shares Authorized:
2,600 @ CAD 10 (ten Canadian dollars per share)
 
Issued and Outstanding:
0 (common)
 
Owner and % Interest:
Compass International Holdings - 100%


 
V-7

--------------------------------------------------------------------------------

 

SCHEDULE VI


INSURANCE


[*****7 pages omitted pursuant to a confidential treatment request.]
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE VII


EXISTING LIENS




Debtor
 State
Jurisdiction
Thru Date
Original File Date
Original File Number
Secured Party
Collateral
Related Filings
CAREY SALT COMPANY
DE
Secretary of State
9/13/2010
5/24/2001
1047903 5
The Chase Manhattan Bank, as Collateral Agent
 
Termination
filed: 12/4/2001
Continuation filed: 1/19/2006
CAREY SALT COMPANY
DE
Secretary of State
9/13/2010
12/5/2001
2008377 8
JPMorgan Chase Bank
 
Continuation filed: 6/6/2006
CAREY SALT COMPANY
DE
Secretary of State
9/13/2010
12/11/2001
2011366 6
The Chase Manhattan Bank, as Collateral Agent
 
Termination filed: 10/22/2002
Continuation filed: 6/12/2006
CAREY SALT COMPANY
DE
Secretary of State
9/13/2010
12/23/2005
5400604 6
JPMorgan Chase Bank, N.A.
 
Amendments filed: 7/22/2008
& 8/6/2010
Continuation filed: 7/15/2010
CAREY SALT COMPANY
LA
Iberia Parish
   
PENDING
     
CAREY SALT COMPANY
LA
St. Mary Parish
   
PENDING
     

 
 
VII-1

--------------------------------------------------------------------------------

 
 
SCHEDULE VII
 
COMPASS CANADA LIMITED PARTNERSHIP
DC
Recorder of Deeds
9/8/2010
4/20/2006
2006051740
JPMorgan Chase Bank, N.A., Toronto Branch, as Collateral Agent
   
COMPASS CANADA LIMITED PARTNERSHIP
DC
Recorder of Deeds
9/8/2010
12/1/2005
10427425
File #BH-935
(this filing does not exist)
JPMorgan Chase Bank, N.A., Toronto Branch, as Collateral Agent
 
Continuation filed: 8/24/2010
COMPASS MINERALS (EUROPE) LIMITED
DC
Recorder of Deeds
9/8/2010
7/23/2008
2008079525
JPMorgan Chase Bank, N.A., as Collateral Agent
   
COMPASS MINERALS (NO. 1) LIMITED
DC
Recorder of Deeds
9/8/2010
7/23/2008
2008079527
JPMorgan Chase Bank, N.A., as Collateral Agent
 
Amendment filed: 12/31/2008
COMPASS MINERALS (NO. 1) LIMITED
DC
Recorder of Deeds
9/8/2010
12/31/2008
2008130264
JPMorgan Chase Bank, N.A., as Collateral Agent
   
COMPASS MINERALS (UK) LIMITED
DC
Recorder of Deeds
9/8/2010
7/23/2008
2008079526
JPMorgan Chase Bank, N.A., as Collateral Agent
   

 
 
VII-2

--------------------------------------------------------------------------------

 
 
SCHEDULE VII
 
COMPASS MINERALS CANADA INC.
DC
Recorder of Deeds
9/8/2010
4/20/2006
2006051730
JPMorgan Chase Bank, N.A., Toronto Branch, as Collateral Agent
   
COMPASS MINERALS INTERNATIONAL, INC.
DE
Secretary of State
9/13/2010
6/6/2003
3144013 4
JPMorgan Chase Bank, N.A.
 
Continuation filed: 1/16/2008
Amendments filed: 6/16/2008 & 11/14/2003
COMPASS MINERALS INTERNATIONAL, INC.
DE
Secretary of State
9/13/2010
9/19/2005
5295075 7
Xerox Corporation
   
COMPASS MINERALS INTERNATIONAL, INC.
DE
Secretary of State
9/13/2010
12/23/2005
5400617 8
JPMorgan Chase Bank, N.A., as Collateral Agent
 
Continuation filed: 7/15/2010
Amendment filed: 8/6/2010
COMPASS MINERALS INTERNATIONAL, INC.
DE
Secretary of State
9/13/2010
11/12/2009
2009 3636252
Wells Fargo Equipment Finance, Inc.
   
COMPASS MINERALS NOVA SCOTIA COMPANY
DC
Recorder of Deeds
9/8/2010
4/20/2006
2006051722
JPMorgan Chase Bank, N.A., Toronto Branch, as Collateral Agent
   

 
 
VII-3

--------------------------------------------------------------------------------

 
 
SCHEDULE VII
 
COMPASS MINERALS NOVA SCOTIA COMPANY
DC
Recorder of Deeds
9/8/2010
11/18/2005
10375608
File #BH-935
(this filing does not exist)
JPMorgan Chase Bank, N.A., Toronto Branch, as Collateral Agent
 
 
Continuation filed: 7/17/2010
Amendment filed: 8/24/2010
COMPASS RESOURCES CANADA COMPANY
DC
Recorder of Deeds
9/8/2010
4/20/2006
2006051743
JPMorgan Chase Bank, N.A., Toronto Branch, as Collateral Agent
   
COMPASS RESOURCES, INC.
DE
Secretary of State
9/13/2010
7/25/2002
2184286 7
JPMorgan Chase Bank, N.A.
 
Continuation filed: 3/27/2007
Amendment filed: 3/27/2007
COMPASS RESOURCES, INC.
DE
Secretary of State
9/13/2010
12/23/2005
5400650 9
JPMorgan Chase Bank, N.A.
 
Continuation filed: 7/15/2010
Amendment filed: 8/6/2010
DEEPSTORE LIMITED
DC
Recorder of Deeds
9/8/2010
12/31/2008
2008130265
JPMorgan Chase Bank, N.A., as Collateral Agent
   
GREAT SALT LAKE HOLDINGS, LLC
DE
Secretary of State
9/13/2010
12/23/2005
5400665 7
JPMorgan Chase Bank, N.A., as Collateral Agent
 
Continuation filed: 7/15/2010
Amendment filed: 8/9/2010

 
 
VII-4

--------------------------------------------------------------------------------

 
 
SCHEDULE VII
 
GREAT SALT LAKE MINERALS CORPORATION
DE
Secretary of State
9/13/2010
12/5/2001
2008357 0
JPMorgan Chase Bank
 
Continuation filed: 6/6/2006
GREAT SALT LAKE MINERALS CORPORATION
DE
Secretary of State
9/13/2010
11/10/2005
5358217 9
Motion Industries Inc.
   
GREAT SALT LAKE MINERALS CORPORATION
DE
Secretary of State
9/13/2010
12/23/2005
5400680 6
JPMorgan Chase Bank, N.A., as Collateral Agent
 
Continuation filed: 7/15/2010
Amendment filed: 8/9/2010
GREAT SALT LAKE MINERALS CORPORATION
DE
Secretary of State
9/13/2010
1/23/2007
2007 0286186
Xerox Corporation
   
GREAT SALT LAKE MINERALS CORPORATION
DE
Secretary of State
9/13/2010
7/3/2007
2007 2521879
Caterpillar Financial Services Corporation
   
GREAT SALT LAKE MINERALS CORPORATION
DE
Secretary of State
9/13/2010
11/9/2009
2007 4282041
Motion Industries, Inc.
   
NORTH AMERICAN SALT COMPANY
DE
Secretary of State
9/13/2010
8/31/2009
2009 2799218
Banc of America Leasing & Capital, LLC
 
Amendments filed: 10/19/2009 & 10/19/2009
GREAT SALT LAKE MINERALS CORPORATION
DE
Secretary of State
9/13/2010
1/5/2010
2010 0023329
Banc of America Leasing & Capital, LLC
   
GREAT SALT LAKE MINERALS CORPORATION
DE
Secretary of State
9/13/2010
2/1/2010
2010 0339758
Banc of America Leasing & Capital, LLC
   

 
 
VII-5

--------------------------------------------------------------------------------

 
 
SCHEDULE VII
 
GREAT SALT LAKE MINERALS CORPORATION
DE
Secretary of State
9/13/2010
4/26/2010
2010 1427826
Banc of America Leasing & Capital, LLC
   
GREAT SALT LAKE MINERALS CORPORATION
DE
Secretary of State
9/13/2010
6/23/2010
2010 2181794
Banc of America Leasing & Capital, LLC
   
GSL CORPORATION
DE
Secretary of State
9/13/2010
5/24/2001
1047904 3
The Chase Manhattan Bank, as Collateral Agent
 
Termination filed: 12/4/2001
Continuation filed: 1/19/2006
GSL CORPORATION
DE
Secretary of State
9/13/2010
12/5/2001
2008333 1
JPMorgan Chase Bank
 
Continuation filed: 6/6/2006
GSL CORPORATION
DE
Secretary of State
9/13/2010
12/11/2001
2011365 8
The Chase Manhattan Bank, as Collateral Agent
 
Termination filed: 10/22/2002
Continuation filed: 6/12/2006
GSL CORPORATION
DE
Secretary of State
9/13/2010
12/23/2005
5400691 3
JPMorgan Chase Bank, N.A., as Collateral Agent
 
Continuation filed: 7/15/2010
Amendment filed: 8/9/2010
INTERACTIVE RECORDS MANAGEMENT LIMITED
DC
Recorder of Deeds
9/8/2010
12/31/2008
2008130266
JPMorgan Chase Bank, N.A., as Collateral Agent
   

 
 
VII-6

--------------------------------------------------------------------------------

 
 
SCHEDULE VII
 
J.T. LUNT & CO. (NANTWICH) LIMITED
DC
Recorder of Deeds
9/8/2010
7/23/2008
2008079528
JPMorgan Chase Bank,N.A., as Collateral Agent
   
LEVETAS TRUSTEE LIMITED
DC
Recorder of Deeds
9/8/2010
12/31/2008
2008130268
JPMorgan Chase Bank, N.A., as Collateral Agent
   
LEVETAS LIMITED
DC
Recorder of Deeds
9/8/2010
12/31/2008
2008130267
JPMorgan Chase Bank, N.A., as Collateral Agent
   
NAMSCO INC.
DE
Secretary of State
9/13/2010
5/24/2001
1047891 2
The Chase Manhattan Bank, as Collateral Agent
 
Termination filed: 12/4/2001
Continuation filed: 1/19/2006
NAMSCO INC.
DE
Secretary of State
9/13/2010
12/5/2001
2008380 2
JPMorgan Chase Bank
 
Continuation filed: 6/6/2006
NAMSCO INC.
DE
Secretary of State
9/13/2010
12/11/2001
2011359 1
The Chase Manhattan Bank, as Collateral Agent
 
Termination filed: 10/22/2002
Continuation filed: 6/12/2006
NAMSCO INC.
DE
Secretary of State
9/13/2010
12/23/2005
5400695 4
JPMorgan Chase Bank, N.A., as Collateral Agent
 
Continuation filed: 7/15/2010
Amendment filed: 8/17/2010

 
 
VII-7

--------------------------------------------------------------------------------

 
 
SCHEDULE VII
 
NASC NOVA SCOTIA COMPANY
DC
Recorder of Deeds
9/8/2010
4/20/2006
2006051721
JPMorgan Chase Bank, N.A., Toronto Branch, as Collateral Agent
   
NORTH AMERICAN SALT COMPANY
DE
Secretary of State
9/13/2010
12/5/2001
2008334 9
JPMorgan Chase Bank
 
Amendment filed: 5/20/2008
Continuation filed: 6/6/2006
NORTH AMERICAN SALT COMPANY
DE
Secretary of State
9/13/2010
12/11/2001
2011337 7
The Chase Manhattan Bank, as Collateral Agent
 
Termination filed: 10/22/2002
Continuation filed: 6/12/2006
Amendment filed: 6/13/2006
NORTH AMERICAN SALT COMPANY
DE
Secretary of State
9/13/2010
12/23/2005
5400703 6
JPMorgan Chase Bank, N.A., as Collateral Agent
 
Amendments filed: 5/20/2008 & 8/17/2010
Continuation filed: 7/15/2010
NORTH AMERICAN SALT COMPANY
DE
Secretary of State
9/13/2010
4/19/2006
6139661 3
JPMorgan Chase Bank, N.A., Toronto Branch, as Collateral Agent
 
Amendment filed: 5/20/2008
NORTH AMERICAN SALT COMPANY
DE
Secretary of State
9/13/2010
1/30/2008
2008 0360865
Citicapital Commercial Corporation
   

 
 
VII-8

--------------------------------------------------------------------------------

 
 
SCHEDULE VII
 
NORTH AMERICAN SALT COMPANY
DE
Secretary of State
9/13/2010
8/31/2009
2009 2799218
Banc of America Leasing & Capital, LLC
 
Amendment filed: 10/19/2009
NORTH AMERICAN SALT COMPANY
DE
Secretary of State
9/13/2010
1/5/2010
2010 0023576
Banc of America Leasing & Capital, LLC
   
NORTH AMERICAN SALT COMPANY
DE
Secretary of State
9/13/2010
3/17/2010
2010 0905970
Banc of America Leasing & Capital, LLC
   
NORTH AMERICAN SALT COMPANY
DE
Secretary of State
9/13/2010
3/17/2010
2010 0906218
Banc of America Leasing & Capital, LLC
   
NORTH AMERICAN SALT COMPANY
KS
Rice County
   
PENDING
     
PRISTIVA INC.
DE
Secretary of State
9/13/2010
11/20/2008
2008 3887492
JPMorgan Chase Bank, N.A., as Collateral Agent
   
SALT UNION LIMITED
DC
Recorder of Deeds
9/8/2010
7/23/2008
2008079530
JPMorgan Chase Bank, N.A., as Collateral Agent
   
SIFTO CANADA CORP.
DC
Recorder of Deeds
9/8/2010
4/20/2006
2006051734
JPMorgan Chase Bank, N.A., Toronto Branch, as Collateral Agent
   

 
 
VII-9

--------------------------------------------------------------------------------

 
 
SCHEDULE VII
 
SIFTO CANADA CORP.
DC
Recorder of Deeds
9/8/2010
11/21/2001
1397820
File #7298/21
(this filing does not exist)
JPMorgan Chase Bank, N.A., Toronto Branch, as Collateral Agent
 
Continuation filed: 6/15/2006
SPRINGMEDE LIMITED
DC
Recorder of Deeds
9/8/2010
12/31/2008
2008130269
JPMorgan Chase Bank, N.A., as Collateral Agent
   


 
VII-10

--------------------------------------------------------------------------------

 

SCHEDULE 2.05


EXISTING LETTERS OF CREDIT




See attached.

 
2.05 - 1

--------------------------------------------------------------------------------

 

SCHEDULE 2.05


Letter of Credit Schedule
9/30/2010
 
[*****]


 
2.05 - 2

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.01


Permitted Encumbrances
(To Be Updated Post Closing)


United States and Canadian Permitted Encumbrances
 
1.
General

 
None.
 
2.           Goderich, Ontario
 
 
a.
Easement Agreement dated June 26, 1995 between The Corporation of the Town of
Goderich and Sifto Canada Corp., registered August 2, 1996, Instr. # R310881,
(Sifto Canada Corp. gets salt rights and grants easements for sewers).

 
 
b.
Easement Agreement dated June 26, 1995 between The Corporation of the Town of
Goderich and Sifto Canada Corp., registered August 2, 1996, Instr. # R310880.

 
 
c.
Easement Agreement dated August 8, 2005 between Sifto Canada Corp. and Epcor
Power Development Corporation.

 
 
d.
Agreement between The Corporation of the Town of Goderich and Sifto Canada Corp.
dated June 26, 1995 for easements for storm sewers and salt registered August 2,
1996 instrument #R310881.

 
 
e.
Industrial Siding Agreement between Canadian National Railway Company and Domtar
Chemicals Limited - Sifto Salt Division.

 
 
f.
Agreement dated 6/94 between Sifto Canada Corp. and Menesetung Bridge
Association Inc. and Maitland Trail Association whereby Sifto Canada Corp.
grants license to use pathway on premises for pedestrian use.

 
 
g.
Agreement among Sifto Canada Corp., Goderich Port Management Corporation and the
Corporation of the Town of Goderich dated as of November 11, 1999 pursuant to
which the Town of Goderich has certain rights of first refusal over Sifto parcel
pursuant to the terms thereof, an agreement/notice of which may be registered.

 
 
h.
Subject to the extension of Maitland Road through parts of Lots 1 and 2, as
opened by By-Law No. 4 of 1874 dated May 6, 1874 as outlined on Plan 454.

 
 
i.
Reservation in favor of the Corporation of the Township of Huron, its successors
and assigns of the right of ingress and egress and the right to remove gravel
and sand from a portion of the lands on part of the property as contained in
Instrument No. 30994.

 
 
j.
An easement in favour of the Hydro Electric Power Commission over Lot 3 in the
First Concession, Western Division, Township of Colborne, County of Huron, more
particularly described in Instrument No. 8195.

 
 
k.
The responses from the municipality of the Township of Colborne received in 1990
indicate that a portion of the parcel located on Lot 2 in the First Concession,
Western Division, Township of Colborne, County of Huron is zoned to permit the
use of land for magazines.  The same responses indicate that a portion of the
parcel located on Lot 3 in the First Concession, Western Division, Township of
Colborne, County of Huron is zoned as a natural environment zone.  While
magazines used to be located on the lands zoned as a natural environment, these
lands are no longer used for magazines.


 
5.01 - 1

--------------------------------------------------------------------------------

 
 
  SCHEDULE 5.01
 
 
l.
A caution registered as Instrument No. LT011758 against that portion of the
lands which is in the land titles system of registration, and a deposit
registered as Instrument No. 0341502 against that portion of the lands
registered in the land registry system of registration.

 
 
m.
Those exceptions set out in Schedule B of Title Insurance Policy No. ONL0024259
issued by First America Title Insurance Company dated November 28, 2001.

 
3.           Unity, Saskatchewan
 
 
a.
Any right, title and interest of SaskTel Cable in and through that part of the
property registered under Plan No. 76SO9985.

 
 
b.
Easement registered as no. 80S09994 on March 24, 1980 in favor of rural
Municipality of Round Valley No. 410 taken for a roadway right of way as set out
in Certificates of Title Nos. 93S38785, 93S38786 and 93538787.

 
 
c.
Plan registered as no. 01MW07496 on May 18, 2001 as set out in Certificates of
Title Nos. 93S38785, 93S38786 and 93S38787.

 
 
d.
Plan registered as no. 01MW08885 on June 12, 2001 as set out in Certificates of
Title Nos. 93S38785 and 93S38787.

 
 
e.
Those exceptions set out in Schedule B of Title Insurance Policy No. WCO0000663
issued by First American Title Insurance Company dated November 28, 2001.

 
4.           Amherst, Nova Scotia
 
 
a.
Easements granted by Vincent Leonard Smith and wife to Canada Electric Company
Limited by Indenture dated October 20, 1953 and registered in the Registry of
Deeds Office at Amherst, Nova Scotia, in Book Number 214 at page 144 over a part
of the lands.

 
 
b.
Easements granted by Dominion Tar & Chemical Company Limited and Montreal Trust
Company to Canada Electric Company Limited by Indenture dated May 17, 1954 and
registered in the Registry of Deed Office at Amherst, Nova Scotia, in Book
Number 222 at Page 417.

 
 
c.
Those exceptions set out in Schedule B of Title Insurance Policy No. ACL0001763
issued by First American Title Insurance Company dated November 28, 2001.

 
5.           Quebec, Montreal
 
 
a.
Those exceptions set out in Schedule B of Title Insurance Policy No. QCH-0002845
issued by First American Title Insurance Company dated November 28, 2001.

 
6.           United States
 
 
Any items found on Schedule B-II to the title insurance policies numbered:

 

 
Utah: 
Policy Number 45-0020 107 469;

 

 
Kansas:
Policy No. 170053107-1041;

 

 
Illinois:
1401 007930105;

 


 
5.01 - 2

--------------------------------------------------------------------------------

 


SCHEDULE 5.01
 

 
Wisconsin:
1201-01341 (Commitment No.356893); and

 

 
Louisiana:
1201-01338 (Policy No. 19-0059-107-00000218);

 
 
issued by the Chicago Title Insurance Company.

 
Surveys
United States
 
1.
Cote Blanche, LA- survey (Project No. 20010298/3) dated May 4, 2001, last
revised September 27, 2001, prepared by Richard B. Edwards.

 
2.
Overland Park, KS - survey (Project No. 20010298/6) dated May 16, 2001, revised
September 12, 2001, prepared by Joseph A. Herring.

 
3.
9200 South Ewing, Chicago, IL - survey (Project No. 20010298/7) dated August 14,
2001, last revised September 6, 2001, prepared by Radu M. S. Irimescu.

 
4.
Kenosha, WI - survey dated April 14, 1999 prepared by Donald C. Chaput.

 
5.
Lyons, KS - survey (Project No. 20010298/1) dated September 14, 2001, last
revised September 28, 2001, printed October 1, 2001, prepared by William A.
Booe.

 
Canada


1.
Unity, Saskatchewan - plan dated July 18, 2001 by C.B. Swenson, S.L.S.

 
2.
Amherst, Nova Scotia — survey dated October 31, 2001 by Cumberland Surveys Ltd.,
N.S.L.S.

 
3.
Goderich, Ontario — surveys dated September 18, 2001, September 20, 2001,
October 3, 2001, October 4, 2001 and October 10, 2001 and sketches dated October
12, 2001 and October 15, 2001 by D. Culbert Ltd. O.L.S.

 
4.
Montreal, Quebec — certificate of location dated November 5, 2001 by Le Groupe
Conseil T.T. Katz, Land Surveyors.

 
U.K. Properties
 
1.
Weston Point Salt Works is subject to the covenants, restrictions, easements,
leases and other matters of whatsoever nature contained or referred to in the
following documents (so far as they affect such property and are still
subsisting):

 
 
a.
Office Copy Entries for Title No:  CH352146.

 
 
b.
Demise of right and liberty to use wharf and landing place at Runcorn in the
County of Chester dated 31st October 1960 between The Manchester Ship Canal
Company and Imperial Chemical Industries Limited together with Letter dated 20th
August 1987 to The Secretary, Manchester Ship Canal Company.  Licence to Assign
dated 8th April 1992 between The Manchester Ship Canal Company, ICI Chemicals &
Polymers Limited and Salt Union Limited.  Receipted Notice of Assignment dated
22nd April 1992.

 
 
c.
Grant of right to take water from the Manchester Canal at Weston Point Runcorn
in the County of Chester dated 31st October 1960 between The Manchester Ship
Canal Company and Imperial Chemical Industries Limited.  Supplemental Agreement
dated 16th July 1969 between The Manchester Ship Canal Company and Imperial
Chemical Industries Limited.


 
5.01 - 3

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.01
 
 
d.
Demise of right and liberty to use wharf and landing place at Runcorn in the
County of Chester dated 14th November 1980 between The Manchester Ship Canal
Company and Imperial Chemical Industries Limited together with Letter dated 20th
August 1987 to The Secretary, Manchester Ship Canal Company.  Licence to Assign
dated 8th April 1992 between The Manchester Ship Canal Company, ICI Chemicals &
Polymers Limited and Salt Union Limited.  Receipt of Notice of Assignment dated
22nd April 1992.

 
 
e.
Deed of Grant of easements re:  Brine Facilities and Pipes Northwich Cheshire
dated 9th April 1992 between ICI Chemicals & Polymers Limited and Salt Union
Limited.

 
 
f.
Indenture dated 9th November 1986 between The Bridgewater Navigation Company
Limited, The Mersey Salt and Brine Company Limited and The Guardians of the Poor
of the Runcorn Union.

 
 
g.
Indenture dated 31st December 1914 between The Manchester Ship Canal Company,
The Salt Union Limited and The Mersey Power Company Limited.

 
 
h.
Conveyance dated 31st October 1960 between The Manchester Ship Canal Company and
Imperial Chemical Industries Limited.

 
 
i.
Counterpart Deed of Grant re:  sewers at Weston Point, Cheshire dated 9th April
1992 between Salt Union Limited and ICI Chemicals & Polymers Limited.

 
 
j.
Deed of Grant re:  Telecommunications cables in land at Weston Point Cheshire
dated 26th September 1994 between Salt Union Limited and ICI Chemicals &
Polymers Limited.

 
 
k.
Lease dated 30th August 1994 between Salt Union Limited and Scottish
HydroElectric plc.

Office Copy Entries for Title No:  CH 381816.
 
 
1.
Energy Purchase Agreement dated 30th August 1994 between Scottish Hydro-Electric
plc and Salt Union Limited.

 
 
m.
Originating application dated 26th August 1994 between Salt Union Limited and
Scottish Hydro-Electric plc.

 
 
n.
Court Order dated 26th August 1994 between Salt Union Limited and Scottish
Hydro-Electric plc.

 
 
o.
Side Letter dated 30 August 1994 from Scottish Hydro-Electric plc to Salt Union
Limited.

 
 
p.
Side Letter dated 30 August 1994 from Scottish Hydro-Electric plc to Salt Union
Limited.

 
 
q.
Deed of Variation dated 14th December 1995 between Salt Union Limited and
Scottish Hydro-Electric plc.

 
 
r.
Deed of Variation dated 27th March 1997 between Salt Union Limited and Scottish
Hydro-Electric plc.

 
 
s.
Deed of Variation dated 2nd September 1997 between Salt Union Limited and
Scottish Hydro-Electric plc.

 
 
t.
Deed of Variation dated 30th December 1997 between Salt Union Limited and
Scottish Hydro-Electric plc.

 
 
u.
Deed of Variation dated 30th September 1998 between Salt Union Limited and
Scottish Hydro-Electric plc.


 
5.01 - 4

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.01
 
 
v.
Office Copy Entries for Title No:  ch352145.

 
 
w.
Lease dated 14th October 1975 between The Manchester Ship Canal Company and
Imperial Chemical Industries Limited.  Licence to Assign dated 8th April 1992
between The Manchester Ship Canal Company, ICI Chemicals & Polymers Limited and
Salt Union Limited.  Receipted Notice of Assignment dated 22nd April 1992.

 
 
x.
Deed of Grant for easement for electricity cables at Percival Lane Runcorn
Cheshire dated 1st August 1975 between The Manchester Ship Canal Company and the
Merseyside and North Wales Electricity Board.

 
 
y.
Counterpart Deed of Grant relating to electricity cables at Percival Lane
Runcorn in the County of Cheshire dated 20th August 1984 between Imperial
Chemical Industries plc and The Merseyside and North Wales Electricity Board.

 
 
z.
Conveyance and Assignment dated 9th April 1992 between ICI Chemicals & Polymers
Limited and Salt Union Limited.

 
 
aa.
Deed of Grant re:  brine mains in land at Weston Point Cheshire dated 9th April
1992 between Salt Union Limited and ICI Chemicals & Polymers Limited.

 
 
bb.
Deed of Grant re electric cables in land at Weston Point Cheshire dated 9th
April 1992 between Salt Union Limited and ICI Chemicals & Polymers Limited.

 
 
cc.
Letter dated 31st March 1992 from Grundy Kershaw & Bowdens to ICI Chemicals &
Polymers Limited.  Demise re pipeline and cable at Weston Point Runcorn,
Cheshire dated 9th April 1992 between Salt Union Limited and ICI Chemicals and
Polymers Limited.



 
dd.
Deed of Grant relating to a 132 kV electricity cable at Weston Point Runcorn
Cheshire dated 14th December 1995 between Salt Union Limited and Manweb plc.

 
 
ee.
Agreement relating to the erection of a building over the public sewer at Weston
Point Salt Works Runcorn in the County of Cheshire — loading canopies dated 5th
October 1978 between The Council of the Borough of Halton, North West Water
Authority and Imperial Chemical Industries Limited.

 
 
ff.
Deed of Grant re railway facilities in land at Weston Point Cheshire dated 9th
April 1992 between ICI Chemicals & Polymers Limited and Salt Union Limited.

 
 
gg.
Office Copy Entries for Title No. CH394607.

 
 
hh.
Explanatory Note prepared by Herbert Smith dated 12th April 2001(note the
following documents are under negotiation):



Draft Deed of Grant between Salt Union Limited and Chargee and Manweb plc.
Draft Deed of Grant between Salt Union Limited and ICI Chemicals & Polymers
Limited.
Draft Agreement to Discharge to Outfall Salt 3.
 
 
ii.
Letter of Consent dated 9th November 1995 from Barclays Bank plc to the Chief
Land Registrar, Birkenhead District Land Registry.

 
 
jj.
Letter of Consent dated 30th November 1995 from The Manchester Ship Canal
Company to Salt Union Limited.


 
5.01 - 5

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.01
 
 
kk.
Joint Originating Application dated 17th November 1995 between Salt Union
Limited and Scottish Hydro-Electric plc relating to a proposed lease of an
electrical compound at Weston Point, Runcorn, Cheshire (Ref:  LB5 26531).

 
 
ll.
Joint Originating Application dated 17th November 1995 between Salt Union
Limited and Scottish Hydro-Electric plc relating to a proposed lease of premises
at Weston Point, Runcorn, Cheshire (Ref:  LB5 26532).

 
 
mm.
Court Order dated 21st November 1995 between Salt Union Limited and Scottish
Hydro-Electric plc relating to a proposed lease of an electrical compound at
Weston Point, Runcorn, Cheshire (Ref:  LB5 26531).

 
 
nn.
Supplemental Lease dated 14th December 1995 between Salt Union Limited and
Scottish Hydro-Electric plc of land at Weston Point, Runcorn, Cheshire.

 
 
oo.
Letter of Consent dated 18th January 1996 from Salt Union Limited to Scottish
HydroElectric plc.

 
 
pp.
Letter dated 18th February 1993 from ICI Chemicals & Polymers Limited to Salt
Union Limited together with signed acknowledgment letter.

 
 
qq.
Letter dated 12th December 1991 from Cheshire Brine Subsidence Compensation
Board to Herbert Smith.  Invoice dated 12th December from Cheshire Brine
Subsidence Compensation Board to Herbert Smith.  Letter dated 6th December 1991
to The Chief Officer, Cheshire Brine Subsidence Compensation Board from Herbert
Smith.

 
 
rr.
Assignment dated 8th April 1992 made between Imperial Chemical Industries Plc
(1) ICI Chemicals & Polymers Limited (2).

 
 
ss.
Counterpart Supplemental Lease of electrical compound dated 14th December 1995
made between Salt Union Limited (1) Scottish Hydro-Electric Plc (2).

 
 
tt.
Deed of Variation dated 9th April 1992 made between The Manchester Ship Canal
Company (1) ICI Chemicals & Polymers Limited (2).

 
 
uu.
Wayleave Agreement dated 8th March 1991 made between Manweb Plc (1) ICI Plc, C &
P Group (2).

 
 
vv.
Agreement dated 20th November 1975 made between The Council of the Borough of
Halton (1) North West Water Authority (2).

 
 
ww.
Conveyance dated 16th July 1975 made between The Manchester Ship Canal Company
(1) Imperial Chemical Industries Limited (2).

 
 
xx.
Conveyance dated 10th October 1973 made between The Manchester Ship Canal
Company (1) Imperial Chemical Industries Limited (2).

 
 
yy.
Conveyance dated 31st October 1960 made between The Manchester Ship Canal
Company (1) Imperial Chemical Industries Limited (2).

 
 
zz.
Wayleave Agreement dated 12th July 1992 made between Manweb Plc (1) Salt Union
Limited (2).

 
 
aaa.
Agreement for the use of Office Facilities at Weston Point dated 22nd June 2000
made between Salt Union Limited (1) and Aughton Automation Limited (2).


 
5.01 - 6

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.01
 
 
bbb.
Agreement for the use of Office and Storage Facilities at Weston Point dated
13th and 14th September 2000 made between Salt Union Limited (1) and Green
Contract Services (2).

 
 
ccc.
Agreement for the use of Office Facilities at Weston Point dated 26th and 29th
June 2000 made between Salt Union Limited (1) and CISE Limited (2).

 
 
ddd.
Agreement for the use of Office Facilities at Weston Point dated 29th and 31st
August 2000 made between Salt Union Limited (1) and Husrt (2).

 
 
eee.
Agreement for the use of Office Facilities at Weston Point dated 17th July 2000
made between Salt Union Limited (1) and Interbelt Limited (2).

 
 
fff.
Agreement for the use of Office Facilities at Weston Point dated 26th and 27th
June 2000 made between Salt Union Limited (1) and plettac nsg plc (2).

 
 
ggg.
Agreement for the use of Office Facilities at Weston Point dated 27th June and
5th July 2000 made between Salt Union Limited (1) and Studley Engineering
Limited (2).

 
 
hhh.
Proforma Memorandum of Rent Review dated 9th August 1996 between The Manchester
Ship Canal Company (1) and Salt Union Limited (2) together with copy invoice
dated 29th September 2000.

 
 
iii.
Letter dated 14th February 2001 from The Manchester Ship Canal Company to Salt
Union Limited regarding the new revised rent.

 
2.
Unit 3, King’s Court, Runcorn is subject to the covenants, restrictions,
easements, leases and other matters of whatsoever nature contained or referred
to in the following documents (so far as they affect such property and are
subsisting), copies of which have been provided or made available to Buyer or
its solicitors, and which shall be treated as disclosed against all
representations and warranties in Article III:

 
 
a.
Land Certificate relating to Title No:  CH351637.

Office Copy Entries for Title No:  CH351637.
 
 
b.
Agreement for Lease dated 9th April 1992 between Grantham Caddick Developments
Limited and Salt Union Limited.

 
 
c.
Contractor’s Collateral Warranty Deed dated 9th April 1992 between Grantham
Caddick Developments Limited, Salt Union Limited and Paul Caddick Limited.

 
 
d.
Letter dated 10th April 1992 from County Natwest Limited to Grantham Caddick
Developments Limited relating to floating charges created by a Mortgage dated 16
November 1990.

 
 
e.
Letter dated 10th April 1992 from County Natwest Limited to Grantham Caddick
Developments Limited consenting to the grant of a Lease.

 
 
f.
Lease dated 15th April 1992 between Grantham Caddick Developments Limited and
Salt Union Limited.

 
 
g.
Side Letter from Grantham Caddick Developments Limited to Salt Union Limited
dated 15th April 1992.

 
 
h.
Side Letter from Grantham Caddick Developments Limited to Salt Union Limited
dated 15th April 1992.


 
5.01 - 7

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.01
 
 
i.
Deed of Variation dated 16th December 1992 between Grantham Caddick Developments
Limited and Salt Union Limited.

 
 
j.
Collateral Warranty dated 9th March 1993 between Paul Caddick Limited, Salt
Union Limited and Peter Standing and Peter Crompton.

 
 
k.
Agreement dated January 5, 1990 between the Commission for the New Towns and
Paul Caddick Developments (Northern) Limited.

 
 
1.
Rent Review Memorandum dated January 20, 1998 between Caddick (Runcorn) Limited
and Salt Union Limited.

 
3.
Winsford Salt Mine is subject to the entries, covenants, restrictions,
easements, leases and other matters of whatsoever nature contained or referred
to in the following documents (so far as they affect such property and are still
subsisting):

 
Date
Description
Parties
03/07/1901
Agreement
The Salt Union Limited (1) The
   
Weaver Navigation Trustees (2)
     
09/04/1992
Deed of Grant of electric
Salt Union Limited (1) ICI
 
cables in land at Winsford,
Chemicals & Polymers Limited (2)
 
Cheshire
       
31/12/1998
Lease
Dinah Mary France-Hayhurst (1)
   
Salt Union Limited (2)
     
31/12/1998
Counterpart Agreement
Salt Union Limited (1) ICI
   
Chemicals & Polymers Limited (2)
     
31/12/1998
Counterpart Lease
Salt Union Limited (1) ICI
   
Chemicals & Polymers Limited (2)
     
31/12/1998
Counterpart Agreement
Salt Union Limited (1) Zeneca
   
Limited (2)
     
31/12/1998
Counterpart Lease
Salt Union Limited (1) Zeneca
   
Limited (2)
     
31/01/2001
Land Certificate - Title Number CH446766
   
04/04/2001
Land Certificate - Title Number CH465379
   
20/03/2001
Office Copy Entries - Title Number CH352130
   
04/04/2001
Office Copy Entries - Title Number CH435567
   
31/12/1998
Deed of Grant
Salt Union Limited (1) ICI
   
Chemicals & Polymers Limited (2)
     
07/10/1998
Letter re Counsel’s Opinion
ICI Business Legal Services



 
5.01 - 8

--------------------------------------------------------------------------------

 


SCHEDULE 5.01


Date
Description
Parties
Undated
Wayleave Agreement
Plan Number 4/137A-63
     
26/08/1976
Wayleave Agreement
Plan Number SJ6567
     
21/04/1995
Lease of Land and buildings
Salt Union Limited (1) Winsford &
 
at Bradford Road, Winsford,
Middlewich Unit (No. 546) Sea
 
Cheshire
Cadets Corps (2)
     
09/04/1992
Counterpart Deed of Grant
Salt Union Limited (1) ICI
   
Chemicals & Polymers Limited (2)

 
4.
Land and Buildings in Paradise Lane, Church Minshull, Nantwich, Cheshire is
subject to the covenants, restrictions, easements, leases and other matters of
whatsoever nature contained or referred to in the following documents (so far as
they affect such property and are still subsisting):

 
No.
Date
Description
Parties
1.
23/03/2001
Lease
Mr. and Mrs. J M J Lunt (1)
Direct Salt Supplies Limited (2)
2.
12/01/2001
Claim Form
John Michael Joseph Lunt and
Valerie Lunt (1)
Direct Salt Supplies Limited (2)
3.
15/01/2001
Court Order
John Michael Joseph Lunt and
Valerie Lunt (1)
Direct Salt Supplies Limited (2)
4.
08/03/1996
Lease (Expired)
John Michael Joseph Lunt
and Valerie Lunt (1)
Direct Salt Supplies Limit(2)
5.
13/01/1999
Letter
Cheshire Brine Compensation
Board (1) Sidley & Austin (2)
6.
Various
Land, Coal,
Drainage and Local
Authority Search Results
 
7.
Various
Office Copy Entries
Title numbers CH285072 and
CH181321
8.
21/12/1998
Results of Official Index Map Search



 
5.
Unit 19A, Harleston Industrial Estate, Harleston, Norfolk is subject to the
covenants, restrictions, easements, leases and other matters of whatsoever
nature contained or referred to in the following documents (so far as they
affect such property and are still subsisting):

 
 
a.
Lease dated 23rd May 2000 between Reads Property Developments Limited (1) and
Judith Bedwell trading as Anglian Salt (2).

 
 
b.
Licence to Assign dated 18th September 2000 between Reads Property Developments
Limited (1) Judith Bedwell trading as Anglian Salt (2) and Direct Salt Supplies
Limited (3).

 
 
c.
Assignment dated 18th September 2000 between Judith Bedwell (1) and Direct Salt
Supplies Limited (2).

 


 
5.01 - 9

--------------------------------------------------------------------------------

 


  SCHEDULE 5.01
 
6.
Unit 7, the Merlin Centre, Lancaster Road, Cressex Business Park, High Wycombe,
Buckinghamshire is subject to the covenants, restrictions, easements, leases and
other matters of whatsoever nature contained or referred to in the following
documents (so far as they affect such property and are still subsisting):

 
Date
Description
Parties
Edition Date
Office Copy Entries
Title Number BM140883
11/07/1996
   
12/07/1966
Deed
The Minister of Aviation (1) Broom
and Wade Limited (2) A. Douglas
& Co. Properties Limited (3)
     
14/01/1964
Conveyance
The Minister of Aviation (1) Broom
and Wade Limited (2)
     
23/06/1994
Restrictive Covenant
Indemnity Policy
Eagle Star Insurance Company
Limited (1) Barclays Nominees
(George Yard) Limited (2)
     
13/01/1999
Endorsement
Barclays Nominees (George Yard)
Limited (1)
     
22/06/1994
Section 106 Agreement
Wycombe District Council (1)
Ferguson Limited (2)
     
10/08/1995
Letter
Wycombe District Council (1)
Swan Hill Development
Management (2)
     
14/08/1995
Letter
National Rivers Authority (1)
Swan Hill Development
Management (2)
     
24/08/1994
Letter
Thames Valley Police (1) Wycombe
District Council (2)
     
Undated
Insurance Document
       
22/10/1999
Details of Liability
Insurance
Burgess Partnership Ltd (1)
Burgess Dent Ltd (2)
 
Statement of Expenditure
for year ending 24 March
1999 and Service Charge
Budget
       
07/02/2000
Letter
Wycombe District Council (1)
Direct Salt Supplies Limited (2)
     
08/11/1999 and
Local Search and
 
29/11/1999
Drainage Enquiries
       
01/10/1999
Replies to Preliminary
Enquiries
Barclays Nominees (George Yard)
Limited (1) Direct Salt Supplies
Limited (2)
     



 
5.01 - 10

--------------------------------------------------------------------------------

 


SCHEDULE 5.01


Date
Description
Parties
     
Undated
Replies to Requisitions on Title
Barclays Nominees (George Yard)
Limited (1) Salt Union Limited (2)
     
07/02/2000
Lease
Barclays Nominees (George Yard)
Limited (1) Salt Union Limited (2)
     
16/03/2001
Letter
Inland Revenue Stamp Taxes (1)
Dibb Lupton Alsop (2)
     
07/02/2000
Licence for Alterations
Barclays Nominees (George Yard)
Limited (1) Salt Union Limited (2)
     
07/02/2000
Side Letter
Barclays Nominees (George Yard)
Limited (1) Salt Union Limited (2)
Various
Professional Indemnity
Insurance Details
       
Draft
Deeds of Warranty
Delta Simons Environmental
Consultants Limited
Simons Construction Limited
Burgess Partnership Limited
Rider Hunt
Hoare Lea & Partners
Roscoe Capital Limited

 
7.
Commercial Premises at TDG Silvertown, North Woolwich Road, London E16 is
subject to the covenants, restrictions, easements, leases and other matters of
whatsoever nature contained or referred to in the following documents (so far as
they affect such property and are still subsisting):

 
 
a.
March 31, 2000 Lease between TDG Limited (1) and Salt Union Limited (2).

 


 
5.01 - 11

--------------------------------------------------------------------------------

 


SCHEDULE 5.04


LITIGATION




None.


 
5.04 - 1

--------------------------------------------------------------------------------

 


SCHEDULE 5.13


CAPITALIZATION




(a)
US Borrower

See Schedule V.


(b)
Canadian Borrower and UK Borrower

See Schedule V.


 
5.13 - 1

--------------------------------------------------------------------------------

 


SCHEDULE 5.15


INTELLECTUAL PROPERTY


 
None.
 


 
5.15 - 1

--------------------------------------------------------------------------------

 


SCHEDULE 5.16


COMPLIANCE WITH STATUTES


 
None.
 


 
5.16 - 1

--------------------------------------------------------------------------------

 


SCHEDULE 5.17


ENVIRONMENTAL MATTERS




None.


 
5.17 - 1

--------------------------------------------------------------------------------

 


SCHEDULE 5.19


LABOR RELATIONS




None.


 
5.19 - 1

--------------------------------------------------------------------------------

 


SCHEDULE 5.24


CERTAIN POST-CLOSING COLLATERAL OBLIGATIONS
 
Amendments to Existing Mortgages.  Within 30 days of the Restatement Effective
Date, Amendments to the Existing Mortgages in the form and substance reasonably
satisfactory to the Administrative Agent (the “Mortgage Amendments”)  shall be
executed and delivered to the Administrative Agent.


Title Date Down Endorsements.  Within 30 days of the Restatement Effective Date,
endorsements to each of the Title Policies referenced below shall be issued by
Chicago Title Insurance Company in form and substance reasonably satisfactory to
the Administrative Agent.


SITE
NO.
PROPERTY
ADDRESS
RECORD OWNER
TITLE
INFORMATION
1.
Ogden, UT
765 N. 10500
W. Little Mountain
Weber/Box Elder County
(Deed of Trust )
Owned/Leased
Great Salt Lake Minerals Corporation/North American Salt Company
Chicago Title Policy No. 45 0020 107 469
Local No. F-D 23376
2.
Lyons, KS
1662 Avenue North
Rice City
Rice County
(Mortgage)
Owned/Leased
North American
Salt Company
Chicago Title Policy No: RC 17 0053 107-1041
3.
Kenosha, WI
Kenosha County
(Mortgage)
Owned Factory
North American Salt Company.
Chicago Title Policy No: WI 1113071
4.
Chicago, IL
9200 E. Ewing
Cook County
(Mortgage)
Owned Warehouse
North American Salt Company
(1)Chicago Title Policy No: 1401 007930105D2/ CSU No. 120101340
5.
Cote Blanche, LA
Parish of St. Mary
(Mortgage)
Leased
Multiple Parties
Chicago Title Policy No. 19 0059 107 00000218
120101338



Local Counsel Opinions.  Within 30 days of the Restatement Effective Date, legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent from local counsel covering each of the Mortgage Amendments shall be
delivered to the Administrative Agent.


Flood Determination / Flood Insurance.  Within 30 days of the Restatement
Effective Date, a flood hazard determination for the property located at 1662
Avenue N., Rice County, Kansas shall be executed and delivered to the
Administrative Agent, together with evidence of flood insurance satisfactory to
the Administrative Agent.


List of Notes.  Within 30 days of the Restatement Effective Date, each note
listed on Exhibit A to this Schedule 5.24 (or, if necessary, a loss affidavit
stating the loss of such note, in which case such note shall be reissued and
delivered within 30 days of the Restatement Effective Date), shall be delivered
to the Administrative Agent.


Stock Certificate.  Within 30 days of the Restatement Effective Date, the stock
certifcate(s) evidencing 100% of the shares in Compass Resources, Inc. shall be
delivered to the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.14


LIMITATIONS ON CERTAIN RESTRICTIONS ON SUBSIDIARIES




None.


 
7.14 - 1

--------------------------------------------------------------------------------

 


SCHEDULE 10.03


ADDRESSES




COMPASS MINERALS INTERNATIONAL, INC.
9900 West 109th Street, Suite 600
Overland Park, Kansas 66210-1436


SIFTO CANADA CORP.
9900 West 109th Street, Suite 600
Overland Park, Kansas 66210-1436


SALT UNION LIMITED
9900 West 109th Street, Suite 600
Overland Park, Kansas 66210-1436
 
 
10.03-1

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1


Form of Term Note


TERM NOTE


$_______________
New York, New York   

________________, __________   


FOR VALUE RECEIVED, COMPASS MINERALS GROUP, INC., a Delaware corporation (the
“US Borrower”), hereby promises to pay to __________ or its registered assigns
(the “Lender”), in lawful money of the United States of America in immediately
available funds, at the applicable Notice/Payment Office (as defined in the
Credit Agreement referred to below) on the Term Loan Maturity Date (as defined
in the Credit Agreement) the principal sum of ____________ DOLLARS
($____________) or, if less, the unpaid principal amount of all Term Loans (as
defined in the Credit Agreement) made by the Lender pursuant to the Credit
Agreement.


The US Borrower also promises to pay interest on the unpaid principal amount
hereof in like money at said office from the date hereof until paid at the rates
and at the times provided in Section 2.14 of the Credit Agreement.


This Note is one of the Term Notes referred to in the Credit Agreement, dated as
of November 28, 2001, as amended and restated as of April 10, 2002, as further
amended and restated as of December 22, 2005, among Compass Minerals
International, Inc. (formerly known as Salt Holdings Corporation), the US
Borrower, Sifto Canada Corp., a company incorporated under the laws of the
province of Ontario, Canada, Salt Union Limited, a company incorporated under
the laws of England and Wales, the lending institutions from time to time party
thereto (including the Lender) and JPMorgan Chase Bank, N.A., as Administrative
Agent (as amended, restated, modified, waived and/or supplemented from time to
time, the “Credit Agreement”), and is entitled to the benefits thereof and of
the other Credit Documents (as defined and provided for in the Credit
Agreement).  This Note is secured by certain of the Security Documents (as
defined in the Credit Agreement) and is entitled to the benefits of certain of
the Guaranties (as defined in the Credit Agreement).  This Note is subject to
voluntary prepayment and mandatory repayment prior to the Term Loan Maturity
Date, in whole or in part, as provided in the Credit Agreement.


In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.


The US Borrower hereby waives presentment, demand, protest or notice of any kind
in connection with this Note.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
Page 2


THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.




COMPASS MINERALS GROUP, INC.
   
By: 
   
Name:
Title:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2A




Form of US Revolving Note


US REVOLVING NOTE


$ ____________
New York, New York   

________________, __________   


FOR VALUE RECEIVED, COMPASS MINERALS GROUP, INC., a Delaware corporation (the
“US Borrower”), hereby promises to pay to or its registered assigns (the
“Lender”), in lawful money of the United States of America in immediately
available funds, at the applicable Notice/Payment Office (as defined in the
Credit Agreement) on the Revolving Loan Maturity Date (as defined in the Credit
Agreement) the principal sum of ____________ DOLLARS ($____________) or, if
less, the unpaid principal amount of all Revolving Loans (as defined in the
Credit Agreement) made by the Lender pursuant to the Credit Agreement.


The US Borrower also promises to pay interest on the unpaid principal amount
hereof in like money at said office from the date hereof until paid at the rates
and at the times provided in Section 2.14 of the Credit Agreement.


This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of November 28, 2001, as amended and restated as of April 10, 2002, as
further amended and restated as of December 22, 2005, among Compass Minerals
International, Inc. (formerly known as Salt Holdings Corporation), the US
Borrower, Sifto Canada Corp., a company incorporated under the laws of the
province of Ontario, Canada, Salt Union Limited, a company incorporated under
the laws of England and Wales, the lending institutions from time to time party
thereto (including the Lender), JPMorgan Chase Bank, N.A., as Administrative
Agent (as amended, restated, modified, waived and/or supplemented from time to
time, the “Credit Agreement”), and is entitled to the benefits thereof and of
the other Credit Documents (as defined in the Credit Agreement).  This Note is
secured by certain of the Security Documents (as defined in the Credit
Agreement) and is entitled to the benefits of certain of the Guaranties (as
defined in the Credit Agreement).  This Note is subject to voluntary prepayment
and mandatory repayment prior to the Revolving Loan Maturity Date, in whole or
in part, as provided in the Credit Agreement.


In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.


The US Borrower hereby waives presentment, demand, protest or notice of any kind
in connection with this Note.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2A
Page 2


THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.




COMPASS MINERALS GROUP, INC.
   
By:
   
Name:
Title:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2B




Form of Global Revolving Note


GLOBAL REVOLVING NOTE


$ ____________
New York, New York   

________________, __________   


FOR VALUE RECEIVED, COMPASS MINERALS GROUP, INC., a Delaware corporation (the
“US Borrower”), SIFTO CANADA CORP., a company incorporated under the laws of the
province of Ontario, Canada (the “Canadian Borrower”), and SALT UNION LIMITED, a
company incorporated under the laws of England and Wales (the “UK Borrower” and,
together with the US Borrower and the Canadian Borrower, the “Borrowers”),
hereby promise to pay to ____________ or its registered assigns (or its Canadian
Lending Office or UK Lending Office, as applicable) (the “Lender”), in lawful
money of the United States of America (or, as provided below, Canada or the
United Kingdom) in immediately available funds, at the applicable Notice/Payment
Office (as defined in the Credit Agreement), (a) on the Revolving Loan Maturity
Date (as defined in the Credit Agreement), in the case of each Borrower, the
unpaid principal amount of all Global Revolving Loans (as defined in the Credit
Agreement) made by the Lender to such Borrower, and the unpaid face amount of
all B/As of such Borrower accepted by such Lender, in each case pursuant to the
Credit Agreement, and (b) as provided in Section 2.07 of the Credit Agreement,
the face amount of each B/A of such Borrower accepted by such Lender, provided
that, notwithstanding the fact that the principal amount of this Note is
denominated in US Dollars, to the extent provided in the Credit Agreement, all
payments hereunder in respect of Global Revolving Loans (other than US Dollar
Loans) or B/As (each as defined in the Credit Agreement) evidenced hereby shall
be made in the currency in which such Global Revolving Loans or B/As are
denominated (although payments in respect of Global Revolving Loans or B/As
shall be made in US Dollars (using the US Dollar Equivalent (as defined in the
Credit Agreement) of such Global Revolving Loans) to the extent required
pursuant to the provisions of Section 2.21 of the Credit Agreement), whether or
not the US Dollar Equivalent thereof, when added to the outstanding principal
amount of all US Dollar Loans (as defined in the Credit Agreement) evidenced
hereby, would exceed the stated principal amount of this Note.


Each of the US Borrower, the Canadian Borrower and the UK Borrower also promises
to pay interest on the unpaid principal amount hereof owed by such Borrower in
like money at said office from the date hereof until paid at the rates and at
the times provided in Section 2.14 of the Credit Agreement.


This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of November 28, 2001, as amended and restated as of April 10, 2002, as
further amended and restated as of December 22, 2005, among Compass Minerals
International, Inc. (formerly known as Salt Holdings Corporation), the US
Borrower, the Canadian Borrower, the UK Borrower, the lending institutions from
time to time party thereto (including the Lender) and JPMorgan Chase Bank, N.A.,
as Administrative Agent (as amended, restated, modified, waived and/or
supplemented from time to time, the “Credit Agreement”), and is entitled to the
benefits thereof and of the other Credit Documents (as defined in the Credit
Agreement).  The obligations of the US Borrower represented by this Note are
secured by certain of the Security Documents (as defined in the Credit
Agreement) and are entitled to the benefits of certain of the Guaranties (as
defined in the Credit Agreement) and the obligations of the Canadian Borrower
and the UK Borrower represented by this Note are secured by each of the Security
Documents and are entitled to the benefits of each of the Guaranties.  This Note
is subject to voluntary prepayment and mandatory repayment prior to the
Revolving Loan Maturity Date, in whole or in part, as provided in the Credit
Agreement.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-2B
Page 2


In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.


Each of the US Borrower, the Canadian Borrower and the UK Borrower hereby waives
presentment, demand, protest or notice of any kind in connection with this Note.


THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.




COMPASS MINERALS GROUP, INC.
   
By: 
   
Name:
Title:





SIFTO CANADA CORP.,
   
By: 
   
Name:
Title:





SALT UNION LIMITED,
   
By: 
   
Name:
Title:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-3




Form of Swingline Note


SWINGLINE NOTE


$ ____________
New York, New York   

________________, __________   


FOR VALUE RECEIVED, COMPASS MINERALS GROUP, INC., a Delaware corporation (the
“US Borrower”), hereby promises to pay to JPMORGAN CHASE BANK,


N.A., or its registered assigns (the “Lender”), in lawful money of the United
States of America in immediately available funds, at the applicable
Notice/Payment Office (as defined in the Credit Agreement referred to below) on
the Swingline Expiry Date (as defined in the Credit Agreement) the principal sum
of FIFTEEN MILLION DOLLARS ($15,000,000) or, if less, the unpaid principal
amount of all Swingline Loans (as defined in the Credit Agreement) made by the
Lenders pursuant to the Credit Agreement.


The US Borrower promises to pay interest on the unpaid principal amount hereof
in like money at said office from the date hereof until paid at the rates and at
the times provided in Section 2.14 of the Credit Agreement.


This Note is one of the Swingline Notes referred to in the Credit Agreement,
dated as of November 28, 2001, as amended and restated as of April 10, 2002, as
further amended and restated as of December 22, 2005, among Compass Minerals
International, Inc. (formerly known as Salt Holdings Corporation), a Delaware
corporation, the US Borrower, Sifto Canada Corp., a company incorporated under
the laws of the province of Ontario, Canada, Salt Union Limited, a company
incorporated under the laws of England and Wales, the lending institutions from
time to time party thereto (including the Lender) and JPMorgan Chase Bank, N.A.,
as Administrative Agent (as amended, restated, modified, waived and/or
supplemented from time to time, the “Credit Agreement”), and is entitled to the
benefits thereof and of the other Credit Documents (as defined in the Credit
Agreement).  This Note is secured by certain of the Security Documents (as
defined in the Credit Agreement) and is entitled to the benefits of certain of
the Guaranties (as defined in the Credit Agreement).  This Note is subject to
voluntary prepayment and mandatory repayment prior to the Swingline Expiry Date,
in whole or in part, as provided in the Credit Agreement.


In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.


The US Borrower hereby waives presentment, demand, protest or notice of any kind
in connection with this Note.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-3
Page 2


THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.




COMPASS MINERALS GROUP, INC.
   
By:
   
Name:
Title:


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B-1

Form of Opinion
 
 
[FORM OF OPINION OF LATHAM & WATKINS LLP]


Subject to the foregoing and the other matters set forth herein, as of the date
hereof:


1.             Each of the Corporation Loan Parties is a corporation with
corporate power and authority to enter into the Loan Documents and perform its
obligations thereunder. The LLC Loan Party is a limited liability company, with
limited liability company power and authority to enter into the Loan Documents
and perform its obligations thereunder.  With your consent, based solely on
certificates from public officials, we confirm that each of the Loan Parties is
validly existing and in good standing under the laws of the State of Delaware.


2.             The execution, delivery and performance of the Loan Documents,
the Copyright Security Agreement and the Patent and Trademark Security Agreement
by each Loan Party that is a party thereto, has been duly authorized by all
necessary corporate or limited liability company, as applicable, action of each
Loan Party that is a party thereto and the Loan Documents, the Copyright
Security Agreement and the Patent and Trademark Security have been duly executed
and delivered by each Loan Party.


3.             Each of the Loan Documents constitutes a legally valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each Loan Party in accordance with its terms.


4.             The execution and delivery of the Loan Documents by each Loan
Party, the Canadian Borrower and the UK Borrower, the borrowing of the Loans (as
defined in the Credit Agreement) by the Borrowers, and the consummation by the
Borrowers and the Loan Parties of the transactions contemplated by the Loan
Documents, do not on the date hereof:


(i)             with respect to the Loan Parties only, violate the provisions of
the Governing Documents;


(ii)            result in the breach of or a default under the 2019 Notes
Indenture;


(iii)           violate any federal or New York statute, rule, or regulation
applicable to such Loan Party or the DGCL or DLLCA (as applicable); or


(iv)           require any consents, approvals, or authorizations to be obtained
by such Loan Party from, or any registrations, declarations or filings to be
made by such Loan Party with, any governmental authority under any federal or
New York statute, rule or regulation applicable to such Loan Party (including,
without limitation, Regulations T, U or X of the Board of Governors of the
Federal Reserve System, assuming the Borrowers comply with the provisions of the
Loan Documents relating to the use of proceeds)  or the DGCL or DLLCA (as
applicable) except filings and recordings required in order to perfect or
otherwise protect the security interests under the US Collateral and Guaranty
Agreement as amended by the USCGA Amendment (as so amended, the “Amended
Collateral and Guaranty Agreement”).

 
 

--------------------------------------------------------------------------------

 

5.             The Amended Collateral and Guaranty Agreement and together with
the Reaffirmation Agreement creates a valid security interest in favor of the
Collateral Agent for the benefit of the Secured Parties (as defined in the
Amended Collateral and Guaranty Agreement) in that portion of the collateral
described in Section 4.01 of the Amended Collateral and Guaranty Agreement in
which any of the Loan Parties party thereto has rights and a valid security
interest may be created under Article  9 of the New York UCC (the “UCC
Collateral”), which security interest secures the Obligations (as defined in the
Amended Collateral and Guaranty Agreement and as confirmed by the Reaffirmation
Agreement).


6.             The Financing Statements are in appropriate form for filing in
the Delaware Filing Office. Upon the proper filing of the Financing Statements
in the Delaware Filing Office, the security interest in favor of the Collateral
Agent for the benefit of the Lenders in each Loan Party’s rights in the UCC
Collateral described in the respective Financing Statements will be perfected to
the extent a security interest in such UCC Collateral can be perfected under the
Delaware UCC by the filing of a financing statement in that office.


7.             Upon delivery of that portion of the UCC Collateral that
constitutes “certificated securities” within the meaning of Section 8-102(a)(4)
of the New York UCC (the “Pledged Securities”) to the Collateral Agent in, and
while located in, the State of New York, pursuant to the Amended Collateral and
Guaranty Agreement, indorsed to the Collateral Agent or in blank, in each case,
by an effective endorsement, or accompanied by stock powers with respect thereto
duly indorsed in blank by an effective endorsement the security interest in
favor of the Collateral Agent for the benefit of the Secured Parties (as defined
in the Amended Collateral and Guaranty Agreement)  in the Pledged Securities
will be perfected.


8.             None of the Loan Parties is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


9.             Assuming that under all applicable laws of each of the parties to
the Foreign Guaranty (the “Foreign Guarantors”) is validly existing, that the
Foreign Guaranty and the Reaffirmation Agreement have been duly authorized,
executed and delivered by the Foreign Guarantors and that the Foreign
Obligations (as defined in the Foreign Guaranty) constitute legally valid and
binding obligations of each Foreign Borrower (as defined in the Foreign
Guaranty) under the law governing such Foreign Obligations and that such Foreign
Obligations would constitute the legally valid and binding obligations of each
Foreign Borrower (as defined in the Foreign Guaranty) under the law of the State
of New York if New York law were applicable to such Foreign Obligations (as to
which we express no opinion), the Foreign Guaranty together with the
Reaffirmation Agreement constitutes a legally valid and binding obligation of
each Foreign Guarantor, enforceable against each Foreign Guarantor in accordance
with its terms.  We call to your attention that we have not reviewed, and are
not familiar with, the Foreign Obligations.


Except as expressly set forth in paragraphs 5 through 8, we do not express any
opinion with respect to the creation, validity, attachment, perfection or
priority of any security interest or lien or the effectiveness of any sale or
other conveyance or transfer of real or personal property.  The opinions above
do not include any opinions with respect to compliance with laws relating to
permissible rates of interest.

 
 

--------------------------------------------------------------------------------

 

Our opinions are subject to:


(a)            the effects of bankruptcy, insolvency, reorganization,
preference, fraudulent transfer, moratorium or other similar laws relating to or
affecting the rights or remedies of creditors, and the judicial application of
foreign laws or governmental actions affecting creditors’ rights;


(b)            the effects of general principles of equity, whether considered
in a proceeding in equity or at law (including the possible unavailability of
specific performance or injunctive relief), concepts of materiality,
reasonableness, good faith, fair dealing and the discretion of the court before
which a proceeding is brought;


(c)            the invalidity under certain circumstances under law or court
decisions of provisions for the indemnification or exculpation of or
contribution to a party with respect to a liability where such indemnification,
exculpation or contribution is contrary to public policy; and


(d)            we express no opinion with respect to (i) consents to, or
restrictions upon, governing law, jurisdiction, venue, service of process,
arbitration, remedies or judicial relief; (ii) advance waivers of claims,
defenses, rights granted by law, or notice, opportunity for hearing, evidentiary
requirements, statutes of limitation, trial by jury or at law, or other
procedural rights; (iii) waivers of broadly or vaguely stated rights; (iv)
covenants not to compete; (v) provisions for exclusivity, election or cumulation
of rights or remedies; (vi) provisions authorizing or validating conclusive or
discretionary determinations; (vii) grants of setoff rights; (viii) provisions
to the effect that a guarantor is liable as a primary obligor, and not as a
surety and provisions purporting to waive modifications of any guaranteed
obligation to the extent such modification constitutes a novation; (ix)
provisions for the payment of attorneys’ fees where such payment is contrary to
law or public policy; (x) proxies, powers and trusts; (xi) provisions
prohibiting, restricting, or requiring consent to assignment or transfer of any
right or property; (xii) provisions for liquidated damages, default interest,
late charges, monetary penalties, prepayment or make-whole premiums or other
economic remedies to the extent such provisions are deemed to constitute a
penalty; (xiii) provisions permitting, upon acceleration of any indebtedness,
collection of that portion of the stated principal amount thereof which might be
determined to constitute unearned interest thereon; and (xiv) the severability,
if invalid, of provisions to the foregoing effect.


We express no opinion or confirmation as to federal or state securities laws
(except as set forth in paragraph 8 of this letter), tax laws, antitrust or
trade regulation laws, insolvency or fraudulent transfer laws, antifraud laws,
compliance with fiduciary duty requirements, pension or employee benefit laws,
usury laws, environmental laws, margin regulations (except as set forth in
paragraph 4(iv)), FINRA rules or stock exchange rules (without limiting other
laws excluded by customary practice).

 
 

--------------------------------------------------------------------------------

 

Without limiting the generality of the foregoing, the opinions expressed above
are also subject to the following limitations, exceptions and assumptions:


(a)  We have assumed that any conditions to the effectiveness of the Loan
Documents have been satisfied or waived and that any required lender consents to
the Loan Documents have been obtained.


(b)  We have assumed that since the original date of execution thereof, except
as specifically set forth in the Amendment and the USCGA Amendment, no Existing
Loan Document has been amended, restated, modified, supplemented, or terminated
and that no rights pursuant thereto have been released, waived, or modified
either expressly or by any action or inaction of the parties thereto and that no
party has defaulted on its obligations under the Existing Loan Documents. We
have assumed that immediately prior to giving effect to the Loan Documents each
of the Existing Loan Documents was the legally valid, binding and enforceable
obligation of the parties thereto.


(c)  We call to your attention to the fact that with respect to any collateral
subject to a security interest under more than one security agreement in favor
of the Collateral Agent, a court may limit the enforceability of inconsistent
provisions and may limit the ability of the Collateral Agent to choose which
agreement or provisions thereof to enforce.


The opinions set forth above are also subject to (i) the unenforceability of
contractual provisions waiving or varying the rules listed in Section 9-602 of
the New York UCC, (ii) the unenforceability under certain circumstances of
contractual provisions respecting self-help or summary remedies without notice
of or opportunity for hearing or correction, (iii) the effect of provisions of
the New York UCC and other general legal principles that impose a duty to act in
good faith and in a commercially reasonable manner, and (iv) the effect of
Sections 9-406, 9-407, 9-408 and 9-409 of the New York UCC on any provision of
any Loan Document that purports to prohibit, restrict, require consent for or
otherwise condition the assignment of rights under such Loan Document.


We call to your attention that enforcement of a claim denominated in a foreign
currency may be limited by requirements that the claim (or a judgment in respect
of the claim) be converted into United States dollars, and we express no opinion
as to the enforceability of any indemnity for losses associated with the
exchange of the judgment currency into any other currency.


Insofar as our opinions require interpretation of the 2019 Notes Indenture, with
your consent, (i) we have assumed that all courts of competent jurisdiction
would enforce such agreements in accordance with their plain meaning, (ii) we
express no opinion with respect to a breach or default under the Credit
Agreement that would occur only upon the happening of a contingency, (iii) we
express no opinion with respect to any matters which require the performance of
a mathematical calculation or the making of a financial or accounting
determination and (iv) we have assumed any action that requires a judgment or
determination to be “reasonable” or “in good faith” has been so taken.

 
 

--------------------------------------------------------------------------------

 

Our opinions in paragraphs 5 and 6 above are limited to Article 9 of the New
York UCC, our opinions in paragraph 8 is limited to Articles 8 and 9 of the New
York UCC and our opinions in paragraph 6 are limited to Article 9 of the
Delaware UCC, and therefore those opinion paragraphs, among other things, do not
address collateral of a type not subject to, or excluded from the coverage of,
Articles 8 and 9 of the Applicable UCC.


Additionally,


(i)             We express no opinion with respect to the priority of any
security interest or lien.


(ii)            We express no opinion with respect to any agricultural lien or
any collateral that consists of letter-of-credit rights, commercial tort claims,
goods covered by a certificate of title, claims against any government or
governmental agency, consumer goods, crops growing or to be grown, timber to be
cut, goods which are or are to become fixtures, or as-extracted collateral or
cooperative interests.


(iii)           We assume the descriptions of Collateral (as defined in the
Amended Collateral and Guaranty Agreement) contained in, or attached as
schedules to, the Loan Documents and any financing statements accurately and
sufficiently describe the Collateral intended to be covered by the Loan
Documents or such financing statements.  Additionally, we express no opinion as
to whether the phrases “all personal property” or “all assets” or similarly
general phrases would be sufficient to create a valid security interest in the
collateral or particular item or items of collateral; however, we note that
pursuant to Section 9-504 of the New York UCC the phrases “all assets” or “all
personal property” can be a sufficient description of collateral for purposes of
perfection by the filing of a financing statement.


(iv)           We have assumed that each grantor of any security interest has,
or with respect to after-acquired property will have, rights in the collateral
granted by it or the power to transfer rights in such collateral, and that each
such grantor has received value, and express no opinion as to the nature or
extent of any grantor’s rights in any of the collateral and we note that with
respect to any after-acquired property, the security interest will not attach
until the applicable grantor acquires such rights or power.


(v)            We call to your attention the fact that the perfection of a
security interest in “proceeds” (as defined in the New York UCC) of collateral
is governed and restricted by Section 9-315 of the New York UCC.


(vi)           We have assumed that the exact legal name of the Loan Parties are
as set forth in the copy of the organizational documents certified by Secretary
of State of the State of Delaware, and we have also assumed the accuracy of the
other factual information set forth on the Financing Statements.


(vii)          Section 552 of the federal Bankruptcy Code limits the extent to
which property acquired by a debtor after the commencement of a case under the
federal Bankruptcy Code may be subject to a security interest arising from a
security agreement entered into by the debtor before the commencement of such
case.

 
 

--------------------------------------------------------------------------------

 

(viii)         We express no opinion with respect to any property subject to a
statute, regulation or treaty of the United States whose requirements for a
security interest’s obtaining priority over the rights of a lien creditor with
respect to the property preempt Section 9-310(a) of the New York UCC.


(ix)            We express no opinion with respect to any goods which are
accessions to, or commingled or processed with, other goods to the extent that
the security interest is limited by Section 9-335 or 9-336 of the New York UCC.


(x)            We call to your attention that a security interest may not attach
or become enforceable or be perfected as to contracts, licenses, permits, equity
interests or other property which are not assignable under applicable law, or
are subject to consent requirements or contractual or other prohibitions or
restrictions on assignment, except to the extent that any such prohibitions,
restrictions or consent requirements may be rendered ineffective to prevent the
attachment of the security interest pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the New York UCC, as applicable, and we note that the extent of any
security interest created in reliance on such UCC provisions may be limited.  In
addition, we call to your attention that your rights under the Loan Documents as
secured parties may be subject to the provisions of the organizational and
governing documents of any entity in which any equity interests (or other rights
of equity holders or investors) are pledged and the provisions of the applicable
laws under which any such entity is organized.


(xi)            We express no opinion regarding any security interest in any
copyrights, patents, trademarks, service marks or other intellectual property,
or any license or sublicense thereof or the proceeds of any of the foregoing
except to the extent Article 9 of the New York UCC may be applicable to the
foregoing and, without limiting the generality of the foregoing, we express no
opinion as to the effect of any federal laws relating to copyrights, patents,
trademarks, service marks or other intellectual property on the opinions
expressed herein.  In addition, we call to your attention that any license or
sublicense of copyrights, patents, trademarks or other intellectual property may
not be assignable unless such license or sublicense affirmatively permits the
creation, perfection and enforcement of a security interest therein.


(xii)          We express no opinion with respect to the security interest of
the Collateral Agent for the benefit of any Secured Party (other than the
Lenders) except to the extent that the Collateral Agent has been duly appointed
as agent for such persons.


(xiii)         We call to your attention that the issuers of certain of the
Pledged Securities are organized under the laws of Canada, England and Wales or
Luxembourg, and we express no opinion as to the effect of the laws of Canada,
England and Wales or Luxembourg on the opinions herein stated.  Our opinion with
respect to the Pledged Securities is limited to the New York UCC to the extent
that the New York UCC may be applicable thereto and we express no opinion as to
whether as a comity or otherwise a court may defer to the laws of another
jurisdiction.  Additionally, we call to your attention that the laws of the
jurisdiction of the issuer of the securities may affect, among other things,
whether the security is characterized as a “certificated security” under the New
York UCC, the exercise of remedies with respect to such security and the
exercise of voting or other rights with respect to such security.

 
 

--------------------------------------------------------------------------------

 

(xiv)         We call to your attention that in the case of interests in
partnerships and limited liability companies such interests are unlikely to be
securities unless their terms expressly provide, and continue to provide, that
they are securities governed by Article or Division 8 of the Uniform Commercial
Code of the relevant jurisdiction.  Our opinion in paragraph 7 with respect to
the Pledged Securities is limited to those partnership interests and limited
liability company interests which are, and continue to be, certificated
securities.


With your consent, we have assumed (a) that the Loan Documents have been duly
authorized, executed and delivered by the parties thereto other than the Loan
Parties, (b) that the Loan Documents constitute legally valid and binding
obligations of the parties thereto other than the Loan Parties, enforceable
against each of them in accordance with their respective terms, and (c) that the
status of the Loan Documents as legally valid and binding obligations of the
parties is not affected by any (i) breaches of, or defaults under, agreements or
instruments, (ii) violations of statutes, rules, regulations or court or
governmental orders, or (iii) failures to obtain required consents, approvals or
authorizations from, or make required registrations, declarations or filings
with, governmental authorities, provided that we make no such assumption to the
extent we have opined as to such matters with respect to the Loan Parties
herein.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-2


Form of Opinion


 
[FORM OF OPINION OF FASKEN MARTINEAU DUMOULIN LLP]


1.                             Opinions


Based and relying on the foregoing, and subject to the qualifications,
limitations and restrictions hereinafter expressed, we are of the opinion that:


1.             The Canadian LP was formed and is validly existing under the laws
of Ontario.


2.             The Canadian LP has the power and capacity under the LP Agreement
to enter into, deliver and perform its obligations under the LP Documents and to
carry on its business.


3.             The execution and delivery of the LP Documents by the GP on
behalf of the Canadian LP and the performance of its obligations thereunder and
the consummation of the transactions contemplated by the LP Documents have been
duly authorized by all necessary partnership action on the part of the Canadian
LP.


4.             The LP Documents have been duly executed by the GP on behalf of
the Canadian LP and, to the extent that delivery of LP Documents is governed by
the laws of the Province of Ontario, delivered by the GP on behalf of the
Canadian LP.


5.             The Amended Canadian GSA is a legal, valid and binding obligation
of the Canadian LP and of the GP, enforceable against each of the GP and the
Canadian LP, in accordance with their respective terms.


6.


 
(a)
The Amended Canadian GSA is a legal, valid and binding obligation of each other
Compass Entity which is a party to it, enforceable against such Compass Entity
in accordance with its terms.



 
(b)
The Debenture Pledge Amending Agreement is a legal, valid and binding obligation
of Sifto enforceable against Sifto in accordance with its terms.  The Debenture
Pledge Amending Agreement has not affected the enforceability of the Debenture
Pledge, except in accordance with the terms of the Debenture Pledge Amending
Agreement.



7.            The execution and delivery of


 
(i)
each LP Document by the Canadian LP and the performance by the Canadian LP of
its obligations thereunder;



 
(ii)
GSA Amendment No. 3 by each Compass Entity which is a party thereto and the
performance by such Compass Entity of its obligations thereunder;



 
(iii)
the Security Agreement Supplement by CMI and the performance of its obligations
thereunder; and


 
 

--------------------------------------------------------------------------------

 

 
(iv)
the Amended and Restated Security Agreement Supplement by NASC and the
performance of its obligations thereunder,



do not constitute or result in a violation or breach of or a default under (a)
the LP Agreement or such Document, or (b) any law, rule or regulation having the
force of law in the Province of Ontario.


8.             No authorization, consent or approval of, or filing,
registration, qualification or recording with, any governmental entity having
jurisdiction in the Province of Ontario is required in connection with the
execution and delivery of:


 
(a)
the LP Documents or the performance by the Canadian LP of its obligations
thereunder;



 
(b)
GSA Amendment No. 3 or the performance by each Compass Entity which is a party
thereto of its obligations thereunder;



 
(c)
the Security Agreement Supplement by CMI and the performance of its obligations
thereunder; or



 
(d)
the Amended and Restated Security Agreement Supplement by NASC and the
performance of its obligations thereunder.



9.             No stamp tax, registration, documentary or other similar tax,
duty, levy or fee is payable under the laws of the Province of Ontario or the
federal laws of Canada applicable therein in connection with the execution and
delivery of:


 
(a)
the LP Documents or the performance by the Canadian LP of its obligations
thereunder;



 
(b)
GSA Amendment No. 3 or the performance by each Compass Entity which is a party
thereto of its obligations thereunder;



 
(c)
the Security Agreement Supplement by CMI and the performance of its obligations
thereunder;



 
(d)
the Amended and Restated Security Agreement Supplement by NASC and the
performance of its obligations thereunder; or



 
(e)
the exercise by the Collateral Agent of any of its rights and remedies
thereunder.



10.            To the extent that the OPPSA applies to the security interests
created by the Amended Canadian GSA,


 
(a)
The Amended Canadian GSA creates valid security interests in favour of the
Collateral Agent in the personal property described therein to which the OPPSA
applies and in which a security interest may be granted under the OPPSA (the
“Ontario Personal Property Collateral”) in which the Compass Entity party
thereto now has rights which secures the payment and performance of the
obligations described therein as being secured thereby.  The Amended Canadian
GSA is sufficient to create valid security interests in favour of the Collateral
Agent in Ontario Personal Property Collateral in which the Compass Entity party
thereto hereafter acquires rights when those rights are acquired to secure
payment and performance of the obligations described therein as being secured
thereby.  Registration has been made in all public offices provided for under
Ontario Law where such registration is necessary to preserve, protect or perfect
the security interests created in favour of the Collateral Agent in the Ontario
Personal Property Collateral under the Amended Canadian GSA and the Security
Agreement Supplement; and


 
 

--------------------------------------------------------------------------------

 

 
(b)
The security interest created in favour of the Collateral Agent under the
Amended and Restated Security Agreement Supplement in the CMI Pledged Shares has
been perfected by control by the Collateral Agent and accordingly has priority
over any other security interest (to which the OPPSA applies) of any other
secured party that does not have control of the CMI Pledged Shares.  If the
Collateral Agent had no notice of any adverse claim at the time of obtaining
control of the CMI Pledged Shares, the Collateral Agent acquired its security
interest in the CMI Pledged Shares free of any adverse claim.



11.            In the event that the Shares Mortgage is sought to be enforced
against the Canadian LP, in any action or proceeding in the Province of Ontario
in accordance with the laws applicable thereto as chosen by the parties, namely
the laws of England, (“English Law”) a court of competent jurisdiction in the
Province of Ontario (an “Ontario Court”) would recognize such choice of laws as
a valid choice of law to govern the Shares Mortgage and would apply English Law
to all issues that an Ontario Court characterized as substantive under the
conflict of laws’ rules of the laws of the Province of Ontario, assuming that:


(a)
such choice of law is legal under English Law;



(b)
such choice of law was made bona fide (without limiting the foregoing, such
choice of law was not made for the purpose of avoiding the mandatory laws of any
other jurisdiction);



(c)
there is no reason for avoiding such choice of law on the grounds of public
policy in the Province of Ontario as determined by an Ontario Court;



(d)
English Law is not an assertion of sovereign power of a political nature by the
England, such as laws of a penal or taxation nature or laws of extra-territorial
application;



(e)
English Law was specifically pleaded and proved as a question of fact before the
Ontario Court;



An Ontario Court will apply provisions of Ontario law which have overriding
effect and will not enforce the performance of any obligation that is illegal
under the laws of any jurisdiction in which the obligation is to be
performed.   An Ontario Court will also apply the laws of the Province of
Ontario to those issues that the Ontario Court characterizes as procedural or
administrative under the conflicts of laws’ rules of the laws of the Province of
Ontario.  No opinion is expressed as to whether remedies available under English
Law would be available from an Ontario Court.

 
 

--------------------------------------------------------------------------------

 

12.            Pursuant to the convention between Canada and the United Kingdom
of Great Britain and Northern Ireland providing for the reciprocal enforcement
of judgments (the “Enforcement Convention”), any subsisting in personam judgment
of an English court (an “English Judgment”) ordering the payment of a fixed sum
of money obtained by the Collateral Agent under the Shares Mortgage in an action
before the English court against the Canadian LP under the Shares Mortgage may
be registered at any time up to six years from its date in the Federal Court of
Canada or in an Ontario Court and shall, for purposes of enforcement, be
conclusive and of the same force and effect as if it had been a judgment
originally given in the Federal Court of Canada or that Ontario Court with
effect from the date of registration thereof.  The Enforcement Convention
contains certain exceptions and limitations.  Notwithstanding the Enforcement
Convention, the Attorney General of Canada pursuant to the Foreign
Extraterritorial Measures Act (Canada), the Competition Tribunal pursuant to the
Competition Act (Canada) and the Governor-in-Council pursuant to the United
Nations Act (Canada) or the Special Economic Measures Act (Canada) may make
certain orders prohibiting enforcement of foreign judgments, including any
English Judgment.


2.                             Qualifications


The opinions expressed above are subject to the following qualifications:


 
(a)
the enforceability of a Document may be limited by bankruptcy, winding-up,
insolvency, arrangement, fraudulent preference and conveyance, assignment and
preference and other similar laws of general application affecting the
enforcement of creditor’s rights;



 
(b)
a court may exercise discretion in the granting of equitable remedies such as
specific performance and injunction;



 
(c)
the enforceability of a Document may be limited by general principles of law and
equity relating to the conduct of the Collateral Agent or the Lenders prior to
execution of, or in the administration or performance of such Document
including, without limitation, (i) undue influence, unconscionability, duress,
misrepresentation and deceit, (ii) estoppel and waiver, (iii) laches and (iv)
reasonableness and good faith in the exercise of discretionary powers;



 
(d)
the discretion that a court may reserve to itself to decline to hear an action
if it is not the proper forum to hear the action or if concurrent proceedings
are being brought elsewhere;



 
(e)
we express no opinion as to the enforceability of any provision of the Documents
which purports to limit jurisdiction of proceedings exclusively to a Foreign
Court;



 
(f)
our opinions in paragraphs 7 and 8 does not extend to (i) any agreement that the
Canadian LP may have entered into or with, or with any decision, order or award
made by, any governmental body, court, tribunal or similar entity of the
Province of Ontario or of Canada, or (ii) any necessary consent, licence,
approval, acknowledgement, order or exemption from, registration or filing with
or notice to any governmental department or agency or regulatory body or
authority required under Ontario Law in order for the Canadian LP to carry on
its business;


 
 

--------------------------------------------------------------------------------

 

 
(g)
no opinion is expressed in this opinion letter on whether the Collateral Agent
or any Lender has complied or is complying with Section 510 of the Bank Act
(Canada) in connection with the origination and negotiation of the Documents or
the transactions contemplated thereby or on the effect non-compliance with
Section 510 would have on the legality, validity, binding effect or
enforceability of the Documents.  For the purposes of this opinion letter,
however, we have, with your permission, assumed the Collateral Agent and each
such Lender has complied and is complying with Section 510;



 
(h)
provisions in a Document permitting service of legal process by posting or
transmission of copies thereof in accordance with the notice clause of such
Document may not be recognized as good service on the Canadian LP by an Ontario
Court;



 
(i)
no opinion is expressed on the validity of any provision purporting to waive
trial by jury;



 
(j)
no opinion is expressed in this opinion letter as to any of those matters which
we have assumed for the purposes of rendering the opinions expressed herein;



 
(k)
without limiting the generality of paragraph 10 above, with respect to the
security interests in the Collateral created under the Amended Canadian GSA:



 
(i)
acceleration, enforcement and realization under the Amended Canadian GSA may be
limited or constrained by the PPSA;



 
(ii)
a security interest in instruments, securities, chattel paper and negotiable
documents of title may be perfected by registration but will be defeated by
certain claimants obtaining possession of such property in the circumstances
described in the PPSA or the Bills of Exchange Act (Canada), as applicable;



 
(iii)
a security interest in goods will be defeated by certain claimants to whom a
Compass Entity sells or leases those goods in the ordinary course of business in
the circumstances described in the PPSA;



 
(iv)
a security interest perfected by registration of a financing statement under the
PPSA will only remain perfected by such registration for its specified
registration period unless renewed before the expiry of such period by the
filing of a financing change statement or Form 3C properly completed in the
manner prescribed under the PPSA;


 
 

--------------------------------------------------------------------------------

 

 
(v)
changes in the corporate name of a Compass Entity, the adoption of a French or
combined English/French form of the name of a Compass Entity or transfer by a
Compass Entity to any third party of any of its property subject to the
security  interests created in favour of the Collateral Agent would require
timely registration of a financing change statement properly completed in the
manner prescribed under the PPSA to preserve the priority and perfection of the
security  interests therein;



 
(vi)
any security interest expressed to be created under the Amended Canadian GSA in
any Collateral acquired by a Compass Entity after the execution and delivery
thereof will not attach to such Collateral (and will not be enforceable against
third parties or perfected) until the such Compass Entity acquires rights in
such Collateral;



 
(vii)
no opinion is expressed in this opinion letter with respect to any security
interest in Collateral that is transformed in such a way that it is not
identifiable or traceable or in any proceeds of Collateral that are not
identifiable or traceable; and



 
(viii)
although the Security Agreement Supplement and the related Financing Statement
may by its respective terms extend to motor vehicles (which term is broadly
defined in the PPSA), no detailed description of any motor vehicle subject to
the Security Agreement Supplement was set out in the Financing Statement and
thus the security interests in such motor vehicles are subject to the rights of
certain claimants in the circumstances described in the PPSA;



 
(l)
the enforceability of a Document is subject to the Limitations Act, 2002
(Ontario), which provides that a limitation period under that Act applies
despite any agreement to vary or exclude it, and we express no opinion whether
an Ontario Court may find any provision of any Document to be unenforceable as
an attempt to vary or exclude a limitation period under that Act;



 
(m)
the liability of NASC Nova Scotia Company as limited partner of the Canadian LP
under the LP Documents is limited by the terms of the LP Agreement and the
Limited Partnerships Act (Ontario)



 
(n)
the Currency Act (Canada) precludes a court in Canada from giving judgment in
any currency other than Canadian currency, and we express no opinion as to the
rate of exchange at which the conversion to Canadian currency of any amounts
owing by a Compass Entity will he made for the purpose of any judgment;



 
(o)
a court may decline to accept the factual and legal determinations of a party
notwithstanding that a contract or instrument provides that the determinations
of that party shall be conclusive;


 
 

--------------------------------------------------------------------------------

 

 
(p)
no opinion is given as to the enforceability of any term providing for the
severance of illegal or unenforceable provisions from the remaining provisions
of an agreement;



 
(q)
the recoverability of costs and expenses may be limited to those a court
considers to be reasonably incurred, and the costs and expenses incidental to
all court proceedings are in the discretion of the court and the court has the
discretion to determine by whom and to what extent these costs shall be paid;



 
(r)
the Collateral Agent may be required to give a Compass Entity a reasonable time
to pay following a demand for payment prior to taking any action to enforce its
right of payment or before exercising any of the rights and remedies expressed
to be exercisable by the Collateral Agent in a Security Document;



 
(s)
we express no opinion as to the enforceability of any provision that states that
modifications, amendments or waivers are not binding unless in writing;



 
(t)
we express no opinion as to the enforceability of any provision exculpating any
party from liability in respect of acts or omissions that may be illegal,
fraudulent or involve wilful misconduct;



 
(u)
any provision that provides for interest to be paid at a higher rate after than
before default, that provides for a forfeiture of a deposit or any other
property or that provides for a particular calculation of damages upon breach
may not be enforceable if it is interpreted by a court to be a penalty or if the
court determines that relief from forfeiture is appropriate;



 
(v)
the PPSA requires that the rights of secured parties be exercised and discharged
in good faith and in a commercially reasonable manner;



 
(w)
we express no opinion as to (i) the title of any Compass Entity to any property
or any rights in such property, (ii)  the validity, perfection, rank or priority
of any mortgage charge or security interest created by the Amended Debenture
Pledge, or (iii) the rank or priority of any mortgage charge or security
interest created by the Amended Canadian GSA;



 
(x)
the PPSA imposes certain obligations on secured creditors which cannot be varied
by contract.  The PPSA may also affect the enforcement of certain rights and
remedies under the Security Documents, to the extent that these rights and
remedies are inconsistent with or contrary to the PPSA;



 
(y)
we express no opinion as to whether a security interest may be created in
permits, quotas, licences or other property which, is neither personal property
nor an interest in land;



 
(z)
we have not registered any of GSA Amendment No. 3 or the Debenture Pledge
Amending Agreement or notice thereof under the PPSA or in any land registry
office or under any land registry statutes;


 
 

--------------------------------------------------------------------------------

 

 
(aa)
we express no opinion as to the creation of any security interest in:



 
(i)
property consisting of a receivable, licence, approval, privilege, franchise,
permit, lease or agreement (collectively, “Special Property”) to the extent that
the terms of the Special Property or any applicable law prohibit the assignment
or require, as a condition of assignability, a consent, approval or other
authorization or registration which has not been made or given;



 
(ii)
federal Crown debts to the extent the Financial Administration Act (Canada) has
not been complied with; and



 
(iii)
any transfer of an interest or claim in or under any policy of insurance or
contract of annuity other than in respect of the transfer of a right to money or
other value payable under the policy of insurance as indemnity or compensation
for loss of, or damage to, the Collateral;



 
(bb)
the provisions for the payment of interest in a Security Document may not be
enforceable if those provisions provide for the receipt of interest at a
“criminal rate” within the meaning of section 347 of the Criminal Code (Canada);



 
(cc)
a receiver, manager or receiver-manager appointed pursuant to any of the
Security Documents may, for certain purposes, be treated as agent for the
Collateral Agent and not solely as agent for the applicable Compass Entity
notwithstanding any provision in the Security Documents to the contrary;



 
(dd)
a security interest, mortgage or charge in (i) any goods purchased under any
licence, (ii) an approval, privilege, quota, franchise, permit or lease, (iii)
an instrument, contract, account or agreement, (iv) investment property or (v)
property subject to any of the Canada Shipping Act (Canada), the Copyright Act
(Canada), the Integrated Circuits Topography Act (Canada), the Industrial
Designs Act (Canada), the Patent Act (Canada), the Plant Breeders’ Rights Act
(Canada), the Canada Transportation Act (Canada), the Trade-marks Act (Canada),
the Financial Administration Act (Canada), the Land Titles Act (Ontario), the
Registry Act (Ontario), the Railways Act (Ontario) (the “Special Property
Statutes”) may not be perfected, valid, binding or enforceable because of the
nature or terms of such property, or to the extent the nature or terms of such
property or any statute or regulation require a consent, approval,
acknowledgment, notice or other authorization or registration which has not been
given or made;



 
(ee)
no opinion is expressed in this opinion letter as to the validity, effect or
enforceability under any of the Special Property Statutes of any security
interest, mortgage or charge  expressed to be created in favour of the
Collateral Agent under any Security Document in any real or personal property of
a Compass Entity or (ii) any required registration, filing, recording or notice
under any of the Special Property Statutes in respect of such security interest
in any personal property subject to the Special Property Statutes;


 
 

--------------------------------------------------------------------------------

 

 
(ff)
the recoverability of costs and expenses may be limited to those a court
considers to be reasonably incurred, and the costs and expenses incidental to
all court proceedings are in the discretion of the court and the court has the
discretion to determine by whom and to what extent these costs shall be paid;



 
(gg)
we have not conducted searches or made inquiries in respect of any statutory
liens or deemed trusts which may arise against the property of any Compass
Entity pursuant to the laws of the Province of Ontario or the Province of
British Columbia or the federal laws of Canada applicable therein except for
searches of notices of intention to give security under the Bank Act (Canada)
and the PPSAs;



 
(hh)
under the Courts of Justice Act (Ontario) interest after judgment may be limited
to a rate which is less than a rate specified in any Document;



 
(ii)
a certificate, determination, notification or opinion of the Collateral Agent as
to any matter provided for in any Document may be held by an Ontario Court not
to be conclusive if it can be shown to have an unreasonable or arbitrary basis
or in the event of manifest error;



 
(jj)
a waiver or release of or limitation on rights or remedies available to any
Compass Entity in respect of future actions or omissions of the Collateral
Agent, or any agent or receiver and manager appointed by or on the application
of the Collateral Agent, may not be enforced by an Ontario Court;



 
(kk)
no opinion is expressed as to the enforceability of any provision in any
Document which suggests that modifications, amendments or waivers that are not
in writing will not be effective, which purports to prevent the exercise of a
right of set-off, a defence by counterclaim or other rights or which provides
that remedies may be exercised cumulatively;



 
(ll)
our opinions in paragraphs 7 and 8 only address statutes and regulations of
general application in the Province of Ontario and do not address or extend to
(i) any necessary authorization, permit consent, license, approval,
acknowledgment, order or exemption from, registration or filing with, or notice
to, any government department or agency or any regulatory body or authority
required by any Compass Entity under Ontario Law in order to carry on its
particular business, or (ii) any agreement any Compass Entity may have entered
into with, or any decision, order or award made by, any government department or
agency or any regulatory body or authority of the Province of Ontario or of
Canada;



 
(mm)
no opinion is expressed in this opinion letter on any security interest
expressed to be created in property, or expressed to be creating an interest in
property, to which the OPPSA does not apply in accordance with the provisions
thereof, or the validity of which is not governed by the OPPSA in accordance
with sections 5 to 8.1 of the OPPSA;



 
(nn)
no opinion is expressed in this opinion letter as to whether it may be necessary
in connection with the enforcement of any Document for the Collateral Agent or
any other persons proposing to acquire, own or operate all or any part of the
property secured thereunder to give any notice or obtain or effect any licence,
franchise, permit, consent, approval, registration or other authorization or
exemption in connection therewith;


 
 

--------------------------------------------------------------------------------

 

 
(oo)
our opinions in paragraph 10 do not address any of the following matters:



 
(i)
any required registration, filing, recording or notice in respect of any
fixtures, goods that may become fixtures, crops, minerals or hydrocarbons to be
extracted, or timber to be cut; or



 
(ii)
any required caution filing or other registration, filing, recording or notice
which may be required in certain circumstances where goods are intended to be
brought or are brought into Ontario;



 
(pp)
no opinion is expressed on the validity, effect or enforceability of any waiver
of jury trial contained in any Document;



 
(qq)
no opinion is expressed on the validity or effect of any service of process
served in accordance with the provisions of any Document if such service is not
made in compliance with the Rules of Civil Procedure;



 
(rr)
no opinion is expressed in this opinion letter on the validity, effect or
perfection of any mortgage, charge or security interest in real property, or any
personal property that is or becomes a fixture or any building materials that
are or become affixed to real property; and



 
(ss)
no opinion is expressed in this opinion letter on the submission by the Canadian
LP to the exclusive jurisdiction of an English Court contained in Section 32 of
the Shares Mortgage.

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-3


Form of Opinion


 
[FORM OF OPINION OF ENGLISH COUNSEL]


Our opinions are based upon the following assumptions:


1. 
the genuineness of all signatures, stamps and seals on the Documents;



2.
the conformity to the originals of all documents supplied to us as certified,
photostatic or faxed copies and the authenticity of the originals of such
documents;



3.
that the Documents are complete, accurate and up to date and have not been
amended or rescinded and are in full force and effect;



4.
that each party, other than the English Subsidiaries, is duly organised, validly
existing and in good standing (where such concept is legally relevant) under the
laws of its jurisdiction of incorporation;



5.
the capacity, power and authority of each of the parties to the Documents, other
than the English Subsidiaries, to execute, deliver and perform its obligations
and, as appropriate, grant the security interests created thereunder and the due
execution and delivery by each party thereto, other than the English
Subsidiaries, of the Documents;



6.
the due compliance by all parties with all matters under any law other than that
of England (including, without limitation, the obtaining of necessary consents,
licences, approvals and authorisations and the making of necessary filings,
lodgements, registrations and notifications and the payment of stamp duties and
other documentary charges and taxes) as may relate to the Documents, the parties
thereto, the persons affected thereby and the transactions contemplated thereby;



7.
that all obligations under the Documents are valid, legally binding upon and
enforceable against the parties thereto as a matter of all relevant laws other
than the laws of England;



8.
the absence of mutual mistake of fact or any other arrangements, understandings
or course of conduct or prior dealings modifying or superseding any of the terms
of the Documents, or that would result in the inclusion of additional terms
therein, and that the parties have acted in accordance with the terms of such
agreements and documents;



9.
that the choice of law provisions governing each of the Documents were made for
bona fide purposes and are valid and binding under all relevant laws other than
the laws of England;



10.
that none of the opinions expressed below would be affected by any law or public
policy of any jurisdiction other than England;



11.
that all the terms and conditions of the Documents will be observed and
performed by all the parties thereto;



12.
that the Security Agent has complied with the Financial Services & Markets Act
2000 (and all subordinate and secondary legislation) in relation to any security
taken over shares, securities or other investments (as defined in the Financial
Services & Markets Act 2000);


 
 

--------------------------------------------------------------------------------

 

13.
that the execution and delivery of the Documents to which they are a party by
each of the English Subsidiaries and the exercise by each of them of their
rights and the performance by each of them of their obligations thereunder is a
proper use of their powers and will sufficiently benefit and is in the interests
of that English Subsidiary and such documents have been entered by all parties
thereto in good faith on arm’s length commercial terms for the purposes of
carrying on their respective businesses;



14.
that the information revealed by the searches conducted by Sevenside Company
Services on our behalf on 10 September 2010 (or 23 September 2010 in the case of
Compass Minerals (Europe) Limited) (as updated by our online review on 29
September 2010) of the public records of each of the English Subsidiaries kept
at the Companies Registration Office was, in each case, accurate in all respects
and has not been altered since the time of such search;



15.
the English Subsidiaries have filed at the Companies Registry all documents they
are required to file;



16.
that the information revealed by our oral enquiries in respect of each of the
English Subsidiaries made on 29 September 2010 at the Central Registry of
Winding Up Petitions at the Royal Courts of Justice, London was accurate in all
respects and, in each case, has not since the time of our enquiry been altered
(such searches are collectively referred to hereinafter as the “Winding Up
Searches”),



17.
the accuracy and completeness of all representations relating to matters of fact
(but not law) contained in the Documents;



18.
that the resolutions set out in the board minutes of each of the English
Subsidiaries (as referred to in paragraph (f) above) were properly passed at
duly convened meetings of duly appointed directors and that those meetings
remained quorate throughout, have not been amended, superseded or rescinded and
are in full force and effect, and that any provisions contained in the Companies
Act 2006  or the Articles of Association of each such English Subsidiary
relating to the declaration of directors’ interests or the power of interested
directors to vote were duly observed;



19.
that the submission to the jurisdiction of the English courts by each of the
parties to the Documents (other than the English Subsidiaries) is valid, legally
binding and enforceable as a matter of all relevant laws;



20.
that no fraud, bad faith, coercion, undue influence or duress exists or was
exerted and no misrepresentation was made on the part of any of the parties to
the Documents, their employees, agents and advisers; and


 
 

--------------------------------------------------------------------------------

 

21.
none of the English Subsidiaries is unable to pay its debts within the meaning
of section 123 of the Insolvency Act 1986 at the time of execution of the
Documents to which it is a party and will not, as a consequence of executing
such Documents to which it is a party, be unable to pay its debts within the
meaning of that section.



22.
no English Subsidiary has:



a.             passed a voluntary winding-up resolution or a resolution to
appoint a liquidator or administrator and no step has been taken by its
directors in relation to obtaining a moratorium or making proposals for a
voluntary arrangement under part 1 of the Insolvency Act 1986;


b.             no petition has been presented, application made or notice given
by any person, and no order has been made by any court, for its winding up,
dissolution or administration;


c.             no receiver, administrative receiver, administrator or similar
officer has been appointed in relation to it or any of its assets or revenues;


d.             no application has been made to the Registrar of Companies for
its striking off nor have any steps been taken by the Registrar of Companies in
relation thereto;


in each case which was not revealed by the Company Search or the Winding-up
Searches;


Subject to the foregoing and the other matters set forth herein, it is our
opinion that, as of the date hereof:


(a)
Status: Each of the English Subsidiaries is duly incorporated and existing under
the laws of England and:



 
(i)
the Company Searches revealed no orders or resolutions for the winding up of any
of the English Subsidiaries and no notices of appointment in respect of any of
the English Subsidiaries of a liquidator, receiver, administrative receiver or
administrator; and



 
(ii)
the Winding Up Searches indicated that no petition for the winding up of any of
the English Subsidiaries has been presented.



(b)
Power and Authority: Each of the English Subsidiaries has all requisite
corporate power to enter into, deliver and perform its obligations under the
Documents to which it is a party and has taken all necessary corporate action to
authorise the entry into, delivery and performance of its obligations under such
Documents.



(c)
Non-conflict: The entry into, delivery and performance by each of the English
Subsidiaries of its obligations under the Documents to which it is a party does
not violate any provision of its Memorandum and Articles of Association.


 
 

--------------------------------------------------------------------------------

 

The opinions set forth above are subject to the following reservations:


(1)
we express no opinion on matters of fact;



(2)
we express no opinion as to:



 
(i)
the title of any of the English Subsidiaries to any Security Asset;



 
(ii)
the priority of any security created or purported to be created pursuant to the
Security Documents;



 
(iii)
the nature of the security created by the Security Documents;



 
(iv)
the value of any of the assets or rights which are expressed to be charged,
assigned or otherwise encumbered under the Security Documents;



 
(v)
the marketability of, or rights of enforcement over, any Security Asset; or



 
(vi)
whether any trust contained in any Document is a Security interest;



(3)
we express no opinion as to whether any of the Security Documents are in a form
appropriate to create security interests in the Security Assets in respect of
which they purport to create security;



(4)
we express no opinion as to whether the obligations expressed to be assumed by
each of the English Subsidiaries in the Security Documents to which they are to
be a party will constitute legal or valid or binding or enforceable  obligations
on them;



(5)
we express no opinion as to whether the entry into, delivery and performance by,
each of the English Subsidiaries of its obligations under the Documents to which
it is a party does not violate any provision of any existing English law
applicable to them;



(6)
we express no opinion as to whether the submission by each of the English
Subsidiaries to the jurisdiction of the English courts in respect of disputes or
other actions arising in connection with the Security Documents to which they
are a party is enforceable as a matter of English law;



(7)
we express no opinion as to whether the choice of English law as the governing
law of each of the Security Documents is a valid choice of law as a matter of
English law or whether such choice of law will be recognised, upheld and applied
by the courts of England as a valid choice of law in any action or proceeding
brought before such court in respect of any Security Document;



(8)
we express no opinion with regard to taxation matters, including without limit,
stamp duty or stamp duty reserve tax;



(9)
we express no opinion as to whether a Lender or Agent is required to be
domiciled in the United Kingdom to exercise any rights in connection with the
Security Documents or whether the execution, delivery or performance or
enforcement of the Documents affects the residence or domicile of the Agents or
the Lenders;


 
 

--------------------------------------------------------------------------------

 

(10)
we express no opinion as to whether it is necessary or advisable under the laws
of England that the Documents be filed, registered, enrolled or recorded with or
executed or notarised or subjected to any other formality before, any court or
governmental authority in England or that any stamp, documentary registration or
similar taxes, fees or charges be paid in the United Kingdom to ensure the
legality, validity or the enforceability or admissibility into evidence of the
Documents;



(11)
the Company Searches are not capable of revealing conclusively whether or not:



 
(i)
a winding up order has been made or a resolution passed for the winding up of a
company;



 
(ii)
an administration order has been made; or



 
(iii)
a receiver, administrative receiver, administrator or liquidator has been
appointed,



since notice of these matters may not be filed with the Registrar of Companies
immediately and, when filed, may not be entered on the public database or
recorded in the public records of the relevant company immediately.  In
addition, the Company Searches are not capable of revealing, prior to the making
of the relevant order, whether or not a winding up petition or a petition for an
administration order has been presented;


(12)
the Winding Up Searches relate only to compulsory winding up and are not capable
of revealing conclusively whether or not a winding up petition in respect of a
compulsory winding up has been presented, since details of the petition may not
have been entered on the records of the Central Registry of Winding Up Petitions
immediately or, in the case of petition presented to a County Court, may not
have been notified to the Central Registry of Winding Up Petitions and entered
on such records at all, and the response to an enquiry only relates to the
period of approximately four years prior to the date on which the enquiry was
made;



(13)
we express no opinion as to any right or obligation which any of the documents
purports to confer or impose upon any person which is not a party thereto;



(14)
under English law, any obligation to pay additional interest in circumstances of
breach or default may be held to be unenforceable on the ground that it is a
penalty and thus void; and



(15)
any determination, calculation or certificate made or given pursuant to the
provisions of any Document which provides for such determination, calculation or
certificate to be final, conclusive and binding may not be so if the same are
made fraudulently, incorrectly, arbitrarily or without good faith and such
provision will not necessarily prevent judicial enquiry into the merits of the
case at the request of any party to the Documents (as the case may be).

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-4


Form of Opinion


 
[FORM OF OPINION OF ALLEN & OVERY LUXEMBOURG]


1.
Based upon, and subject to, the assumptions made above and the qualifications
set out below and subject to any matters not disclosed to us, we are of the
opinion that, under the laws of Luxembourg in effect, and as construed and
applied by the Luxembourg courts, on the date hereof:



1.1
Status



Each of the Companies is a private limited liability company (société à
responsabilité limitée) formed for an unlimited duration and legally
existing under the laws of Luxembourg.


1.2
Power and authority



Each of the Companies has the corporate power and authority to enter into and
perform the Agreements and has taken all necessary corporate actions to
authorise the execution of the Agreements.


1.3
Execution



The Agreements have been duly executed by Mr Rodney L. Underdown on behalf of
each of the Companies, in conformity with the Resolutions.


1.4
Non-conflict



The execution and performance by the Companies, and the compliance with the
terms, of the Agreements do not violate any applicable law of Luxembourg
relating to private limited liability companies generally or the Articles.


2.
The above opinions are subject to the following qualifications:



2.1
The rights and obligations of the Companies may be affected or limited by, the
provisions of any applicable bankruptcy (faillite), insolvency, liquidation,
reprieve from payment (sursis de paiement), controlled management (gestion
contrôlée), composition with creditors (concordat préventif de faillite),
reorganisation proceedings or similar Luxembourg or foreign law proceedings or
regimes affecting the rights of creditors generally.



2.2
A search at the Register is not capable of conclusively revealing whether a (and
the Certificates do not constitute conclusive evidence that no) winding-up
resolution or petition, or an order adjudicating or declaring a, or a petition
or filing for, bankruptcy or reprieve from payment (sursis de paiement),
controlled management (gestion contrôlée), composition with creditors (concordat
préventif de faillite) or judicial liquidation or similar action has been
adopted or made.


 
 

--------------------------------------------------------------------------------

 

2.3
The corporate documents of, and relevant court orders affecting, a Luxembourg
company (including, but not limited to, the notice of a winding-up order or
resolution, notice of the appointment of a receiver or similar officer) may not
be held at the Register immediately and there is generally a delay in the
relevant document appearing on the files regarding the company concerned.
Furthermore, it cannot be ruled out that the required filing of documents has
not occurred or that documents filed with the Register may have been mislaid or
lost. In accordance with Luxembourg company law, changes or amendments to
corporate documents to be filed at the Register will be effective (opposable)
vis-à-vis third parties only as of the day of their publication in the
Luxembourg official gazette (Mémorial C, Recueil des Sociétés et Associations)
(the Official Gazette) unless the company proves that the relevant third parties
had prior knowledge thereof.



2.4
We express no tax opinion whatsoever in respect of the Companies or the tax
consequences of the transactions contemplated by the Agreements. We express no
opinion on matters of fact.



2.5
We express no opinion whatsoever on the legal validity and the enforceability of
the Agreements.



3.
This legal opinion is as of this date and we undertake no obligation to update
it or advise of changes hereafter occurring. We express no opinion as to any
matters other than those expressly set forth herein, and no opinion is, or may
be, implied or inferred herefrom.



4.
This legal opinion is given on the express basis, accepted by each person who is
entitled to rely on it, that this legal opinion and all rights, obligations or
liability in relation to it are governed by, and shall be construed in
accordance with, Luxembourg law and that any action or claim in relation to it
can only be brought before the courts of Luxembourg.

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-5


Form of Opinion


 
[FORM OF MCINNES COOPER OPINION]


OPINIONS


Based on and relying on the foregoing, and subject to the qualifications,
limitations and restrictions expressed herein, we are of the opinion that:


1.
Sifto Canada has been duly amalgamated as an unlimited company under the
Companies Act (Nova Scotia) and is validly subsisting under the laws of the
Province of Nova Scotia.  NSULC1 was continued into Nova Scotia as a limited
company and was the subject of a plan of arrangement pursuant to which the
memorandum of association and articles of association of NSULC1 were amended and
NSULC1 was re-registered from a company limited by shares to an unlimited
company, and is validly subsisting under the laws of the Province of Nova
Scotia.  Each of Sideco and Subco has been duly incorporated as an unlimited
company under the Companies Act (Nova Scotia) and is validly subsisting under
the laws of the Province of Nova Scotia.  Newco has been duly incorporated as a
company limited by shares under the Companies Act (Nova Scotia) and is validly
subsisting under the laws of the Province of Nova Scotia.  CMI has been duly
incorporated as an unlimited company under the Companies Act (Nova Scotia) and
is validly subsisting under the laws of the Province of Nova Scotia.



2.
Each of Sifto Canada and the Foreign Subsidiaries has the necessary corporate
power and capacity to enter into and deliver the Documents to which it is a
party, to perform its obligations thereunder and to carry on its business as
currently conducted by it as described in the applicable Officer’s Certificate.



3.
The execution and delivery of each of the Documents to which Sifto Canada and
the Foreign Subsidiaries is a party, the performance by Sifto Canada and such
Foreign Subsidiary of its obligations thereunder and the consummation of the
transactions contemplated by such Documents have been duly authorized by all
necessary corporate action on the part of each of Sifto Canada and the
applicable Foreign Subsidiary.



4.
The Documents have been duly executed by Sifto Canada and each Foreign
Subsidiary, as the case may be, and, to the extent that delivery of the
Documents is governed by Nova Scotia Law, delivered by each of Sifto Canada and
such Foreign Subsidiary.



5.
The execution and delivery of the Documents by Sifto Canada and the Foreign
Subsidiaries, as the case may be, and the performance by Sifto Canada and such
Foreign Subsidiary of their respective obligations thereunder do not and will
not constitute or result in a violation or breach of or a default under (a) the
memorandum of association and articles of association of Sifto Canada or such
Foreign Subsidiary, or (b) any Nova Scotia Law to which Sifto Canada or such
Foreign Subsidiary is subject.



6.
No authorization, consent or approval of, or filing, registration, qualification
or recording with, any governmental entity having jurisdiction in the Province
of Nova Scotia is required in connection with the execution and delivery of the
Documents to which Sifto Canada or a Foreign Subsidiary is a party or the
performance by Sifto Canada or such Foreign Subsidiary of its obligations
thereunder, other than the registration of the Financing Statements.


 
 

--------------------------------------------------------------------------------

 

7.
To the extent that the PPSA applies to the security interests created by the
Canadian General Security Agreement, the Security Agreement Supplements and the
GSA Supplement,



 
(a)
the Canadian General Security Agreement, the Security Agreement Supplements and
the GSA Supplement create a valid security interest under Nova Scotia Law in
favour of the Canadian Agent in the personal property described therein in which
Sifto Canada or the relevant Foreign Subsidiary now has rights and which is
located in Nova Scotia, and is sufficient to create a valid security interest in
favour of the Canadian Agent in any such personal property in which Sifto Canada
or such Foreign Subsidiary hereafter acquires rights and which is located in
Nova Scotia (collectively, the “Collateral”) when those rights are acquired by
Sifto Canada or such Foreign Subsidiary, as the case may be, in each case to
secure payment and performance of the obligations described therein as being
secured thereby, and



 
(b)
the security interests granted in the Canadian General Security Agreement, the
Security Agreement Supplements and the GSA Supplement by Sifto Canada and the
Foreign Subsidiaries, as the case may be, have been perfected by the
registration of the Financing Statements and continue to be perfected by the
registration of such Financing Statements notwithstanding the execution of the
GSA Amendment.



8.
Except for any fees which have been paid in connection with the registration of
the Financing Statements, no stamp tax, registration, documentary or other
similar tax, duty, levy or fee is payable under Nova Scotia Law in connection
with the execution or delivery of any Document or the performance by Sifto
Canada or any Foreign Subsidiary, as the case may be, of its obligations
thereunder, or the exercise by the Canadian Agent of any of its rights and
remedies thereunder.



9.
In the event that the New York Documents or the Ontario Documents are sought to
be enforced against Sifto Canada or a Foreign Subsidiary, as the case may be, in
any action or proceeding in the Province of Nova Scotia in accordance with the
laws applicable thereto as chosen by the parties, namely New York Law (in the
case of the New York Documents) and Ontario Law (in the case of the Ontario
Documents), a court of competent jurisdiction in the Province of Nova Scotia (a
“Nova Scotia Court”) would recognize such choice of laws, provided that such
choice was bona fide and legal and was not made with a view to avoiding the
consequences of the laws of any other jurisdiction and provided that such choice
is not contrary to public policy, as that term is understood under Nova Scotia
Law (“Public Policy”); to the best of our knowledge, we are not aware of any
reason why such choice of laws would be contrary to Public Policy.

 
 
 

--------------------------------------------------------------------------------

 
 
10.
In the event that the New York Documents or the Ontario Documents are sought to
be enforced against Sifto Canada or a Foreign Subsidiary, as the case may be, in
any action or proceeding in the Province of Nova Scotia in accordance with the
laws applicable thereto as chosen by the parties, namely New York Law (in the
case of the New York Documents) or Ontario Law (in the case of the Ontario
Documents), then, subject to the immediately preceding paragraph, New York Law
(in the case of the New York Documents) or Ontario Law (in the case of the
Ontario Documents) would, to the extent specifically pleaded and proved as a
fact by expert evidence, be recognized and applied by a Nova Scotia Court to all
issues proved as a fact by expert evidence and be recognized and applied by a
Nova Scotia Court to all issues which under conflict of law rules in effect in
the Province of Nova Scotia are characterized to be contract issues, except that
such court (A) will apply those Nova Scotia Laws as such court characterizes as
procedural, (B) will not apply New York Law or Ontario Law, as applicable, which
a Nova Scotia Court would characterize as revenue, expropriatory, penal or
similar laws, (C) will not apply New York Law or Ontario Law, as applicable, the
application of which a Nova Scotia Court would characterize as inconsistent with
Public Policy and (D) will not enforce the performance of any obligation that is
illegal under the laws of any jurisdiction in which the obligation is to be
performed.  Assuming that the meaning that would be given to the terms used in
the New York Documents and the Ontario Documents under New York Law or Ontario
Law, as applicable, would be the same as the meaning given to such terms under
Nova Scotia Law, to the best of our knowledge, none of the provisions of the New
York Documents and the Ontario Documents would be characterized as being
revenue, expropriatory or penal in nature or contrary to Public Policy.  A Nova
Scotia Court has, however, an inherent power to decline to hear any action or
proceeding if to do so would be contrary to Public Policy, if the Nova Scotia
Court is not the proper forum to hear such action or proceeding, or if
concurrent proceedings are being brought elsewhere.

 
11.
Nova Scotia Law would permit an action to be brought in a Nova Scotia Court
against Sifto Canada or a Foreign Subsidiary, as the case may be, on a final,
conclusive and subsisting in personam judgment against Sifto Canada or such
Foreign Subsidiary obtained in any court of competent jurisdiction in the State
of New York (in the case of the New York Documents) or the Province of Ontario
(in the case of the Ontario Documents) (a “Foreign Court”) which is not
impeachable as void or voidable under New York Law or Ontario Law, as
applicable, for a sum certain in money with respect to a claim pursuant to any
of the New York Documents (a “New York Judgment”) or the Ontario Documents (an
“Ontario Judgment”) without reconsideration of the merits; provided that:



 
(a)
the Foreign Court rendering such judgment has jurisdiction, as would be
recognized by a Nova Scotia Court, over Sifto Canada or the relevant Foreign
Subsidiary, as the case may be, or the cause of action (and a Nova Scotia Court
would recognize the otherwise enforceable submission under (i) the New York
Documents to the non-exclusive jurisdiction of the federal or state courts of
the United States of America having jurisdiction in the State of New York, and
(ii) the Ontario Documents to the non-exclusive jurisdiction of the courts of
the Province of Ontario, in each case in respect of any action or proceeding
relating to the New York Documents or the Ontario Documents as providing such
jurisdiction);


 
 

--------------------------------------------------------------------------------

 

 
(b)
Sifto Canada or the relevant Foreign Subsidiary, as the case may be, was duly
served with the process of the Foreign Court or appeared to defend such process;



 
(c)
such judgment was not obtained by fraud or in a manner contrary to natural
justice and the enforcement thereof would not be contrary to Public Policy; in
that regard, such judgment would not be contrary to natural justice by reason
only that service of process in the proceedings before the Foreign Court was
effected in accordance with the New York Documents or the Ontario Documents, as
applicable;



 
(d)
the enforcement of such judgment does not constitute, directly or indirectly,
the enforcement of foreign revenue, expropriatory, penal or similar laws;
assuming that the meaning that would be given to the terms used in the New York
Documents or the Ontario Documents under New York Law or Ontario Law, as
applicable, would be the same as the meaning given to such terms under Nova
Scotia Law, to the best of our knowledge, we are not aware of any reason why
such a judgment with respect to a claim pursuant to any of the New York
Documents or the Ontario Documents would constitute the enforcement of foreign
revenue, expropriatory, penal or similar laws;



 
(e)
a judgment by the Nova Scotia Court may only be awarded in Canadian currency;



 
(f)
prior to the rendering of judgment by the Nova Scotia Court, such parties do not
avail themselves of any right or defence based on either law or a fact which has
occurred to such parties subsequent to the entering of such judgment of the
Foreign Court and no new admissible evidence that could not have been discovered
and brought to the attention of the Foreign Court through the exercise of
reasonable diligence by the defendant is discovered;



 
(g)
the judgment is not contrary to the final and conclusive judgment of another
jurisdiction;



 
(h)
the judgment was not based on a clear mistake of law or fact;



 
(i)
the enforcement of the judgment would not be contrary to any order made by the
Attorney General of Canada under the Foreign Extraterritorial Measures Act
(Canada) or the Competition Tribunal under the Competition Act (Canada) in
respect of certain judgments referred to in such statutes;



 
(j)
the action to enforce such judgment is taken within six years of the date of
such judgment of the Foreign Court as stipulated in the Limitation of Actions
Act (Nova Scotia); and



 
(k)
an action in a Nova Scotia Court on a New York Judgment or an Ontario Judgment
may be affected by bankruptcy, insolvency or laws affecting the enforcement of
creditors’ rights generally.


 
 

--------------------------------------------------------------------------------

 

12.
The submission by Sifto Canada or the Foreign Subsidiaries, as the case may be,
to the non-exclusive jurisdiction of the federal or state courts of the United
States of America having jurisdiction in the State of New York contained in the
New York Documents would be recognized and given effect by a Nova Scotia Court
as a valid submission to the jurisdiction of such courts.



13.
The submission by Sifto Canada or the Foreign Subsidiaries, as the case may be,
to the non-exclusive jurisdiction of the courts of the Province of Ontario
contained in the Ontario Documents would be recognized and given effect by a
Nova Scotia Court as a valid submission to the jurisdiction of such courts.



QUALIFICATIONS


The opinions expressed above are subject to the following qualifications:


(a)
the enforceability of a Document may be limited by bankruptcy, winding-up,
insolvency, arrangement, fraudulent preference and conveyance, assignment and
preference and other similar laws of general application affecting the
enforcement of creditor’s rights;



(b)
a court may exercise discretion in the granting of equitable remedies such as
specific performance and injunction;



(c)
the discretion that a court may reserve to itself to decline to hear an action
if it is not the proper forum to hear the action or if concurrent proceedings
are being brought elsewhere;



(d)
enforcement of rights under the Documents through courts of competent
jurisdiction in the Province of Nova Scotia may require companies to be
registered and in good standing under the Corporations Registration Act (Nova
Scotia).  In order to be registered under the Corporations Registration Act
(Nova Scotia), a corporation will need to file with the Registrar of Joint Stock
Companies of the Province of Nova Scotia a statement verified under oath by one
of the principal officers of the company showing:



 
(i)
the name of the company;



 
(ii)
when, where and under what special or general statute the company was
incorporated;



 
(iii)
where the company’s head office is situated;



 
(iv)
the kind of business intended to be carried on in the Province of Nova Scotia;
and



 
(v)
the names of the directors and officers of the company;



(e)
we express no opinion as to the enforceability of any provision of the Documents
which purports to limit jurisdiction of proceedings exclusively to a Foreign
Court;



(f)
the Currency Act (Canada) precludes a court in Canada from giving judgment in
any currency other than Canadian currency, and we express no opinion as to the
rate of exchange at which the conversion to Canadian currency of any amounts
owing by Sifto Canada or the relevant Foreign Subsidiary, as the case may be,
will be made for the purpose of any judgment;


 
 

--------------------------------------------------------------------------------

 

(g)
a court may decline to accept the factual and legal determinations of a party
notwithstanding that a contract or instrument provides that the determinations
of that party shall be conclusive;



(h)
except to the extent specified in opinion paragraphs 9 to 13, inclusive, we
express no opinion as to the enforceability of, nor as to the manner in which a
Nova Scotia Court would interpret and apply any provision which refers to,
incorporates by reference or requires compliance with, any New York Law or
Ontario Law;



(i)
the recoverability of costs and expenses may be limited to those a court
considers to be reasonably incurred, and the costs and expenses incidental to
all court proceedings are in the discretion of the court and the court has the
discretion to determine by whom and to what extent these costs shall be paid;



(j)
a receiver appointed pursuant to the Canadian General Security Agreement, the
Security Agreement Supplements or the GSA Supplement may be treated by a court
as being the agent of the Canadian Agent notwithstanding any agreement to the
contrary by Sifto Canada or the relevant Foreign Subsidiary, as the case may be;



(k)
the PPSA requires that the rights of secured parties be exercised and discharged
in good faith and in a commercially reasonable manner;



(l)
the Canadian Agent may be required to give Sifto Canada or the relevant Foreign
Subsidiary a reasonable time to pay following a demand for payment prior to
taking any action to enforce its right of payment or before exercising any of
the rights and remedies expressed to be exercisable by the Canadian Agent in the
Canadian General Security Agreement, the Security Agreement Supplements or the
GSA Supplement;



(m)
we express no opinion as to (i) the title of Sifto Canada or any Foreign
Subsidiary to any Collateral or (ii) as to the rank or priority of any security
interest created by the Canadian General Security Agreement, the Security
Agreement Supplements or the GSA Supplement;



(n)
the PPSA imposes certain obligations on secured creditors which cannot be varied
by contract.  The PPSA may also affect the enforcement of certain rights and
remedies under the Canadian General Security Agreement, the Security Agreement
Supplements or the GSA Supplement to the extent that these rights and remedies
are inconsistent with or contrary to the PPSA;



(o)
we express no opinion as to whether any security interest is created by the
Canadian General Security Agreement, the Security Agreement Supplements or the
GSA Supplement with respect to any property or assets or any proceeds thereof
that are transformed in such a way that they are not identifiable or traceable;


 
 

--------------------------------------------------------------------------------

 

(p)
if the Collateral intended to be charged by the Canadian General Security
Agreement, the Security Agreement Supplements or the GSA Supplement includes
fixtures or crops, or goods that may become fixtures or crops, or rights to
payment under a mortgage, charge or lease of real property, a notice in the form
prescribed by the PPSA must be registered in the appropriate land registry
office in order to preserve the priority of the security interests in such
Collateral;



(q)
we express no opinion as to the creation of any security interest in:



 
(i)
property consisting of a receivable, tax credit refund, approval, privilege,
franchise, lease or agreement (collectively, “Special Property”) to the extent
that the terms of the Special Property or any applicable law prohibit the
assignment or require, as a condition of assignability, a consent, approval or
other authorization or registration which has not been made or given;



 
(ii)
federal Crown debts to the extent the Financial Administration Act (Canada) has
not been complied with; and



 
(iii)
permits, quotas or licences which are held by or issued to Sifto Canada or a
Foreign Subsidiary;



(r)
notwithstanding that the security interests created by the Canadian General
Security Agreement, the Security Agreement Supplements and the GSA Supplement
have been perfected by registration of the Financing Statements, those security
interests in money, an instrument, a security, a negotiable document of title or
chattel paper (each as defined in the PPSA) will be subject to the priority
afforded certain claimants obtaining possession of that property in the
circumstances described in the PPSA or the Bills of Exchange Act (Canada), as
applicable;



(s)
if any Collateral intended to be charged by the Canadian General Security
Agreement, the Security Agreement Supplements or the GSA Supplement now or
hereafter includes an intangible or chattel paper (as those terms are defined in
the PPSA), any security interest therein is subject to the provisions of the
PPSA, including the giving of proper notice of the security interest to the
account debtors thereunder before the Canadian Agent would be able to enforce
payment directly by any such account debtor;



(t)
if the Collateral intended to be charged by the Canadian General Security
Agreement, the Security Agreement Supplements or the GSA Supplement now or
hereafter includes an interest or claim in or under a contract of annuity or
policy of insurance, no opinion is expressed herein as to the creation, validity
or perfection of any security interest therein other than in respect of the
transfer of a right to money or other value payable under a policy of insurance
as indemnity or compensation for loss of, or damage to, such Collateral;



(u)
the security interest of the Canadian Agent in any serial numbered goods (as
defined in the PPSA) will be subject to the rights of third parties as provided
for in the PPSA where such third parties have registered a financing statement
describing the serial numbered goods in the prescribed manner.  We have not
effected any registrations against serial numbered goods;


 
 

--------------------------------------------------------------------------------

 

(v)
a financing change statement in the prescribed form is required to be filed in
the following situations:



 
(i)
if the Canadian Agent has knowledge that the interest of Sifto Canada or a
Foreign Subsidiary in all or any of the Collateral has been transferred without
the Canadian Agent’s consent or that Sifto Canada or a Foreign Subsidiary has
changed its name, the Canadian Agent must file a financing change statement
setting out the change within 15 days after the Canadian Agent has knowledge of
the information required to register the financing change statement;



 
(ii)
if the Canadian Agent has consented to a transfer of all or any part of the
Collateral, the Canadian Agent must register a financing change statement within
15 days after the transfer;



 
(iii)
if the Canadian Agent wishes to record its security interest in after-acquired
serial numbered goods other than those which are inventory of Sifto Canada or a
Foreign Subsidiary, a financing change statement containing the prescribed
information should be filed at the earliest possible date as the priority of the
Canadian Agent’s security interest in those serial numbered goods will be based
on the date of registration of the financing change statement;



(w)
we express no opinion as to the creation, validity, effect or perfection of any
security interest in any part of the Collateral which is of a type or kind that
would not be governed by the PPSA or in respect of which there is applicable
federal legislation which is paramount, including, without limitation, any
vessel registered under the Canada Shipping Act and any intellectual property
governed by the Integrated Circuit Topography Act (Canada), the Copyright Act
(Canada), the Patent Act (Canada), the Trade-marks Act (Canada) and the Plant
Breeders’ Rights Act (Canada);



(x)
we express no opinion as to whether the Canadian General Security Agreement, the
Security Agreement Supplements or the GSA Supplement give the Canadian Agent
“control” over any “investment property” (as those terms are defined in the
Securities Transfer Act (Nova Scotia));



(y)
we have not conducted searches or made inquiries in respect of any statutory
liens or deemed trusts which may arise against the property of Sifto Canada or a
Foreign Subsidiary pursuant to Nova Scotia Law; and



(z)
the PPSA registrations described in Schedule 3 will expire, and the security
interests perfected thereby will become unperfected, on the dates shown therein,
unless such registrations are renewed prior to such time in accordance with the
PPSA.  We assume no responsibility for renewal or providing any reminder with
respect thereto.

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B-6


Form of Opinion


 
[FORM OF OPINION OF KREMER ASSOCIES & CLIFFORD CHANCE]


(a)  the obligations expressed to be assumed by Compass International Holdings
S.à r.l (“Compass”), Salt Europe Holdings S.à r.l. (“Salt Holdings”) and GSL
Holdings Europe S.à r.l. (“GSL Holdings” and collectively the “Luxembourg
Obligors”) in the Credit Documents to which they are a party  (other than the
Foreign Pledge Agreements to which they are a party (the “Luxembourg Pledge
Agreements”)) (the “Transaction Documents”) are not contrary to any rules of
Luxembourg international public policy (ordre public international) or mandatory
laws (lois de police) applicable in this context and in any proceedings
commenced in Luxembourg, such obligations would be recognised by the Luxembourg
courts as their legal, valid and binding obligations, enforceable in accordance
with their terms;


(b)  the obligations expressed to be assumed by the Luxembourg Obligors in the
Luxembourg Pledge Agreements constitute their legal, valid and binding
obligations enforceable in accordance with their terms;


(c)  in any proceedings taken in Luxembourg for the enforcement of the
Luxembourg Pledge Agreements, the choice of Luxembourg law as the governing law
will be recognised and enforced subject to the provisions of the Council
Regulation (EC) No 593/2008 17 June 2008 on the law applicable to contractual
obligations (Rome I) (the “Rome I Regulation”);


(d)  in any proceedings taken in Luxembourg for the enforcement of the
Transaction Documents (other than the Luxembourg Pledge Agreements) (in the
unlikely event that Luxembourg courts would have jurisdiction for such
proceedings), the choice of the governing laws expressed in the Transaction
Documents (other than the Luxembourg Pledge Agreements) would be recognised and
enforced, subject to the provisions of the Rome I Regulation;


(e)  the jurisdiction clause in the Luxembourg Pledge Agreements in favour of
the courts of Luxembourg-City will be recognised and enforced by Luxembourg
courts;


(f)  the submission by the Luxembourg Obligors to the jurisdiction of the courts
of the State of New York contained in the Transaction Documents (other than the
Luxembourg Pledge Agreements) is valid and binding (upon its terms);


(g)  a final judgment obtained in the courts of the State of New York will be
recognised and enforced by the courts of Luxembourg in accordance with general
provisions of Luxembourg procedural law for the enforcement of foreign judgments
originating from countries which are not bound by the Council Regulation (EC) No
44/2001 of 22 December 2000 on Jurisdiction and the Recognition and Enforcement
of Judgements in Civil and Commercial Matters (“Regulation 44/2001”) or which
are not signatories to the Brussels or the Lugano convention on jurisdiction and
the enforcement of judgments in civil and commercial matters. Pursuant to such
rules, an enforceable judgment rendered by any court of the State of New York
based on contract would not directly be enforceable in Luxembourg. However, a
party who obtains a judgment in any of the courts of the State of New York may
initiate enforcement proceedings in Luxembourg (exequatur), by requesting
enforcement of the judgment of the courts of the state of New York from the
District Court (Tribunal d’Arrondissement), pursuant to Section 678 of the
Luxembourg New Code of Civil Procedure. The District Court will authorise the
enforcement in Luxembourg of the judgment of the courts of the State of New
York, without re-examination of the merits of the case, if it is satisfied that
the following conditions are met:

 
 

--------------------------------------------------------------------------------

 

1.              the judgment of the courts of the State of New York is
enforceable (exécutoire) in the State of New York;


2.              the jurisdiction of the courts of the State of New York is
founded according to Luxembourg private international law rules and to the
applicable domestic jurisdiction rules of the State of New York;


3.              the courts of the State of New York have acted in accordance
with their own procedural laws and have applied to the dispute the substantive
law which would have been applied by Luxembourg courts;


4.              the principles of natural justice have been complied with and
the judgment was granted following proceedings where the counterparty had the
opportunity to appear, and if appeared, to present a defence; and


5.              the judgment of the courts of the State of New York does not
contravene Luxembourg international public policy and has not been obtained
fraudulently (fraude à la loi);


(h)  upon due perfection of the Pledges in accordance with the terms of the
Luxembourg Pledge Agreements (namely the acknowledgment of the pledges by the
respective companies whose shares are pledged by execution of the Luxembourg
Pledge Agreements and the registration of the pledges in the shareholder
registers of such respective companies), a valid and perfected security interest
will have been created over the assets as in existence at the date hereof
expressed to be subject to a security interest in the Luxembourg Pledge
Agreements in respect of the Secured Obligations as defined therein, in each
case subject to the provisions of such Luxembourg Pledge Agreements;


(i)  no further acts, conditions and things are required by Luxembourg law to be
done, fulfilled and performed in order (a) to enable the Luxembourg Obligors
lawfully to enter into, exercise their rights under and perform the obligations
expressed to be assumed by them in the Transaction Documents and (b) to make the
Transaction Documents admissible in evidence in Luxembourg; and


(j)  under Luxembourg law, it is not necessary that the Transaction Documents be
filed, recorded or enrolled with any court or other authority in Luxembourg or
that any stamp, registration or similar tax be paid on or in relation to the
Transaction Documents in accordance therewith, except that in case of court
proceedings in a Luxembourg court, or the presentation of the Transaction
Documents to an autorité constituée in Luxembourg, such court or autorité
constituée may require registration of the Transaction Documents or any
agreements referred to therein, in which case such agreements will be subject to
(depending on the nature of the agreements) ad valorem (such as for instance a
registration duty of 0.24% calculated on the amounts mentioned in those
agreements) or fixed (such as for instance a fixed duty of 12€ for a pledge)
registration duties, such duties being payable by the party being ordered to
register them.

 
 

--------------------------------------------------------------------------------

 

The opinions set forth above may be subject to such assumptions, limitations and
qualifications as the Administrative Agent and such counsel shall mutually
agree.
 
 
 
 
EXHIBIT C




Form of Officer's Certificate




[NAME OF ENTITY]


OFFICER’S CERTIFICATE


I, the undersigned, [Chairman of the Board/Chief Executive
Officer/President/Vice-President] of [Name of Credit Party], a
[corporation][limited liability company][partnership] organized and existing
under the laws of the   (the “Company”), do hereby certify, solely in my
capacity as an officer of the Company and not in my individual capacity, on
behalf of the Company, that:


1.            This Certificate is furnished pursuant to Sections 3.021 and
3.04(a) of the Credit Agreement, dated as of November 28, 2001, as amended and
restated as of April 10, 2002, as further amended and restated as of December
22, 2005, as further amended and restated as of September 30, 2010, among
Compass Minerals International, Inc., Sifto Canada Corp., Salt Union Limited,
the lending institutions from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (such Credit Agreement, as in effect on the
date of this Certificate, being herein called the “Credit Agreement”).  Unless
otherwise defined herein, capitalized terms used in this Certificate shall have
the meanings set forth in the Credit Agreement.


2.            The following named individuals are elected or appointed officers
of the Company, each holds the office of the Company set forth opposite [his]
[her] name and has held such office since  , 200[ ].2  The signature written
opposite the name and title of each such officer is [his] [her] genuine
signature.


Name3
Office
Signature
                 


________________________
 
1
Insert in the reference to Section 3.02 in the Officers’ Certificate of each
Borrower only, or provide a separate certificate for Section 3.02 for each
Borrower.

 
2
Insert a date prior to the time of any Company action relating to the Credit
Documents or related documentation.

 
3 
Include name, office and signature of each officer who will sign any document on
behalf of the Company, including the officer who will sign the certification at
the end of this Certificate or related documentation.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
Page 2


3.            Attached hereto as Exhibit A is a certified copy of the long form
good standing certificate for the Company from the [Secretary of State] [insert
other applicable office],  as well as a true and correct copy of the
[Certificate of Incorporation] [Articles of Incorporation] [Certificate of
Formation] [insert other equivalent organizational document] of the Company, as
filed in the Office of the [Secretary of State] [insert other applicable office]
of the [insert relevant jurisdiction] on  ,  ,  , together with all amendments
thereto adopted through the date hereof.


4.            Attached hereto as Exhibit B is a true and correct copy of the
[By-Laws] [Limited Liability Company Agreement] [insert other equivalent
organizational document] of the Company which were duly adopted, are in full
force and effect on the date hereof.


5.            Attached hereto as Exhibit C is a true and correct copy of
resolutions which were duly adopted on ____________  _____, 20___ [by unanimous
written consent of the [Board of Directors] [Managing Member(s)] of the Company]
[by a meeting of the [Board of Directors] [Managing Member(s)] of the Company at
which a quorum was present and acting throughout] and said resolutions have not
been rescinded, amended or modified.  Except as attached hereto to Exhibit C, no
resolutions have been adopted by the [Board of Directors] [Managing Member(s)]
of the Company which deal with the execution, delivery or performance of any of
the Documents to which the company is a party.


[6.           On the date hereof, all of the conditions set forth in Sections
3.05 through 3.08, inclusive, and 4.01 of the Credit Agreement have been
satisfied (other than such conditions to the extent that same are subject to the
satisfaction of the Administrative Agent and/or the Required Lenders).]4


[6.][7.] [8.] On the date hereof, the representations and warranties contained
in the Credit Agreement and in the other Credit Documents are true and correct
in all material respects with the same effect as though such representations and
warranties had been made on the date hereof, both before and after giving effect
to each Credit Event to occur on the date hereof and the application of the
proceeds thereof, unless stated to relate to a specific earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.


[7.][8.][9.] On the date hereof, no Default or Event of Default has occurred and
is continuing or would result from any Credit Event to occur on the date hereof
or from the application of the proceeds thereof.


[8.][9.][10.] There is no pending proceeding for the dissolution or liquidation
of the Company or, to the knowledge of the undersigned, threatening its
existence.


*            *            *

________________________
 
4
Insert in the Officers’ Certificate of each Borrower only.



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
Page 3


IN WITNESS WHEREOF, I have hereunto set my hand this __ day of ___, ____.



 
[NAME OF CREDIT PARTY]
                     
Name:
   
Title:
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
Page 4


I, the undersigned, [Secretary/Assistant Secretary] of the Company, do hereby
certify, solely in my capacity as an officer of the Company and not in my
individual capacity, on behalf of the Company that:


1.            [Name of Person making above certifications] is the duly elected
and qualified [Chairman/Vice-Chairman/President/Vice-President] of the Company
and the signature above is [his][her] genuine signature.


2.            The Certifications made by [name of Person making above
certifications] on behalf of the Company in Items 2, 3, 4, 5 and [8][9][10]
above are true and correct.


IN WITNESS WHEREOF, I have hereunto set my hand this __ day of ___, ____



 
[NAME OF CREDIT PARTY]
                     
Name:
   
Title:
 



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D




Form of US Collateral and Guaranty Agreement




US COLLATERAL AND GUARANTY AGREEMENT




dated as of November 28, 2001, as amended and restated
as of December 22, 2005,




among




Compass Minerals International, Inc.
(formerly known as SALT HOLDINGS CORPORATION),




COMPASS MINERALS GROUP, INC.,




each other Subsidiary of
COMPASS MINERALS INTERNATIONAL, INC.
listed on Schedule I hereto




and




JPMORGAN CHASE BANK, NA.,


as Collateral Agent


__________________________

 
 

--------------------------------------------------------------------------------

 

Table of Contents



   
Page
ARTICLE I
   
SECTION 1.01.
Credit Agreement
6
SECTION 1.02.
Other Defined Terms
7
ARTICLE II
 
11
SECTION 2.01.
Guaranty
11
SECTION 2.02.
Reinstatement
13
SECTION 2.03.
Agreement To Pay: Subrogation
13
ARTICLE III
 
13
SECTION 3.01.
Pledge
13
SECTION 3.02.
Delivery of the Pledged Collateral
14
SECTION 3.03.
Representations, Warranties and Covenants
15
SECTION 3.04.
Certification of Limited Liability Company and Limited Partnership Interests
16
SECTION 3.05.
Registration in Nominee Name; Denominations
16
ARTICLE IV
 
18
SECTION 4.01.
Security Interest
18
SECTION 4.02.
Representations and Warranties
20
SECTION 4.03.
Covenants
22
SECTION 4.04.
Other Actions
26
SECTION 4.05.
Covenants regarding Patent, Trademark and Copyright Collateral
28
SECTION 4.06.
Lockbox System
30
SECTION 4.07.
Collections
31
ARTICLE V
 
31
SECTION 5.01.
Remedies upon Default
31
SECTION 5.02.
Application of Proceeds
33
SECTION 5.03.
Grant of License to Use Intellectual Property
34
SECTION 5.04.
Securities Act, etc
34
SECTION 5.05.
Registration
35
ARTICLE VI
 
36
SECTION 6.01.
Indemnity and Subrogation
36
SECTION 6.02.
Contribution and Subrogation
36
SECTION 6.03.
Subordination
36
ARTICLE VII
 
37
SECTION 7.01.
Notices
37
SECTION 7.02.
Security Interest Absolute
37
SECTION 7.03.
Survival of Agreement
37
SECTION 7.04.
Binding Effect; Several Agreement
37
SECTION 7.05.
Successors and Assigns
38
SECTION 7.06.
Collateral Agent’s Fees and Expenses; Indemnification
38
SECTION 7.07.
Collateral Agent Appointed Attorney-in-Fact
39
SECTION 7.09.
Waivers; Amendment
40
SECTION 7.10.
WAIVER OF JURY TRIAL
40
SECTION 7.11.
Severability
41


 
3

--------------------------------------------------------------------------------

 
 
SECTION 7.12.
Counterparts
41
SECTION 7.13.
Headings
41
SECTION 7.14.
Jurisdiction; Consent to Service of Process
41
SECTION 7.15.
Termination or Release
42
SECTION 7.16.
Additional Subsidiaries
43
SECTION 7.17.
Right of Setoff
43


 
4

--------------------------------------------------------------------------------

 

Exhibits


Schedules


ScheduleI 
Subsidiary Parties

ScheduleII 
Capital Stock; Debt Securities

ScheduleIII 
U.S. Copyrights; Licenses; Patents; Trademark/Trade Names

ScheduleIV 
Description of Commercial Tort Claims



Annexes


Annex I
Supplement No. [l] to the US Collateral and Guaranty Agreement

Annex II
Form of Perfection Certificate

Annex III
Form of Name Change Agreement


 
5

--------------------------------------------------------------------------------

 

US COLLATERAL AND GUARANTY AGREEMENT dated as of November 28, 2001, as amended
and restated as of December 22, 2005, among COMPASS MINERALS INTERNATIONAL,
INC., a Delaware corporation (“Holdings”), COMPASS MINERALS GROUP, INC., a
Delaware corporation (the “US Borrower”), each other Subsidiary of Holdings
listed on Schedule I hereto (each such Subsidiary individually a “Subsidiary
Party”) and JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”),
as collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined below).


Reference is made to the Credit Agreement dated as of November 28, 2001, as
amended and restated as of April 10, 2002, as further amended and restated as of
December 22, 2005 (as further amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among Holdings, the US
Borrower, Sifto Canada Corp., a corporation continued and amalgamated under the
laws of the province of Nova Scotia, Canada (the “Canadian Borrower”), Salt
Union Limited, a company incorporated under the laws of England and Wales in the
United Kingdom (the “UK Borrower” and, together with the Canadian Borrower, the
“Foreign Borrowers”; the Foreign Borrowers together with the US Borrower, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”) and
JPMCB, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).  This US Collateral and


Guaranty Agreement amends and restates in its entirety the US Collateral and
Guaranty Agreement dated as of November 28, 2001, among Holdings, the US
Borrower, the Subsidiaries of Holdings party thereto and JPMCB.


The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement.  The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement.  Holdings and the Subsidiary Parties
other than the Borrowers are affiliates of the Borrowers and each Borrower is an
affiliate of each other Borrower.  Holdings and the Subsidiary Parties other
than the Borrowers will derive substantial benefits from the extensions of
credit to the Borrowers and each of the Borrowers will derive substantial
benefits from the extensions of credit to each of the other Borrowers, in each
case pursuant to the Credit Agreement.  Holdings and each of the Subsidiary
Parties are willing to execute and deliver this Agreement in order to induce the
Lenders to extend such credit.  Accordingly, the parties hereto agree as
follows:


ARTICLE I


Definitions


SECTION 1.01.  Credit Agreement.  i) Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement.  All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified in the New York UCC.

 
6

--------------------------------------------------------------------------------

 

(b)  The rules of construction specified in Section 1.03 and Section 10.06 of
the Credit Agreement also apply to this Agreement.


SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:


“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.


“Assigned Contracts” has the meaning assigned to such term in the US Collateral
Assignment.


“Collateral” means Security Agreement Collateral and Pledged Collateral.


“Collateral Agent” has the meaning assigned to such term in the preamble to this
Agreement.


“Collection Deposit Account” means a lockbox account of a Grantor maintained for
the benefit of the Secured Parties with the Collateral Agent or with a Sub-
Agent pursuant to a Lockbox Agreement.


“Concentration Account” means the cash collateral account established at the
office of JPMorgan Chase Bank, N.A. located at 270 Park Avenue, New York, NY
10017, in the name of the Collateral Agent, for purposes of this Agreement.


“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.


“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (b) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office,
including those listed on Schedule III.


“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.


“Credit Agreement Obligations” means any Obligations other than obligations
described in clauses (d) and (e) of the definition of the term “Obligations”.

 
7

--------------------------------------------------------------------------------

 

“Documents” means all instruments, files, records, ledger sheets and documents
covering or relating to any of the Collateral.


“Equity Interests” means shares of capital stock, partnership, joint venture,
member or limited liability or unlimited liability company interests, beneficial
interests in a trust or other equity ownership interests in a Person of whatever
nature and rights, warrants or options to acquire any of the foregoing.


“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.


“Foreign Obligations” has the meaning assigned to such term in the Foreign
Guaranty.


“General Fund Account” means the general fund account established at the office
of JPMorgan Chase Bank, N.A. located at 270 Park Avenue, New York, NY 10017, in
the name of the US Borrower, for purposes of this Agreement.


“General Intangibles” means all choses in action and causes of action and all
other intangible personal property of any Grantor of every kind and nature
(other than Accounts) now owned or hereafter acquired by such Grantor, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee,
Interest Rate Protection Agreements, other Swap Agreements and other
agreements), Intellectual Property, goodwill, registrations, franchises, tax
refund claims and any letter of credit, guaranty, claim, security interest or
other security held by or granted to any Grantor to secure payment by an Account
Debtor of any of the Accounts.


“Grantors” means Holdings, the US Borrower and the Subsidiary Parties.


“Guarantors” means Holdings, the US Borrower and the Subsidiary Parties.


“Indemnitee” has the meaning assigned to such term in Section 7.06(b).


“Instrument” has the meaning assigned to such term in Article 9 of the New York
UCC.


“Intellectual Property” means all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by such
Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

 
8

--------------------------------------------------------------------------------

 

“License” means any Patent License, Trademark License, Copyright License or
other license or sublicense to which any Grantor is a party, including those
listed on Schedule III.


“Lockbox Agreement” means any form approved by the Collateral Agent, among a
Grantor, the Collateral Agent and a Sub-Agent.


“Lockbox System” has the meaning assigned to such term in Section 4.06(a).


“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.


“Obligations” means (a) the due and punctual payment by each Borrower of (i) all
amounts due in respect of B/As and the principal of, premium (if any) and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans and B/As, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by any Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(iii) all other monetary obligations of any Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Credit Documents,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (b)
the due and punctual performance of all other obligations of each Borrower under
or pursuant to the Credit Agreement and each of the other Credit Documents, (c)
the due and punctual payment and performance of all the obligations of each
other Credit Party under or pursuant to this Agreement and each of the other
Credit Documents, (d) the due and punctual payment and performance of all
obligations of each Credit Party under each Interest Rate Protection Agreement
and each other Swap Agreement that (i) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date or (ii) is entered into after the Effective Date with any counterparty that
is a Lender or an Affiliate of a Lender at the time such Interest Rate
Protection Agreement or other Swap Agreement, as applicable, is entered into and
(e) the due and punctual payment and performance of all monetary obligations and
other liabilities of each Credit Party to any Lender or Affiliate of a Lender in
respect of overdrafts and related liabilities and obligations arising from or in
connection with treasury, depositary, cash management or purchase card account
services or in connection with any automated clearinghouse transfer of funds.


“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 
9

--------------------------------------------------------------------------------

 

“Patents” means all of the following: (a) all letters patent of the United
States or the equivalent thereof in any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or the equivalent thereof in any other country, including registrations,
recordings and pending applications in the United States Patent and Trademark
Office or any similar offices in any other country, including those listed on
Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.


“Perfection Certificate” means a certificate substantially in the form of Annex
II, completed and supplemented with the schedules and attachments contemplated
thereby, and duly executed by the chief financial officer and the chief legal
officer of the US Borrower.


“Pledged Collateral” has the meaning assigned to such term in Section 3.01.


“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.


“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.


“Pledged Stock” has the meaning assigned to such term in Section 3.01.


“Pledgors” means Holdings, the US Borrower and the Subsidiary Parties.


“Secured Parties” means (a) the Lenders, (b) the Collateral Agent, (c) any
Affiliate of any Lender to which any obligations described in clause (e) of the
definition of the term “Obligations” is owed, (d) any Letter of Credit Issuer,
(e) each counterparty to any Interest Rate Protection Agreement or other Swap
Agreement with a Credit Party that either (i) is in effect on the Effective Date
if such counterparty is a Lender or an Affiliate of a Lender as of the Effective
Date or (ii) is entered into after the Effective Date if such counterpart)/ is a
Lender or an Affiliate of a Lender at the time such Interest Rate Protection
Agreement or other Swap Agreement, as applicable, is entered into, (f) the
beneficiaries of each indemnification obligation undertaken by any Credit Party
under any Credit Document and (g) the successors and assigns of each of the
foregoing.


“Security Agreement Collateral” has the meaning assigned to such term in Section
4.01.

 
10

--------------------------------------------------------------------------------

 

“Security Interest” has the meaning assigned to such term in Section 4.01.


“Sub-Agent” means a financial institution that has delivered to the Collateral
Agent an executed Lockbox Agreement.


“Subsidiary Parties” means (a) the Subsidiaries of Holdings identified on
Schedule I and (b) each other Subsidiary of Holdings that becomes a party to
this Agreement as contemplated by Section 7.16.


“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.


“Trademarks” means all of the following: (a) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.


“US Collateral Assignment” shall have the meaning assigned to such term in the
Credit Agreement.


ARTICLE II


Guaranty


SECTION 2.01.  Guaranty.  Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the Obligations.  Each
of the Guarantors further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guaranty notwithstanding any extension or
renewal of any Obligation.  Each of the Guarantors waives presentment to, demand
of payment from and protest to each of the Borrowers or any other Credit Party
of any of the Obligations, and also waives notice of acceptance of its guaranty
and notice of protest for nonpayment.


SECTION 2.02.  Guaranty of Payment.  Each of the Guarantors further agrees that
its guaranty hereunder constitutes a guaranty of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of any
Borrower or any other Person.

 
11

--------------------------------------------------------------------------------

 

SECTION 2.03.  No Limitations, Etc.  i) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 7.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Credit Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Credit Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them; (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations; or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Obligations).  The taking
and holding of security to the extent permitted by the Credit Agreement for the
payment and performance of this Agreement and the other Obligations, the
exchange, waiver or release of any or all such security (with or without
consideration), the enforcement or application of such security and direction of
the order and manner of any sale thereof in their sole discretion or the release
or substitution of any one or more other guarantors or obligors upon or in
respect of the Obligations will not affect the obligations of any Guarantor
hereunder.


(b)  To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of any Borrower or any other
Credit Party or the unenforceability of the Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Borrower or
any other Credit Party, other than the indefeasible payment in full in cash of
all the Obligations.  The Collateral Agent and the other Secured Parties may, at
their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in
lieu of foreclosure, compromise or adjust any part of the Obligations, make any
other accommodation with any Borrower or any other Credit Party or exercise any
other right or remedy available to them against any Borrower or any other Credit
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash.  To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against any Borrower or any other Credit Party, as the case may be, or any
security.

 
12

--------------------------------------------------------------------------------

 

SECTION 2.02.  Reinstatement.  Each of the Guarantors agrees that its guaranty
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of any Borrower, any other Credit Party or
otherwise.


SECTION 2.03.  Agreement To Pay: Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Credit Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation.  Upon payment by any Guarantor of any sums to the Collateral Agent
as provided above, all rights of such Guarantor against any Borrower or any
other Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.


SECTION 2.06.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of each Borrower’s and each other Credit Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Collateral Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.


ARTICLE III


Pledge of Securities


SECTION 3.01.  Pledge.  As security for the payment or performance, as the case
may be, in full of the Obligations, each Pledgor hereby assigns and pledges to
the Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest in all of such
Pledgor’s right, title and interest in, to and under (a) the shares of capital
stock and other Equity Interests owned by it and listed on Schedule II and any
other Equity Interests of the US Borrower or any Subsidiary of the US Borrower
obtained in the future by such Pledgor and the certificates representing all
such Equity Interests (the “Pledged Stock”), provided that the Pledged Stock
shall not include (i) more than 65% of the issued and outstanding voting Equity
Interests of any Foreign Subsidiary to secure the Obligations other than the
Foreign Obligations and (ii) at the option of the Collateral Agent, the issued
and outstanding Equity Interests of any Foreign Subsidiary of the US Borrower if
such Pledgor assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and grants to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest to and
under such Equity Interests pursuant to a Foreign Pledge Agreement entered into
with the Collateral Agent that is in compliance with and is governed by the laws
of the jurisdiction of organization of such Foreign Subsidiary; (b)(i) the debt
securities listed opposite the name of such Pledgor on Schedule II, (ii) any
debt securities in the future issued to such Pledgor and (iii) the promissory
notes and any other instruments evidencing such debt securities (the “Pledged
Debt Securities”); (c) all other property that may be delivered to and held by
the Collateral Agent pursuant to the terms hereof; (d) subject to Section 3.06,
all payments of principal, premium (if any) or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (a), (b) and (c) above; (e) subject to Section 3.06, all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b), (c) and (d) above; and (f) all Proceeds of any
of the foregoing (the items referred to in clauses (a) through (f) above being
collectively referred to as the “Pledged Collateral”).

 
13

--------------------------------------------------------------------------------

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever; subject, however, to the termination provisions of
Section 7.15 and the other terms, covenants and conditions hereinafter set forth
(including in Section 3.06).


SECTION 3.02.  Delivery of the Pledged Collateral.  i) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Collateral Agent any and all
Pledged Securities that have a value, individually, in excess of $2,000,000.


(b)  Each Pledgor will cause any Indebtedness in a principal amount,
individually, in excess of $2,000,000, for borrowed money owed to such Pledgor
by any Person to be evidenced by a duly executed promissory note that is pledged
and delivered to the Collateral Agent pursuant to the terms hereof, provided
that no Pledgor shall be required pursuant to paragraph (a) of this Section 3.02
or this paragraph (b) to cause any Indebtedness of Holdings or any Subsidiary of
Holdings for borrowed money to be evidenced by a promissory note, unless such
Indebtedness remains outstanding for more than five Business Days.


(c)  Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by stock powers duly executed in blank or other instruments of
transfer satisfactory to the Collateral Agent and by such other instruments and
documents as the Collateral Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents as the Collateral Agent may reasonably
request.  Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule
II and made a part hereof; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged
Securities.  Each schedule so delivered shall supplement any prior schedules so
delivered.

 
14

--------------------------------------------------------------------------------

 

SECTION 3.03.  Representations, Warranties and Covenants.  The Pledgors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:


(a)  Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock;


(b)  the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock, are fully paid and nonassessable and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of the issuers thereof;


(c)  except for the security interests granted hereunder, each of the Pledgors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Pledgor, (ii)
holds the same free and clear of all Liens (other than Liens described in
clauses (a) and (e) of Section 7.03 of the Credit Agreement), (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
Liens created by this Agreement and Liens described in clauses (a) and (e) of
Section 7.03 of the Credit Agreement, and transfers made in compliance with the
Credit Agreement, and (iv) subject to Sections 3.02 and 3.06, will cause any and
all Pledged Collateral, whether for value paid by the Pledgor or otherwise, to
be forthwith deposited with the Collateral Agent and pledged or assigned
hereunder;


(d)  except for restrictions and limitations imposed by the Credit Documents or
securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;


(e)  each of the Pledgors (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than the Lien created by this Agreement and Liens described in
clauses (a) and (e) of Section 7.03 of the Credit Agreement), however arising,
of all Persons whomsoever;


(f)  no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

 
15

--------------------------------------------------------------------------------

 

(g)  by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected first-priority lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations; and


(h)  the pledge effected hereby is effective to vest in the Collateral Agent,
for the benefit of the Secured Parties, the rights of the Collateral Agent in
the Pledged Collateral as set forth herein.


SECTION 3.04.  Certification of Limited Liability Company and Limited
Partnership Interests.  Each interest in any limited liability company or
limited partnership controlled by any Grantor and pledged hereunder shall be
represented by a certificate, shall be a “security” within the meaning of
Article 8 of the New York UCC and shall be governed by Article 8 of the New York
UCC.


SECTION 3.05.  Registration in Nominee Name; Denominations.  The Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in its own name as pledgee,
the name of its nominee (as pledgee or as sub-agent) or the name of the
applicable Pledgor, endorsed or assigned in blank or in favor of the Collateral
Agent.  Each Pledgor will promptly give to the Collateral Agent copies of any
notices or other communications received by it with respect to Pledged
Securities registered in the name of such Pledgor.  The Collateral Agent shall,
at any time that an Event of Default has occurred and is continuing, have the
right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement.


SECTION 3.06.  Voting Rights; Dividends and Interest, etc.  i) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have notified the Pledgors that their rights under this Section are
being suspended:


(i)  Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Credit Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Credit Document, or the
ability of the Secured Parties to exercise the same.


(ii)  The Collateral Agent shall execute and deliver to each Pledgor, or cause
to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

 
16

--------------------------------------------------------------------------------

 

(iii)  Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Credit Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Stock or Pledged Debt Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, consolidation, acquisition or other exchange of assets to which
such issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Pledgor, shall not be commingled by such
Pledgor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement).


(b)  Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified the Pledgors of the suspension of
their rights under paragraph (a)(iii) of this Section 3.06, then all rights of
any Pledgor to dividends, interest, principal or other distributions that such
Pledgor is authorized to receive pursuant to paragraph (a)(iii) of this Section
3.06 shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Pledgor contrary to the provisions of this Section 3.06 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Pledgor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement).  Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02.  After all Events of
Default have been cured or waived and the US Borrower has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall,
within five Business Days after all such Events of Default have been cured or
waived, repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.06 and
that remain in such account.


(c)  Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified the Pledgors of the suspension of
their rights under paragraph (a)(i) of this Section 3.06, all rights of any
Pledgor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section
3.06, shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided that, unless
otherwise directed by the Required Lenders, the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Pledgors to exercise such rights.

 
17

--------------------------------------------------------------------------------

 

(d)  Any notice given by the Collateral Agent to the Pledgors suspending their
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
confirmed in writing within two Business Days, (ii) may be given to one or more
of the Pledgors at the same or different times and (iii) may suspend the rights
of the Pledgors under paragraph (a)(i) or paragraph (a)(iii) in part without
suspending all such rights (as specified by the Collateral Agent in its sole and
absolute discretion) and without waiving or otherwise affecting the Collateral
Agent’s rights to give additional notices from time to time suspending other
rights so long as an Event of Default has occurred and is continuing.


ARTICLE IV


Security Interests in Personal Property


SECTION 4.01.  Security Interest.  i) As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor hereby
assigns and pledges to, and grants a continuing security interest in favor of,
the Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all right, title or interest in or to any and all the following
assets and properties now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Security Agreement
Collateral”):


(i)  all Accounts;


(ii)  all Chattel Paper;


(iii)  all Deposit Accounts;


(iv)  all Documents;


(v)  all Equipment;


(vi)  all General Intangibles;


(vii)  all Instruments;

 
18

--------------------------------------------------------------------------------

 

(viii)  all Inventory;


(ix)  all Investment Property;


(x)  all Letter-of-credit rights;


(xi)  all Assigned Contracts;


(xii)  all books and records pertaining to the Security Agreement Collateral;


(xiii)  commercial tort claims described on Schedule IV;


(xiv)  all As-extracted collateral; and


(xv)  to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.


provided, however, that notwithstanding any of the other provisions set forth in
this Article IV, this Agreement shall not constitute a grant of a security
interest in any Security Agreement Collateral that on the Effective Date is not
material or that is acquired after the Effective Date, in each case to the
extent that such grant of a security interest is prohibited by applicable law,
requires a consent not obtained of any Governmental Authority pursuant to
applicable law, or is prohibited by, constitutes a breach or a default under,
results in or would permit the termination of, or requires any consent (other
than of any Grantor) not obtained under, any contract, license, agreement,
instrument, indenture, permit or other document, in each case evidencing or
giving rise to such Security Agreement Collateral or, in the case of any
Investment Property, Equity Interests in any Joint Venture, or Pledged Debt
Securities, any applicable shareholder or similar agreement, except to the
extent that such requirement of law or the term in such contract, license,
agreement, instrument, indenture, permit or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law; provided further
that the foregoing limitation shall not affect, limit, restrict or impair the
grant by such Grantor of a security interest pursuant to this Agreement in any
receivable or any money or other amounts due or to become due under any such
contract, license, agreement, instrument, indenture, permit or other document or
in the Proceeds from the sale or disposition of any such contract, license,
agreement, instrument, indenture, permit or other document.


(b)  Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (a) whether such Grantor is an organization, the type of organization
and any organizational identification number issued to such Grantor and (b) in
the case of a financing statement filed as a fixture filing or covering Security
Agreement Collateral constituting minerals or the like to be extracted or timber
to be cut, a sufficient description of the real property to which such Security
Agreement Collateral relates.  Each Grantor agrees to provide such information
to the Collateral Agent promptly upon request.

 
19

--------------------------------------------------------------------------------

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such filings and other documents as
may be necessary or advisable for the purpose of perfecting, confirming,
continuing, enforcing or protecting the Security Interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Collateral Agent as secured party.


(c)  The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Security Agreement Collateral.


SECTION 4.02.  Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:


(a)  each Grantor has good and valid rights in and title to the Security
Agreement Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent the Security Interest in such Security Agreement Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained;


(b)  (i) the Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of such Grantor, is correct and complete as of the Effective Date.  Uniform
Commercial Code financing statements (including fixture filings, as applicable)
that have been fully executed or authenticated, as requested by the Collateral
Agent, or other appropriate filings, recordings or registrations containing a
description of the Security Agreement Collateral have been delivered to the
Collateral Agent for filing in each governmental, municipal or other office
specified in Schedule 6 to the Perfection Certificate, which are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in Security Agreement
Collateral consisting of United States Patents, Trademarks and Copyrights) that
are necessary to publish notice of and protect the validity of and to establish
a legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Security Agreement
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements; and (ii) each Grantor represents and warrants that a
fully executed agreement containing a description of all Security Agreement
Collateral consisting of Intellectual Property with respect to United States
Patents and United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights has been delivered to the Collateral Agent for recording such
Intellectual Property by the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 USC. § 261, 15 USC. § 1060 or 17
USC. § 205 and the regulations thereunder, as applicable, and otherwise as may
be required pursuant to the laws of any other necessary jurisdiction and
reasonably requested by the Collateral Agent, to protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Security Agreement Collateral consisting of such Intellectual Property in which
a security interest may be perfected by recording with the United States Patent
and Trademark Office and the United States Copyright Office and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Security Agreement Collateral
consisting of Patents, Trademarks and Copyrights (or registration or application
for registration thereof) acquired or developed after the date hereof);

 
20

--------------------------------------------------------------------------------

 

(c)  the Security Interest constitutes (i) a legal and valid security interest
in all the Security Agreement Collateral securing the payment and performance of
the Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Security Agreement Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Security Agreement Collateral
in which a security interest may be perfected upon the receipt and recording of
Schedule III to this Agreement with the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, and otherwise as
may be required pursuant to the laws of any other necessary jurisdiction and
reasonably requested by the Collateral Agent.  The Security Interest is and
shall be prior to any other Lien on any of the Security Agreement Collateral,
other than Liens expressly permitted to be prior to the Security Interest
pursuant to Section 7.03 of the Credit Agreement; and


(d)  the Security Agreement Collateral is owned by the Grantors free and clear
of any Lien, except for Liens expressly permitted pursuant to Section 7.03 of
the Credit Agreement.  None of the Grantors has filed or consented to the filing
of (i) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Security Agreement
Collateral, (ii) any assignment in which any Grantor assigns any Security
Agreement Collateral or any security agreement or similar instrument covering
any Security Agreement Collateral with the United States Patent and Trademark
Office or the United States Copyright Office or (iii) any assignment in which
any Grantor assigns any Security Agreement Collateral or any security agreement
or similar instrument covering any Security Agreement Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.03 of the Credit Agreement.  None of the Grantors hold any commercial
tort claim except as indicated on the Perfection Certificate.

 
21

--------------------------------------------------------------------------------

 

SECTION 4.03.  Covenants.  i) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change (i) in its corporate name (and in
connection therewith agrees to enter into a Name Change Agreement substantially
in the form of Annex III), (ii) in the location of its chief executive office,
its principal place of business, any office in which it maintains books or
records relating to Security Agreement Collateral owned by it or any office or
facility at which Security Agreement Collateral owned by it is located
(including the establishment of any such new office or facility), (iii) in its
identity or type of organization or corporate structure, (iv) in its Federal
Taxpayer Identification Number or organizational identification number or (v) in
its jurisdiction of organization.  Each Grantor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the first sentence of this paragraph.  Each Grantor agrees
not to effect or permit any change referred to in the first sentence of this
paragraph unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in all the Security Agreement Collateral.  Each Grantor agrees
promptly to notify the Collateral Agent if any material portion of the Security
Agreement Collateral owned or held by such Grantor is damaged or destroyed.


(b)  Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Security Agreement Collateral owned by
it as is consistent with its current practices and in accordance with reasonably
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged, but in any event to include
complete accounting records indicating all payments and proceeds received with
respect to any part of the Security Agreement Collateral, and, upon the
occurrence and during the continuance of an Event of Default, at such time or
times as the Collateral Agent may reasonably request, promptly to prepare and
deliver to the Collateral Agent a duly certified schedule or schedules in form
and detail satisfactory to the Collateral Agent showing the identity, amount and
location of any and all Security Agreement Collateral.


(c)  Each Grantor shall, at its own expense, take any and all actions necessary
and reasonable to defend title to the Security Agreement Collateral against all
Persons and to defend the Security Interest of the Collateral Agent in the
Security Agreement Collateral and the priority thereof against any Lien not
expressly permitted pursuant to Section 7.03 of the Credit Agreement.

 
22

--------------------------------------------------------------------------------

 

(d)  Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith.  If any
amount payable under or in connection with any of the Security Agreement
Collateral shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall, to the extent required by Section
3.02, be immediately pledged and delivered to the Collateral Agent, duly
endorsed in a manner satisfactory to the Collateral Agent.


Without limiting the generality of the foregoing, upon the occurrence and during
the continuance of an Event of Default, each Grantor hereby authorizes the
Collateral Agent, with prompt notice thereof to the Grantors, to supplement this
Agreement by supplementing Schedule III or adding additional schedules hereto to
specifically identify any asset or item that may constitute Copyrights,
Licenses, Patents or Trademarks; provided that any Grantor shall have the right,
exercisable within 10 days after it has been notified by the Collateral Agent of
the specific identification of such Security Agreement Collateral, to advise the
Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Grantor hereunder with respect to such Security
Agreement Collateral.  Each Grantor agrees that it will use its best efforts to
take such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Security
Agreement Collateral within 30 days after the date it has been notified by the
Collateral Agent of the specific identification of such Security Agreement
Collateral.


(e)  The Collateral Agent and such Persons as the Collateral Agent may
reasonably designate shall have the right during normal business hours and
subject to Grantors’ reasonable procedures, at the Grantors’ own cost and
expense, to inspect the Security Agreement Collateral, all records related
thereto (and to make extracts and copies from such records) and the premises
upon which any of the Security Agreement Collateral is located, to discuss the
Grantors’ affairs with the officers of the Grantors and their independent
accountants (but only in the presence of an officer of the US Borrower, provided
that officers of the US Borrower are made available at reasonable times and
locations) and to verify under reasonable procedures, in accordance with Section
6.02 of the Credit Agreement, the validity, amount, quality, quantity, value,
condition and status of, or any other matter relating to, the Security Agreement
Collateral, including, during the continuation of a Default or an Event of
Default, in the case of Accounts or Security Agreement Collateral in the
possession of any third person, by contacting Account Debtors or the third
person possessing such Security Agreement Collateral for the purpose of making
such a verification, provided that, excluding any such inspections during the
continuation of a Default or an Event of Default, the Collateral Agent shall not
conduct such inspections more often than two times during any calendar year or
such greater number as the US Borrower may agree to from time to time.  Subject
to Section 10.14 of the Credit Agreement, the Collateral Agent shall have the
right to share any information it gains from such inspection or verification
with any Secured Party.

 
23

--------------------------------------------------------------------------------

 

(f)  At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Security Agreement Collateral and not permitted
pursuant to Section 7.03 of the Credit Agreement, and may pay for the
maintenance and preservation of the Security Agreement Collateral to the extent
any Grantor fails to do so as required by the Credit Agreement or this
Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any payment made or any expense incurred by the
Collateral Agent pursuant to the foregoing authorization; provided that nothing
in this Section 4.03(f) shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Credit
Documents.


(g)  If at any time any Grantor shall take a security interest in any property
that has a value, individually, in excess of $250,000 of an Account Debtor or
any other Person to secure payment and performance of an Account, such Grantor
shall promptly assign such security interest to the Collateral Agent (unless, in
the case of any such property, such assignment is prohibited by any contract
giving rise to such property or by applicable law, provided that (i) with
respect to such contract in existence on the Effective Date, such Grantor has
used reasonable efforts to remove any such prohibition, and (ii) with respect to
such contract acquired after the Effective Date, such Grantor shall have used
reasonable efforts to prevent the inclusion of any such prohibitions in any such
contracts).  Such assignment need not be filed of public record unless necessary
to continue the perfected status of the security interest against creditors of
and transferees from the Account Debtor or other Person granting the security
interest.


(h)  Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Security Agreement Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.


(i)  None of the Grantors shall make or permit to be made an assignment, pledge
or hypothecation of the Security Agreement Collateral or shall grant any other
Lien in respect of the Security Agreement Collateral, except as expressly
permitted by Section 7.03 of the Credit Agreement.  None of the Grantors shall
make or permit to be made any transfer of the Security Agreement Collateral and
each Grantor shall remain at all times in possession of the Security Agreement
Collateral owned by it, except that


(i) Inventory may be sold in the ordinary course of business and (ii) unless and
until the Collateral Agent shall notify the Grantors that an Event of Default
shall have occurred and be continuing and that during the continuance thereof
the Grantors shall not sell, convey, lease, assign, transfer or otherwise
dispose of any Security Agreement Collateral (which notice may be given by
telephone if confirmed in writing within 2 Business Days), the Grantors may use
and dispose of the Security Agreement Collateral in any lawful manner not
inconsistent with the provisions of this Agreement, the Credit Agreement or any
other Credit Document.  Without limiting the generality of the foregoing, each
Grantor agrees that it shall not permit any Inventory in an aggregate amount in
excess of $250,000 to be in the possession or control of any warehouseman,
bailee, agent or processor at any time after March 31, 2006, unless such
warehouseman, bailee, agent or processor shall have been notified of the
Security Interest and the US Borrower shall have used commercially reasonable
efforts to obtain from such warehouseman, bailee, agent or processor an
acknowledgment in writing, in form and substance satisfactory to the Collateral
Agent, that such warehouseman, bailee, agent or processor holds the Inventory
for the benefit of the Collateral Agent subject to the Security Interest and
shall act upon the instructions of the Collateral Agent without further consent
from the Grantor, and that such warehouseman, bailee, agent or processor further
agrees to waive and release (or subordinate in a manner satisfactory to the
Collateral Agent) any Lien held by it with respect to such Inventory, whether
arising by operation of law or otherwise.

 
24

--------------------------------------------------------------------------------

 

(j)  None of the Grantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Security Agreement Collateral, compromise, compound or settle the same for
less than the full amount thereof, release, wholly or partly, any Person liable
for the payment thereof or allow any credit or discount whatsoever thereon,
other than extensions, credits, discounts, compromises or settlements granted or
made in the ordinary course of business and consistent with its current
practices and in accordance with reasonably prudent and standard practice used
in industries that are the same as or similar to those in which such Grantor is
engaged.


(k)  The Grantors, at their own expense, shall maintain or cause to be
maintained insurance covering physical loss or damage to the Inventory and
Equipment in accordance with Section 6.03 of the Credit Agreement.  Each Grantor
irrevocably makes, constitutes and appoints the Collateral Agent (and all
officers, employees or agents designated by the Collateral Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, during
the continuance of an Event of Default, of making, settling and adjusting claims
in respect of Security Agreement Collateral under policies of insurance,
endorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto.  In the event that any
Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
deems advisable.  All sums disbursed by the Collateral Agent in connection with
this Section 4.03(k), including reasonable attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

 
25

--------------------------------------------------------------------------------

 

(l)  Each Grantor shall maintain, in form and manner satisfactory to the
Collateral Agent, its Chattel Paper and its books, records and documents
evidencing or pertaining thereto with an appropriate reference to the fact that
such Chattel Paper has been assigned to the Collateral Agent for the benefit of
the Secured Parties and that the Collateral Agent has a security interest
therein.


SECTION 4.04.  Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Security Agreement Collateral,
each Grantor agrees, in each case at such Grantor’s own expense, to take the
following actions with respect to the following Security Agreement Collateral:


(a)  Instruments and Tangible Chattel Paper.  If any Grantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper that have a value,
individually, in excess of $2,000,000, such Grantor shall forthwith endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time specify.


(b)  Deposit Accounts.  For each deposit account that any Grantor at any time
opens or maintains in respect of deposits in excess of $500,000 for all accounts
at such deposit bank, such Grantor shall, at the Collateral Agent’s request and
option, pursuant to an agreement in form and substance satisfactory to the
Collateral Agent, either (i) cause the depositary bank to agree to comply at any
time with instructions from the Collateral Agent to such depositary bank
directing the disposition of funds from time to time credited to such deposit
account, without further consent of such Grantor, or (ii) arrange for the
Collateral Agent to become the customer of the depositary bank with respect to
the deposit account, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw funds from such deposit
account.  The Collateral Agent agrees with each Grantor that the Collateral
Agent shall not give any such instructions or withhold any withdrawal rights
from any Grantor, unless an Event of Default has occurred and is continuing, or,
after giving effect to any withdrawal would occur.  The provisions of this
paragraph shall not apply to (A) any deposit account for which any Grantor, the
depositary bank and the Collateral Agent have entered into a cash collateral
agreement specially negotiated among such Grantor, the depositary bank and the
Collateral Agent for the specific purpose set forth therein and (B) deposit
accounts for which the Collateral Agent is the depositary.


(c)  Investment Property.  If any Grantor shall at any time hold or acquire any
certificated securities with a value, individually, in excess of $500,000, such
Grantor shall forthwith endorse, assign and deliver the same to the Collateral
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time specify.  If any
securities now or hereafter acquired by any Grantor with a value, individually,
in excess of $500,000 are uncertificated and are issued to such Grantor or its
nominee directly by the issuer thereof, such Grantor shall immediately notify
the Collateral Agent thereof and, at the Collateral Agent’s request and option,
pursuant to an agreement in form and substance satisfactory to the Collateral
Agent, either (i) cause the issuer to agree to comply with instructions from the
Collateral Agent as to such securities, without further consent of any Grantor
or such nominee, or (ii) arrange for the Collateral Agent to become the
registered owner of the securities.  If any securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by any
Grantor that have a value, individually, in excess of $500,000 are held by such
Grantor or its nominee through a securities intermediary or commodity
intermediary, such Grantor shall immediately notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance satisfactory to the Collateral Agent, either (A) cause such
securities intermediary or (as the case may be) commodity intermediary to agree
to comply with entitlement orders or other instructions from the Collateral
Agent to such securities intermediary as to such security entitlements, or (as
the case may be) to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, in
each case without further consent of any Grantor or such nominee, or (B) in the
case of Financial Assets or other Investment Property held through a securities
intermediary, arrange for the Collateral Agent to become the entitlement holder
with respect to such investment property, with the Grantor being permitted, only
with the consent of the Collateral Agent, to exercise rights to withdraw or
otherwise deal with such investment property.  The Collateral Agent agrees with
each of the Grantors that the Collateral Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing, or, after giving effect to any such
investment and withdrawal rights would occur.  The provisions of this paragraph
(c) shall not apply to any financial assets credited to a securities account for
which the Collateral Agent is the securities intermediary.

 
26

--------------------------------------------------------------------------------

 

(d)  Electronic Chattel Paper and Transferable Records.  If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, in either case that have a value, individually, in excess of
$500,000, such Grantor shall promptly notify the Collateral Agent thereof and,
at the request of the Collateral Agent, shall take such action as the Collateral
Agent may reasonably request to vest in the Collateral Agent control under UCC
Section 9-105 of such electronic chattel paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record.  The Collateral Agent
agrees with such Grantor that the Collateral Agent will arrange, pursuant to
procedures satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Grantor to
make alterations to the electronic chattel paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such electronic chattel paper or transferable record.

 
27

--------------------------------------------------------------------------------

 

(e)  Letter-of-credit Rights.  If any Grantor is at any time a beneficiary under
a letter of credit now or hereafter issued in favor of such Grantor that has a
face amount, individually, in excess of $600,000 such Grantor shall promptly
notify the Collateral Agent thereof and, at the request and option of the
Collateral Agent, such Grantor shall, pursuant to an agreement in form and
substance satisfactory to the Collateral Agent, either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Collateral Agent of the proceeds of any drawing under the letter of credit
or (ii) arrange for the Collateral Agent to become the transferee beneficiary of
the letter of credit, with the Collateral Agent agreeing, in each case, that the
proceeds of any drawing under the letter of credit are to be paid to the
applicable Grantor unless an Event of Default has occurred or is continuing.


(f)  Commercial Tort Claims.  If any Grantor shall at any time hold or acquire a
commercial tort claim in an amount reasonably estimated to exceed $500,000, the
Grantor shall immediately notify the Collateral Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Collateral Agent in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to the Collateral Agent.


SECTION 4.05.  Covenants regarding Patent, Trademark and Copyright
Collateral.  i) Each Grantor agrees that it will not, and will not permit any of
its licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
to establish and preserve its maximum rights under applicable patent laws.


(b)  Each Grantor (either itself or through its licensees or its sublicensees)
will, for each Trademark material to the conduct of such Grantor’s business, (1)
maintain such Trademark in full force free from any claim of abandonment or
invalidity for non-use, (2) maintain the quality of products and services
offered under such Trademark, (3) display such Trademark with notice of Federal
or foreign registration to the extent necessary and sufficient to establish and
preserve its maximum rights under applicable law and (4) not knowingly use or
knowingly permit the use of such Trademark in violation of any third party
rights.

 
28

--------------------------------------------------------------------------------

 

(c)  Each Grantor (either itself or through its licensees or its sublicensees)
will, for each work covered by a Copyright material to the conduct of such
Grantor’s business, continue to publish, reproduce, display, adopt and
distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws.


(d)  Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright material to the conduct
of its business may become abandoned, lost or dedicated to the public, or of any
materially adverse determination or development (including the institution of,
or any such determination or development in, any proceeding in the United States
Patent and Trademark Office, United States Copyright Office or any court or
similar office of any country) regarding such Grantor’s ownership of any such
Patent, Trademark or Copyright, its right to register the same, or its right to
keep and maintain the same.


(e)  In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for any Patent, Trademark or
Copyright (or for the registration of any Trademark or Copyright) material to
the conduct of such Grantor’s business with the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, unless it promptly informs the Collateral Agent
thereof, and, upon request of the Collateral Agent, executes and delivers any
and all agreements, instruments, documents and papers as the Collateral Agent
may request to evidence the Collateral Agent’s security interest in such Patent,
Trademark or Copyright, and each Grantor hereby appoints the Collateral Agent as
its attorney-in-fact to execute and file such writings for the foregoing
purposes, all acts of such attorney being hereby ratified and confirmed; such
power, being coupled with an interest, is irrevocable.


(f)  Each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each application that is material to
the conduct of any Grantor’s business relating to the Patents, Trademarks and/or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each issued Patent and each registration of the Trademarks and Copyrights that
is material to the conduct of any Grantor’s business, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if consistent with good business judgment,
to initiate opposition, interference and cancellation proceedings against third
parties.


(g)  In the event that any Grantor has reason to believe that any Security
Agreement Collateral consisting of a Patent, Trademark or Copyright material to
the conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third party, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with such Grantor’s good business
judgment, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as are appropriate under the circumstances to
protect such Security Agreement Collateral.

 
29

--------------------------------------------------------------------------------

 

(h)  Upon and during the continuance of an Event of Default, each Grantor shall
use its best efforts to obtain all requisite consents or approvals by the
licensor of each Copyright License, Patent License or Trademark License to
effect the assignment of all such Grantor’s right, title and interest thereunder
to the Collateral Agent or its designee.


SECTION 4.06.  Lockbox System.  i) Within 30 days after the occurrence and
during the continuance of any Event of Default, the Grantors shall establish in
the name of the Collateral Agent, and subject to the control of the Collateral
Agent pursuant to the Lockbox Agreements, for the benefit of the Collateral
Agent and the other Secured Parties, a system of lockboxes and related deposit
accounts (the “Lockbox System”) with one or more financial institutions that are
reasonably satisfactory to the Collateral Agent into which the Proceeds of all
Accounts, Inventory and Assigned Contracts shall be deposited and forwarded to
the Collateral Agent in accordance with the Lockbox Agreements.


(b)  All Proceeds of Accounts, Inventory and Assigned Contracts that have been
received on any Business Day through the Lockbox System will be transferred into
the Concentration Account on such Business Day to the extent required by the
applicable Lockbox Agreement.  All Proceeds stemming from the sale of a
substantial portion of the Security Agreement Collateral (other than Proceeds of
Inventory and Accounts) that have been received by a Grantor on any Business Day
will be transferred into the Concentration Account on such Business Day.  All
Proceeds received on any Business Day by the Collateral Agent pursuant to
Section 4.07 will be transferred into the Concentration Account on such Business
Day.


(c)  The Concentration Account is, and shall remain, under the sole dominion and
control of the Collateral Agent.  Each Grantor acknowledges and agrees that (i)
such Grantor has no right of withdrawal from the Concentration Account, (ii) the
funds on deposit in the Concentration Account shall continue to be collateral
security for all of the Obligations and (iii) upon the occurrence and during the
continuance of an Event of Default, at the Collateral Agent’s election, the
funds on deposit in the Concentration Account shall be applied as provided in
Section 5.02.


(d)  Effective upon notice to the Grantors from the Collateral Agent after the
occurrence and during the continuance of an Event of Default (provided that the
Lockbox System has been established pursuant to Section 4.06(a))(which notice
may be given by telephone if confirmed in writing within two Business Days), the
Concentration Account will, without any further action on the part of any
Grantor, the Collateral Agent or any Sub-Agent, convert into a closed lockbox
account under the exclusive dominion and control of the Collateral Agent in
which funds are held subject to the rights of the Collateral Agent
hereunder.  Each Grantor irrevocably authorizes the Collateral Agent to notify
each Sub-Agent (i) of the occurrence of an Event of Default (provided that the
Lockbox System has been established pursuant to Section 4.06(a)) and (ii) of the
matters referred to in this paragraph (d).  Following the occurrence of an Event
of Default (provided that the Lockbox System has been established pursuant to
Section 4.06(a)), the Collateral Agent may instruct each Sub-Agent to transfer
immediately all funds held in each Collection Deposit Account to the
Concentration Account.  Each Grantor hereby agrees to irrevocably direct each
Sub-Agent to comply with the instructions of the Collateral Agent with respect
to each Collection Deposit Account without further consent from the Grantor or
any other Person.

 
30

--------------------------------------------------------------------------------

 

SECTION 4.07.  Collections.  If the Lockbox System has been established pursuant
to Section 4.06(a):


(a)  Effective upon notice to the Grantors from the Collateral Agent after the
occurrence and during the continuance of an Event of Default, each Grantor
agrees (i) to notify and direct promptly each Account Debtor and every other
Person obligated to make payments on Accounts, in respect of any Inventory or
with respect to any Assigned Contracts to make all such payments directly to the
Lockbox System established in accordance with Section 4.06, (ii) to use all
reasonable efforts to cause each Account Debtor and every other Person
identified in clause (i) above to make all payments with respect to Accounts,
Inventory and Assigned Contracts directly to the Lockbox System and (iii)
promptly to deposit all payments received by it on account of Accounts,
Inventory and Assigned Contracts, whether in the form of cash, checks, notes,
drafts, bills of exchange, money orders or otherwise, in the Lockbox System in
precisely the form in which received (but with any endorsements of such Grantor
necessary for deposit or collection), and until they are so deposited such
payments shall be held in trust by such Grantor for and as the property of the
Collateral Agent.


(b)  Effective upon notice to the Grantors from the Collateral Agent after the
occurrence and during the continuance of an Event of Default, without the prior
written consent of the Collateral Agent, no Grantor shall, in a manner adverse
to the Lenders, change the general instructions given to Account Debtors in
respect of payment on Accounts to be deposited in the Lockbox System.  Until the
Collateral Agent shall have advised the Grantors to the contrary, each Grantor
shall, and the Collateral Agent hereby authorizes each Grantor to, enforce and
collect all amounts owing on the Accounts, Inventory and Assigned Contracts, for
the benefit and on behalf of the Collateral Agent and the other Secured Parties;
provided, however, that such privilege may at the option of the Collateral Agent
be terminated upon the occurrence and during the continuance of any Event of
Default.


ARTICLE V


Remedies


SECTION 5.01.  Remedies upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor and each Pledgor agrees to
deliver each item of Collateral to the Collateral Agent on demand, and it is
agreed that the Collateral Agent shall have the right to take any of or all the
following actions at the same or different times: (a) with respect to any
Security Agreement Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Security Agreement Collateral by the applicable Grantors to
the Collateral Agent, or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or nonexclusive basis, any such Security
Agreement Collateral throughout the world on such terms and conditions and in
such manner as the Collateral Agent shall determine (other than in violation of
any then-existing licensing arrangements to the extent that waivers cannot be
obtained), and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Security Agreement
Collateral and without liability for trespass to enter any premises where the
Security Agreement Collateral may be located for the purpose of taking
possession of or removing the Security Agreement Collateral and, generally, to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable law.  Without limiting the generality of the
foregoing, each Grantor and each Pledgor agrees that the Collateral Agent shall
have the right, subject to the requirements of applicable law, to sell or
otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem
appropriate.  The Collateral Agent shall be authorized at any such sale (if it
deems it advisable to do so) to restrict the prospective bidders or purchasers
to Persons who will represent and agree that they are purchasing the Collateral
for their own account for investment and not with a view to the distribution or
sale thereof, and upon consummation of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold.  Each such purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right on the part of any
Grantor or Pledgor, and the Grantors and Pledgors hereby waive (to the extent
permitted by law) all rights of redemption, stay and appraisal that such Grantor
or Pledgor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.

 
31

--------------------------------------------------------------------------------

 

The Collateral Agent shall give the applicable Grantors or Pledgors 10 days’
written notice (which each Grantor or Pledgor agrees is reasonable notice within
the meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of Security
Agreement Collateral or Pledged Collateral.  Such notice, in the case of a
public sale, shall state the time and place for such sale and, in the case of a
sale at a broker’s board or on a securities exchange, shall state the board or
exchange at which such sale is to be made and the day on which the Collateral,
or portion thereof, will first be offered for sale at such board or
exchange.  Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale.  At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine.  The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Section, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor or Pledgor (all said rights being also hereby waived and
released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Grantor or Pledgor as a credit
against the purchase price (in which case such claim shall be extinguished), and
such Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property without further accountability to any Grantor or
Pledgor therefor.  For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor or Pledgor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Obligations paid in full.  As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver.  Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

 
32

--------------------------------------------------------------------------------

 

SECTION 5.02.  Application of Proceeds.  The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, as well as any Collateral
consisting of cash, as follows:


FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Credit Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent or the Administrative
Agent hereunder or under any other Credit Document on behalf of any Grantor or
Pledgor and any other costs or expenses incurred by any Secured Party in
connection with the exercise of any right or remedy hereunder or under any other
Credit Document;

 
33

--------------------------------------------------------------------------------

 

SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and


THIRD, to the Grantors and Pledgors, their successors or assigns, or as a court
of competent jurisdiction may otherwise direct.


The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.


SECTION 5.03.  Grant of License to Use Intellectual Property.  For the purpose
of enabling the Collateral Agent to exercise rights and remedies under this
Article at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable (unless and until this Agreement is terminated, in which
case such license shall be revoked automatically without further action by
either party), nonexclusive license, exercisable without payment of royalty or
other compensation to the Grantors, to use, license or sublicense any of the
Security Agreement Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, except to the extent that the granting of
such license would result in the permanent destruction of the validity or value
of such Intellectual Property, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.  The use of such license
by the Collateral Agent shall be exercised, at the option of the Collateral
Agent, upon the occurrence and during the continuation of an Event of Default;
provided that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.


SECTION 5.04.  Securities Act, etc.  In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal  Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same.  Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect.  Each Pledgor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof.  Each Pledgor acknowledges
and agrees that in light of such restrictions and limitations, the Collateral
Agent, in its sole and absolute discretion, (a) may proceed to make such a sale
whether or not a registration statement for the purpose of registering such
Pledged Collateral or part thereof shall have been filed under the Federal
Securities Laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale.  Each Pledgor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions.  In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 
34

--------------------------------------------------------------------------------

 

SECTION 5.05.  Registration.  Each Pledgor agrees that, upon the occurrence and
during the continuance of an Event of Default, if for any reason the Collateral
Agent desires to sell any of the Pledged Collateral at a public sale, it will,
at any time and from time to time, upon the written request of the Collateral
Agent, use its best efforts to take or to cause the issuer of such Pledged
Collateral to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Collateral Agent to permit the public sale of such Pledged Collateral.  Each
Pledgor further agrees to indemnify, defend and hold harmless the Collateral
Agent, each other Secured Party, any underwriter and their respective affiliates
and each of their respective officers, directors and controlling persons from
and against all loss, liability, expenses, costs of counsel (including, without
limitation, reasonable fees and expenses to the Collateral Agent of legal
counsel), and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus (or
any amendment or supplement thereto) or in any notification or offering
circular, or arises out of or is based upon any alleged omission to state a
material fact required to be stated therein or necessary to make the statements
in any thereof not misleading, except insofar as the same may have been caused
by any untrue statement or omission based upon information furnished in writing
to such Pledgor or the issuer of such Pledged Collateral by the Collateral Agent
or any other Secured Party expressly for use therein.  Each Pledgor further
agrees, upon such written request referred to above, to use its best efforts to
qualify, file or register, or cause the issuer of such Pledged Collateral to
qualify, file or register, any of the Pledged Collateral under the Blue Sky or
other securities laws of such states as may be requested by the Collateral Agent
and keep effective, or cause to be kept effective, all such qualifications,
filings or registrations.  Each Pledgor will bear all costs and expenses of
carrying out its obligations under this Section 5.05.  Each Pledgor acknowledges
that there is no adequate remedy at law for failure by it to comply with the
provisions of this Section 5.05 and that such failure would not be adequately
compensable in damages, and therefore agrees that its agreements contained in
this Section 5.05 may be specifically enforced.

 
35

--------------------------------------------------------------------------------

 

ARTICLE VI


Indemnity, Subrogation and Subordination


SECTION 6.01.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), each Borrower agrees that (a) in the event a payment
shall be made by Holdings or any other Guarantor under this Agreement, each
Borrower shall indemnify such Guarantor for the full amount of such payment and
such Guarantor shall be subrogated to the rights of the Person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Guarantor shall be sold pursuant to any Security Document to
satisfy a claim of any Secured Party, each Borrower shall indemnify Holdings or
such other Guarantor in an amount equal to the greater of the book value or the
fair market value of the assets so sold.


SECTION 6.02.  Contribution and Subrogation.  Holdings and each other Guarantor
(a “Contributing Guarantor”) agrees (subject to Section 6.03) that, in the event
a payment shall be made by Holdings or any other Guarantor hereunder or assets
of Holdings or any other Guarantor shall be sold pursuant to any Security
Document to satisfy a claim of any Secured Party and Holdings or such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrowers as provided in Section 6.01, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as the case may be, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16, the date of the Supplement hereto executed and
delivered by such Guarantor).  Any Contributing Guarantor making any payment to
a Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.


SECTION 6.03.  Subordination.  Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations.  No failure on the part of any Borrower, Holdings or
any other Guarantor to make the payments required by Sections 6.01 and 6.02 (or
any other payments required under applicable law or otherwise) shall in any
respect limit the obligations and liabilities of any Guarantor with respect to
its obligations hereunder, and each Guarantor shall remain liable for the full
amount of the obligations of such Guarantor hereunder.

 
36

--------------------------------------------------------------------------------

 

ARTICLE VII


Miscellaneous


SECTION 7.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.03 of the Credit Agreement.  All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the US Borrower as
provided in Section 10.03 of the Credit Agreement.


SECTION 7.02.  Security Interest Absolute.  All rights of the Collateral Agent
hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Grantor and Pledgor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Credit Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Credit Document or any other agreement or instrument, (c)
any exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guaranty, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor or Pledgor in respect of the Obligations or this
Agreement.


SECTION 7.03.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Credit Parties in the Credit
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Credit Document shall be
considered to have been relied upon by the other parties hereto and shall
survive (except as otherwise provided in the applicable Credit Documents) the
execution and delivery of the Credit Documents and the making of any Loans,
acceptance and purchase of any B/As and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Collateral Agent, the Administrative Agent, the
Letter of Credit Issuer or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
(except as otherwise provided in the applicable Credit Document) as long as the
principal of, premium (if any) or any accrued interest on any Loan or B/A or any
fee or any other amount payable under the Credit Agreement or any other Credit
Document is outstanding and unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not expired or terminated.


SECTION 7.04.  Binding Effect; Several Agreement.  This Agreement shall become
effective as to any Credit Party when a counterpart hereof executed on behalf of
such Credit Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Credit Party and the Collateral Agent
and their respective successors and assigns, and shall inure to the benefit of
such Credit Party, the Collateral Agent and the other Secured Parties and their
respective successors and assigns, except that no Credit Party shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein or in the Collateral (and any such assignment or transfer shall be void)
except as expressly contemplated by this Agreement or the Credit
Agreement.  This Agreement shall be construed as a separate agreement with
respect to each Credit Party and may be amended, modified, supplemented, waived
or released with respect to any Credit Party without the approval of any other
Credit Party and without affecting the obligations of any other Credit Party
hereunder.

 
37

--------------------------------------------------------------------------------

 

SECTION 7.05.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Guarantor, any Grantor, any Pledgor or the Collateral
Agent that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.


SECTION 7.06.  Collateral Agent’s Fees and Expenses; Indemnification.  i) Each
Guarantor, each Grantor and each Pledgor jointly and severally agrees to pay
upon demand to the Collateral Agent the amount of any and all reasonable
expenses, including the reasonable fees, disbursements and other charges of its
counsel and of any experts or agents, that the Collateral Agent may incur in
connection with (i) the administration of this Agreement (including the
customary fees and charges of the Collateral Agent for any audits conducted by
it or on its behalf with respect to the Accounts or Inventory), (ii) the custody
or preservation of, or the sale of, collection from or other realization upon
any of the Collateral, (iii) the exercise, enforcement or protection of any of
the rights of the Collateral Agent hereunder or (iv) the failure of any
Guarantor, Grantor or Pledgor to perform or observe any of the provisions
hereof.


(b)  Without limitation of its indemnification obligations under the other
Credit Documents and without duplication of any amounts paid pursuant to clause
(a) of this Section 7.06, each Grantor and each Pledgor jointly and severally
agrees to indemnify the Collateral Agent, the Administrative Agent, each Letter
of Credit Issuer and each Lender and their respective affiliates and each of
their respective, officers, directors, employees, representatives, trustees and
agents (each, an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, the execution, delivery or performance of
this Agreement or any claim, litigation, investigation or proceeding relating
hereto or to the Collateral, whether or not any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.

 
38

--------------------------------------------------------------------------------

 

(c)  Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Credit Document,
the consummation of the transactions contemplated hereby, the repayment of any
of the Obligations, the invalidity or unenforceability of any term or provision
of this Agreement or any other Credit Document, or any investigation made by or
on behalf of the Collateral Agent or any other Secured Party.  All amounts due
under this Section 7.06 shall be payable on written demand therefor.


SECTION 7.07.  Collateral Agent Appointed Attorney-in-Fact.  Each Grantor and
each Pledgor hereby appoints the Collateral Agent the attorney-in-fact of such
Grantor or Pledgor for the purpose of carrying out the provisions of this
Agreement and taking any action and executing any instrument that the Collateral
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment is irrevocable (unless and until this Agreement is terminated, in
which case such power-of- attorney shall be revoked automatically without
further action by any party) and coupled with an interest.  Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Grantor or Pledgor (a) in the case of a Grantor (i) to receive, endorse, assign
and/or deliver any and all notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Security Agreement Collateral or any
part thereof; (ii) to demand, collect, receive payment of, give receipt for and
give discharges and releases of all or any of the Security Agreement Collateral;
(iii) to sign the name of any Grantor on any invoice or bill of lading relating
to any of the Security Agreement Collateral; (iv) to send verifications of
Accounts to any Account Debtor; (v) to commence and prosecute any and all suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Security
Agreement Collateral or to enforce any rights in respect of any Security
Agreement Collateral; (vi) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Security Agreement
Collateral; (vii) to notify, or to require any Grantor to notify, Account
Debtors to make payment directly to the Collateral Agent; and (viii) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Security Agreement Collateral, and to do all other
acts and things necessary to carry out the purposes of this Agreement, as fully
and completely as though the Collateral Agent were the absolute owner of the
Security Agreement Collateral for all purposes; and (b) in the case of a Pledgor
(i) to ask for, demand, sue for, collect, receive and give acquittance for any
and all moneys due or to become due under and by virtue of any Pledged
Collateral; (ii) to endorse checks, drafts, orders and other instruments for the
payment of money payable to the Pledgor representing any interest or dividend or
other distribution payable in respect of the Pledged Collateral or any part
thereof or on account thereof and to give full discharge of the same; (iii) to
settle, compromise, prosecute or defend any action, claim or proceeding with
respect thereto; and (iv) to sell, assign, endorse, pledge, transfer and to make
any agreement respecting, or otherwise deal with, the same; provided that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Pledged
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby.  The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor or Pledgor for any act or failure to act hereunder, except for their own
gross negligence or wilful misconduct.

 
39

--------------------------------------------------------------------------------

 

SECTION 7.08. GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SECTION 7.09.  Waivers; Amendment.  i) No failure or delay by the Collateral
Agent, the Administrative Agent, the Letter of Credit Issuer or any other
Secured Party in exercising any right or power hereunder or under any other
Credit Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Collateral Agent, the Administrative Agent, the
Letter of Credit Issuer and the other Secured Parties hereunder and under the
other Credit Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Credit Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan, the acceptance and purchase
of a B/A or the issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent, the
Administrative Agent, any Lender or the Letter of Credit Issuer may have had
notice or knowledge of such Default at the time.


(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Credit Party or Credit Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.11 of the Credit Agreement.


SECTION 7.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 
40

--------------------------------------------------------------------------------

 

SECTION 7.11.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 7.12.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute a single contract (subject to Section 7.04), and shall become
effective as provided in Section 7.04.  Delivery of an executed signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.


SECTION 7.13.  Headings.  Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.


SECTION 7.14.  Jurisdiction; Consent to Service of Process.  i) Each of the
Credit Parties hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Credit Document,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Credit Document shall affect any right that the Collateral Agent, the
Administrative Agent, the Letter of Credit Issuer or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against Holdings, any of the Borrowers, any other
Guarantor, Grantor or Pledgor or any of their properties in the courts of any
jurisdiction.

 
41

--------------------------------------------------------------------------------

 

(b)  Each of the Credit Parties hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (a) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(c)  Each Guarantor, each Grantor and each Pledgor irrevocably consents to
service of process in the manner provided for notices in Section 10.07 of the
Credit Agreement.  Nothing in this Agreement or any other Credit Document will
affect the right of any Secured Party to serve process in any other manner
permitted by law.


SECTION 7.15.  Termination or Release.  i) This Agreement, the Guaranties
hereunder, the Security Interest and all other security interests granted hereby
shall terminate when all the Credit Agreement Obligations have been indefeasibly
paid in full in cash and the Lenders have no further commitment to lend or
purchase and accept B/As under the Credit Agreement, the LC Exposure has been
reduced to zero and the Letter of Credit Issuer has no further obligations to
issue Letters of Credit under the Credit Agreement.


(b)  A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released (i) upon the designation by the US Borrower of
such Subsidiary Party as an Unrestricted Subsidiary, provided that such
designation was permitted by the Credit Agreement, and (ii) in the event that
all the capital stock of such Subsidiary Party shall be sold, transferred or
otherwise disposed of to a Person that is not Holdings, the US Borrower or a
Subsidiary Party in accordance with the terms of the Credit Agreement, provided
that the Required Lenders shall have consented to such sale, transfer or other
disposition (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.


(c)  Upon any sale or other transfer by any Grantor or Pledgor of any Collateral
that is permitted under the Credit Agreement to any Person that is not Holdings,
the US Borrower or any Subsidiary Party in accordance with the terms of the
Credit Agreement, or upon the effectiveness of any written consent to the
release of the Security Interest granted hereby in any Collateral pursuant to
Section 10.11 of the Credit Agreement, the Security Interest in such Collateral
shall be automatically released.


(d)  In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.15, the Collateral Agent shall execute and deliver
to any Grantor or Pledgor, as the case may be, at such Grantor’s or Pledgor’s
expense, all documents that such Grantor or Pledgor shall reasonably request to
evidence such termination or release.  Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or warranty by the
Collateral Agent.

 
42

--------------------------------------------------------------------------------

 

SECTION 7.16.  Additional Subsidiaries.  Pursuant to Section 6.11 of the Credit
Agreement, each Domestic Subsidiary of the US Borrower that was not in existence
or not a Domestic Subsidiary of the US Borrower on the date of the Credit
Agreement is required to enter into this Agreement (a) as a Guarantor, (b) as a
Grantor and (c) as a Pledgor.  Upon execution and delivery by the Collateral
Agent and a Subsidiary of the US Borrower of an instrument in the form of Annex
I, such Subsidiary shall become a Subsidiary Party hereunder with the same force
and effect as if originally named as a Subsidiary Party herein.  The execution
and delivery of any such instrument shall not require the consent of Holdings,
the US Borrower or any Subsidiary Party hereunder.  The rights and obligations
of Holdings, the US Borrower and each Subsidiary Party hereunder shall remain in
full force and effect notwithstanding the addition of any new Subsidiary Party
as a party to this Agreement.


SECTION 7.17.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any
Subsidiary Party against any of and all the obligations of such Subsidiary Party
now or hereafter existing under this Agreement held by such Lender or Affiliate,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender and each of its Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or Affiliate may have.


[Signature Page Follows]

 
43

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


COMPASS MINERALS INTERNATIONAL, INC.,
 
  by
     
Name:
 
Title:





COMPASS MINERALS GROUP, INC.,
 
  by
       





CAREY SALT COMPANY,
 
  by
       





GREAT SALT LAKE MINERALS CORPORATION,
 
  by
       





GSL CORPORATION,
 
  by
       


 
44

--------------------------------------------------------------------------------

 
 
NAMSCO INC.,
 
  by
     
Name:
 
Title:





NORTH AMERICAN SALT COMPANY,
 
  by
     
Name:
 
Title:





COMPASS RESOURCES, INC.,
 
  by
     
Name:
 
Title:





GREAT SALT LAKE HOLDINGS, LLC,
 
  by
     
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., as Collateral Agent,
 
  by
     
Name:
 
Title:


 
45

--------------------------------------------------------------------------------

 

Schedule I
to the US Collateral
and Guaranty Agreement


SUBSIDIARY PARTIES


Compass Resources, Inc.


Great Salt Lake Holdings, LLC


Carey Salt Company


Great Salt Lake Minerals Corporation GSL Corporation


NAMSCO Inc.


North American Salt Company

 
46

--------------------------------------------------------------------------------

 

Schedule II
to the US Collateral
and Guaranty Agreement


CAPITAL STOCK




Issuer
 
Number of Certificate
 
Registered Owner
 
Number and Class of Equity Interests
 
Percentage of Equity Interests
                 





DEBT SECURITIES




Issuer
 
Principal Amount
 
Date of Note
 
Maturity Date
             





OTHER PROPERTY

 
47

--------------------------------------------------------------------------------

 

Schedule III
to the US Collateral
and Guaranty Agreement

 
48

--------------------------------------------------------------------------------

 

Annex I to the
US Collateral and
Guaranty Agreement


SUPPLEMENT NO. ____ dated as of [•], to the US Collateral and Guaranty Agreement
dated as of November 28, 2001, as amended and restated as of December 22, 2005
(as amended, supplemented, waived or otherwise modified from time to time, the
“US Collateral and Guaranty Agreement”), among COMPASS MINERALS INTERNATIONAL,
INC., a Delaware corporation (“Holdings”), COMPASS MINERALS GROUP, INC., a
Delaware corporation (the “US Borrower”), each other Subsidiary of Holdings
listed on Schedule I thereto (each such Subsidiary individually a “Subsidiary
Party”) and JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”),
as collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined therein).


A.  Reference is made to the Credit Agreement dated as of November 28, 2001, as
amended and restated as of April 10, 2002, as further amended and restated as of
December 22, 2005 (as further amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among Holdings, the US
Borrower, Sifto Canada Corp., a corporation continued and amalgamated under the
laws of the province of Nova Scotia, Canada, Salt Union Limited, a company
incorporated under the laws of England and Wales in the United Kingdom, the
lenders from time to time party thereto (the “Lenders”) and JPMCB, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).


B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the US Collateral and Guaranty Agreement.


C.  The Grantors have entered into the US Collateral and Guaranty Agreement in
order to induce the Lenders to make Loans and accept and purchase B/As and the
Letter of Credit Issuer to issue Letters of Credit.  Section 7.16 of the US
Collateral and Guaranty Agreement provides that additional Subsidiaries of the
US Borrower may become Grantors, Pledgors and Guarantors under the US Collateral
and Guaranty Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary of the US Borrower (the “New
Subsidiary  Party”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Grantor, Pledgor and Guarantor
under the US Collateral and Guaranty Agreement in order to induce the Lenders to
make additional Loans and accept and purchase additional B/As and the Letter of
Credit Issuer to issue additional Letters of Credit and as consideration for
Loans previously made and B/As previously accepted and purchased and Letters of
Credit previously issued.


Accordingly, the Collateral Agent and the New Subsidiary Party agree as follows:

 
49

--------------------------------------------------------------------------------

 

SECTION 1.  In accordance with Section 7.16 of the US Collateral and Guaranty
Agreement, the New Subsidiary Party by its signature below becomes a Grantor,
Pledgor and Guarantor under the US Collateral and Guaranty Agreement with the
same force and effect as if originally named therein as a Grantor, Pledgor and
Guarantor and the New Subsidiary Party hereby (a) agrees to all the terms and
provisions of the US Collateral and Guaranty Agreement applicable to it as a
Grantor, Pledgor and Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor, Pledgor and
Guarantor thereunder are true and correct on and as of the date hereof.  In
furtherance of the foregoing, the New Subsidiary Party, as security for the
payment and performance in full of the Obligations (as defined in the US
Collateral and Guaranty Agreement), does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Subsidiary Party’s right, title and interest in and to the Collateral
(as defined in the US Collateral and Guaranty Agreement) of the New Subsidiary
Party.  Each reference to a “Grantor,” “Pledgor” and “Guarantor” in the US
Collateral and Guaranty Agreement shall be deemed to include the New Subsidiary
Party.  The US Collateral and Guaranty Agreement is hereby incorporated herein
by reference.


SECTION 2.  The New Subsidiary Party represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.


SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Collateral Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Subsidiary Party and the Collateral
Agent.  Delivery of an executed signature page to this Supplement by facsimile
transmission shall be effective as delivery of a manually signed counterpart of
this Supplement.


SECTION 4.  The New Subsidiary Party hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of the
location of any and all Collateral of the New Subsidiary Party, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all the Pledged
Securities of the New Subsidiary Party and (c) set forth under its signature
hereto, is the true and correct location of the chief executive office of the
New Subsidiary Party and its jurisdiction of formation.


SECTION 5.  Except as expressly supplemented hereby, the US Collateral and
Guaranty Agreement shall remain in full force and effect.


SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 
50

--------------------------------------------------------------------------------

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the US Collateral and Guaranty Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction).  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the US Collateral and Guaranty
Agreement.  All communications and notices hereunder to the New Subsidiary Party
shall be given to it in care of the US Borrower as provided in Section 10.03 of
the Credit Agreement.


SECTION 9.  The New Subsidiary Party agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.


IN WITNESS WHEREOF, the New Subsidiary Party and the Collateral Agent have duly
executed this Supplement to the US Collateral and Guaranty Agreement as of the
day and year first above written.
 
[Name Of New Subsidiary Party],
 
  by
     
Name:
 
Title:
 
Address:







JPMORGAN CHASE BANK, N.A., as
 
  by
     
Name:
 
Title:


 
51

--------------------------------------------------------------------------------

 

Schedule I to
Supplement No.__
to the US Collateral
and Guaranty Agreement


LOCATION OF SECURITY AGREEMENT COLLATERAL




Location
 
Description


 
52

--------------------------------------------------------------------------------

 

PLEDGED COLLATERAL


CAPITAL STOCK




Issuer
 
Number of Certificate
 
Registered Owner
 
Number and Class of Shares
 
Percentage of Shares
                 





DEBT SECURITIES




Issuer
 
Principal Amount
 
Date of Note
 
Maturity Date
             





OTHER PROPERTY

 
53

--------------------------------------------------------------------------------

 

Annex II
to the US Collateral
and Guaranty Agreement




[Form of}


PERFECTION CERTIFICATE




[l]

 
54

--------------------------------------------------------------------------------

 

Annex III
to the US Collateral
and Guaranty Agreement


[Form of]
NAME CHANGE AGREEMENT




Re: [US Borrower]


Reference is made to the Credit Agreement dated as of November 28, 2001, as
amended and restated as of December 22, 2005 (as further amended, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
Compass Minerals International, Inc., Compass Minerals Group, Inc. (the “US
Borrower”), Sifto Canada Corp., Salt Union Limited, the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.  All
capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement.


This will advise you in accordance with Section 4.03 of the US Collateral and
Guaranty Agreement that [40] (the “Subsidiary”) will change its name effective
as of [date must be at least 30 days following this notice].


The Subsidiary hereby reaffirms its obligations as Grantor, Pledgor and
Guarantor under the US Collateral and Guaranty Agreement and (i) [the US
Borrower] [PARENT OF SUBSIDIARY] (the “Parent”) hereby reaffirms its pledge of
all the Pledged Collateral in the Subsidiary under the US Collateral and
Guaranty Agreement and (ii) [the US Borrower] hereby reaffirms its pledge of the
Intercompany Note evidencing Indebtedness owed by the Subsidiary under the US
Collateral and Guaranty Agreement.


Each of the undersigned hereby confirms to you that all the information set
forth in the Perfection Certificate most recently delivered by the US Borrower
under the Credit Agreement with respect to the Subsidiary continues to be
complete and accurate, other than the name thereof, which will change as set
forth above [and except that [0]], and the Perfection Certificate is hereby
deemed amended to reflect the foregoing changes.


Enclosed herewith are the following:


(a) [a] replacement stock certificate[s] representing all the Pledged Collateral
in the Subsidiary, together with [an] undated executed stock power[s] executed
in blank;


(b) UCC amendments reflecting the name change for every filing office requiring
a filing, as reflected in the Perfection Certificate;


(c) [Describe intellectual property filings required in connection with items
whose registrations have been changed;]

 
55

--------------------------------------------------------------------------------

 

[Describe any other UCC filings or other materials delivered in connection with
the name change.]

 
56

--------------------------------------------------------------------------------

 

[Discuss whether an opinion under the US Collateral and Guaranty Agreement is
appropriate or necessary under these particular circumstances.]


If you have any questions about the foregoing, please call [0] at [•].




[US Borrower]
 
  by
     
Name:
 
Title:





[SUBSIDIARY]
 
  by
     
Name:
 
Title:





[PARENT]
 
  by
     
Name:
 
Title:
   
  by
     
Name:
 
Title:


 
57

--------------------------------------------------------------------------------

 

Annex IV
to the US Collateral
and Guaranty Agreement


LOCKBOX AGREEMENT dated as of [0], among [Name of Grantor] (the “Grantor”),
JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”), as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (such term and each other capitalized terms used but not defined herein
have the meaning given to them in the US Collateral and Guaranty Agreement
referred to below) and [i], a [0] banking corporation (the “Sub-Agent”).


A.  The Grantor and the Collateral Agent are parties to a US Collateral and
Guaranty Agreement dated as of November 28, 2001, as amended and restated as of
December 22, 2005 (as further amended, supplemented, waived or otherwise
modified from time to time, the “US Collateral and Guaranty
Agreement”).  Pursuant to the terms of the US Collateral and Guaranty Agreement,
the Grantor has granted to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in its Accounts and other Collateral (including
Inventory, cash, cash accounts and Proceeds) to secure the payment and
performance of the Obligations and has irrevocably appointed the Collateral
Agent as its agent to collect amounts due in respect of Accounts, Inventory and
Assigned Contracts.


B.  The Sub-Agent has agreed to act as collection sub-agent of the Collateral
Agent to receive and forward payments with respect to the Accounts, Inventory
and Assigned Contracts on the terms and subject to the conditions set forth
herein.


NOW, THEREFORE, the parties hereto agree as follows:


1.  The Collateral Agent hereby appoints the Sub-Agent as its collection
sub-agent under the US Collateral and Guaranty Agreement and authorizes the Sub-
Agent, on the terms and subject to the conditions set forth herein, to receive
payments in respect of Collateral consisting of Accounts, Inventory and Assigned
Contracts.


2.  The Sub-Agent has established and shall maintain deposit account number [l]
(including all subaccounts thereof) for the benefit of the Collateral Agent
(such account being called the “Collection Deposit Account”).  The Collection
Deposit Account shall be designated with the title “JPMorgan Chase Bank, N.A. as
Collateral Agent under the US Collateral and Guaranty Agreement dated as of
November 28, 2001, as amended and restated as of December 22, 2005” (or a
similar title).  Subject to the Sub-Agent’s Terms for Remittance Banking
(Lockbox) Services attached hereto as Exhibit A, to the extent that the terms
thereof relate to procedures or fees and to the extent not inconsistent with the
terms hereof, all payments received by the Sub-Agent in Lockbox Number [l] and
[l] or any replacements in respect thereof (the “Lockboxes”) shall be promptly
deposited in the Collection Deposit Account and shall not be commingled with
other funds.  All funds at any time on deposit in the Collection Deposit Account
shall be held by the Sub-Agent for application in accordance with the terms of
this Agreement.  The Sub-Agent agrees to give the Collateral Agent and the
applicable Grantor prompt notice if the Collection Deposit Account shall become
subject to any writ, judgment, warrant of attachment, execution or similar
process.  As security for the payment and performance of the Obligations, the
Grantor hereby confirms and pledges, assigns and transfers to the Collateral
Agent, and hereby creates and grants to the Collateral Agent, a security
interest in the Collection Deposit Account, all property and assets held therein
and all Proceeds thereof.

 
58

--------------------------------------------------------------------------------

 

3.  The Collection Deposit Account shall be under the sole dominion and control
of the Collateral Agent, who shall possess all right, title and interest in all
of the items from time to time in the Collection Deposit Account and their
Proceeds.  The Sub- Agent shall be the Collateral Agent’s agent for the purpose
of holding and collecting such items and their Proceeds.  Neither the Grantor
nor any Person or entity claiming by, through or under the Grantor shall have
any right, title or interest in, or control over the use of, or any right to
withdraw any amount from, the Collection Deposit Account, except that the
Collateral Agent shall have the right to withdraw amounts from the Collection
Deposit Account.  The Sub-Agent shall be entitled to rely on, and shall act in
accordance with, all instructions given to it by the Collateral Agent with
respect to the Collection Deposit Account.  The Collateral Agent shall have the
sole power to agree with the Sub-Agent as to specifications for Lockbox
services.


4.  Upon receipt of written, telecopy or telephonic notice (which, in the case
of telephonic notice, shall be promptly confirmed in writing or by telecopy)
from the Collateral Agent, the Sub-Agent shall, if so directed in such notice
(subject to the Sub- Agent’s right to request that the Collateral Agent furnish,
in form satisfactory to the Sub- Agent, signature cards and/or other appropriate
documentation), promptly transmit or deliver to the Collateral Agent at the
office specified in paragraph 12 hereof (or such other office as the Collateral
Agent shall specify) (a) all funds, if any, then on deposit in, or otherwise to
the credit of, the Collection Deposit Account (provided that funds on deposit
that are subject to collection may be transmitted promptly upon availability for
withdrawal), (b) all checks, drafts and other instruments for the payment of
money received in the Lockboxes and in the possession of the Sub-Agent, without
depositing such checks, drafts or other instruments in the Collection Deposit
Account or any other account and (c) any checks, drafts and other instruments
for the payment of money received in the Lockboxes by the Sub-Agent after such
notice, in whatever form received, provided that the Sub-Agent may retain a
reasonable reserve in a separate deposit account with the Sub-Agent in respect
of unpaid fees and amounts that may be subject to collection.


5.  The Sub-Agent is hereby instructed and authorized to transfer by wire
transfer or Automated Clearing House (“ACH”) from the Collection Deposit Account
all funds that are from time to time deposited or otherwise credited to such
account (after such funds become available to the Sub-Agent, either through the
Federal Reserve System or other clearing mechanism used by the Sub-Agent’s
branch and to the extent such funds exceed $1,000), to such account as the
Collateral Agent may from time to time direct, provided that, unless the
Collateral Agent otherwise instructs, no such transfer shall be required if such
transfer would result in the transfer of an amount less than $1,000.  Unless
otherwise directed by the Collateral Agent, such funds shall be transferred on
each Business Day by wire transfer or ACH and shall be identified as follows:

 
59

--------------------------------------------------------------------------------

 

JPMorgan Chase Bank
ABA Number
For credit to JPMorgan Chase Bank, New York, NY 10017
Account Number
Re: [l] Cash Collateral Account


These transfer instructions and authorizations may not be amended, altered or
revoked by the Grantor without the prior written consent of the Collateral
Agent.  The Collateral Agent, however, shall have the right to amend or revoke
these transfer instructions and authorizations at any time without the consent
of the Grantor.


6.  The Sub-Agent shall furnish the Collateral Agent and the applicable Grantor
with monthly statements setting forth the amounts deposited in the Collection
Deposit Account and all transfers and withdrawals therefrom, and shall furnish
such other information at such times as shall be reasonably requested by the
Collateral Agent.


7.  The fees for the services of the Sub-Agent shall be mutually agreed upon
between the Grantor and the Sub-Agent and shall be the obligation of the
Grantor; provided, however, that, notwithstanding the terms of any agreement
under which the Collection Deposit Account shall have been established with the
Sub-Agent, the Grantor and the Sub-Agent agree not to terminate such Collection
Deposit Account for any reason (including the failure of the Grantor to pay such
fees) for so long as this Agreement shall remain in effect (it being understood
that the foregoing shall not be construed to prohibit the resignation of the
Sub-Agent in accordance with paragraph 9 below).  Neither the Collateral Agent
nor the Secured Parties shall have any liability for the payment of any such
fees.  The Sub-Agent may perform any of its duties hereunder by or through its
agents, officers or employees.


8.  The Sub-Agent hereby represents and warrants that (a) it is a banking
corporation duly organized, validly existing and in good standing under the laws
of [l] and has full corporate power and authority under such laws to execute,
deliver and perform its obligations under this Agreement and (b) the execution,
delivery and performance of this Agreement by the Sub-Agent have been duly and
effectively authorized by all necessary corporate action and this Agreement has
been duly executed and delivered by the Sub-Agent and constitutes a valid and
binding obligation of the Sub- Agent enforceable in accordance with its terms.


9.  The Sub-Agent may resign at any time as Sub-Agent hereunder by delivery to
the Collateral Agent and the applicable Grantor of written notice of resignation
not less than thirty days prior to the effective date of such resignation.  The
Sub-Agent may be removed by the Collateral Agent at any time, with or without
cause, by written, telecopy or telephonic notice (which, in the case of
telephonic notice, shall be promptly confirmed in writing or by telecopy) of
removal delivered to the Sub-Agent and the applicable Grantor.  Upon receipt of
such notice of removal, or delivery of such notice of resignation, the Sub-Agent
shall (subject to the Sub-Agent’s right to request that the Collateral Agent
furnish, in form satisfactory to the Sub-Agent, signature cards and/or other
appropriate documentation), promptly transmit or deliver to the Collateral Agent
at the office specified in paragraph 12 (or such other office as the Collateral
Agent shall specify (a) all funds, if any, then on deposit in, or otherwise to
the credit of, the Collection Deposit Account (provided that funds on deposit
that are subject to collection may be transmitted promptly upon availability for
withdrawal), (b) all checks, drafts and other instruments for the payment of
money received in the Lockboxes and in the possession of the Sub-Agent, without
depositing such checks, drafts or other instruments in the Collection Deposit
Account or any other account, and (c) any checks, drafts and other instruments
for the payment of money received in the Lockboxes by the Sub-Agent after such
notice, in whatever form received.

 
60

--------------------------------------------------------------------------------

 

10.  The Grantor consents to the appointment of the Sub-Agent and agrees that
the Sub-Agent shall incur no liability to the Grantor as a result of any action
taken pursuant to an instruction given by the Collateral Agent in accordance
with the provisions of this Agreement.  The Grantor agrees to indemnify and
defend the Sub-Agent against any loss, liability, claim or expense (including
reasonable attorneys’ fees) arising from the Sub-Agent’s entry into this
Agreement and actions taken hereunder, except to the extent resulting from the
Sub-Agent’s gross negligence or willful misconduct.


11.  The term of this Agreement shall extend from the date hereof until the
earlier of (a) the date on which the Sub-Agent has been notified in writing by
the Collateral Agent that the Sub-Agent has no further duties under this
Agreement and (b) the date of termination specified in the notice of removal
given by the Collateral Agent, or notice of resignation given by the Sub-Agent,
as the case may be, pursuant to paragraph 9.  The obligations of the Sub-Agent
contained in the last sentence of paragraph 9 and in paragraph 15, and the
obligations of the Grantor contained in paragraphs 7 and 10, shall survive the
termination of this Agreement.


12.  All notices and communications hereunder shall be in writing and shall be
delivered by hand or by courier service, mailed by certified or registered mail
or sent by telecopy (except where telephonic instructions or notices are
authorized herein) and shall be effective on the day on which received (a) in
the case of the Collateral Agent, to JPMorgan Chase Bank, 270 Park Avenue, New
York, New York 10017, Attention of [Collateral Monitoring Department], (b) in
the case of the Sub-Agent, addressed to [l], Attention of [l] and (c) in the
case of any Grantor, addressed as set forth below the name of such Grantor on
the signature page hereto.  For purposes of this Agreement, any officer of the
Collateral Agent shall be authorized to act, and to give instructions and
notices, on behalf of the Collateral Agent hereunder.

 
61

--------------------------------------------------------------------------------

 

13.  The Sub-Agent will not assign or transfer any of its rights or obligations
hereunder (other than to the Collateral Agent) without the prior written consent
of the other parties hereto, and any such attempted assignment or transfer shall
be void.


14.  Except as provided in paragraph 5 above, this Agreement may be amended only
by a written instrument executed by the Collateral Agent, the Sub-Agent and the
Grantor, acting by their duly authorized representative officers.


15.  Except as otherwise provided in the Credit Agreement with respect to rights
of set off available to the Sub-Agent in its capacity as a Lender (if and so
long as the Sub-Agent is a Lender thereunder), the Sub-Agent hereby irrevocably
waives any right to set off against, or otherwise deduct from, any funds held in
the Collection Deposit Account and all items (and Proceeds thereof) that come
into its possession in connection with the Collection Deposit Account any
indebtedness or other claim owed by the Grantor or any affiliate thereof to the
Sub-Agent; provided, however, that this paragraph shall not limit the ability of
the Sub-Agent to, and the Sub-Agent may, (a) exercise any right to set off
against, or otherwise deduct from, any such funds to the extent necessary for
the Sub-Agent to collect any fees owed to it by the Grantor in connection with
the Collection Deposit Account, (b) charge back and net against the Collection
Deposit Account any returned or dishonored items or other adjustments in
accordance with the Sub-Agent’s usual practices and (c) (i) establish the
reserves contemplated in paragraph 4 in respect of unpaid fees and amounts that
may be subject to collection and (ii) transfer funds in respect of such reserves
from the Collection Deposit Account to the separate deposit account with the
Sub-Agent as contemplated in paragraph 4.


16.  This Agreement shall inure to the benefit of and be binding upon the
Collateral Agent, the Sub-Agent, the Grantor and their respective permitted
successors and assigns.


17.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.  Delivery of an executed signature page to this Agreement
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.


18.  EXCEPT TO THE EXTENT THE LAWS OF THE STATE OF [P] GOVERN THE COLLECTION
DEPOSIT ACCOUNT, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


19.  The Sub-Agent shall be an independent contractor.  This Agreement does not
give rise to any partnership, joint venture or fiduciary relationship.


20.  In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 
62

--------------------------------------------------------------------------------

 

[Signature Page Follows]

 
63

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.
 
[Name of Grantor],
 
  by
     
Name:
 
Title:
 
Address







JPMORGAN CHASE BANK, N.A. as Collateral Agent,
 
  by
     
Name:
 
Title:
 
Address


 
64

--------------------------------------------------------------------------------

 
 
[Sub-Agent],
 
  by
     
Name:
 
Title:
 
Address


 
65

--------------------------------------------------------------------------------

 

EXHIBIT E
 
 
Form of US Collateral Assignment


US COLLATERAL ASSIGNMENT dated as of November 28, 2001, as amended and restated
as of December 22, 2005, among COMPASS MINERALS INTERNATIONAL, INC., a Delaware
corporation (“Holdings”), COMPASS MINERALS GROUP, INC., a Delaware corporation
(the “US Borrower”), and JPMORGAN CHASE BANK, N.A., a national banking
association (“JPMCB”), as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined in the US Collateral and Guaranty
Agreement referred to below).


Reference is made to (a) the Credit Agreement dated as of November 28, 2001, as
amended and restated as of April 10, 2002, as further amended and restated as of
December 22, 2005 (as further amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among Holdings, the US
Borrower, Sifto Canada Corp. (the “Canadian Borrower”), Salt Union Limited (the
“UK Borrower” and, together with the US Borrower and the Canadian Borrower, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”) and
JPMCB, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), (b) the US Collateral and Guaranty Agreement dated as
of November 28, 2001, as amended and restated as of December 22, 2005 (as
further amended, supplemented, waived or otherwise modified from time to time,
the “US Collateral and Guaranty Agreement”), among Holdings, the US Borrower,
each Subsidiary of Holdings listed on Schedule I thereto and JPMCB, as
Collateral Agent, and (c) the Merger Agreement dated as of October 13, 2001 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Merger Agreement”), among Holdings, the US Borrower, IMC Global, Inc., YBR
Holdings LLC and YBR Acquisition Corp.


This US Collateral Assignment amends and restates in its entirety the US
Collateral Assignment dated as of November 28, 2001, among Holdings, the US
Borrower and the Collateral Agent.  All capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement or
the US Collateral and Guaranty Agreement.


The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement.  Each of the Guarantors has
agreed to guaranty, among other things, all the Obligations of the Borrowers
under the Credit Agreement.  The obligations of the Lenders to extend credit to
the Borrowers under the Credit Agreement are conditioned upon, among other
things, the execution and delivery by Holdings and the US Borrower of an
agreement in the form hereof to secure (a) the due and punctual payment by each
Borrower of (i) all amounts due in respect of B/As and the principal of, premium
(if any) and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans and B/As, when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by any Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(iii) all other monetary obligations of any Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Credit Documents,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), (b)
the due and punctual performance of all other obligations of each Borrower under
or pursuant to the Credit Agreement and each of the other Credit Documents, (c)
the due and punctual payment and performance of all the obligations of each
other Credit Party under or pursuant to this Agreement and each of the other
Credit Documents, (d) the due and punctual payment and performance of all
obligations of each Credit Party under each Interest Rate Protection Agreement
and each other Swap Agreement that (i) is in effect on the Effective Date with a
counterparty that is a Lender or an Affiliate of a Lender as of the Effective
Date or (ii) is entered into after the Effective Date with any counterparty that
is a Lender or an Affiliate of a Lender at the time such Interest Rate
Protection Agreement or other Swap Agreement, as applicable, is entered into and
(e) the due and punctual payment and performance of all monetary obligations and
other liabilities of each Credit Party to any Lender or any Affiliate of a
Lender in respect of overdrafts and related liabilities and obligations arising
from or in connection with treasury, depositary, cash management or purchase
card account services or in connection with any automated clearinghouse transfer
of funds (all the monetary and other obligations described in the preceding
clauses (a) through (e) being collectively called the “Obligations”; all the
Obligations other than the monetary and other obligations described in clauses
(d) and (e) being collectively called the “Credit Agreement Obligations”).

 
 

--------------------------------------------------------------------------------

 

Accordingly, Holdings, the US Borrower and the Collateral Agent, on behalf of
itself and each Secured Party (and each of their respective successors or
assigns), hereby agree as follows:


SECTION 1.  Collateral Assignment.  As collateral security for the Obligations,
each of Holdings and the US Borrower hereby assigns to the Collateral Agent (for
the benefit of the Secured Parties), and hereby grants to the Collateral Agent
(for the benefit of the Secured Parties) a security interest in, all of
Holdings’s and the US Borrower’s, respectively, right, title and interest in, to
and under the following contracts and instruments, as the same may be modified,
amended or supplemented from time to time:


(a) all indemnification and similar rights of Holdings under the Merger
Agreement, including all such rights of Holdings under Section 8.3 of the Merger
Agreement; and


(b) such other contracts and instruments of Holdings and the US Borrower as
Holdings, the US Borrower and the Collateral Agent shall mutually designate from
time to time in a writing that refers to this Section 1(b).

 
2

--------------------------------------------------------------------------------

 

The contracts and instruments listed in clauses (a) and (b), as amended and in
effect from time to time, are referred to collectively as the “Assigned
Contracts”.  The foregoing assignment shall include (a) any and all rights to
receive and demand payments under any and all Assigned Contracts, (b) any and
all rights to receive and compel performance under any and all Assigned
Contracts, (c) the right to make all waivers, amendments, determinations and
agreements of or under any and all Assigned Contracts, (d) the right to take
such action, including commencement, conduct and consummation of legal,
administrative or other proceedings, as shall be permitted by the Assigned
Contracts or by law and (e) any and all other rights, interests and claims now
existing or hereafter arising under or in connection with any and all Assigned
Contracts; provided that the Collateral Agent and the Secured Parties shall have
no power or authority to exercise any of the aforementioned rights other than
after the occurrence and during the continuation of an Event of Default.


SECTION 2.  Agreements, Representations and Warranties.  Each of Holdings and
the US Borrower further agrees, represents and warrants to the Collateral Agent
and the Secured Parties that:


(a) as of the Effective Date, the Assigned Contracts are in full force and
effect, there being no default thereunder by Holdings or the US
Borrower.  Holdings and the US Borrower will not permit any waiver, supplement,
amendment, change or modification to be made to the Assigned Contracts, except
as permitted in accordance with the Credit Agreement, without the written
consent of the Collateral Agent; and


(b) it has the right, power and authority to grant to the Collateral Agent a
security interest in its right, title and interest in and to the Assigned
Contracts.  It has not heretofore hypothecated, assigned, mortgaged, pledged,
encumbered or otherwise transferred its right, title or interest under the
Assigned Contracts in any manner to any person other than the Collateral Agent,
nor will it do so at any time hereafter without the Collateral Agent’s prior
written consent in each instance.  Any such hypothecation, assignment, mortgage,
pledge or encumbrance without the Collateral Agent’s consent shall be void and
of no force or effect.


SECTION 3.  No Obligations for Collateral Agent.  Each of Holdings and the US
Borrower specifically acknowledges and agrees that the Collateral Agent does not
assume, and shall have no responsibility for, the performance of any obligations
to be performed under or with respect to the Assigned Contracts or by it and it
hereby agrees to indemnify and hold harmless the Collateral Agent with respect
to any and all claims by any person relating to such obligations.  The
Collateral Agent, in its discretion and at the US Borrower’s expense, may file
or record this Agreement.  The Collateral Agent agrees to notify the US Borrower
promptly after any such filing or recording.


SECTION 4.  Remedies upon Default.  Upon the commencement and during the
continuance of an Event of Default, the Collateral Agent may, at its option,
without notice to or demand upon Holdings or the US Borrower (both of which are
hereby waived for the purpose of this Section 4), in addition to all other
rights and remedies provided under any of the Credit Documents, in its own name
or the name of Holdings or the US Borrower, demand, sue upon or otherwise
enforce the Assigned Contracts to the same extent as if the Collateral Agent
were the party named in the Assigned Contracts, and exercise all other rights of
Holdings and the US Borrower under the Assigned Contracts in such manner as it
may determine.  Any moneys actually received by the Collateral Agent pursuant to
the exercise of any of the rights and remedies granted in this Collateral
Assignment shall be applied as follows:

 
3

--------------------------------------------------------------------------------

 

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any other Credit Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Collateral Agent or the Administrative
Agent hereunder or under any other Credit Document on behalf of any Grantor or
Pledgor and any other costs or expenses incurred by any Secured Party in
connection with the exercise of any right or remedy hereunder or under any other
Credit Document;


SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and


THIRD, to Holdings and the US Borrower, their successors or assigns, or as a
court of competent jurisdiction may otherwise direct.


SECTION 5.  Reimbursement of Collateral Agent.  (a)  Each of Holdings and the US
Borrower agrees to pay upon demand to the Collateral Agent the amount of any and
all reasonable expenses, including the reasonable fees, other charges and
disbursements of its counsel and of any experts or agents, that the Collateral
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Collateral Agent hereunder or (iv) the failure of
Holdings or the US Borrower to perform or observe any of the provisions hereof.


(b)  Without limitation of its indemnification obligations under the other
Credit Documents and without duplication of any amounts paid pursuant to clause
(a) of this Section 5, each of Holdings and the US Borrower agrees to indemnify
the Collateral Agent, the Administrative Agent, each Letter of Credit Issuer and
each Lender and their respective affiliates and each of their respective
officers, directors, employees, representatives, trustees, and agents (each, an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement, or any claim, litigation, investigation or proceeding relating hereto
or to any of the foregoing, whether or not any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.

 
4

--------------------------------------------------------------------------------

 

(c)  Any amounts payable as provided hereunder shall be additional Obligations
secured hereby and by the other Security Documents.  The provisions of this
Section 5 shall remain operative and in full force and effect regardless of the
termination of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Credit
Document or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party.  All amounts due under this Section 5 shall be payable
on written demand therefor and shall bear interest at the rate specified in
Section 2.14 of the Credit Agreement.


SECTION 6.  Collateral Agent Appointed Attorney-in-Fact.  Upon the occurrence
and during the continuation of an Event of Default, the Collateral Agent shall
have the right, as the true and lawful attorney-in-fact and agent of Holdings
and the US Borrower, with power of substitution for Holdings and the US Borrower
and in Holdings’s and the US Borrower’s name, the Collateral Agent’s name or
otherwise for the use and benefit of the Collateral Agent (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Assigned Contracts or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Assigned Contracts; (c) to
sign the name of Holdings and the US Borrower on any invoice or bill of lading
relating to any of the Assigned Contracts; (d) to commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Assigned
Contracts or to enforce any rights in respect of any Assigned Contracts; (e) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Assigned Contracts; and (f) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Assigned Contracts, and to do all other acts and things necessary
to carry out the purposes of this Collateral Assignment, as fully and completely
as though the Collateral Agent were Holdings and/or the US Borrower, as
applicable, named in the Assigned Contracts; provided, however, that nothing
herein contained shall be construed as requiring or obligating the Collateral
Agent or any other Secured Party to make any commitment or to make any inquiry
as to the nature or sufficiency of any payment received by the Collateral Agent
or any other Secured Party, or to present or file any claim or notice, or to
take any action with respect to the Assigned Contracts or any part thereof or
the moneys due or to become due in respect thereof or any property covered
thereby, and no action taken or omitted to be taken by the Collateral Agent or
any other Secured Party with respect to the Assigned Contracts or any part
thereof shall give rise to any defense, counterclaim or offset in favor of
Holdings or the US Borrower or to any claim or action against the Collateral
Agent or any other Secured Party.  It is understood and agreed that the
appointment of the Collateral Agent as the agent and attorney-in-fact of
Holdings and the US Borrower for the purposes set forth above is coupled with an
interest and is irrevocable.  The provisions of this Section 6 shall in no event
relieve Holdings or the US Borrower of any of its obligations hereunder or under
the other Credit Documents with respect to the Assigned Contracts or any part
thereof or impose any obligation on the Collateral Agent or any other Secured
Party to proceed in any particular manner with respect to the Assigned Contracts
or any part thereof, or in any way limit the exercise by the Collateral Agent or
any other Secured Party of any other or further right that it may have on the
date of this Collateral Assignment or hereafter, whether hereunder, under any
other Credit Document, by law or otherwise.  Any sale pursuant to the provisions
of this Section 6 shall be deemed to conform to the commercially reasonable
standards as provided in Section 9-610(b) of the Uniform Commercial Code as from
time to time in effect in the State of New York or its equivalent in other
jurisdictions.

 
5

--------------------------------------------------------------------------------

 

SECTION 7.  Waivers; Amendment.  (a)  No failure or delay of the Collateral
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Collateral Agent hereunder and
of the Collateral Agent, the Administrative Agent, the Letter of Credit Issuer
and the other Secured Parties under the other Credit Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise
have.  No waiver of any provisions of this Agreement or any other Credit
Document or consent to any departure by Holdings or the US Borrower therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  No notice to or demand
on Holdings or the US Borrower in any case shall entitle Holdings or the US
Borrower to any other or further notice or demand in similar or other
circumstances.


(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent, Holdings and the US Borrower, subject to any consent
required in accordance with Section 10.11 of the Credit Agreement.


SECTION 8.  Security Interest Absolute.  All rights of the Collateral Agent
hereunder and all obligations of Holdings and the US Borrower hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of any Credit Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Credit
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guaranty, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, Holdings
or the US Borrower in respect of the Obligations or this Agreement (other than
the indefeasible payment in full in cash of the Obligations).

 
6

--------------------------------------------------------------------------------

 

SECTION 9.  Termination.  This Agreement shall terminate when all the Credit
Agreement Obligations have been paid in full in cash and the Lenders have no
further commitment to lend or accept and purchase B/As under the Credit
Agreement, the LC Exposure has been reduced to zero and the Letter of Credit
Issuer has no further commitment to issue Letters of Credit under the Credit
Agreement.  Upon such termination, the Collateral Agent shall take such action
as Holdings or the US Borrower shall reasonably request at the expense of the US
Borrower to reassign and deliver to Holdings or the US Borrower, as applicable,
without recourse or warranty, the Assigned Contracts and related documents, if
any, in which the Collateral Agent shall have any interest under this Collateral
Assignment and which shall then be held by the Collateral Agent or be in its
possession and the security interest of the Collateral Agent in the Assigned
Contracts shall terminate.  In connection with any such termination or release
the Collateral Agent shall execute and deliver to the US Borrower, at the US
Borrower’s expense, all Uniform Commercial Code termination statements and
similar documents that the US Borrower shall reasonably request to evidence such
termination or release.  Any execution and delivery of termination statements or
documents pursuant to this Section shall be without recourse to or warranty by
the Collateral Agent.


SECTION 10.  Notices.  All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.03 of the Credit Agreement.


SECTION 11.  Further Assurances.  Each of Holdings and the US Borrower covenants
to execute and deliver to the Collateral Agent, promptly after demand, such
additional assurances, writings or other instruments as may reasonably be
required by the Collateral Agent to effectuate the purposes hereof.


SECTION 12.  Binding Effect; Several Agreement; Assignments.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of Holdings and the US Borrower that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.  This Agreement shall become effective as to
Holdings and the US Borrower when a counterpart hereof executed on behalf of
Holdings and the US Borrower, respectively, shall have been delivered to the
Collateral Agent and a counterpart hereof shall have been executed on behalf of
the Collateral Agent, and thereafter shall be binding upon Holdings and the US
Borrower and the Collateral Agent and their respective successors and assigns,
and shall inure to the benefit of Holdings, the US Borrower, the Collateral
Agent and the other Secured Parties and their respective successors and assigns,
except that Holdings and the US Borrower shall have no right to assign or
transfer their rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly contemplated by
this Agreement or the other Credit Documents.


SECTION 13.  Survival of Agreement; Severability.  (a)  All covenants,
agreements, representations and warranties made by Holdings and the US Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Secured Parties and shall survive (except as otherwise
provided in the applicable Credit Documents) the making by the Lenders of the
Loans, the acceptance and purchase by the Lenders of B/As, the issuance of
Letters of Credit by the Letter of Credit Issuer and the execution and delivery
to the Lenders of any notes evidencing the Loans, regardless of any
investigation made by the Lenders or on their behalf and notwithstanding that
the Collateral Agent, the Administrative Agent, the Letter of Credit Issuer or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect (except as otherwise
provided in the applicable Credit Documents) as long as the principal of,
premium (if any) or any accrued interest on any Loan or B/A or any fee or any
other amount payable under the Credit Agreement or any other Credit Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated.

 
7

--------------------------------------------------------------------------------

 

(b)  In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other
jurisdiction).  The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.


SECTION 14.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SECTION 15.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 12.  Delivery of an executed counterpart of a signature page
to this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.


SECTION 16.  Jurisdiction; Consent to Service of Process.  (a)  Each of Holdings
and the US Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Credit Document shall affect any
right that the Collateral Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Credit
Document against Holdings, the US Borrower or their respective properties in the
courts of any jurisdiction.

 
8

--------------------------------------------------------------------------------

 

(b)  Each of Holdings and the US Borrower irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any court referred to in paragraph (a) of this Section.  Each
of Holdings and the US Borrower hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.


(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.  Nothing in this Agreement or any
other Credit Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 17.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 17.


SECTION 18.  Rules of Interpretation; Headings.  The rules of interpretation
specified in Sections 1.03 and 10.06 of the Credit Agreement shall be applicable
to this Agreement.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.


[Signature Page Follows]

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


COMPASS MINERALS INTERNATIONAL INC.,
 
  by
     
Name:
 
Title:







COMPASS MINERALS GROUP, INC.,
 
  by
     
Name:
 
Title:







JPMORGAN CHASE BANK N.A., as Collateral Agent,
 
  by
     
Name:
 
Title:


 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT F




Form of Foreign Guaranty




FOREIGN GUARANTY


dated as of November 28, 2001,
as amended and restated as of December 22, 2005,




among




SIFTO CANADA CORP.,




SALT UNION LIMITED,




each other Foreign Subsidiary of
COMPASS MINEARLS INTERNATIONAL, INC.
as identified herein




and




JPMORGAN CHASE BANK, N.A.,


as Collateral Agent


______________________________


 
 

--------------------------------------------------------------------------------

 


Table of Contents



 
Page
   
ARTICLE I
 
SECTION 1.01. Credit Agreement
5
SECTION 1.02. Other Defined Terms
5
ARTICLE II
 
SECTION 2.01. Guaranty
6
SECTION 2.02. Guaranty of Payment
6
SECTION 2.03. No Limitations, Etc.
7
SECTION 2.04. Reinstatement
9
SECTION 2.05. Agreement To Pay; Subrogation
9
SECTION 2.06. Information
10
ARTICLE III
 
SECTION 3.01. Indemnity and Subrogation
10
SECTION 3.02. Contribution and Subrogation
10
SECTION 3.03. Subordination
11
ARTICLE VII
 
SECTION 4.01. Notices
11
SECTION 4.02. Survival of Agreement
11
SECTION 4.03. Binding Effect; Several Agreement
12
SECTION 4.04. Successors and Assigns
12
SECTION 4.05. Collateral Agent’s Fees and Expenses; Indemnification
12
SECTION 4 .06. GOVERNING LAW
13
SECTION 4.07. Waivers; Amendment
13
SECTION 4.08. WAIVER OF JURY TRIAL
13
SECTION 4.09. Severability
14
SECTION 4.10. Counterparts
14
SECTION 4.11. Headings
14
SECTION 4.12. Jurisdiction; Consent to Service of Process
14
SECTION 4.13. Termination or Release
15
SECTION 4.14. Additional Foreign Subsidiary Guarantors
15
SECTION 4.15. Right of Setoff
16
SECTION 4.16. Calculating Canadian Interest
16
SECTION 4.17. Foreign Currency Obligations
16
SECTION 4.18. Taxes Payable by Foreign Guarantor
17



Schedules


Schedule I
Foreign Subsidiary Guarantors



Annexes


Annex I
Supplement No. [ ] to the Foreign Guaranty



 
3

--------------------------------------------------------------------------------

 


FOREIGN GUARANTY dated as of November 28, 2001, as amended and restated as of
December 22, 2005, among SIFTO CANADA CORP., a corporation continued and
amalgamated under the laws of the province of Nova Scotia, Canada (the “Canadian
Borrower”), SALT UNION LIMITED, a company incorporated under the laws of England
and Wales (the “UK Borrower” and, together with the Canadian Borrower, the
“Foreign Borrowers”), each other Foreign Subsidiary of COMPASS MINERALS
INTERNATIONAL, INC., a Delaware corporation (“Holdings”), listed on Schedule I
hereto (the “Foreign Subsidiary  Guarantors”; the Foreign Borrowers and the
Foreign Subsidiary Guarantors are referred to collectively herein as the
“Foreign  Guarantors”) and JPMORGAN CHASE BANK, N.A., a national banking
association (“JPMCB”), as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined below).


Reference is made to the Credit Agreement dated as of November 28, 2001, as
amended and restated as of April 10, 2002, as further amended and restated as of
December 22, 2005 (as further amended, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among Holdings, COMPASS
MINERALS GROUP, INC. (the “US Borrower”), the Foreign Borrowers (together with
the US Borrower, the “Borrowers”), the lenders from time to time party thereto
(the “Lenders”) and JPMCB, as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).


This Foreign Guaranty amends and restates in its entirety the Foreign Guaranty
dated as of November 28, 2001, among the Canadian Borrower, the UK Borrower, the
Foreign Subsidiary Guarantors party thereto and JPMCB.


The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. The Foreign Subsidiary Guarantors are affiliates
of the Foreign Borrowers and each Foreign Borrower is an affiliate of the other
Foreign Borrower. The Foreign Subsidiary Guarantors will derive substantial
benefits from the extensions of credit to the Foreign Borrowers and each of the
Foreign Borrowers will derive substantial benefits from the extensions of credit
to the other Foreign Borrower, in each case pursuant to the Credit Agreement.
The Foreign Guarantors are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:


 
 

--------------------------------------------------------------------------------

 


ARTICLE I
 
Definitions


SECTION 1.01.  Credit Agreement.  (a) Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings specified in the Credit
Agreement.


(b)  The rules of construction specified in Section 1.03 and Section 10.06 of
the Credit Agreement also apply to this Agreement.


SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.


“Foreign Credit Agreement Obligations” means all Foreign Obligations other than
obligations described in clauses (d) and (e) of the definition of the term
“Foreign Obligations”.


“Foreign Obligations” means (a) the due and punctual payment by each Foreign
Borrower of (i) all amounts due in respect of B/As and the principal of, premium
(if any) and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Canadian Revolving
Loans, the UK Revolving Loans, the Canadian Intercompany Note, the Canadian LP
Intercompany Notes and the UK Intercompany Note, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations of each Foreign Borrower to
any of the Secured Parties under the Credit Agreement and each of the other
Credit Documents, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of each Foreign Borrower under or pursuant to the Credit Agreement
and each of the other Credit Documents, (c) the due and punctual payment and
performance of all the obligations of each other Foreign Credit Party under or
pursuant to this Agreement and each of the other Credit Documents, (d) the due
and punctual payment and performance of all obligations of each Foreign Credit
Party under each Interest Rate Protection Agreement and each other Swap
Agreement that (i) is in effect on the Effective Date with a counterparty that
is a Lender or an Affiliate of a Lender as of the Effective Date or (ii) is
entered into after the Effective Date with any counterparty that is a Lender or
an Affiliate of a Lender at the time such Interest Rate Protection Agreement or
other Swap Agreement, as applicable, is entered into and (e) the due and
punctual payment and performance of all monetary obligations and other
liabilities of each Foreign Credit Party to any Lender or any Affiliate of a
Lender in respect of overdrafts and related liabilities and obligations arising
from or in connection with treasury, depositary, cash management or purchase
card account services or in connection with any automated clearinghouse transfer
of funds; provided that no obligation or liability shall be included in the
definition of the term “Foreign Obligations” to the extent that, if it were so
included, this Foreign Guaranty would constitute unlawful financial assistance
within the meaning of Sections 151 and 152 of the Companies Act 1985 (United
Kingdom) (it being understood and agreed that the exclusion of any obligation or
liability from the definition of the term “Foreign Obligations” pursuant to this
proviso shall constitute under Section 8.08 of the Credit Agreement the failure
of this Agreement to be in full force and effect).


 
5

--------------------------------------------------------------------------------

 


“Indemnitee” has the meaning assigned to such term in Section 4.05(b).


“Secured Parties” means (a) the Lenders, (b) the Collateral Agent, (c) any
Affiliate of any Lender to which any obligations described in clause (e) of the
definition of the term “Foreign Obligations” is owed, (d) each counterparty to
any Interest Rate Protection Agreement or other Swap Agreement with a Foreign
Credit Party that either (i) is in effect on the Effective Date if such
counterparty is a Lender or an Affiliate of a Lender as of the Effective Date or
(ii) is entered into after the Effective Date if such counterparty is a Lender
or an Affiliate of a Lender at the time such Interest Rate Protection Agreement
or other Swap Agreement, as applicable, is entered into, (e) the beneficiaries
of each indemnification obligation undertaken by any Foreign Credit Party under
any Credit Document and (f) the successors and assigns of each of the foregoing.


ARTICLE II


Guaranty


SECTION 2.01. Guaranty.  Each Foreign Guarantor unconditionally guarantees,
jointly with the other Foreign Guarantors and severally, as a primary obligor
and not merely as a surety, the due and punctual payment and performance of the
Foreign Obligations. Each of the Foreign Guarantors further agrees that the
Foreign Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guaranty notwithstanding any extension or renewal of any Foreign Obligation.
Each of the Foreign Guarantors waives presentment to, demand of payment from and
protest to each of the Foreign Borrowers or any other Foreign Credit Party of
any of the Foreign Obligations, and also waives notice of acceptance of its
guaranty and notice of protest for nonpayment.


SECTION 2.02.  Guaranty of Payment.  Each of the Foreign Guarantors further
agrees that its guaranty hereunder constitutes a guaranty of payment when due
and not of collection, and waives any right to require that any resort be had by
the Collateral Agent or any other Secured Party to any security held for the
payment of the Foreign Obligations or to any balance of any deposit account or
credit on the books of the Collateral Agent or any other Secured Party in favor
of any Foreign Borrower or any other Person.


 
6

--------------------------------------------------------------------------------

 


SECTION 2.03.  No Limitations, Etc.  (a)  Except for termination of a Foreign
Guarantor’s obligations hereunder as expressly provided in Section 4.13, the
obligations of each Foreign Guarantor hereunder are continuing, unconditional
and absolute and, without limiting the generality of the foregoing, shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Foreign Obligations or otherwise.  Without limiting the
generality of the foregoing, the obligations of each Foreign Guarantor hereunder
shall not be discharged or impaired or otherwise affected by (i) the failure of
the Collateral Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Credit Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Credit Document or any other
agreement, including with respect to any other Foreign Guarantor under this
Agreement; (iii) the release, nonperfection or invalidity of any security held
by the Collateral Agent or any other Secured Party for the Foreign Obligations
or any of them; (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Foreign Obligations; (v) any extension, other indulgence,
renewal, settlement, discharge, compromise, waiver, subordination or release in
respect of any Foreign Obligation, security, Person or otherwise; (vi) any
increase or decrease in the principal, the rates of interest or other amounts
payable in respect of the Foreign Obligations; (vii) any change in the
existence, structure, constitution, name, objects, powers, business, control or
ownership of any Foreign Borrower or Foreign Credit Party or any other Person,
or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Foreign Borrower or Foreign Credit Party or any other Person or
its assets; (viii) the existence of any claim, set-off or other rights that the
Foreign Guarantor may have at any time against any Foreign Borrower or Foreign
Credit Party, the Administrative Agent, any Lender, or any other Person, whether
in connection herewith or any unrelated transactions; (ix) any limitation,
postponement, prohibition, subordination or other restriction on the rights of
the Collateral Agent, the Administrative Agent, any other Agent or any other
Secured Party to payment of the Foreign Obligations; (x) any release,
substitution or addition of any cosigner, endorser or other Foreign Guarantor of
the Foreign Obligations; (xi) any defense arising by reason of any failure of
the Collateral Agent, the Administrative Agent, any other Agent or any other
Secured Party to make any presentment, demand for performance, notice of
nonperformance, protest, and any other notice, including notice of all of the
following: acceptance of this Foreign Guaranty, partial payment or non-payment
of all or any part of the Foreign Obligations and the existence, creation, or
incurring of new or additional Foreign Obligations; (xii) any defense arising by
reason of any failure of the Collateral Agent, the Administrative Agent, any
other Agent or any other Secured Party to proceed against any Foreign Borrower
or Foreign Credit Party or any other Person, to proceed against, apply or
exhaust any security held from any Foreign Borrower or Foreign Credit Party or
any other Person for the Foreign Obligations, to proceed against, apply or
exhaust any security held from the Foreign Guarantor or any other Person for
this Foreign Guaranty or to pursue any other remedy in the power of the


 
7

--------------------------------------------------------------------------------

 


Collateral Agent, the Administrative Agent, any other Agent or any other Secured
Party whatsoever; (xiii) any law that provides that the Foreign Obligation of a
Foreign Guarantor must neither be larger in amount nor in other respects more
burdensome than that of the principal Foreign Obligation or that reduces a
Foreign Guarantor’s Foreign Obligation in proportion to the principal Foreign
Obligation; (xiv) any defense arising by reason of any incapacity, lack of
authority, or other defense of any Foreign Borrower or Foreign Credit Party or
any other Person, or by reason of the cessation from any cause whatsoever of the
liability of any Foreign Borrower or Foreign Credit Party or any other Person
with respect to all or any part of the Foreign Obligations; (xv) any defense
arising by reason of any failure by the Collateral Agent, the Administrative
Agent, any other Agent or any other Secured Party to obtain, perfect or maintain
a perfected or prior (or any) security interest in or lien or encumbrance upon
any property of any Foreign Borrower or Foreign Credit Party or any other
Person, or by reason of any interest of the Collateral Agent, the Administrative
Agent, any other Agent or any other Secured Party in any property, whether as
owner thereof or the holder of a security interest therein or lien or
encumbrance thereon, being invalidated, voided, declared fraudulent or
preferential or otherwise set aside, or by reason of any impairment by the
Collateral Agent, the Administrative Agent, any other Agent or any other Secured
Party of any right to recourse or collateral; (xvi) any defense arising by
reason of the failure of the Collateral Agent, the Administrative Agent, any
other Agent or any other Secured Party to marshal( any assets; (xvii) any
defense based upon any failure of the Collateral Agent, the Administrative
Agent, any other Agent or any other Secured Party to give to any Foreign
Borrower or Foreign Credit Party or the Foreign Guarantor notice of any sale or
other disposition of any property securing any or all of the Foreign Obligations
or any guarantee thereof, or any defect in any notice that may be given in
connection with any sale or other disposition of any such property, or any
failure of the Collateral Agent, the Administrative Agent, any other Agent or
any other Secured Party to comply with any provision of applicable law in
enforcing any security interest in or lien upon any such property, including any
failure by the Collateral Agent, the Administrative Agent, any other Agent or
any other Secured Party to dispose of any such property in a commercially
reasonable manner; (xviii) any dealing whatsoever with any Foreign Borrower or
Foreign Credit Party or other Person or any security, whether negligently or
not, or any failure to do so; (xix) any defense based upon or arising out of any
bankruptcy, insolvency, reorganization, moratorium, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any Foreign
Borrower or Foreign Credit Party or any other Person, including any discharge
of, or bar against collecting, any of the Foreign Obligations, in or as a result
of any such proceeding; or (xx) any other act or omission that may or might in
any manner or to any extent vary the risk of any Foreign Guarantor or otherwise
operate as a discharge of any Foreign Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Foreign
Obligations). The foregoing provisions apply (and the foregoing waivers will be
effective) even if the effect of any action (or failure to take action) by the
Collateral Agent, the Administrative Agent, any other Agent or any other Secured
Party is to destroy or diminish the Foreign Guarantor’s subrogation rights, the
Foreign Guarantor’s right to proceed against any Foreign Borrower or Foreign
Credit Party for reimbursement, the Foreign Guarantor’s


 
8

--------------------------------------------------------------------------------

 


right to recover contribution from any other Foreign Guarantor or any other
right or remedy. The taking and holding of security (to the extent permitted by
the Credit Documents) for the payment and performance of this Agreement and the
other Foreign Obligations (other than obligations in respect of the Canadian
Intercompany Note, the Canadian LP Intercompany Notes and the UK Intercompany
Note), the exchange, waiver or release of any or all such security (with or
without consideration), the enforcement or application of such security and the
direction of the order and manner of any sale thereof in their sole discretion
or the release or substitution of any one or more other guarantors or obligors
upon or in respect of the Foreign Obligations will not affect the obligations of
any Foreign Guarantor hereunder.


(b)  To the fullest extent permitted by applicable law, each Foreign Guarantor
waives any defense based on or arising out of any defense of any Foreign
Borrower or any other Foreign Credit Party or the unenforceability of the
Foreign Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any Foreign Borrower or any other Foreign Credit
Party, other than the indefeasible payment in full in cash of all the Foreign
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Foreign Obligations, make
any other accommodation with any Foreign Borrower or any other Credit Party or
exercise any other right or remedy available to them against any Foreign
Borrower or any other Credit Party, without affecting or impairing in any way
the liability of any Foreign Guarantor hereunder except to the extent the
Foreign Obligations have been fully and indefeasibly paid in full in cash. To
the fullest extent permitted by applicable law, each Foreign Guarantor waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Foreign Guarantor
against any Foreign Borrower or any other Credit Party, as the case may be, or
any security.


SECTION 2.04.  Reinstatement.  Each of the Foreign Guarantors agrees that its
guaranty hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Foreign Obligation
is rescinded or must otherwise be restored by the Collateral Agent or any other
Secured Party upon the bankruptcy or reorganization of any Foreign Borrower or
any other Foreign Credit Party or otherwise.


SECTION 2.05.  Agreement To Pay: Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Foreign Guarantor by virtue
hereof, upon the failure of any Foreign Borrower or any other Foreign Credit
Party to pay any Foreign Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Foreign Guarantor hereby promises to and will forthwith pay, or cause to be
paid, to the Collateral Agent for distribution to the applicable Secured Parties
in cash the amount of such unpaid Foreign Obligation. Upon payment by any
Foreign Guarantor of any sums to the Collateral Agent as provided above, all
rights of such Foreign Guarantor against any Foreign Borrower or any other
Foreign Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.


 
9

--------------------------------------------------------------------------------

 


SECTION 2.06.  Information.  Each Foreign Guarantor assumes all responsibility
for being and keeping itself informed of each Foreign Borrower’s and each other
Credit Party’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Foreign Obligations and the nature,
scope and extent of the risks that such Foreign Guarantor assumes and incurs
hereunder, and agrees that none of the Collateral Agent or the other Secured
Parties will have any duty to advise such Foreign Guarantor of information known
to it or any of them regarding such circumstances or risks.


ARTICLE III


Indemnity, Subrogation and Subordination


SECTION 3.01.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Foreign Guarantors may have under applicable
law (but subject to Section 3.03), each Foreign Borrower agrees that (a) in the
event a payment shall be made by any Foreign Guarantor under this Agreement,
each Foreign Borrower shall indemnify such Foreign Guarantor for the full amount
of such payment and such Foreign Guarantor shall be subrogated to the rights of
the Person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Foreign Guarantor shall be sold
pursuant to any Security Document to satisfy a claim of any Secured Party, each
Foreign Borrower shall indemnify such Foreign Guarantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.


SECTION 3.02.  Contribution and Subrogation.  Each Foreign Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any Foreign Guarantor hereunder or assets of any
Foreign Guarantor shall be sold pursuant to any Security Document to satisfy a
claim of any Secured Party and such Foreign Guarantor (the “Claiming Guarantor”)
shall not have been fully indemnified by the Foreign Borrowers as provided in
Section 3.01, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to the amount of such payment or the greater of the book
value or the fair market value of such assets, as the case may be, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Foreign Guarantors on the date hereof (or, in the
case of any Foreign Subsidiary Guarantor becoming a party hereto pursuant to
Section 4.13, the date of the Supplement hereto executed and delivered by such
Foreign Subsidiary Guarantor). Any Contributing Guarantor making any payment to
a Claiming Guarantor pursuant to this Section 3.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 3.01 to the extent of such
payment.


 
10

--------------------------------------------------------------------------------

 


SECTION 3.03.  Subordination.  Notwithstanding any provision of this Agreement
to the contrary, all rights of the Foreign Guarantors under Sections 3.01 and
3.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be and are hereby fully subordinated to the
indefeasible payment in full in cash of the Foreign Obligations. No failure on
the part of either Foreign Borrower or any other Foreign Guarantor to make the
payments required by Sections 3.01 and 3.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Foreign Guarantor with respect to its obligations
hereunder, and each Foreign Guarantor shall remain liable for the full amount of
the obligations of such Foreign Guarantor hereunder.


ARTICLE VII


Miscellaneous


SECTION 4.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.03 of the Credit Agreement. All communications and notices hereunder
to any Foreign Guarantor shall be given to it (i) in the case of a Foreign
Guarantor incorporated under the laws of Canada, in care of the Canadian
Borrower as provided in Section 10.03 of the Credit Agreement and (ii) in the
case of a Foreign Guarantor incorporated under the laws of England and Wales or
any other jurisdiction, in care of the UK Borrower as provided in Section 10.03
of the Credit Agreement.


SECTION 4.02.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Foreign Credit Parties in the Credit
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Credit Document shall be
considered to have been relied upon by the other parties hereto and shall
survive (except as otherwise provided in the applicable Credit Documents) the
execution and delivery of the Credit Documents and the making of any Loans, the
acceptance and purchase of any B/As and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Collateral Agent, the Administrative Agent, any
other Agent, the Letter of Credit Issuer or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect (except as otherwise provided in the applicable Credit Documents) as
long as the principal of, premium (if any) or any accrued interest on any Loan
or B/A or any fee or any other amount payable under the Credit Agreement or any
other Credit Document is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.


 
11

--------------------------------------------------------------------------------

 


SECTION 4.03.  Binding Effect; Several Agreement.  This Agreement shall become
effective as to any Foreign Guarantor when a counterpart hereof executed on
behalf of such Foreign Guarantor shall have been delivered to the Collateral
Agent and a counterpart hereof shall have been executed on behalf of the
Collateral Agent, and thereafter shall be binding upon such Foreign Guarantor
and the Collateral Agent and their respective successors and assigns, and shall
inure to the benefit of such Foreign Guarantor, the Collateral Agent and the
other Secured Parties and their respective successors and assigns, except that
no Foreign Guarantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Foreign Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Foreign Guarantor without
the approval of any other Foreign Guarantor and without affecting the
obligations of any other Foreign Guarantor hereunder.


SECTION 4.04.  Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Foreign Guarantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.


SECTION 4.05.  Collateral Agent’s Fees and Expenses; Indemnification.  (a)  Each
Foreign Guarantor jointly and severally agrees to pay upon demand to the
Collateral Agent the amount of any and all reasonable expenses, including the
reasonable fees, disbursements and other charges of its counsel and of any
experts or agents, that the Collateral Agent may incur in connection with (i)
the administration of this Agreement, (ii) the exercise, enforcement or
protection of any of the rights of the Collateral Agent hereunder or (iii) the
failure of any Foreign Guarantor to perform or observe any of the provisions
hereof.


(b)  Without limitation of its indemnification obligations under the other
Credit Documents and without duplication of any amounts paid pursuant to clause
(a) of this Section 4.05, each Foreign Guarantor jointly and severally agrees to
indemnify the Collateral Agent, the Administrative Agent, each other Agent and
each Lender and their respective affiliates and each of their respective
officers, directors, employees, representatives, trustees and agents (each, an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating hereto,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee.


 
12

--------------------------------------------------------------------------------

 


(c) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereby. The provisions of this Section 4.05 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Credit Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Foreign Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Credit Document, or any investigation made by or on behalf of the
Collateral Agent or any other Secured Party. All amounts due under this Section
4.05 shall be payable on written demand therefor.


SECTION 4.06.  GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SECTION 4.07.  Waivers; Amendment.  (a)  No failure or delay by the Collateral
Agent, the Administrative Agent or any other Secured Party, in exercising any
right or power hereunder or under any other Credit Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Collateral Agent, the
Administrative Agent and the other Secured Parties hereunder and under the other
Credit Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Foreign Guarantor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this Section
4.07, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan, the acceptance and purchase of a B/A or the
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent, the Administrative Agent,
any Lender or the Letter of Credit Issuer may have had notice or knowledge of
such Default at the time.


(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Foreign Guarantor or Foreign Guarantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.11 of the Credit Agreement.


SECTION 4.08. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


 
13

--------------------------------------------------------------------------------

 


SECTION 4.09.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 4.10.  Counterparts.  This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute a single contract (subject to Section 4.03), and shall become
effective as provided in Section 4.03. Delivery of an executed signature page to
this Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.


SECTION 4.11.  Headings.  Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.


SECTION 4.12  Jurisdiction; Consent to Service of Process.  (a)  Each of the
Foreign Guarantors hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Credit Document shall affect any right
that the Collateral Agent, the Administrative Agent, each other Agent or any
other Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Credit Document against either of the
Foreign Borrowers or any other Foreign Guarantors or any of their properties in
the courts of any jurisdiction.


 
14

--------------------------------------------------------------------------------

 


(b)  Each of the Foreign Guarantors hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Credit Document in any court referred to in paragraph (a) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.


(c)  Each Foreign Guarantor irrevocably consents to service of process in the
manner provided for notices in Section 10.03 of the Credit Agreement. Nothing in
this Agreement or any other Credit Document will affect the right of any Secured
Party to serve process in any other manner permitted by law.


SECTION 4.13.  Termination or Release.  (a)  This Agreement and the guarantees
hereunder shall terminate when all the Foreign Credit Agreement Obligations have
been indefeasibly paid in full in cash and the Lenders have no further
commitment to lend to either Foreign Borrower or purchase and accept B/As under
the Credit Agreement.


(b)  A Foreign Subsidiary Guarantor shall automatically be released from its
obligations hereunder (i) upon the designation by the US Borrower of such
Foreign Subsidiary Guarantor as an Unrestricted Subsidiary, provided that such
designation was permitted by the Credit Agreement, and (ii) in the event that
all the capital stock of such Foreign Subsidiary Guarantor shall be sold,
transferred or otherwise disposed of to a Person that is not Holdings or a
Subsidiary of Holdings in accordance with the terms of the Credit Agreement,
provided that the Required Lenders shall have consented to such sale, transfer
or other disposition (to the extent required by the Credit Agreement) and the
terms of such consent did not provide otherwise.


(c)  In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 4.13, the Collateral Agent shall execute and deliver to any
Foreign Guarantor at such Foreign Guarantor’s expense all documents that such
Foreign Guarantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 4.13
shall be without recourse to or warranty by the Collateral Agent.


SECTION 4.14.  Additional Foreign Subsidiary Guarantors.  Pursuant to Section
6.11 of the Credit Agreement, each Foreign Subsidiary of the US Borrower that
was not in existence or not a Foreign Subsidiary of the US Borrower on the date
of the Credit Agreement is required to enter into this Agreement as a Foreign
Subsidiary Guarantor (except to the extent that the entering into of this
Foreign Guaranty would not be permitted under applicable law). Upon execution
and delivery by the Collateral Agent and a Foreign Subsidiary of the US Borrower
of an instrument in the form of Annex I, such Foreign Subsidiary shall become a
Foreign Subsidiary Guarantor hereunder with the same force and effect as if
originally named as a Foreign Subsidiary Guarantor herein. The execution and
delivery of any such instrument shall not require the consent of any Foreign
Guarantor hereunder. The rights and obligations of each Foreign Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Foreign Subsidiary Guarantor as a party to this Agreement.


 
15

--------------------------------------------------------------------------------

 


SECTION 4.15.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Foreign
Guarantor against any of and all the obligations of such Foreign Guarantor now
or hereafter existing under this Agreement held by such Lender or any of its
Affiliates, irrespective of whether or not such Lender or any of its Affiliates
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender and each of its Affiliates under
this Section 4.15 are in addition to other rights and remedies (including other
rights of setoff) which such Lender and each of its Affiliates may have. The
applicable Lender agrees to notify the applicable Foreign Guarantor after any
such setoff and application made by such Lender; provided that the failure to
give notice shall not affect the validity of such setoff and application.


SECTION 4.16.  Calculating Canadian Interest.  For purposes of the Interest Act
(Canada) only, (a) whenever any interest or fee under this Agreement is
calculated using a rate based on a year of 360 days or 365 days, as the case may
be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (i) the applicable rate based on a year of 360
days or 365 days, as the case may be, (ii) multiplied by the actual number of
days in the calendar year in which the period for which such interest or fee is
payable (or compounded) ends, and (iii) divided by 360 or 365, as the case may
be, (b) the principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement and (c) the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.


SECTION 4.17.  Foreign Currency Obligations.  Except as otherwise provided in
the Credit Agreement, each Foreign Guarantor will make payment relative to each
Foreign Obligation in the currency (the “Original Currency”) in which the
applicable Foreign Borrower or Foreign Credit Party is required to pay such
Foreign Obligation. If the Foreign Guarantor makes payment relative to any
Foreign Obligation in a currency (the “Other Currency”) other than the Original
Currency (whether voluntarily or pursuant to an order or judgment of a court or
tribunal of any jurisdiction), such payment will constitute a discharge of the
liability of the Foreign Guarantor hereunder in respect of such Foreign
Obligation only to the extent of the amount of the Original Currency that the
Collateral Agent or the Administrative Agent, as applicable, is able to purchase
in accordance with the terms of the Credit Agreement with the amount it receives
on the date of receipt. If the amount of the Original Currency that the
Collateral Agent or the Administrative Agent, as applicable, is able to purchase
is less than the amount of such currency originally due to it in respect to the
relevant Foreign Obligation, the Foreign Guarantor will indemnify and save the
Collateral Agent, the Administrative Agent and each other Secured Party harmless
from and against any loss or damage arising as a result of such deficiency. This
indemnity will constitute a Foreign Obligation separate and independent from the
other Foreign Obligations contained in this Foreign Guaranty, will give rise to
a separate and independent cause of action, will apply irrespective of any
indulgence granted by the Collateral Agent or the Administrative Agent or any
other Secured Party and will continue in full force and effect notwithstanding
any judgment or order in respect of any amount due hereunder or under any
judgment or order.


 
16

--------------------------------------------------------------------------------

 


SECTION 4.18.  Taxes Payable by Foreign Guarantor.  Except as otherwise provided
in the Credit Agreement, all payments to be made by the Foreign Guarantors
hereunder will be made free and clear of and without deduction for any taxes,
levies, duties, fees, deductions, withholdings, restrictions or conditions of
any nature whatsoever. If at any time any applicable law, regulation or
international agreement requires any Foreign Guarantor to make any such
deduction or withholding from any such payment, the sum due from such Foreign
Guarantor with respect to such payment will be increased to the extent necessary
to ensure that, after the making of such deduction or withholding, the
Collateral Agent or the Administrative Agent, as applicable, receives an amount
equal to the sum that it would have received had no deduction or withholding
been required, except as otherwise provided by the Credit Agreement.


[Signature Pages Follow]


 
17

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


SIFTO CANADA CORP.,
 
by
     
Name:
 
Title:





SALT UNION LIMITED,
 
by
     
Name:
 
Title:





COMPASS MINERALS (UK) LIMITED,
 
by
     
Name:
 
Title:





LONDON SALT LIMITED,
 
by
     
Name:
 
Title:





DIRECT SALT SUPPLIES LIMITED,
 
by
     
Name:
 
Title:



 
18

--------------------------------------------------------------------------------

 
 
J.T. LUNT & CO. (NANTWICH) LIMITED,
 
by
     
Name:
 
Title:





NASC NOVA SCOTIA COMPANY,
 
by
     
Name:
 
Title:





COMPASS MINERALS CANADA INC,
 
by
     
Name:
 
Title:





COMPASS CANADA LIMITED PARTNERSHIP, by its General Partner, COMPASS MINERALS
CANADA, INC.,
 
by
     
Name:
 
Title:





COMPASS MINERALS NOVA SCOTIA COMPANY,,
 
by
     
Name:
 
Title:



 
 

--------------------------------------------------------------------------------

 
 
COMPASS RESOURCES CANADA COMPANY,
 
by
     
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., as Collateral Agent,
 
by
     
Name:
 
Title:



 
 

--------------------------------------------------------------------------------

 


EXHIBIT G
 
[LETTERHEAD OF CT CORPORATION]


September [  ], 2010


Mr. Rodney L. Underdown
Compass Minerals, Inc.
9900 West 109th Street, Suite 600
Overland Park, KS 66210-1436


Re:
We refer to the following agreements:



1.             CREDIT AGREEMENT dated as of November 28, 2001, as amended and
restated as of April 10, 2002, as further amended and restated as of December
22, 2005, and as further amended and restated as of September [  ], 2010, among
COMPASS MINERALS INTERNATIONAL, INC., SIFTO CANADA CORP., SALT UNION LIMITED,
the LENDERS from time to time party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.


2.             FOREIGN GUARANTY dated as of November 28, 2001, as amended and
restated as of December 22, 2005, and as supplemented as of September [  ],
2010, among SIFTO CANADA CORP., a company continued and amalgamated under the
laws of the province of Nova Scotia, Canada, SALT UNION LIMITED, a company
incorporated under the laws of England and Wales in the United Kingdom, each
other Foreign Subsidiary of COMPASS MINERALS INTERNATIONAL, INC., a Delaware
corporation, listed on Schedule I thereto and JPMORGAN CHASE BANK, N.A, as
collateral agent for the Secured Parties.


CT Corporation System, located at 111 Eighth Avenue, 13th Floor, New York, NY
10011, hereby confirms its appointment as agent for the following entities and
will accept service of any and all legal process in connection with the above
agreements:


 
·
CMI Canada Holdings Company

 
·
Compass Canada Limited Partnership

 
·
Compass International Holdings S.à.r.l.

 
·
Compass Minerals Canada Inc.

 
·
Compass Minerals (Europe) Limited

 
·
Compass Minerals Nova Scotia Company

 
·
Compass Minerals (UK) Limited

 
·
Compass Resources Canada Company

 
·
DeepStore Holdings Limited

 
·
DeepStore Limited

 
·
GSL Holdings Europe S.à.r.l.

 
·
Interactive Records Management Limited


 
 

--------------------------------------------------------------------------------

 

 
·
Levetas Limited

 
·
NASC Nova Scotia Company

 
·
Salt Europe Holdings S.à.r.l.

 
·
Salt Union Limited

 
·
Sifto Canada Corp.



We understand any process received by us shall be forwarded to the following:


Compass Minerals International, Inc.
9900 West 109th Street, Suite 600
Overland Park, KS 66210-1436
Attn: Rodney L. Underdown


We are in timely receipt of full payment for (1) one year of this
appointment.  You will be billed annually at our then current renewal rate.  We
will continue to act in this capacity as long as our bills are paid or until we
are advised in writing to discontinue our representation.

 
2

--------------------------------------------------------------------------------

 

Our acceptance of this appointment and our continued representation is
contingent upon receipt of payment of our charges for this service.


Very truly yours,




Assistant Secretary

 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
Form of Assignment and Assumption Agreement


ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Assignment and Assumption”) is
dated as of the date set forth below (the “Effective Date”) and is entered into
by and between the Assignor (as defined below) and the Assignee (as defined
below). Capitalized terms used in this Assignment and Assumption and not
otherwise defined herein have the meanings specified in the Credit Agreement
dated as of November 28, 2001, as amended and restated as of April 10, 2002, as
further amended and restated as of December 22, 2005, and as further amended,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among Compass Minerals International, Inc. (formerly known as Salt Holdings
Corporation) (“Holdings”), Compass Minerals Group, Inc. (the “US Borrower”),
Sifto Canada Corp. (the “Canadian Borrower”), Salt Union Limited (the “UK
Borrower”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto (the “Standard Terms”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (a) all the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facilities identified below (including any
B/As, Letters of Credit or Swingline Loans included in such facilities) and (b)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 
 

--------------------------------------------------------------------------------

 

 
1.
Assignor (the “Assignor”):



 
2.
Assignee (the “Assignee”):



 
(a)
Assignee is an Affiliate of: [Name of Lender]



 
(b)
Assignee is an Approved Fund administered or managed by: [Name of Lender] [an
Affiliate of [Name of Lender]] [an entity or an Affiliate of an entity that
administers or manages [Name of Lender]]



 
3.
Borrowers: COMPASS MINERALS GROUP, INC. (US Borrower), SIFTO CANADA CORP.
(Canadian Borrower) and SALT UNION LIMITED (UK Borrower)



 
4.
Administrative Agent: JPMORGAN CHASE BANK, N.A.



 
5.
Assigned Interest:



Commitment/Loan Assigned
Aggregate Amount of all Lenders’ Commitments and Loans
Amount of Commitments and Loans Assigned
Percentage of Commitments and Loans Assigned1
US Revolving Loan
$75,000,000
$[     ]2
[     ]%
Global Revolving Loan
$50,000,000
$[     ]2
[     ]%
Term Loan
$350,000,000
$[     ]3
[     ]%


_______________________ 
1 Set forth to at least nine decimals.


 
2

--------------------------------------------------------------------------------

 
 
Effective Date: ____________________, 200__. [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 
 
_______________________ 
2 Except in the case of an assignment to a Lender or an Affiliate of a Lender,
or an assignment of the entire remaining amount of the Assignor’s Commitment or
Loans and B/As of any Tranche, the amount of the Commitment or Loans and B/As of
the Assignor subject to an assignment shall not be less than $5,000,000, unless
the US Borrower and the Administrative Agent otherwise consent (provided no such
consent of the US Borrower shall be required if an Event of Default has occurred
and is continuing).
 
3 Except in the case of an assignment to a Lender or an Affiliate of a Lender,
or an assignment of the entire remaining amount of the Assignor’s Commitment or
Loans, the amount of the Commitment or Loans of the Assignor subject to an
assignment shall not be less than $1,000,000, unless the US Borrower and the
Administrative Agent otherwise consent (provided no such consent of the US
Borrower shall be required if an Event of Default has occurred and is
continuing).

 
3

--------------------------------------------------------------------------------

 

The terms sets forth in this Assignment and Assumption are hereby agreed to:


[ASSIGNOR],4
 
  by
     
Name:
 
Title:





[ASSIGNEE],
 
  by
     
Name:
 
Title:


_______________________  
4 To the extent required by the Credit Agreement.

 
4

--------------------------------------------------------------------------------

 

[Consented to and]5 Accepted


JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,
 
  by
     
Name:
 
Title:





[Consented to:]6


COMPASS MINERALS GROUP, INC.,
 
  by
     
Name:
 
Title:


_______________________ 
5 To the extent required by the Credit Agreement.
 
6 To the extent required by the Credit Agreement.


 
5

--------------------------------------------------------------------------------

 
 
ANNEX 1




STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION


1.              Representations and Warranties.


1.1            Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby, and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
any Borrower, any other Subsidiary of Holdings or Affiliates thereof or any
other Person obligated in respect of any Credit Document or (iv) the performance
or observance by any Borrower, any other Subsidiary of Holdings or Affiliates
thereof or any other Person of any of their respective obligations under any
Credit Document.


1.2            Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 of the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-US
Lender, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to Section 2.18(e) of the Credit Agreement, duly
completed and executed by the Assignee, and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, IF THE ASSIGNED INTEREST INCLUDES A
GLOBAL REVOLVING LOAN COMMITMENT, THE ASSIGNEE REPRESENTS THAT IT IS CAPABLE OF
COMPLYING WITH ITS OBLIGATIONS TO MAKE LOANS TO THE US BORROWER, THE CANADIAN
BORROWER AND THE UK BORROWER AND ACCEPT AND PURCHASE B/AS IN US DOLLARS,
CANADIAN DOLLARS AND STERLING, AS APPLICABLE, AS PROVIDED IN SECTIONS 2.01 AND
2.07.

 
 

--------------------------------------------------------------------------------

 

A-2
 
 
2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.


3.             General Provisions.  This Assignment and Assumption shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be construed in accordance with and governed by the law of the State of
New York.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I




Form of Intercompany Note


INTERCOMPANY NOTE




__________, ____


FOR VALUE RECEIVED, [NAME of PAYER] (the “Payer”), hereby promises to pay on
demand to the order of __________ or its assigns (the “Payee”), in lawful money
of __________ in immediately available funds, at such location as the Payee
shall from time to time designate, the unpaid principal amount of all loans and
advances made by the Payee to the Payer.


The Payer promises also to pay interest on the unpaid principal amount hereof in
like money at said office from the date hereof until paid at such rate per annum
as shall be agreed upon from time to time by the Payer and Payee.


Upon the commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
proceeding of any jurisdiction relating to the Payer, the unpaid principal
amount hereof shall become immediately due and payable without presentment,
demand, protest or notice of any kind in connection with this Note.


This Note is one of the Intercompany Notes referred to in the Credit Agreement,
dated as of November 28, 2001, as amended and restated as of April 10, 2002, as
further amended and restated as of December 22, 2005, among Compass Minerals
International, Inc. (formerly known as Salt Holdings Corporation), Compass
Minerals Group, Inc., Sifto Canada Corp., Salt Union Limited, the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, (as amended, restated, modified and/or supplemented from time to time,
the “Credit Agreement”) and is subject to the terms thereof, and shall be
pledged by the Payee pursuant to the US Collateral and Guaranty Agreement or the
applicable Foreign Pledge Agreement (each as defined in the Credit Agreement).
The Payer hereby acknowledges and agrees that the Collateral Agent (as defined
in the US Collateral and Guaranty Agreement or the applicable Foreign Pledge
Agreement) may, pursuant to such agreement as in effect from time to time,
exercise all rights provided therein with respect to this Note].7


This Note, and all of the Payer’s obligations hereunder, shall be subordinate
and junior to all Senior Indebtedness (as defined in Section 1.07 of Annex A
hereto) on the terms and conditions set forth in Annex A hereto, which Annex A
is incorporated herein by reference and made a part hereof as if set forth
herein in its entirety.8


The Payee is hereby authorized to record all loans and advances made by it to
the Payer (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof in books and records, such books and records constituting
prima facie evidence of the accuracy of the information contained therein.

_______________________ 
1 Insert in each Intercompany Note held by a Credit Party.
 
2 Insert in each Intercompany Note to the extent required by Section 7.05(f)(iv)
of the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
Page 2


All payments under this Note shall be made without offset, counterclaim or
deduction of any kind.


THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.


[NAME OF PAYOR],
 
  by
     
Name:
 
Title:





Pay to the order of


 

           
[Name of Payee]
          by:        Name:     Title  


 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
ANNEX A


SUBORDINATION PROVISIONS


Section 1.01.  Subordination of Liabilities.  [Name of Payor] (the “Company”),
for itself, and its successors and assigns, covenants and agrees, and each
holder of the Note to which this Annex A is attached (the “Note”) by its
acceptance thereof likewise covenants and agrees, that the payment of the
principal of, interest on, and all other amounts owing in respect of, the Note
(the “Subordinated Indebtedness”) is hereby expressly subordinated, to the
extent and in the manner hereinafter set forth, to the prior payment in full in
cash of all Senior Indebtedness (as defined in Section 1.07 of this Annex A).
The provisions of this Annex A shall constitute a continuing offer to all
persons who, in reliance upon such provisions, become holders of, or continue to
hold, Senior Indebtedness, and such provisions are made for the benefit of the
holders of Senior Indebtedness, and such holders are hereby made obligees
hereunder the same as if their names were written herein as such, and they
and/or each of them may proceed to enforce such provisions.


Section 1.02.  Company Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances.  (a)  Upon the maturity of any Senior
Indebtedness (including interest thereon, premium, if any, or fees or any other
amounts owing in respect thereof), whether at stated maturity, by acceleration
or otherwise, all Obligations (as defined in Section 1.07 of this Annex A) owing
in respect thereof shall first be paid in full in cash, before any payment
(whether in cash, property, securities or otherwise) is made on account of the
Subordinated Indebtedness.


(b)  The Company may not, directly or indirectly, make any payment of any
Subordinated Indebtedness and may not acquire any Subordinated Indebtedness for
cash or property until all Senior Indebtedness has been paid in full in cash if
any Default or Event of Default under the Credit Agreement referred to below or
any other issue of Senior Indebtedness is then in existence or would result
therefrom. Each holder of the Note hereby agrees that, so long as any such
Default or Event of Default exists, it will not ask, demand, sue for, or
otherwise take, accept or receive, any amounts owing in respect of the Note.


(c)  In the event that, notwithstanding the provisions of the preceding
subsections (a) and (b) of this Section 1.02, the Company shall make any payment
on account of (or the holder of the Note receives any payment on account of) the
Subordinated Indebtedness at a time when payment is not permitted by said
subsection (a) or (b), such payment shall be held by the holder of the Note, in
trust for the benefit of, and shall be paid forthwith over and delivered to, the
holders of Senior Indebtedness or their representative or the trustee under the
indenture or other agreement pursuant to which any instruments evidencing any
Senior Indebtedness may have been issued, as their respective interests may
appear, for application pro rata to the payment of all Senior Indebtedness
(after giving effect to the relative priorities of such Senior Indebtedness)
remaining unpaid to the extent necessary to pay all Senior Indebtedness in full
in cash in accordance with the terms of such Senior Indebtedness, after giving
effect to any concurrent payment or distribution to or for the holders of Senior
Indebtedness. Without in any way modifying the provisions of this Annex A or
affecting the subordination effected hereby if the hereafter referenced notice
is not given, the Company shall give the holder of the Note written notice of
any event which would prevent payments under Section 1.02(a) or (b) hereafter.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
ANNEX A
Page 2


Section 1.03.  Subordination to Prior Payment of All Senior Indebtedness,
Dissolution, Liquidation or Reorganization of Company. Upon any distribution of
assets of the Company upon dissolution, winding up, liquidation or
reorganization of the Company (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):


(a)  the holders of all Senior Indebtedness shall first be entitled to receive
payment in full in cash of all Senior Indebtedness (including, without
limitation, post-petition interest at the rate provided in the documentation
with respect to the Senior Indebtedness whether or not such post-petition
interest is an allowed claim against the debtor in any bankruptcy or similar
proceeding) before the holder of the Note is entitled to receive any payment of
any kind or character on account of the Subordinated Indebtedness;


(b)  any payment or distributions of assets of the Company of any kind or
character, whether in cash, property or securities to which the holder of the
Note would be entitled except for the provisions of this Annex A, shall be paid
by the liquidating trustee or agent or other person making such payment or
distribution, whether a trustee in bankruptcy, a receiver or liquidating trustee
or other trustee or agent, directly to the holders of Senior Indebtedness, their
representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any such Senior Indebtedness
may have been issued, to the extent necessary to make payment in full in cash of
all Senior Indebtedness remaining unpaid after giving effect to any concurrent
payment or distribution to the holders of such Senior Indebtedness; and


(c)  in the event that, notwithstanding the foregoing provisions of this Section
1.03, any payment or distribution of assets of the Company of any kind or
character, whether they be cash, property or securities, shall be received by
the holder of the Note on account of Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash, such payment or distribution shall be
received and held in trust for and shall forthwith be paid over to the holders
of the Senior Indebtedness (after giving effect to the relative priorities of
such Senior Indebtedness) remaining unpaid or unprovided for or their
representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any of such Senior Indebtedness
may have been issued, for application to the payment of such Senior Indebtedness
until all such Senior Indebtedness shall have been paid in full in cash, after
giving effect to any concurrent payment or distribution to the holders of such
Senior Indebtedness.


Without in any way modifying the provisions of this Annex A or affecting the
subordination effected hereby if the hereafter referenced notice is not given,
the Company shall give prompt written notice to the holder of the Note of any
dissolution, winding up, liquidation or reorganization of the Company (whether
in bankruptcy, insolvency or receivership proceedings or upon assignment for the
benefit of creditors or otherwise).


Section 1.04.  Subrogation.  Subject to the prior payment in full in cash of all
Senior Indebtedness, the holder of the Note shall be subrogated to the rights of
the holders of Senior Indebtedness to receive payments or distributions of
assets of the Company applicable to the Senior Indebtedness until all amounts
owing on the Note shall be paid in full, and for the purpose of such subrogation
no payments or distributions to the holders of the Senior Indebtedness by or on
behalf of the Company or by or on behalf of the holder of the Note by virtue of
this Annex A which otherwise would have been made to the holder of the Note
shall, as between the Company, its creditors other than the holders of Senior
Indebtedness, and the holder of the Note, be deemed to be payment by the Company
to or on account of the Senior Indebtedness, it being understood that the
provisions of this Annex A are and are intended solely for the purpose of
defining the relative rights of the holder of the Note, on the one hand, and the
holders of the Senior Indebtedness, on the other hand.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
ANNEX A
Page 3


Section 1.05.  Obligation of the Company Unconditional.  Nothing contained in
this Annex A or in the Note is intended to or shall impair, as between the
Company and the holder of the Note, the obligation of the Company, which is
absolute and unconditional, to pay to the holder of the Note the principal of
and interest on the Note as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the holder of the Note and other creditors of the Company other than
the holders of the Senior Indebtedness, nor, except as specifically provided
herein, shall anything herein or therein prevent the holder of the Note from
exercising all remedies otherwise permitted by applicable law upon an Event of
Default under the Note, subject to the rights, if any, under this Annex A of the
holders of Senior Indebtedness in respect of cash, property, or securities of
the Company received upon the exercise of any such remedy. Upon any distribution
of assets of the Company, the holder of the Note shall be entitled to rely upon
any order or decree made by any court of competent jurisdiction in which such
dissolution, winding up, liquidation or reorganization proceedings are pending,
or a certificate of the liquidating trustee or agent or other person making any
distribution to the holder of the Note, for the purpose of ascertaining the
persons entitled to participate in such distribution, the holders of the Senior
Indebtedness and other indebtedness of the Company, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Annex A.


Section 1.06.  Subordination Rights Not Impaired by Acts or Omissions of the
Company or Holders of Senior Indebtedness.  No right of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Company or by any act or failure to act in good faith by
any such holder, or by any noncompliance by the Company with the terms and
provisions of the Note, regardless of any knowledge thereof which any such
holder may have or be otherwise charged with. The holders of the Senior
Indebtedness may, without in any way affecting the Obligations of the holder of
the Note with respect hereto, at any time or from time to time and in their
absolute discretion, change the manner, place or terms of payment of, change or
extend the time of payment of, or renew or alter, any Senior Indebtedness or
amend, modify or supplement any agreement or instrument governing or evidencing
such Senior Indebtedness or any other document referred to therein, or exercise
or refrain from exercising any other of their rights under the Senior
Indebtedness, including, without limitation, the waiver of a Default thereunder
and the release of any collateral securing such Senior Indebtedness, all without
notice to or assent from the holder of the Note.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
ANNEX A
Page 4


Section 1.07.  Senior Indebtedness.  The term “Senior Indebtedness” shall mean
the Obligations (a) of the Company under, or in respect of, the Credit Agreement
(as amended, modified, supplemented, extended, restated, refinanced, replaced or
refunded from time to time, the “Credit Agreement”), dated as of November 28,
2001, as amended and restated as of April 10, 2002, as further amended and
restated as of December 22, 2005, among Compass Minerals International, Inc.
(formerly known as Salt Holdings Corporation), Compass Minerals Group, Inc.,
Sifto Canada Corp., Salt Union Limited, the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, and each other
Credit Document (as defined in the Credit Agreement) to which the Company is a
party, and any renewal, extension, restatement, refinancing or refunding (in
whole or in part) thereof, (b) of the Company under, or in respect of, any
Interest Rate Protection Agreements (as defined in the Credit Agreement) or
other Swap Agreements (as defined in the Credit Agreement), including any
guaranty thereof, owed to any Secured Party (as defined in the US Collateral and
Guaranty Agreement) (c) of the Company under, or in respect of, the Senior
Subordinated Notes (as defined in the Credit Agreement) and the other Senior
Subordinated Note Documents (as defined in the Credit Agreement) to which the
Company is a party, and (d) of the Company under, or in respect of, overdrafts
and related liabilities and obligations arising from or in connection with
treasury, depository, cash management or purchase card account services or in
connection with any automated clearinghouse transfer of funds owed to any
Secured Party. As used herein, the term “Obligation” shall mean all principal,
interest, premium, reimbursement obligations, penalties, fees, expenses,
indemnities and other liabilities and obligations (including any guaranties of
the foregoing liabilities and obligations) payable under the documentation
governing any Senior Indebtedness (including interest after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided in the documentation with respect thereto, whether or not such interest
is an allowed claim against the debtor in any such proceeding).


Section 1.08.  Miscellaneous.  If, at any time, all or part of any payment with
respect to Senior Indebtedness theretofore made by the Company or any other
Person is rescinded or must otherwise be returned by the holders of Senior
Indebtedness for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of the Company or such other Persons),
the subordination provisions set forth herein shall continue to be effective and
be reinstated, as the case may be, all as though such payment had not been made.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT J




MANDATORY COSTS RATE


1.
The Mandatory Costs Rate is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.



2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Costs Rate will be calculated by the Administrative
Agent as a weighted average of the Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each Lender in the relevant
Borrowing) and will be expressed as a percentage rate per annum.



3.
The Additional Cost Rate for any Lender lending from an office of such Lender in
a Participating Member State will be the percentage notified by that Lender to
the Administrative Agent. This percentage will be certified by that Lender in
its notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that lending office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that lending office.



4.
The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by the Administrative Agent as follows:



 
(a)
in relation to a Loan denominated in Pounds Sterling:



AB + C (B – D) + E x 0.01
  per cent. per annum
100 – (A + C)

 
 
(b)
in relation to a Loan in any currency other than Pounds Sterling.



E x 0.01
  per cent. per annum
300

 
Where:


 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.



 
B
is the percentage rate of interest (excluding the applicable interest rate
margin under Section 2.14(a) or (b) and the Mandatory Costs Rate and, if the
Loan is due and unpaid, the additional rate of interest specified in Section
2.14(c)) payable for the relevant Interest Period on the Loan.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT J




 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.



 
D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.



 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is the most recent rate of charge payable by the Administrative Agent to the
Financial Services Authority pursuant to the Fee Rules in respect of the
relevant financial year of the Financial Services Authority and expressed in
pounds per £1,000,000.



5.
For the purposes of this Schedule:



 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;



 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;



 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);



 
(d)
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.



 
(e)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.



6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.



7.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:



 
(a)
the jurisdiction of its lending office; and


 
 

--------------------------------------------------------------------------------

 

EXHIBIT J




 
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.



Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.


8.
The percentages of each Lender for the purpose of A and C above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 3 and 7 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a lending office in the
same jurisdiction as its lending office.



9.
The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender pursuant to paragraphs 3 and 7 above is true and correct in all respects.



10.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Costs Rate to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3 and 7 above.



11.
Any determination by the Administrative Agent pursuant to this Exhibit in
relation to a formula, the Mandatory Costs Rate, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.



12.
The Administrative Agent may from time to time, after consultation with the US
Borrower and the Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Exhibit in order to comply with
any change in law, regulation or any requirements from time to time imposed by
the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT K




[FORM OF MATURITY DATE EXTENSION REQUEST]


[Date]




Ladies and Gentlemen:




Reference is made to the Credit Agreement dated as of November 28, 2001, as
amended and restated as of April 10, 2002, as further amended and restated as of
December 22, 2005, as further amended and restated as of September 30, 2010 (as
amended or restated from time to time, the “Credit Agreement”), among Compass
Minerals International, Inc. (the “US Borrower”), Sifto Canada Corp., a
corporation continued and amalgamated under the laws of the province of Nova
Scotia, Canada (the “Canadian Borrower”), Salt Union Limited, a company
incorporated under the laws of England and Wales in the United Kingdom (the “UK
Borrower” and, together with the Canadian Borrower, the “Foreign Borrowers”; the
Foreign Borrowers together with the US Borrower, the “Borrowers”), the lenders
from time to time party thereto (the “Lenders”) and JPMCB, as administrative
agent for the Lenders (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.


In accordance with Section 2.26 of the Credit Agreement, the undersigned hereby
requests [(i)] an extension of the Maturity Date of the [Tranche [ ] Term
Loans]/[Revolving Loans] from [●], [●] to [●], [●] [and (ii) the amendments to
the terms of the Credit Agreement set forth below, which amendments shall become
effective on [●], [●]:


[●]].




[Remainder of page intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 
 

Very truly yours,    
COMPASS MINERALS INTERNATIONAL, INC., as US Borrower
by
     
Name:
 
Title:
   
SIFTO CANADA CORP., as Canadian Borrower,
by
     
Name:
 
Title:
   
SALT UNION LIMITED, as UK Borrower,
by
     
Name:
 
Title:



 
G-2

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B



Reaffirmation Agreement

 
REAFFIRMATION AGREEMENT (this “Agreement”), dated as of September 30, 2010,
among COMPASS MINERALS INTERNATIONAL, INC. (the “US Borrower”), each other
Subsidiary of the US Borrower identified herein (together with the US Borrower,
the “Reaffirming Parties”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) and Collateral Agent under
the Amended and Restated Credit Agreement referred to below.


WHEREAS the Borrowers (such term and each other capitalized term used but not
defined herein having the meaning assigned to such terms in the Amended and
Restated Credit Agreement (as defined below)), the Lenders party thereto and the
Administrative Agent have entered into an Amendment and Restatement Agreement
dated as of September 30, 2010 (the “Amendment”), which provides for the
amendment and restatement of the Credit Agreement dated as of November 28, 2001,
as amended and restated as of April 10, 2002, as further amended and restated as
of December 22, 2005 (as amended and in effect prior to the Restatement
Effective Date, the “Existing Credit Agreement”), among the Borrowers, the
Lenders from time to time party thereto and the Administrative Agent and the
other agents, arrangers and bookrunners party thereto, as in effect on the date
hereof (the Existing Credit Agreement, as so amended by the Amendment, the
“Amended and Restated Credit Agreement”);


WHEREAS in order to induce (i) the Extending Term Lenders (as defined in the
Amendment) and the Replacement Term Lenders (as defined in the Amendment to
redesignate certain Original Term Loans as Tranche C Term Loans and to extend
the maturity date thereof to the Tranche C Term Loan Maturity Date pursuant to
the Amendment, (ii) the New Revolving Lenders to provide Revolving Commitments
pursuant to the Amended and Restated Credit Agreement and (iii) each Lender
party to the Amendment (including each Extending Term Lender, each Replacement
Term Lender and each New Revolving Lender (as defined in the Amendment)) to
consent to the Amendment, each of the Reaffirming Parties is willing to execute
and deliver this Agreement;


WHEREAS each of the Reaffirming Parties is party to one or more of the
Reaffirmed Documents (defined below);


WHEREAS each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Amendment becoming effective and
the consummation of the transactions contemplated thereby; and


WHEREAS the execution and delivery of this Agreement is a condition precedent to
the consummation of the transactions contemplated by the Amendment.


 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I.


Reaffirmation and Amendment


SECTION 1.01.  Reaffirmation.  a) Each of the Reaffirming Parties (i) hereby
consents to the Amendment and the transactions contemplated thereby, (ii) hereby
confirms its guarantees, pledges, grants of security interests and other
agreements, as applicable, under each of the Security Documents and each of the
other Credit Documents that creates or purports to create a Lien or guarantee in
favor of the Collateral Agent for the benefit of the Secured Parties under the
Existing Credit Agreement and is governed by U.S. law (collectively, the
“Reaffirmed Documents”) to which it is a party and (iii) agrees that
notwithstanding the effectiveness of the Amendment and the consummation of the
transactions contemplated thereby, such guarantees, pledges, grants of security
interests and other agreements shall continue to be in full force and effect and
shall accrue to the benefit of the Lenders under the Amended and Restated Credit
Agreement.  Each of the Reaffirming Parties further agrees to take any action
that may be required or that is reasonably requested by the Administrative Agent
to ensure compliance by the US Borrower with Section 6.11 of the Amended and
Restated Credit Agreement and hereby reaffirms its obligations under each
similar provision of each Reaffirmed Document to which it is a party.


(b)           Each of the Reaffirming Parties party to each of the Reaffirmed
Documents securing the Obligations of the Borrowers hereby confirms and agrees
that (i) the Tranche C Term Loans, the Revolving Loans, B/As and the Swingline
Loans constitute Obligations (or any word of like import) under such documents
and (ii) the Term Loans and the Letters of Credit have constituted and continue
to constitute Obligations (or any word of like import) under such documents.


SECTION 1.02.  Amendment.  On and after the effectiveness of the Amendment, (i)
each reference in each Reaffirmed Document to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Amended and Restated Credit Agreement, as such agreement may be amended,
amended and restated, modified or supplemented and in effect from time to time
and (ii) the definition of any term defined in any Reaffirmed Document by
reference to the terms defined in the Existing Credit Agreement shall be amended
to be defined by reference to the applicable defined term in the Amended and
Restated Credit Agreement, as the same may be amended, amended and restated,
modified or supplemented and in effect from time to time.


 
2

--------------------------------------------------------------------------------

 


ARTICLE II.


Representations and Warranties


Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:


SECTION 2.01.  Organization.  Such Reaffirming Party is duly organized and
validly existing in good standing under the laws of the jurisdiction of its
organization.


SECTION 2.02.  Authority; Enforceability.  Such Reaffirming Party has the power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement.  Such Reaffirming Party has
duly executed and delivered this Agreement, and this Agreement constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.


SECTION 2.03.  Reaffirmed Documents.  The representations and warranties of such
Reaffirming Party contained in each Reaffirmed Document (a) that are qualified
by materiality are true and correct and (b) that are not so qualified are true
and correct in all material respects, in each case on and as of the date hereof
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representation and warranty shall have been true and correct, or
true and correct in all material respects, as the case may be, as of such
earlier date).


ARTICLE III.


Miscellaneous


SECTION 3.01.  Notices.  All notices and other communications hereunder shall be
made at the addresses, in the manner and with the effect provided in Section
10.03 of the Amended and Restated Credit Agreement, provided that, for this
purpose, the address of each Reaffirming Party shall be the one specified for
the US Borrower under the Amended and Restated Credit Agreement.


SECTION 3.02.  Expenses.  The Reaffirming Parties acknowledge and agree that the
Administrative Agent and the Lenders shall be entitled to reimbursement of
expenses as provided in Section 10.01 of the Amended and Restated Credit
Agreement.


SECTION 3.03.  Security Document.  This Agreement is a “Security Document”
executed pursuant to the Amended and Restated Credit Agreement and shall (unless
otherwise expressly indicated herein) be construed, administered and applied in
accordance with the terms and provisions thereof.


 
3

--------------------------------------------------------------------------------

 


SECTION 3.04.  Headings.  The Section headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.


SECTION 3.05.  Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.


SECTION 3.06.  Amendment.  This Agreement may be waived, modified or amended
only by a written agreement executed by each of the parties hereto.


SECTION 3.07.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract.  Delivery of an executed
signature page to this Agreement by facsimile or electronic transmission
(including Adobe pdf copy) shall be effective as delivery of a manually signed
counterpart of this Agreement


SECTION 3.08.  Applicable Law; Waiver of Jury Trial.  (A)  THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.


(B)  EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 10.15 OF THE
AMENDED AND RESTATED CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL
HEREIN.


SECTION 3.09.  No Novation.  Neither this Agreement nor the execution, delivery
or effectiveness of the Amendment shall extinguish the obligations for the
payment of money outstanding under the Existing Credit Agreement or discharge or
release the Lien or priority of any Reaffirmed Document or any other security
therefor.  Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Existing Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except to any extent modified hereby or by instruments executed concurrently
herewith.  Nothing implied in this Agreement, the Amendment or in any other
document contemplated hereby or thereby shall be construed as a release or other
discharge of the US Borrower or any of its Subsidiaries under any Reaffirmed
Document from any of its obligations and liabilities as the “US Borrower”, a
“Subsidiary”, a “Pledgor”, a “Grantor” or a “Guarantor” under the Existing
Credit Agreement or the Reaffirmed Documents.  Each of the Existing Credit
Agreement and the Reaffirmed Documents shall remain in full force and effect,
until (as applicable) and except to any extent modified hereby or by the
Amendment or in connection herewith and therewith.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule I to
the Foreign Guaranty




FOREIGN SUBSIDIARY GUARANTORS


Compass Minerals (Europe) Limited


Compass Minerals (UK) Limited


London Salt Limited


Direct Salt Supplies Limited


J.T. Lunt & Co. (Nantwich) Limited


NASC Nova Scotia Company


Compass Minerals Canada Inc.


Compass Canada Limited Partnership


Compass Minerals Nova Scotia Company


Compass Resources Canada Company


 
 

--------------------------------------------------------------------------------

 


Schedule I to
the Foreign Guaranty


SUPPLEMENT NO. _____ dated as of, to the Foreign Guaranty dated as of November
28, 2001, as amended and restated as of December 22, 2005, among SIFTO CANADA
CORP., a corporation continued and amalgamated under the laws of the province of
Nova Scotia, Canada (the “Canadian Borrower”), SALT UNION LIMITED, a company
incorporated under the laws of England and Wales (the “UK Borrower” and,
together with the Canadian Borrower, the “Foreign Borrowers”), each other
Foreign Subsidiary of COMPASS MINERALS INTERNATIONAL, INC., a Delaware
corporation (“Holdings”), listed on Schedule I thereto (the “Foreign Subsidiary
Guarantors”; the Foreign Borrowers and the Foreign Subsidiary Guarantors are
referred to collectively herein as the “Foreign Guarantors”) and JPMORGAN CHASE
BANK, N.A., a national banking association (“JPMCB”), as collateral agent (in
such capacity, the “Collateral Agent”) for the Secured Parties (as defined
therein).


A.           Reference is made to the Credit Agreement dated as of November 28,
2001, as amended and restated as of April 10, 2002, as further amended and
restated as of December 22, 2005 (as further amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
Compass Minerals Group, Inc., a Delaware corporation, the Foreign Borrowers, the
lenders from time to time party thereto (the “Lenders”) and JPMCB, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).


B.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Foreign Guaranty and in
the Credit Agreement.


C.           The Foreign Guarantors have entered into the Foreign Guaranty in
order to induce the Lenders to make Loans and accept and purchase B/As and the
Letter of Credit Issuer to issue Letters of Credit. Section 4.14 of the Foreign
Guaranty provides that additional Foreign Subsidiaries of the US Borrower may
become Foreign Subsidiary Guarantors under the Foreign Guaranty by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Foreign Subsidiary of Holdings (the “New


Foreign Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Foreign Subsidiary Guarantor
under the Foreign Guaranty in order to induce the Lenders to make additional
Loans and accept and purchase additional B/As and the Letter of Credit Issuer to
issue additional Letters of Credit and as consideration for Loans previously
made and B/As previously accepted and purchased and Letters of Credit previously
issued.


Accordingly, the Collateral Agent and the New Foreign Subsidiary agree as
follows:


SECTION 1.  In accordance with Section 4.14 of the Foreign Guaranty, the New
Foreign Subsidiary by its signature below becomes a Foreign Subsidiary Guarantor
under the Foreign Guaranty with the same force and effect as if originally named
therein as a Foreign Subsidiary Guarantor and the New Foreign Subsidiary hereby
(a) agrees to all the terms and provisions of the Foreign Guaranty applicable to
it as a Foreign Subsidiary Guarantor thereunder and (b) represents and warrants
that the representations and warranties made by it as a Foreign Subsidiary
Guarantor thereunder are true and correct on and as of the date hereof. Each
reference to a “Foreign Subsidiary Guarantor” in the Foreign Guaranty shall be
deemed to include the New Foreign Subsidiary. The Foreign Guaranty is hereby
incorporated herein by reference.


 
 

--------------------------------------------------------------------------------

 


Schedule I to
the Foreign Guaranty


SECTION 2.  The New Foreign Subsidiary represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.


SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Foreign Subsidiary and the Collateral Agent. Delivery
of an executed signature page to this Supplement by facsimile transmission shall
be effective as delivery of a manually signed counterpart of this Supplement.


SECTION 5. Except as expressly supplemented hereby, the Foreign Guaranty shall
remain in full force and effect.


SECTION 6.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Foreign Guaranty shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.


SECTION 8.  All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Foreign Guaranty. All communications
and notices hereunder to the New Foreign Subsidiary shall be given to it in care
of the US Borrower as provided in Section 10.03 of the Credit Agreement.


SECTION 9.  The New Foreign Subsidiary agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.


[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


Schedule I to
the Foreign Guaranty


IN WITNESS WHEREOF, the New Foreign Subsidiary and the Collateral Agent have
duly executed this Supplement to the Foreign Guaranty as of the day and year
first above written.


[Name Of New Foreign Subsidiary],
 
by
     
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., as Collateral Agent,
 
by
     
Name:
 
Title:

 
 

--------------------------------------------------------------------------------